Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 1 of 320




        EXHIBIT C-7
        Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 2 of 320
                                                                                                                          Fulton County Superior Court
                                                                                                                                       "**EFILEÐ***TV
                                                                                                                               Ðale:101112018 5:0ô PM
                                                                                                                            Cathelene Robinson, Clerk




              IN THE SUPERIOR COURT OF FULTON COTINTY, GEORGIA
                               13ó PRYORS'IREÈ'I', ROOM C-103,              ATLAN'II, GEORGIA30303

                                                              SUMMONS
      Trade Winds Tranmort                     . and

      Eric Grace. individually. and                                          r

      __dqtqþuuncsraclVs$Leaasúagrstics                             LL       I
                                Plaintiffs,                                  )                  2018CV31        1   198
                                                                             ) Case   No. No.
            vs.                                                              )
                                                                             )
      Rush Enterprises,      [nc.,                                        ---l
                                                                             ) ADDENDUIVI   ADDED TO TNCLUDE ADDITIONAL
                                                                             )                 DEFENDÀNTS
      Rush TruckCentersofGeorgia"   hc..                                     I
                              Defendants                                     )



 TO THE ABOVE NAMED DEFENDANT(S)

 You are hereby summoned and required to file electronically with the Clerk of said Court ât
 httos:l/eflleqa.tylerhost.netlofsweb and serve upon plaintiff s attomey, whose name and address is:
                                                     Robert Arkin
                                                     Arkin.Law Firm
                                                     50 Hurt Plaza SE, Suite 1428
                                                     Atlanta. GA3úA3-2946
                                                     Phone: (404) 220-8500
                                                     Fax: (855) 804-9334
                                                     Email: robert@arkìn.law

An answertothecomplaintwhich isherewith serveduponyou, within30daysafterservice ofthis summons
Lìponyou,exclusiveofthedayofservice;unlessproofofserviceofthiscomplaintisnotfiled                                withinfive(5)
businessdaysofsuchservice.Thentimetoanswershallnotcommenceuntilsuchproof ofservicehasbeenfiled.IF'
YOUFATLTODOSO,JUDGMENT BYDIFAULT \ryILL BETAKENAGAINSTYOU FOR THE RELIEF
DEMANDED IN THE COMPLAINT.
               101112018
 This_day                                           of__,20                           _
                                                                            Honorable Cathelene "Tina" Robinson
                                                                            Clerk of Superior Court



                                                                            By

 To defendant upon whom this petition is served:
 This copyofcomplaint andsummons was serveduponyou                                                                  20
                                                                                      Deputy Sherjl'f
 lnstruct¡ons: Altâch âddèndum sheet for add¡tlonal pãrt¡es ¡f neêdêd, makê nolat¡on on this shêet ¡f addêndum ¡s used
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 3 of 320




                              ADDANDUM TO SUMMONS
                       CASE NO.


                              ADDITIONAL DEFENDANTS


RUSH TRUCK CENTERS OF FLORTDA,INC.N
INTERSTATE CREATIONS LLC,
NAVISTÄR,INC.,
TROY CLARKE, individually,
DENNIS KING, individuallyo
\YILL NE\ryMANo individuallyn
WILLIAM MAURICE *RUSTY' RUSH, individually,
DOUGLAS SHIELDS, individualþ,
CHRISTOPHER \rENTI, individually,
JOSIIUA VENTI, individually,
JOHN D0E, individually, and
ABC ENTITY.
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 4 of 320
                                                                                   Fulton County Superior Court
                                                                                                  ***EFILED***TV
                                                                                       Dale:101112018 5:06 PM
                                                                                     Cathelene Robinson, Clerk

                    IN THE SUPERIOR COURT OF FULTON COUNTY
                             STATE OF GEORGIA

TRADE WINDS TRAI\SPORT LLC, and                       )
ERIC GRACE, individually,                             )
  and doing business as                               )
WEST COAST LOGISTTCS LLC,                             )
                                                      )                          2018CV31    11   98
             Plaintiffs,                              )        Civil Action No.:
                                                      )
RUSH ENTERPRISES, INC.,                                )
RUSH TRUCK CENTERS OF GEORGIA,INC.,                    )
RUSH TRUCK CENTERS OF FLORIDA, INC.,                   )
INTERSTATE CREATIONS LLC,                              )
NAVISTAR,INC.,                                         )       JURY TRIAL DEMANDED
TROY CLARKE, individually,                             )
DENNIS KING, individually,                             )
WILL NEWMAN, individually,                             )
\ryILLIAM MAURICE *RUSTY" RUSH,                        )
   individually,                                       )
DOUGLAS SIIIELDS, individually,                        )
CHRISTOPHER VENTI, individually,                       )
JOSHUA VENTI, individually,                            )
JOHN DOE, individually, and                            )
ABC ENTITY,                                            )
                                                       )
             Defendants.                               )


         VERIFIED COMPLAINT FOR EOUITABLE RELIEF AND DAMAGES

       COME NOW', Trade Winds Transport LLC and Eric Grace, Plaintiffs in the above-styled

matter, and file this Verified Complaint against Rush Enterprises, Inc., Rush Truck Centers of

Georgia, Inc., Rush Truck Centers of Florida, Inc., Navistaf ,Inc.,Interstate Creations LLC, Troy

Clark, individually, Dennis King, individually, William Maurice "Rusty" Rush, individually,

Douglas Shields, individually, Christopher Venti, individually, Joshua Venti, individually, John

Doe, individually, and ABC Entity, and respectfully show the Court as follows:



                                                I
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 5 of 320




                                                PARTIES

                                                     1.

                                                                         'Winds"
       Plaintiff Trade Winds Transport LLC (hereinafter "Trade                     and/or   "Plaintiff') is a

limited liability company, duly organized and validly existing pursuant to the laws of the State of

California, with its principal place of business at 505 El Redondo Avenue #4, Redondo Beach,

CA90277. Trade Winds is a startup that entered the long-haul trucking business, which is directly

or indirectly owned by Plaintiff Eric Grace.

                                                     2.

       Plaintiff Eric Grace (hereinafter "Grace" and/or "Plaintiff') is a resident of the State of

California and the member-manager of Trade Winds, with his principal place of business at 505

El Redondo Avenue #4, Redondo Beach, CA90277              .   For purposes of the Consulting Agreement

with Defendant Interstate Consulting, LLC, described infra, Grace also operated as a                    sole

proprietorship doing business as West Coast Logistics LLC.

                                                     3.


       Defendant Rush Enterprises, Inc. (hereinafter "Rush Enterprises" andlor "Defendant") is a

corporation duly organized and validly existing pursuant to the laws of the State of Texas, has its

principal office address at 555 IH 35 South, Suite 500, New Braunfels, TX 78130 and may be

served with process by and through its registered agent, Corporation Service Company d/b/a CSC


- Lawyers Incorporating   Service,   2ll   E.7th St., Suite 620, Austin, TX 78701. Rush Enterprises is

a Fortune 1000 company, the common stock of which is traded on NASDAQ under the symbol,

RUSHA. Rush Enterprises is a holding company that owns and operates the largest network of

commercial vehicle dealerships in the United States, representing truck and bus manufacturers

including Peterbilt, International, Hino, Isuzu, Kalmar, Ford, Mitsubishi Fuso, Blue Bird, Elkhart,




                                                    2
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 6 of 320




Collins and IC Bus.

                                                    4.

       Defendant Rush Truck Centers          of   Georgia, Inc. (hereinafter "Rush-Atlanta" aîd/or

"Defendant") is a corporation duly organized andvalidly existing pursuant to the laws of the State

of Delaware, is qualified to transact business as a foreign profit corporation in Georgia, has its

principal office address at 555 IH 35 South, Suite 500, New Braunfels, TX 78130 and may be

served with process    by and through its registered agent, Corporation Service Company,        40

Technology Parkway South #300, Norcross, GA 30092. Rush-Atlanta is a commercial vehicle

dealership that, directly or indirectly is a subsidiary of Rush Enterprises.

                                                    5.

        Defendant Rush Truck Centers of Florida, Inc. (hereinafter "Rush-Jacksonville" andlor

"Defendant") is a corporation duly organized and validly existing pursuant to the laws of the State

of Delaware, is qualified to transact business as a foreign profit corporation in Georgia, has its

principal office address at 555 IH 35 South, Suite 500, New Braunfels, TX 78130 and may be

served with process    by and through its registered agent, Corporation Service Company,        40

Technology Parkway South #300, Norcross, GA 30092. Rush-Jacksonville is a commercial

vehicle dealership that, tlirectly or indire<;tly is a subsidiary of Rush Enterprises.

                                                     6.

        Defendant Interstate Creations LLC (hereinafter "Interstate," andlor "Defendant") is a

limited liability company duly organized and validly existing pursuant to the laws of the State of

Florida and has its principal office address at 4444 SW l15th St, Ocala, Marion County, Florida

34416.Interstate may be served with process by and through its registered agent, Joshua Venti,

4444 SW 115th Street, Ocala, Marion County, Florida 34476-4410. Interstate Creations is a




                                                    -t
        Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 7 of 320




commercial truck consultancy that is directly or indirectly owned and managed by Defendants

Christopher Venti and Joshua Venti.

                                                    7.

          Defendant Navistar, Inc. (hereinafter "Navistar and/or "Defendant") is a corporation duly

organized and validly existing pursuant to the laws of the State of Delawate, has its principal office

address at 2TOl Navistar Drive, Lisle,      Illinois 60532 and may be served with process by and

through its registered agent, C T Corporation Systems, 208 South Lasalle St, Suite 814, Chicago,

IL   60604. Navistar is a Fortune 500 company, the common stock of which is tradeD on the New

York Stock Exchange under the symbol, NAV. Navistar is a holding company that owns the

manufacturer of International brand commercial trucks, IC Bus school and commercial buses,

Workhorse brand chassis for motor homes and step vans, and is a private label designer and

manufacturer of diesel engines for the pickup truck, van, and SUV markets. The company is also

a   provider of truck and diesel engine parts and service.

                                                    8.


          Defendant Troy Clarke (hereinafter "Clarke" andlor "Defendant") is an individual and a

resident of the State of lllinois. He may be personally served with process at his principal office

located at 2701 Navistar Drive, Lisle, Illinois 60532. Clarke is the Chairman of the Board,

President and Chief Executive Officer of Navistar International Corporation and, on information

and belief, the Chairman of the Board, President and Chief Executive Officer of Navistar, Inc.

                                                    9.


          Defendant Dennis King (hereinafter "King" andlor "Defendant") is an individual and a

resident of the State of Florida. King may be personally served with process at his principal office

located   at   5175   W. Beaver Street, Jacksonville, Duval County, Florida 32254. King is the New



                                                   4
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 8 of 320




and Used Truck Sales Manager at Rush-Jacksonville.

                                                     10.

       Defendant     Will Newman (hereinafter'oNewman" artd/oÍ Defendant") is an individual      and

a resident   of the State of Georgia. Newman may be personally served with process at his principal

office located at Rush-Atlanta, 2560 Moreland Avenue, Atlanta, GA 30315. Newman is the

District Used Truck Sales Manager of Rush-Atlanta.

                                                     11.

                                      o'Rusty"
        Defendant V/illiam Maurice               Rush (hereinafter "Rust¡r Rush" and/or "Defendant")

is an individual and a resident of the State of Texas. He may be personally served with process at

his principal office located at 555 IH 35 South, Suite 500, New Braunfels, TX 78130. Rusty Rush

is the Chairman of the Board, Chief Executive Officer and President of Rush Enterprises.

                                                     12.

        Defendant Douglas Shields (hereinafter "Shields" and/or Defendant") is an individual and

a resident of the State of Texas. Shields may be personally served with process at his principal

office located at Rush Enterprises, Inc., 555 IH-35 South, Suite 500, New Braunfels, Texas 78130.

Shields is the National Director of Used Truck Operations for Rush Enterprises.

                                                     13.


        Defendant Christopher Venti ("Chris Venti") is an individual who resides          in Marion

County, Florida. Chris Venti may be personally served with process at his residence located at

11960 SW 45th Street, Ocala, Marion County, Florida 34481-4204. Chris Venti and Josh Venti

are hereinafter referred to collectively as the "Ventis." Chris Venti is the father of Joshua Venti

and directly or indirectly an owner and manager of Interstate Creations.




                                                    5
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 9 of 320




                                                   14.

       Defendant Joshua Venti ("Josh Venti") is an individual and a resident of the State of

Florida. Josh Venti may be personally served with process at his residence located at 4444 SW

115th Street, Ocala, Marion County, Florida 34476-4410. JoshVenti is the son of Christopher

Venti and directly or indirectly an owner and manager of Interstate Creations.

                                                   15.


       Upon information and belief, Defendant John Doe is an individual whose name and

residence address are unknown but who may have been a co-conspirator with the other Defendants.

                                                   t6.

       Upon information and belief, Defendant ABC Entity is a corporation, limited liability

company or other entity, the name and principal place of business of which are unknown, but

which may have been a co-conspirator with the other defendants.


                                 JURISDICTION AND VENUE

                                                    t7.

       This Court has subject matter jurisdiction over this action pursuant to Georgia Constitution

Article 6, Section l,Paragraph I and O.C.G.A. $ 15-7-4.

                                                    18.

       Trade Winds willfully avails itself to the jurisdiction and venue of this Court because (i)

Trade Winds signed contracts, at issue in this case, that were performed in Fulton County, Georgia

by Plaintiffs and Rush-Atlanta and Rush-Jacksonville, (ii) a retail sales order, at issue in this case,

contains clauses providing that (a) the rights and obligations of the parties shall be governed by,

and construed and interpreted in accordance with the laws of the State of Georgia without regard

to conflict of law principles, and (b) any claim or dispute will be adjudicated in Fulton County,



                                                   6
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 10 of 320




Georgia; and       (iii) tortious   acts, omissions, and injuries arising from the above-referenced

transactions (the "Transactions") occurred in Fulton County, Georgia.

                                                         19.


        Grace     willfully avails himself   to the jurisdiction and venue of this Court because the actions

giving rise to Plaintiffs' action took place and are connected to Fulton Courty, Georgia.

                                                         20.

        Rush Enterprises transacts business in the State of Georgia through its agents (i.e., Rush-

Atlanta and Rush-Jacksonville), which are subsidiaries of Defendant, and the Transactions with

Plaintiffs were completed in the State of Georgia pursuant to O.C.G.A. $ 9-10-91(1). Rush

Enterprises regularly does and solicits business, engages in other persistent conduct, and derives

substantial revenue from goods in the State pursuant to O.C.G.A. $ 9-10-91(3).

                                                         21.

        Rush-Atlanta and Rush-Jacksonville, which are subsidiaries                   of   Rush Enterprises

(hereinafter referred to collectively as the "Rush Entities"), are qualified as foreign corporations

to do business in the State of Georgia. Certain of the contracts, at issue in this case, were signed

and performed in Fulton County, Georgia by Plaintiffs and one or more of the Rush Entities,

including   a   retail sales order containing clauses providing that (a) the rights antl obligations of the

parties shall be governed by, and construed and interpreted in accordance with the laws of the State

of Georgia without regard to conflict of law principles, and (b) any claim or dispute will               be

adjudicated in Fulton County, Georgia. Tortious acts, omissions, and injuries arising from the

Transactions occurred in Fulton County, Georgia, and the Rush Entities regularly do and solicit

business, engage in other persistent courses ofconduct, and derive substantial revenue from goods

sold in the state.




                                                        7
          Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 11 of 320




                                                          22.

            King is employed by Rush-Jacksonville and is a primary participant in the Transactions

because he facilitated the Transactions and derived substantial revenue as                    a result of   the

Transactions.

                                                          23.

            Newman is a resident of the State of Georgia whose principal place of business is located

at2560 Moreland Avenue SE, Atlanta, Fulton County, Georgia 30315

                                                          24.

            Navistar transacts business in the State of Georgia through its agent dealers (i.e., Rush

Enterprises, Rush-Atlanta and Rush-Jacksonville) and the Transactions with Plaintiffs for the

purchase of trucks manufactured by Navistar were completed in the State of Georgia pursuant to

o.c.G.A.       $ e-10-el(1).

                                                          25.

            Interstate and the Ventis were primary participants in the Transactions because they

facilitated the Transactions and derived substantial revenue as a result of the Transactions.

                                                          26.

            This Court also has personal jurisdiction over this action and all the named Defendants

pursuant to the Official Code of Georgia Annotated long arm statute, which provides that "[a]

court of this State may exercise personal jurisdiction over any nonresident . . . in the same manner

as   if   he were a resident of the state,   if in person or through anagent,   he: (1) Transacts any business

within this state . . . or (3) Commits a tortious injury in this state caused by an act or omission

outside this state      if the tortfeasor    regularly does or solicits business, or engages in any other

persistent course of conduct, or derives substantial revenue from goods used or consumed or




                                                          8
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 12 of 320




services rendered in this state." O.C.G.A. $ 9-10-91(1), (3).

                                                   27.

       Venue is proper in any county wherein a substantial part of the business was transacted or

the tortious act, omission, or injury occurred. O.C.G.A. $ 9-10-93. 'o'Where an action is brought

against a resident of this state, any nonresident of this state who is involved in the same transaction

or occurrence and who is suable under the provisions of this article may be joined as a defendant

in the county where a resident defendant is suable.".Id.

                                                   28.

       Venue is proper in this Court pursuant to Georgia Constitution Article 6, Section 2,

Paragraph 6 because Rush-Atlanta has a principal place of business at2560 Moreland Avenue SE,

Atlanta, Fulton County, Georgia 30315 and certain contracts at issue in this case were performed

at the premises of the aforementioned business.

                                                   29.

        Further, since venue is proper against one of the Defendants in Fulton County, the other

Defendants may be joined in the suit in Fulton County.


                                 PRELIMINARY STATEMENT

                                                   30.

        Plaintiffs are victims of Defendants' illicit scheme to pass off, as "Certified Pre-Owned,"

"Diamond," "femanufactured," or 'þre-certified to manufacturer's specs," four used, un-

reconditioned, defective 2012 Intemational Prostar@ Plus LF 627 Premium 13.0-liter engine

diesel rear wheel drive Class       8 commercial       tractor trucks manufacfured and ostensibly

reconditioned by Defendant Navistar and sold through Defendant Rush Enterprises' dealerships

in Atlanta, Georgia and Jacksonville Florida. Based upon Defendants' representations that          the



                                                   9
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 13 of 320




vehicles were reconditioned and "certified Pre-Owned" and warrantied under the Rush Certified

Pre-Owned Program ("Rush Certified Pre-Owned Program") and exclusive RushCarerM

Protection Plan described on the Rush Entities' websites, Plaintiffs purchased the vehicles for

approximately $130,000. On information and belief, the Rush Certified Pre-Owned Progtam and

exclusive RushCarerM Protection Plan, which Defendants represented as "the best in the industry,"

is a hoax, existing in name only, which Defendants fabricated to increase profit margins at the

expense   of trusting customers; however, even if the Rush Certified Pre-Owned Program is not                    a


hoax, the vehicles at issue in this lawsuit (Ð did not pass, or even undergo, the "exhaustive 143-

point inspection and pre-certification road test" that Defendants represented as central to the Rush

Certified Pre-Owned Program, and               (ii) were not covered under the exclusive            RushCarerM

Protection Plan. In fact, all four vehicles broke down within weeks or months of purchase and are

no longer in operation. In addition, the vehicles' Navistar MaxxForce engines have serious defects

and are the subject of several lawsuits.l As a result of Defendants' conspiracy to pawn off these

vehicles as reconditioned, precertified and warrantied under the exclusive RushCarerM Protection

Plan, Plaintiffs have suffered damages and seek redress.

                                                           31.

         To prevent Defendants from                attempting      to   conceal    this scheme by      falsifying

documentation after they receive notice of this lawsuit, Plaintiffs seek immediate equitable relief,

and have filed, concurrently with this Complaint the following:                       (i) Motion for Ex     Parte

Temporary Restraining Order and Brief                 in   Support thereof that requests the Court to enjoin

Defendants from the spoliation of evidence pertinent to this case pending a hearing on Plaintiffs'




I In a 2018 Tennessee state court case, Milan Supply Chain Solutions Inc. v. Navistar Inc., the jury awarded the
plaintiff trucking company more than $30.8 million in civil damages for fraud and violation of the state's consumer
protection act for failing to disclose serious known defects in the engine and its components.


                                                           10
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 14 of 320




Motion for Ex Parte Temporary Restraining Order and Order Requiring Compliance with

Plaintiffs' Notice to Produce; (ii) Motion for Ex Parte Temporary Restraining Order and Order

Requiring Compliance with Plaintiffs' Notice to Produce and Brief in Support thereof that requests

the Court to enjoin Defendants from the spoliation of evidence pertinent to this case and compel

Defendants to comply with the Notice to Produce; and          (iii) Motion for Expedited Discovery   and

Brief in Support thereof that requests the Court to order each Defendant to respond to               ten

Interuogatories from Plaintiffs and submit to one deposition to enable Plaintiffs to obtain enough

information to determine whether to file a Motion for an Interlocutory Injunction before the 30-

day term of the Temporary Restraining Order expires of its own accord.


                                   STATEMENT OF FACTS


  A.   The Ventis, Interstate and Grace

                                                  32.

       Grace intended to purchase an established operating company engaged in the trucking

business, rather than forming a startup and devoting substantially all of his efforts to establishing

a new business.

                                                  33.

        On or about September 6, 2016, Grace reviewed a listing on BizQuest.com, an online

marketplace, regarding a business opportunity in Hawaii. This listing, identified as BizQuest

#1277728, advertised for sale, "Trucking company        -   grossing over 1.5 million."

                                                   34.

        After reviewing the BizQuest #1277728listing, Grace sent an email on September 6,2076,

requesting "more information about this business."




                                                  11
        Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 15 of 320




                                                  35.

         On November 6,2016, Chris Venti emailed a response to Grace's inquiry.

                                                  36.

         In his email, Chris Venti wrote:

         Dear Eric, We currently do not have this business for sale any more [sic] but we
         have had such a great response \rye have came [sic] up with another opportunity
         for you to become apart off [sic]. We can start your own company for you with
         sales grossing about $900,000.00 and Net Profit about $250,000. All for under
         $55,000.00 [sic].

         You can earn about $5,000 per week to start and you can keep the business for
         as long as you want or sell the business in a year for about $650,000.00 -
         $750,000.00 and make a huge profit, Almost [sic] like flipping real estate but
         much cheaper and greater profits. I have attached a business suûìmary for your
         review. Please feel free to contact me at 716-783-1081."

                                                  37.

         On information and belief, Chris Venti's representation in the above-referenced email that

he did "not have this business for sale any more [sic]" was a falsehood; that is, a ploy intended to

solicit potential customers like Grace on false pretenses for the purpose of exposing them to the

business opportunity the Ventis described    in their November 6,2016 email and in the attached

business summary.

                                                  38.

         The business summary is a seven-page document entitled "Dream of Owning Your Own

Business and Making a Minimum of $5,000 a week or 5260,000 for Under $55,000" that, on

information and belief was authored by the Ventis (hereinafter the "Offering Circular"). The

Offering Circular is attached hereto and incorporated herein by reference   as   if fully   set forth herein


as   Plaintiffs' Exhibit   1.




                                                 I2
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 16 of 320




                                                    39.

       The Offering Circular provided Chris Venti's telephone number for pursuing the business

opportunity further.

                                                    40.

       The Offering Circular is false and misleading, replete with material misrepresentations and

omissions to state material facts. Among the material misrepresentations and omissions to state

material facts were (i) that the offerors had purchased and sold several trucking companies; (ii)

that they had established relationships with insurance companies, shippers, brokers, and other

trucking businesses that would benefit the offeree; and (iii) the promise that the offerors would

support the offeree by "doing all the work and using [their] relationships to be successful . . . to

start this business and start collecting profit from the first day you open."

                                                    41.

       The Ventis and Interstate knowingly or recklessly made the aforementioned material

misrepresentations and omissions to state material facts in the Offering Circular.

                                                    42.

        On or about November 18, 2016, Chris Venti sent Grace an email with an attached

Consulting Agreement.    ,S¿e   discussion ínfra.

                                                     43.

        On November 29, 2016, Grace flew from California to Florida to meet the Ventis

personally at Interstate's office in Ocala, Florida to discuss the business opportunity described in

the Offering Circular.

                                                    44.

        At this meeting, the Ventis assured Grace that they would make good on the promises they



                                                    t3
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 17 of 320




made in the Offering Circular.

                                                      45.

       Relying on the representations the Ventis made at the November 29,2016 meeting and in

the Offering Circular, Grace abandoned his intention to acquire an established operating company

engaged   in the trucking business and instead, decided to rely on the Ventis to assist him in

launching a new trucking company.

                                                      46.

       The Ventis described to Grace a "new sales platform" offered by the Rush Entities called

the Rush Certified Pre-Owned Program, which they said had just been introduced to the market.

                                                      47.

       The Ventis directed Grace to the Rush Entities' websites, which describe the "new sales

platform" as follows:

       Our Certified Pre-Owned vehicles are among the highest quality, best value, pre-
       owned trucks available today. Only Peterbilt and International Class 8 trucks that
       are five model years or newer with fewer than 600,000 miles can earn the
       Certifîed-Pre-Owned designation. Each vehicle must pass an exhaustive 1'43-
       point inspection and pre-certification road test. And to assure your satisfaction,
       each vehicle includes a minimum of 100,000 miles of remaining factory warranty
       or the exclusive RushCarerM Protection Plan.

See http://www.rushtruckcenters.com/truck-sales/used-truck-salcs attachcd hereto              and

incorporated herein by reference as if   fully   set forth herein as Plaintiffs' Exhibit 2.

                                                      48.

       The Ventis touted to Grace the virtues of the 143-point inspection and pre-certification

road test offered under the Rush Certified Pre-Owned Program (the "Rush Certified Pre-Owned

Program"). Among other things, they said the Rush Certified Pre-Owned Program was "the best

fthey've] seen in the industry" and "the best thing Rush has ever put out."



                                                     14
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 18 of 320




B.     The Interstate Consulting Agreement

                                                     49.

       The proposed Consulting Agreement, which Chris Venti sent to Grace on November 18,

zlll,provided    that Interstate would provide certain consulting services to Grace. The Consulting

Agreement is attached hereto and incorporated herein by reference as               if fully   set forth herein as

Plaintiffs'Exhibit   3.

                                                     50.

       Among the consulting services Interstate promised to provide in the Consulting Agreement

were, without limitation, the following: (i) Secure all trucks and trailers; (ii), register Grace's new

trucking company ("Newco") under the International Registration Plan and International Fuel Tax

Agrccment, which are cooperative programs to collect and distribute registration and fuel tax

revenue between member states and Canadian provinces relating to commercial motor vehicles

and truckers;   (iii) obtain all federal   licenses required to operate Newco;         (iv) supply and    set up

contracts   with shippers; (v) set up U.S. Department of Transportation ("DOT")                          vehicle

maintenance program;      (vi) secure all trucks and trailers; (vii) supply professional drivers; (viii)

complete all driver background checks to assure that drivers have clean Motor Vehicle Reports

and pass all pre-employment drug screening; and           (ix)   set up contract   with a Consortium/Third-

Party Administrator to manage Newco's DOT drug and alcohol testing program and help keep

Newco compliant with the DOTÆederal Motor Carrier Safety Administration Drug and Alcohol

Testing rules and regulations.

                                                     51.

        Grace, Chris Venti and Josh Venti signed the Consulting Agreement on November 29,

2016 at their face-to-face meeting at Interstate's office in Ocala, Florida.




                                                     15
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 19 of 320




                                                  52.

       Interstate breached the Consulting Agreement by failing to use reasonable efforts to   fulfill

its obligations under the Consulting Agreement.

                                                  53.

       For example, a U.S. Department of Transportation audit of Newco exposed Interstate's

gross negligence with the discovery that Interstate hired drivers for Newco without performing

pre-employment drug tests and driving tests.


  C.   The Ventis and King

                                                  54.

       On information and belief, King and the Ventis were known to each other and had prior

dealings pertaining   to the purchase and sale of trucks and other matters before the Ventis

introduced Grace to King.

                                                  55.

       Between the execution of the Consulting Agreement onNovember29,2016 and December

20,2016, the Ventis spoke by telephone with Defendant King on one or more occasions regarding

Grace's interest in purchasing tractor trucks.

                                                   56.

       On December 20,2016, King sent an email to the Ventis, which, in relevant part, reads as

follows:

       The trucks we spoke about are readily available. They are 2012 International
       Prostar sleepers with ALL of the issues associated with them from the past
       corrected by Navistar / International technicians. They are 829,977 ea. *T,T&T and
       that includes a three year 500,000 mile warranty that covers the engine,
       transmission, turbo, injectors, the water pump as well as a comprehensive warranty
       for the aftertreatment system which protects your investment for 2 years 240,000
       miles. It's our signature RushCare warranty and it's the best used truck warranty
       we have ever offered.


                                                  16
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 20 of 320




                                                           57.

       On December 22, 2016, the Ventis forwarded the above-referenced email to                     Grace

(hereinafter , the " 12122116 Ematl"). The l2l22l 16 Email is attached hereto and incorporated herein

by reference as   if fully   set forth herein as   Plaintiffs' Exhibit 4.

                                                           58.

       On information and belief, the Ventis benefited financially from their referral of Grace

to King and Interstate's subsequent purchase of tractor trucks from the Rush Entities.


       D.         King and Grace

                                                             59.


       After the Ventis introduced Grace to King, several telephone conversations, emails and

text messages ensued between Grace and King.

                                                             60.

        The first communications between Grace and King occurred on December 23,2016,

consisting of a telephone conversation and two emails between Grace and King.

                                                             6t.

        In the December 23,20t6 telephone conversation, King explained to Grace that (i) Rush

Enterprises ran the Rush Certified Pre-Owned Program exclusively out of the Rush-Atlanta

dealership, (ii) the Rush Certifîed Pre-Owned Program was very exclusive in that it only included

warrantied trucks identified on a Special lnventory List prepared for Rush Enterprises by Shields,

the National Director, Used Truck Operations - Rush Enterprises, Inc.;      (iii)   the Rush Certified Pre-

Owned Program included only trucks that passed the 143-point inspection and pre-certification

road test and were reconditioned to manufacturers specifications; and (iv) these trucks were

covered by the exclusive RushCarerM Protection Plan, which is included without charge under the



                                                            t7
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 21 of 320




Rush Certified Pre-Owned Program.

                                                        62.

       The Special Inventory List is an Excel spreadsheet. The spreadsheet is entitled "nventory

[sic] -2012 Maxxforce Powered International Prostars in Inventory-2.xlsx." The "Summary"

subtab under the "Properties" tab on the spreadsheet identifies the author as "Shields, Douglas

[PHOENX-Used Sales]" and the Company as "Rush Enterprises." The "Statistics" subtab under

the "Properties" tab on the spreadsheet indicates that the spreadsheet was "Created: Thursday,

December 22, 2016 at 5'.02 PM." The Special Inventory List is attached hereto and incorporated

herein by reference as   if fully set forth herein as Plaintiffs' Exhibit   5.


                                                        63.

       The Special Inventory List identified the location, stock number, order name, vehicle

identification number and other information for 57 International MaxxForce Powered International

Prostar trucks manufactured by Navistar        in20l2.

                                                        64.

        Shields emailed the Special Inventory List to King on or about December 24,2016.

                                                        65.

        King emailed the Special Inventory List to Grace on or about December 25,2016.


                                                        66.

        Based upon the representations of the Ventis, Interstate, Shields and King, in early January

2017, Grace selected for purchase the following four 2012 MaxxForce Powered International

Prostar* trucks from the Special Inventory List (collectively, the "Trucks"):




                                                       18
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 22 of 320




   Vehicle       Stock Number             Vehicle Identification #       Location       Stated Mileage

Truck #001      499864                   3HSDJSJR8CN624235             Atlanta, GA      287,832

 Truck #002     320851                   3HSDJSJR6CN62425I             Atlanta, GA      245,748

 Truck #003     499891                   3HSDJSJR7CN624243             Atlanta, GA      287,832

 Truck #004     333227                   3HSDJSJR5CN624256             El Paso, TX      339,560


                                                        67.

       On January 10,2017, King signed and dispatched to Grace Rush-Jacksonville Customer

Proposal Letters for each of the four Trucks, followed by drafts of proposed contracts. The Rush-

Jacksonville Customer Proposal Letters for the four Trucks are attached hereto and incorporated

herein by reference   as   Plaintiffs' Exhibit 6, Plaintiffs' Exhibit 7, Plaintiffs' Exhibit   8 and   Plaintiffs'

Exhibit 9.

                                                        68.

       Based upon the sales proposals and the draft contracts, on or about January 16,2017, Grace

wire transferred to King the sum of 5129,879.76, or $32,469.94 per Truck, to be held in escrow

pending completion of all paperwork relating to the sale and purchase of the Trucks.


       E.      The Rush Entities Sales Contracts

                                                        69.

       On January 26, 2017, Trade Winds faxed a set of signed sales documents to King for the

Trucks. Among the documents for each Truck were the following:

       (i)     A three-page contract, each of which was entitled Retail Sales Order, for the                  sale


               and purchase of Trucks #001, #002, #003 and #004, respectively, signed by Rush-

               Atlanta and Trade'Winds, dated January 25,2017.The Retail Sales Orders forthe

               four Trucks are attached hereto and incorporated herein by reference as Plaintiffs'

                                                       T9
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 23 of 320




              Exhibit     10,   Plaintiffs' Exhibit   11,   Plaintiffs' Exhibit 12 and Plaintiffs' Exhibit   13.


      (iÐ     A   six-page contract, each of which was entitled Vehicle Service Agreement, also

              known as AGWS Service Agreement, pertaining to Trucks #001, #002,#003 and

              #004 respectively, signed by Rush-Jacksonville, in its capacity as a dealer for

              American Guardian Warranty Services, Inc., and Trade Winds, dated January 25,

              2017   .   The Vehicle Service Agreements for the four Trucks are attached hereto and

              incorporated herein by reference as Plaintiffs'Exhibit 14, Plaintiffs'Exhibit 15,

              Plaintiffs' Exhibit 16 and Plaintiffs' Exhibit           17.


      (iiÐ    A one-page contract, each of which was entitled Truck/Bus Owner Responsibilities

              Used Truck Service Contract, pertaining to Trucks #001, #002, #003 and #004

              respectively, signed by Grace, dated January 25,2017. Tbe Truck/Bus Owner

              Responsibilities Used Truck Service Contracts for the four Trucks are attached

              hereto and incorporated herein by reference as Plaintiffs'Exhibit 18, Plaintiffs'

              Exhibit     19,   Plaintiffs' Exhibit 20 and Plaintiffs' Exhibit 21.

       (iv)   A   one-page contract, entitled Acknowledgment of "As Is" Purchase and 3'd Party

              Service Contract with Rush-Atlanta, pertaining to Trucks #001, #002, #003 and

              #004 respectively, signed by Grace, dated January 25, 2017.                                    The

              Acknowledgement of "As Is" Purchase and 3'd Party Service Contract for each of

              the four Trucks are attached hereto and incorporated herein by reference                         as


              Plaintiffs' Exhibit 22, Plaintiffs' Exhibit 23, Plaintiffs' Exhibit 24 and Plaintiffs'

              Exhibit 25.

The Retail Sales O¡ders, Vehicle Service Agreements, Truck/Bus Owner Responsibilities Used

Truck Service Contracts and Acknowledgment of "As Is" Purchase and 3'dParty Service Contracts



                                                        20
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 24 of 320




are hereinafter referred   to collectively   as the "Sales   Contracts."

                                                       70.

The Acknowledgement of "As Is" Purchase and 3'd Party Service Contract includes the following

paragraph:

        By signing below, Customer acknowledges that the Vehicle(s) are sold by Rush
        on an "AS IS, WI{ERE IS" basis without any waffanties by rush, provided that
        Yehicle(s) sold by Dealer as "Certified Pre-Owned" are subiect to the express
        written terms and conditions of the Dealer's certified pre-owned program.
        fltalics added for emphasis.]

                                                       7t_

        Although King repeatedly described each of the Trucks as "Certified Pre-Owned," the

Sales Contracts themselves do not directly identify the four Trucks as "Certified Pre-Owned;"

however, when Plaintiffs wrote to King requesting copies of the completed 141-point inspection

and road test for each Truck, King did not disabuse          Plaintifß' understanding that the Trucks were,

in fact, "Certified Pre-Owned."

                                                       72.

        Despite Plaintiffs' repeated requests, neither King nor any other agent or affiliate of the

Rush Entities, furnished Plaintiffs with copies of the completed 143-point inspection and road test

for each Truck.

                                                        73.

        On information and belief, the Rush Certified Pre-Owned Program is a marketing ploy

conceived by Navistar, the Rush Entities, Clarke, Rusty Rush, Shields, King and Newman in

collusion with the Ventis and Interstate to foist defective, unreconditioned used vehicles on an

unsuspecting public.




                                                      2l
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 25 of 320




                                                    74.

       Alternatively,   if   the Rush Certified Pre-Owned Progran is legitimate, none of the four
                                                     ooan
Trucks, on information and belief, underwent                exhaustive 143-point inspection and pre-

certification road test," despite King's representations to the contrary.


       F.       RushCarerM Protection Plan

                                                    75.

       As part of the truck purchase, Trade Winds also purchased what the Rush Entities'

websites, the Ventis and King described as the "exclusive RushCarerM Protection Plan."

                                                    76.

        King and the Ventis represented to Grace that the "exclusive RushCarerM Protection Plan"

was the best in the business. Among other things, King represented in the 12122116 Email that the

RushCarerM Protection Plan included a three-year or 500,000-mile powertrain warranty on the

engine, transmission, and axle systems, including the EGR system and ECM. ,9ee Plaintiffs'

Exhibit 4.

                                                     77.

        King told Grace that the exclusive RushCarerM Protection Plan was only available through

Rush-Atlanta.

                                                     78.

        On information and      belie[ the "exclusive RushCarerM Protection Plan" is a fiction.

                                                     79.

        On information and belief, King intentionally confused the so-called             RushCarerM


Protection Plan with the Vehicle Service Agreements, misleading Trade Winds and Grace into

believing the Vehicle Service Agreements and the "exclusive RushCarerM Protection Plan" were



                                                    22
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 26 of 320




one and the same, when they were not.

                                                  80.


       Alternatively,   if the "exclusive RushCarerM    Protection Plan" is not a fraud and does, in

fact, include a three-year or 500,000 extended powertrain warranty on the engine, transmission,

and axle systems, then, on information and belief, the Rush Entities, King and Nelson, intentionally

excluded the RushCarerM Protection Plan from Trade Winds' purchase of the four Trucks.

                                                  81.


       The Vehicle Service Agreements are, in fact, optional warranties that American Guardian

Warranty Services, Inc. ("AGWS") offers through an AGWS's extensive dealer network located

throughout the United States, which dealer network includes, but is not limited to Rush-Atlanta or

Rush-Jacksonville.

                                                  82.

       King represented to Grace that, if the Trucks experienced any problems with the Trucks'

engines, transmissions, and axle systems, any Rush Truck Center was available to quickly make

repairs under the exclusive RushCarerM Protection Plan at a nominal cost.

                                                  83.

        ln actuality, the Vehicle Service Agreements proved worthless to Trade Winds      and Grace

for several reasons, including, without limitation, the following:

        (Ð     The warranties only included "covered Breakdowns."

        (ii)   To determine the existence of a covered Breakdown, Trade Winds was required to

               "pay for any teardown or diagnostic time needed to determine whether fthe vehicle

               had] a covered Breakdown," the cost of which was extremely expensive.

        (iii) It     took weeks, once the repairer diagnosed a covered Breakdown, for            the




                                                 23
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 27 of 320




               Administrator in the Claims Department to issue       a Repair   Authorization.

       (iv)    The total downtime between delivery of the disabled Trucks to the repair facility,

               the teardown and diagnosis and the repair itself was so lengthy as to be untenable.2

       (")     Although the warranties covered repairs for the engine, transmission                    and

               aftertreatment assemblies, the warranties did not cover (a) cracked or corroded fuel

               tanks; (b) the electronic control module, which monitors engine performance (i.e.,

               the engine computer); (c) brakes; (d) air conditioning; (e) the electrical system; (f)

               the alternatorlgenerutorlregulator;(g) electronic stability control;(h) trailerhitches;

               (i) fifth wheel assembly; (j) visibility; (k) defroster/defogger      system, windshield

               and blower; or    (i) the drive axle (i.e., output shaft, bearings, bushings, gear      sets,


                axle and bearings, carrier ring and pinion gears, bushings and axle shaft).

       (vi)     Certain warranty exclusions, such as fuel tank cracks, would,      if not repaired,   cause


               the Trucks, to fail DOT inspections.


        G.      Truck #001

                                                    84.

       A driver employed by Plaintiffs took physical possession of Truck #001 from Newman at

Rush-Atlanta on February 4,2017, and drove to Florida to pick up a flatbed, GPS system and

additional accessories; however, contrary to King's representation, Truck #001 was not equipped

with a headache rack.

                                                    85.

        On March 15, 2017, the driver returned Truck #001 to Rush-Atlanta from Florida for



2When operational each Truck generated revenues for Trade Winds of approximately $900 per day. When out   of
service, the incremental fixed cost for each Truck to Trade Winds was $50 per hour.


                                                   24
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 28 of 320




installation of the missing headache rack.

                                                    86.

       In the interval between February 4ù and March 15ú, the driver discovered that none of the

electrical outlets in Truck #001's sleeping compartment worked. In addition, the u-joint, trailer air

service lines and trailei air service gaskets failed.

                                                        87.

        In addition, the Anti-lock Braking System ("ABS"), which is designed to help the driver

maintain some steering ability and avoid skidding while braking, also malfunctioned.

                                                        88.

        On March 2J,2017, Truck #001 broke down near a Rush Truck Centers' location in Pico

Rivera, California.

                                                        89.

        An inspection by technicians at Rush Truck Centers' Pico Rivera location advised Trade

Winds and Grace that the presence of cracks on the tops of both the driver and passenger-side fuel

tanks required replacement of both fuel tanks; the four straps holding the fuel tanks in place were

completely rusted; the bolts attached to the straps were broken; and four new isolators were

required.

                                                        90.

        In addition, Truck #001 had the following defects: (i) holes in the sleeper floor, allowing

engine exhaust fumes inside the sleeper and cab;        (ii) low oil pressure, causing   severe   oil dilution;

(iii) old fuel air and oil filters; (iv) outdated firmware on the electronic control module; (v) a

malfunctional passenger window that could not roll-up; and (vi) malfunctioning backup lights that

would not turn off when the vehicle was not in use.




                                                   25
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 29 of 320




                                                   91.

       The 143-point inspection of Truck #001 should have detected all or most of                     the

aforementioned defects.

                                                   92.

       After the Pico Rivera inspection, Trade Winds and Grace complained to the Rush Entities

and King about the fuel tank cracks. On   April   L1   ,2017, King sent Grace an email stating that the

Rush Entities would pay for the fuel tank repairs on Truck #001 if Trade Winds signed a Settlement

Agreement and Full Release of All Claims (the "Proposed Release").

                                                       93.

       The Proposed Release would have acquitted and forever discharged the Rush Entities, and

all of their corporate affiliates and subsidiaries and any of their employees, directors, officers,

attorneys and representatives, and any other parties who might be liable from any liability arising

from the "Contract" (i.e., the January 25,2017 Retail Sales Orders) or certain "Claims" relating to

the Trucks.

                                                       94.

       The Proposed Release broadly defined the "Claims" as follows:

       . . . disagreements,   disputes and controversies between the Parties regarding the
       Contract, the Truck [sic], and the rights and obligations arising therefrom, including
       the RELEASING PARTY'S claims that the Trucks have needed repairs since they
       were purchased, has incurred unexpected repairs and expenses arising from those
       repairs, claims the Trucks at the time of sale \ryere overyalued and did not the meet
       the quality or conditions as advertised and represented, that they did not receive the
       benefit oftheir bargain, have sustained unexpected and unnecessary out ofpocket
       expense, experienced down time and lost revenue . . . .


The Proposed Release is attached hereto and incorporated herein by reference as if       fully   set forth

herein as Plaintiffs' Exhibit 26.




                                                   26
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 30 of 320




                                                   95.

       Trade Winds refused to sign the Release.

                                                   96.

       Truck #001 has been permanently out of service since March 27,2017 and is currently

located on the tarmac at the Rush Truck Centers' Pico Rivera location.

                                                   97.

       Because of extensive downtime due to mechanical failure, between February 4,2017 and

March 27,2017, Truck #001 was only able to haul        1   I   loads.



       H.      Truck #002

                                                   98.

       A driver employed by Plaintiffs took physical           possession of Truck #002 from Newman at

Rush-Atlanta on February 7,2017.

                                                   99.

       On the same day, Truck #002 broke down 70 miles after departing from the Rush-Atlanta

location due to a bad fuel gauge.

                                                    100.

       After filling the fuel tanks with gasoline, a one-inch open hole on the top of the fuel tank

and bent fuel tank mounting bracket were discovered on the driver's side, as well as the

concomitant fuel leak.

                                                    101.


       150 miles after the repair of the fuel tank hole, the fuel filters failed.

                                                    102.

       The fuel filters failed once more, leaving the Truck #002 stranded. Further inspection


                                                  27
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 31 of 320




revealed black algae andother debris in the filters and the bottom of the fuel tanks. To address this

problem, Trade Winds had the fuel tanks drained and the              full lines    and   full pump   steamed,

necessitating the dumping of 200+ gallons of gasoline.

                                                       103.

       Other problems included (i) paint overspray on the windshield, which required replacement

and resealing;   (ii)   a carrier bearing failure, requiring roadside repair;   (iii) dried paint drips on the

Truck body; and (iv) outdated firmware on the electronic control module.

                                                        104.

        The 143-point inspection of Truck #002 should have detected all or most of                        the

aforementioned defects.

                                                        105.


        On May 24,2017, Truck #002 broke down again and was towed to a Rush Truck Center

in Swannanoa, North Carolina outside of Asheville, North Carolina.

                                                        106.


        Trade Winds filed a warranty claim on Truck #002, only to find that (i) no RushCarerM

Protection Plan existed independently of the AGWS warranty,             (ii) the AGWS warranty was not

offered by Rush exclusively, and           (iii) the AGWS wananty required that Trade Winds pay

upfront for teardowns and diagnostic time, included only covered Breakdowns and excluded

most of the required repairs.

                                                        107.

        Trade Winds experienced a 60-day delay between the time Trade Winds delivered

Truck #002 to the warranty center for evaluation and the actual physical inspection, because

the service personnel at the warranty center did not want to inspect the vehicle to determine



                                                      28
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 32 of 320




whether the breakage was covered by the warranty.

                                                108.


       Once the service personnel inspected the vehicle, they determined that the repair cost

under the AGWS warranty was $13,000, representing more than23o/o of the vehicle's original

purchase price.

                                                109.

       Truck #002 returned to service on August 1,2017, after being out of service in Swannanoa,

North Carolina for 67 days.

                                                 I 10.

       Truck #002's engine warning light alarm illuminated two hours outside Sawanona, North

Carolina on September I2,20I7.

                                                 111.

       Truck #002 broke down again 25 miles outside of Montgomery, Alabama on September

25,2017   .




                                                 ttz.
       Truck #002 has been permanently out of service since September 25, 2017 and, on

information and belief, was last located in Houston, Texas.

                                                 1   13.


       The 143-point inspection of Truck #002 should have detected all or most of            the


aforementioned defects.

                                                 tt4.
       Because of extensive downtime due to mechanical failure, between February 7,2017 and

August 1,2017, Truck #002 was only able to haul 17 loads.



                                                29
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 33 of 320




       I.      Truck#003

                                                  1    15.


       A driver employed by Plaintiffs took physical         possession   of Truck #003 at Rush-Atlanta

on February 13,2017.

                                                  1    16.


       Although the Special Inventory List indicated the vehicle's total mileage as 287,832, on

pickup at Rush-Atlanta, the odometer reading was347,201 miles.

                                                  rt7.

       Truck #003 experienced its first off-the-road repair on March 20,2017         .




                                                  1    18.


       In the interim between February 13,2017 and May 8,2017, Truck #003 had the following

problems: (i) Windshield leaks; (ii) low oil pressure; (iii) unsafe wear on rear tires; (iv) outdated

firmware on the electronic control module; and (v) broken lock on the driver's door.

                                                   1   19.


       In addition, a Rush Truck Center dealer determined that the HVAC system was corroded

and required replacement, which had the effect of rendering Truck #003 inoperable.

                                                   120.

       The 143-point inspection of Truck #003 should have detected all or most of                   the

aforementioned defects.

                                                   lzt.
        Truck #003 has been permanently out of service since May 8,2017 and, on information

and belief, was last located in Houston, Texas.




                                                  30
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 34 of 320




       J.      Truck#004

                                                  r22.

       A driver employed by Plaintiffs took physical     possession of Truck #004 aI Rush-Atlanta

on February 23,2017.

                                                  r23.

       Truck #004 experienced the following problems: (i) Windshield leaks; (ii) outdated

firmware on the electronic control module; (iii) broken left turn signal; and (iv) fauþ head lights.

                                                  124.

       The 143-point inspection of Truck #004 should have detected all or most of                 the

aforementioned defects.

                                                  t25.

       Subsequently, Truck #004 broke down and, since October 2017, is no longer         in   service.

On information and belief, Truck #004 was last located in Houston, Texas.


       K.      EGR Engine Design and Manufacturing Defects

                                                  126.

       The four Trucks purchased by Trade Winds are 2012International Prostar@ Plus LF 627

Premium rear wheel drive Class 8 commercial tractor trucks manufactured by Defendant Navistar.

                                                  t27.

        2012Intemational Prostar@ Plus LF 627 Premium rear wheel drive Class 8 commercial

tractor trucks are equipped with the Navistar 13.0-liter EGR MaxxForce diesel engine (the "EGR

Engine"). The EGR Engine includes an emissions-control technology designed by Navistar

dubbed "advanced exhaust gas recirculation system," which uses exhaust gas recirculation to

reduce emissions rather than conventional catalytic converters.



                                                 3l
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 35 of 320




                                                          r28.

        However, when Navistar introduced the EGR Engine, the EGR Engine failed to meet

applicable 2010 U.S. Environmental Protection Agency standards. Therefore, after the expiration

of certain emissions credits that Navistar had accrued, Navistar took the EGR Engine out of service

for the 2015 model year.

                                                           r29.

        On information and belief, Navistar knew when it launched the EGR Engine that critical

engine components had significant quality problems3 and a shortened                   life   span.a On information


and belief, Navistar, while touting the quality of its testing program, knew that its prelaunch testing

had serious flaws, was incomplete at launch, and put the trucks into customers' hands knowing

that the customers would end up becoming the de facto test fleet for the EGR Engine.s

                                                           130.

        Among the problems with the EGR engine is that constant vibration and wind underneath

the engine hood causes the connection between EGR valve6 and the engine's electronic control

module ("ECM"¡7 to become loose and connect intermittently. The intermittent connection

"overfuels" the engine, allowing a free-flow of soot-saturated exhaust into the EGR valve, EGR

coolerss and exhaust manifold inside the EGR housing. Exacerbating the situation, the shaft on the




3
  According to court testimony in the Milan case by former Navistar executive, Jim Hebe, Navistar "did not test s**t."
a According to court testimony in the Milan case, the EGR cooler had a life span of less than 20o/o of the design
requirement based upon testing done before the sale ofthe engines to the public.
5 Lockidge, D, "Navistar Hit With $30.8 Million Judgment in ProStar/MaxxForce Lawsuit," Aug 14, 2017,HDT

Truckineinfo, https://www.truckinginfo. com/l4l709lnavistar-hit-with-30-8-million-judgment-in-prostar-maxxforce-
lawsuit.
6
  The BGR valves allow the flow of exhaust gases into the engine's intake manifold in controlled amounts.
7
  The ECM is the computer inside the engine that monitors many functions electronically. Among the ECM's functions
is controlling, via a connection to the EGR valve, how much fresh air should be supplied to the engine and for how
long, as well as how much hot exhaust should be supplied and for how long, to effectively reduce emissions.
8
  The EGR cooler lowers the temperature of the exhaust gases that are recirculated by the EGR system back into the
engine to decrease cylinder temperatures and the emissions causing pollution.


                                                         32
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 36 of 320




EGR valve is predisposed to failure.e

                                                        131.


        As a result of these problems, the 2}l2lnternational Prostar@ Plus LF 627 Premium rear

wheel drive Class 8 commercial tractor trucks was susceptible to (i) engine overheating, (ii) air

conditioner malfunctions, (iii) coolant leaks, (iv) exhaust fumes entering passenger compartments,

(v) fuel economy deterioration, (vi) dashboard light warnings and (vi) sudden breakdowns.

                                                        132.

        The four Trucks purchased by Trade Winds suffered from (i) engine overheating, (ii) air

conditioner malfunctions, (iii) coolant leaks, (iv) exhaust fumes entering passenger compartments,

(v) fuel economy deterioration, (vi) dashboard light warnings and (vi) sudden breakdowns.

                                                        133.

          On information and belief, the design and manufacturing defects in the EGR Engine that

Navistar foisted on unsuspecting purchasers of 20l2International Prostar@ Plus LF 627 Premium

rear wheel drive Class 8 commercial tractor trucks with the International Navistar 13.0-liter EGR

MaxxForce diesel engines were a proximate cause of Trade Winds' many problems with the four

Trucks.

                                                        134.

          On information and belief, Navistar and the Rush Entities failed to remedy these design

and manufacturing defects before Trade Winds purchased the Trucks.

                                                        13s.

          On information and belief, the 143-point inspections should have detected some or most               of

the aforementioned design and manufacturing defects afflicting the Trucks.


e   Menzies,   J, "How Navistar Solved its EGR                 Problems,"           Feb 5, 2075,   Trucknews.com,
htþs ://www. trucknews. com/equipmenlnavistar-solved-egr-problems   I   | 003 0 63 689 / .


                                                       JJ
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 37 of 320




       L.      Recalls

                                                      136.

       2}|2lnternational Prostar@ Plus LF 627 Premium rear wheel drive Class 8 commercial

tractor trucks have been the subject of 17 recalls, wherein Navistar, through its dealers, has agreed

to correct the following defects free of charge:

   Recall #      Date                 Recall Description                    Corrective Action

 ttv252000 04126lrt           Brakes,   Air, Antilock, Control   Reprogram or replace the brake
                              Unit/Module                        system electronic control unit.

 tlv426000      08/08/1   1   Electrical System,                 Install a bracket to route the wires
                              Alternator/Generator/Re gulator    away from the power steering hose

 11V590000      t2t20/tl      Electronic Stability Control       Install   a new ESC   module


 12V052000      02lt3l12      Brakes,   Air, Supply, Check       Provide temporary remedy until
                              Valve                              permanent remedy is developed
 12V115000      031221t2 Equipment                               Replace step mounting brackets

 12V196000      0sl04l12      Electrical System,                 Install standoff bracket and improve
                              Alternator/Generator/Re gulator    harness routing to route alternator
                                                                 wires away from power steering
                                                                 hose

 12V403000      08lrs/12      Brakes,   Air, Disc                Replace missing caliper mounting
                                                                 bolts and tighten caliper mounting
                                                                 bolts

 r2v465000 091201t2 Parking Brake, Driveline, Air,               Replace spring brake chamber
                              Chamber

 12Vs46000      rU27lr2 Brakes                                   Replace S-cam tube bracket
                                                                 assemblies

 13V146000      04ll7lL3      Visibility                         Strengthen sun shade mounting



 13V231000      06104113      Brakes                             Replace S-cam tube bracket
                                                                 assemblies



                                                     34
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 38 of 320




 13V439000       tÙl17l13    Trailer Hitches, Fifth Wheel     Correct air line routing
                             Assembly

 13V439000       1,0lt7l13   Equipment                        Correct air line routing

 14V064000       02l2slt4    Brakes                           Replace S-can brake assemblies with
                                                              a brake assembly with cast spider
                                                              and S-cam tube bracket assemblies
                                                              with reinforced gussets

 14V688000       t013t/14    Electrical System                Replace the 60 amp relay and battery
                                                              harness with a 150 amp relay and
                                                              battery harness

 15V241000       04l22lrs    Visibility, Defroster/Defogger   Replace theÌIVAC system linear
                             System, Windshield, Blower       power module (LPM) with an
                                                              upgraded LPM

 15V607000       09129115    Trailer Hitches, Fifth Wheel     Replace the fifth wheel with an Ultra
                             Assembly                         NT model fifth wheel



                                                   137.

          The four Trucks purchased by Trade Winds suffered from some or all of the defects

referenced in the above-referenced recall descriptions.

                                                   138.

          On information and belief Navistar and the Rush Entities failed to address the above-

referenced recalls by taking the conective actions specified before Trade Winds purchased the

Trucks.

                                                   r39.

          On information and belief, the 143-point inspections should have detected that some or

most of the aforementioned corrective actions were not implemented on the four Trucks.




                                                  35
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 39 of 320




       M.        Rusty Rush and/or Clarke

                                                    140.


       Defendant Rusty Rush is the Chairman of the Board, Chief Executive Officer and President

of Rush Enterprises. Out of 32,756 unit vehicles sales for the 2017 calendar year, used vehicles

represented 7,060 unit sales, or approximately 21.6 percent of all unit sales.

                                                    I4I.
       Defendant Rush Enterprises,     with   100 Rush Truck Center locations in 21 states, operates

the largest network of commercial vehicle dealerships in North America, For the year ended

December 3!,2017, Rush Enterprises achieved revenues of $4.7 billion and net income of $172.1

million.

                                                    142.

       Defendant Clarke is the Chairman of the Board, President and Chief Executive Officer of

Navistar International Corp.

                                                    143.

        Defendant Navistar manufactures International-brand commercial trucks, diesel engines

and other types of commercial vehicles, truck and vehicle parts. For the year ended December 31,

2017, Navistar achieved revenues of $8.57 billion and net income of $30 million.

                                                    144.

           On information and belief, Rush Enterprises is the largest distributor of Navistar

International trucks.

                                                    145.

           Because   of Navistar's relatively poor f,rnancial performance,   Navistar   is financially

dependent upon revenue generated from Rush Truck Centers sales.




                                                   36
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 40 of 320




                                                  146.

       On information and belief, Rush Enterprises had a surplus of used 2012 lntemational

Prostar@ Plus LF 627 Premiumrear wheel drive Class 8 commercial tractor trucks in its inventory.

Rush Enterprises had difficulty selling these vehicles because of their poor industry reputation.

                                                  147.


       King told Grace that,    because   of Rush Enterprises' difficulty selling the used     2012

International Prostar@ Plus LF 627 Premittmtractor trucks, Rusty Rush conversed with Clarke by

telephone regarding the implementation of the Rush Certified Pre-Owned Program.

                                                  148.


       According to King, Rusty Rush, leveraging his shong bargaining position with Navistar,

went to the Chairman of Navistar and built the fRush Certified Pre-Owned] Program from scratch."

                                                   149.

       According to King, Rusty Rush told King that Navistar had agreed with Rush Enterprises

to "remanufacture" the 2012 International Prostar@ Plus LF 627 Premium tractor trucks               to

manufacturer's specifications; hence, the genesis of the Rush Certified Pre-Owned Program.

                                                  150.


        On information and belief, the Rush Certified Pre-Owned Program was a ruse concocted

by Rusty Rush andlor Clarke to rebrand Rush Enterpdses' inventory of otherwise unsaleable2012

International Prostar@ Plus LF 627 Premium tractor trucks as "Certified Pre-Owned," "Diamond,"

"remanufactured" or "pre-certified to manufacturer' s sp ecs. "

                                                  151.


        On information and belief, the Ventis, Navistar, Clarke, ABC Entity, the Rush Entities,

Rusty Rush, Shields, King, Newman and John Doe knew that Rush Enterprises' inventory of used



                                                 3t
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 41 of 320




2012Intemational Prostar@ Plus LF 627 Premium tractor trucks on the Special Inventory List

were not "remanufactured," subjected to   a   rigorous 143-point inspection and pre-certification road

test andlor reconditioned to manufacturers specifications.

                                                    t52.

        As a result of this ruse, Defendants knowingly and intentionally misled Grace into

believing that the four Trucks purchased by Trade Winds were "remanufactured," passed                a


rigorous 143-point inspection and pre-certification road test and/or reconditioned to manufacturers

specifications.


        N.        Wire Fraud (18 U.S.C. $ 1843)

                                                     153.

        The Ventis, King, Newman, Rusty Rush, Shields, Clarke and John Doe (hereinafter,

collectively the "Individual Defendants"), by and through each other and Rush Enterprises, Rush-

Atlanta, Rush-Jacksonville, Navistar, Interstate and ABC Entity (hereinafter, collectively the

"Business Entity Defendants"), engaged in a systematic and ongoing scheme with the intent to

defraud, deceive, mislead, and/or fraudulently induce prospective buyers to purchase used 2012

International Prostar@ Plus LF 627 Premi¡m rear wheel drive Class 8 commercial tractor trucks

from the Rush Entities rather than the used vehicles of other competitors in the used tractor truck

market. Defendants knowingly devised or knowingly participated in a scheme or artifice to defraud

Grace and Trade Winds and/or to obtain the money or property of Grace or Trade Winds by means

of fraudulent pretenses, representations, or promises in violation of 18 U.S.C. $ 1843.

                                                     r54.

        Defendants' business practices described above are contrary to public policy or fail to

measure up to the reflection of moral uprightness, fundamental honesty, fair play and right dealing



                                                   38
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 42 of 320




in the general and business life of members of society in violation of 18 U.S.C. $ 1843.

                                                    1s5.

       Defendants could foresee that the interstate wires would be used "for the purpose         of'

advancing, furthering, executing, concealing, conducting, participating in or carrying out the

scheme, within the meaning   of   18 U.S.C. $ 1843.

                                                    156.

       In particular, Defendants knew or could foresee that the interstate wires would be used to

transmit false and deceptive descriptions of the Rush Certified Pre-Owned Program on the Rush

Entities' websites (i.e., http://www.rushtruckcenters.com/truck-sales/used-truck-sales).

                                                    157.

       The Individual Defendants acting singly and in concert, personally or through the

Corporate Defendants, as hereinafter defined, or the Corporate Defendants' agents, used the

interstate wires or caused the interstate wires to be used "for the purpose of'advancing, furthering,

executing, concealing, conducting, participating in, or carrying out a scheme to defraud Grace

and/or Trade Winds, within the meaning     of   18 U.S.C. $ 1843.

                                                      I 58.


       It is not possible for Grace and/or Trade Winds to plead with particularity all   instances   of

wire fraud that advanced, furthered, executed and concealed the scheme because the particulars of

many such communications (such as when the Rush Entities' announcement of the Rush Certified

Pre-Owned Program was first published on the Rush Entities' websites) are within the exclusive

control and within the exclusive knowledge of Defendants or other presently unknown individuals.

                                                      1   s9.

        By way of example, however, the Individual Defendants specifically used the interstate



                                                   39
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 43 of 320




wires or caused the interstate wires to deliver each and every false, deceptive and misleading

statement described in flJ[ 31 through 152 suprø, including, but not limited to the following false,

deceptive and misleading communications:


                    Date of
    Type of                      Websiteor
                     Initial                                         Description
Communication                   OtherMedium
                  Publication

Website           Before        h@s://www.biz     The Ventis posted a false and misleading "bait
                  09t06/16      quest.com/shipp   and switch" notice on the BizQuest.com
                                ing-and-          website advertising a Hawaiian trucking
                                tranqpor|ation-   company for sale: "For Sale #1277728-
                                businesses-for-   "Trucking company - grossing over 1.5
                                sale/?q:aT0yNg    million"


Email             tUtTl16       From:             Chris Venti posted an email to Grace proposing
                  at3:48        241r:anqortl6@    the engagement by Grace of the Ventis. The
                  AM            gmail.com         email contained false and misleading statements
                                                  and omissions to state material facts, including,
                                To:               but not limited to the following:
                                egrace5577@
                                gmail.com
                                                   (i) The trucking company described in BizQuest
                                Subject:           #1277728 is no longer available.
                                Re: New
                                BizQuest Buyer     (iù With the Ventis'  assistance, (a) Grace can
                                Interest:          start his own trucking company "with sales
                                127712800          grossing about $900,000.00 and Net Profit
                                Trucking           about $250,000. All for under $55,000.00
                                compâny-           [sic]."; (b) Grace "can earn about $5,000 per
                                grossing over      week to start;".
                                1.5   Million
                                                   (iii)
                                                       Grace can "sell the business in a year for
                                                   about $650,000.00 - $750,000.00 and make a
                                                   huge profit ... "

                                                   The email also attached an offering circular
                                                   prepared by the Ventis containing false and
                                                   misleading statements and omissions to state
                                                   material facts, entitled, "Dream of Owning your
                                                   Own Business and Making 5,000 Per'Week."




                                                  40
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 44 of 320




              tlltSltT   From:               Chris Venti posted an email to Grace attaching
              at2:03     24lr:anryortl6@     a proposed Consulting Agreement with
              PM         gmail.com           Interstate prepared by the Ventis.

                         To:
                         egrace5577@
                         gmail.com

                         Subject:
                         CONTRACT

Website       Before     htþ://www.rush      Rush Enterprises posted the following
              t2l20ll6   truckcenters.co     description on its website that contained false
                         m/truck-            and misleading statements and omissions to
                         sales/used-huck-    state material facts regarding the Rush Certified
                         sales               Pre-Owned Program, including, but not limited
                                             to the following:

                                             (i) "Our Certified Pre-Owned vehicles   are
                                             among the highest quality, best value, pre-
                                             owned trucks available today."

                                             (ii) 'Each vehicle must pass an exhaustive 143-
                                             point inspection and pre-certification road test."

                                             (iii) "And to assure your satisfaction, each
                                             vehicle includes a minimum of 100,000 miles
                                             of remaining factory warranty or the exclusive
                                             RushCarerM Protection Plan. "

Website       Before     http://www.rush     Rush-Atlanta posted the following description
              r2l20lt6   fuckcenters.co      on its website that contained false and
                         m/locationVloca     misleading statements and omissions to state
                         tion-               matcrial facts regarding the Rush Certified Pre-
                         search/1902-        Owned Program, including, but not limited to
                         atlanta             the following:

                                             (i) "Our Certified Pre-Owned vehicles   are
                                             among the highest quality, best value, pre-
                                             owned trucks available today."

                                             (ii) "Each vehicle must pass an exhaustive 143-
                                             point inspection and pre-certification road test."

                                             (iii) "And to assure your
                                                                     satisfaction, each
                                             vehicle includes a minimum of 100,000 miles


                                            4t
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 45 of 320




                                           of remaining factory warranty or the exclusive
                                           RushCarerM Protection Plan."



Website      Before     htþ:i/www.rush     Rush Jacksonville posted the following
             t2120/T6   ffuckcenters.co    description on its website that contained false
                        m/locationVloca    and misleading statements and omissions to
                        tion-              state material facts regarding the Rush Certified
                        search/l 705-      Pre-Owned Program, including, but not limited
                        jacksonville       to the following:

                                           (i) "Our Certified Pre-Owned vehicles are
                                           among the highest quality, best value, pre-
                                           owned trucks available today."

                                           (ii) "Each vehicle must pass an exhaustive 143-
                                           point inspection and pre-certification road test."

                                           (iii) "And to assure your satisfaction, each
                                           vehicle includes a minimum of 100,000 miles
                                           of remaining factory warranty or the exclusive
                                           RushCarerM Protection Plan. "

Email        t2l20l16   From:               Dennis King posted an email to Chris Venti
             at 5:37    KingDl@ush          regarding the Rush Certified Pre-Owned
             PM         enterprises.com     Program. The email contained false and
                                            misleading statements and omissions to state
                        To:                 material facts, including, but not limited to the
                        tlucklr:rgb:øl6@    following:
                        gmail.com
                                            (i) "ALL of the issues associated with them
                        Subject: Fwd:       from the past corrected by Navistar /
                        CreditApp           lnternational technicians. "
                        Attached for
                        2012                (ii) The price included "a three year 500,000
                        Intemational        mile warranty that covers the engine,
                        ProStar Sleepers    transmission, turbo, injectors, the water pump
                                            as well as a complehensive wananty for the
                                            aftertreatment system which protects your
                                            investment for 2 years 240p00 miles." (iii) It's
                                            our signature RushCare warranty and it's the
                                            best used truck warranty we have ever offered."

Email        r2l22l16   From:               Chris Venti posted an email to Eric Grace that
             at 8:09    ùlucktngb:øl6@      forwarded the above email from Deruris King to
             AM         gmail.com           Chris Venti dated I2l20l16 at 5:37 PM. This


                                           42
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 46 of 320




                                               email republished the following false and
                            To:                misleading statements and omissions to state
                            egrace5577@        material facts made by King:
                            gmail.com
                                                (i) "ALL of the issues associated with them
                            Subject:Fwd:        from the past corrected by Navistar /
                            CreditApp           International technicians."
                            Attached for
                            2012                (ii) The price included "a three year 500,000
                            Intemational        mile warranty that covers the engine,
                            ProStar Sleepers    transmission, turbo, injectors, the water pump
                                                as well as a comprehensive warranty for the
                                                aftertreatment system which protects your
                                                investment for 2 years 240,000 miles." (iii) It's
                                                our signature RushCare warranty and it's the
                                                best used truck warranty we have ever offered

Telephone Call   r2l23lr6   Between Dennis      Dennis King made the following false and
                            King and Eric       misleading statements during the telephone
                            Grace               conversation:

                                                (i) Rush Enterprises ran the Rush Certified Pre-
                                                Owned Program exclusively out of the Rush-
                                                Atlanta dealership.

                                                (ii) the Rush Certified Pre-Owned Program was
                                                very exclusive in that it only included
                                                warrantied trucks identified on a Special
                                                Inventory List prepared for Rush Enterprises by
                                                Shields, the National Director of Used Truck
                                                Operations for Rush Enterprises;

                                                (iii) the Rush Certified Pre-Owned Program
                                                included only trucks that passed the 143-point
                                                inspection and pre-certification road test and
                                                were reconditioned to manufacturers
                                                specifications.

                                                (iv) The trucks on the Special Inventory List
                                                were covered by the exclusive RushCarerM
                                                Protection Plan, which is included, without
                                                charge, under the Rush Certified Pre-Owned
                                                Program.




                                               43
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 47 of 320




Email        On or      From:             Shields posted an email to King that includes,
             about      KingDl@ush        as an attachment, the Special Inventory   List,
             t2l27l16   enterprises.com   which Shields falsely represented to Grace as
                                          including only warrantied trucks covered under
                        To:               the Rush Certified Pre-Owned Program and the
                        egrace5577@       exclusive RushCarerM Protection Plan.
                        gmail.com

                        Subject: RE:
                        Intemational
                        ProstarVin#

Email        0ur2lt7    From:             King posted an email to Grace, with a copy to
             at7:21     KingDl@ush        Chris Venti, providing wire transfer instructions
             AM         enterprises.com   for Grace's transfer of immediately available
                                          funds to the Rush Entities for the purchase of
                        To:               the Trucks.
                        egrace5577@
                        gmail.com

                        Cc:
                        truckngbløl6@
                        gmail.com



                        Subject:
                        REvised [sic]
                        MoneyWire
                        lnstructions

Email        0U17lt7    From:              King posted an email to Grace, with a copy to
             at2:19     KingDl@rush        Chris Venti, acknowledging the Rush Entities'
             PM         enterprises.com    receipt of immediately available firnds from
                                           Grace for the purchase of the trucks.
                        To:
                        egrace5577@g
                        mail.com

                        Cc:
                        truckingbizl6@
                        gmail.com

                        Subject:
                        UpdatedTruck
                        List




                                          44
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 48 of 320




Email             01lt9l17     From:              King posted an email to Grace, with a copy to
                  at9:40       KingDl@rush        Chris Venti, which includes the following false
                  AM           enterprises.com    and misleading statements of material facts or
                                                  omissions to state material facts:

                               To:                (i) Rush-Atlanta will perform the certified
                               egace5577@         warranty inspection and any necessary
                               gmail.com          corrections needed. I will keep you posted.

                               Cc:                (ii) King will update the maintenance records
                               truckngbizl6@      after the trucks have been serviced and any
                               gmail.com          corrections have been made to get the Trucks
                                                  ready for delivery.
                               Subject:
                               UpdatedTruck
                               List



                                                  160.


        All of the wire communications      described above crossed interstate and international

borders by reason of the technology used to transmit the communications.

                                                  161.

        Some or all of the communications described above have appeared and continue to appear

on Defendants' websites or email servers since the date of their original posting.

                                                  162.


        Each and every use of the interstate wires described above was committed by Defendants

with the specific intent to defraud Trade Winds andlor Grace by means of false or fraudulent

pretenses, representations or promises. Defendants' acts of wire fraud in violation   of   18 U.S.C. $


1343 constitute racketeering activity as defined by 18 U.S.C. $ 1961(lXB).

                                                  163.

        Trade Winds and/or Grace justifiably relied on Defendants' fraudulent representations and

omissions made pursuant to the above-described scheme, resulting in the following:



                                                 45
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 49 of 320




             (i)    Loss of revenue and earnings to Trade Winds;

             (iÐ    Complete loss of Grace's investment in Trade Winds;

             (iiÐ   Trade Winds' insolvency and business failure;

             (i")   Loss of income to Grace;

             (v)    Damage to Grace's reputation and credibility as a business person, entrepreneur

                    and manager; and

             (vi)   Grace's severe emotional distress, which resulted in an almostfatal heart attack,

                    medical complications and heart and kidney transplants.


                                                        COUNT       I
           BREACH OF CONTRACT _                                ON OF' EXPRESS WARRANTIES

                      (Ag øin st D efe n d ønts Ru s h-Atl a nt ø An d Ru s h-J a cks o nv ill e)

                                              (Alternative to Count VI)

                                                          164.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                          16s.

          Article 2 of the Uniform Commercial Code, dealing with the sale and purchase of goods

between merchants and buyers, has been adopted in Georgia at Title 11 of the Georgia Code.

                                                          t66.

          Under the Uniform Commercial Code, a "merchant" is defined as "a person who deals in

goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill

peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill

may be attributed by his employment of an agent or broker or other intermediary who by his



                                                         46
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 50 of 320




occupation holds himself out as having such knowledge or skill." O.C.G.A. $ 11-2-104(1).

                                                      167.

       The Rush Entities are merchants within the meaning of O.C.G.A. $ 1l-2-104(l).

                                                      168.


       Trade Winds and the Rush Entities entered into a transaction relating to the purchase and

sale of the four Trucks that is governed by   Title   11   of the Georgia Code.

                                                      169.

       Plaintiffs and the Rush Entities signed valid and binding Sales Contracts, whereby the Rush

Entities sold, and Plaintiffs purchased the Trucks.

                                                       170.

       O.C.G.A. $ 1 1-2-313(1)(a), which addresses express warranties made in connection with

the sale of goods, provides, in relevant part, that "[a]ny affirmation of fact or promise made by

the seller to buyer which relates to the goods and becomes part of the basis of the bargain creates

an express warranty that the goods shall conform to the affirmation or promise."

                                                       t7t.

        In addition, O.C.G.A. $ 11-2-313(1)(b) provides that "[a]ny description of the goods which

is made part of the basis of the bargain creates an express warranty that the goods shall conform

to the description."

                                                       172.


        Among the Sales Contracts relating to the purchase and sale of the Trucks was the contract

entitled "Acknowledgment of "AS IS" Purchase." This document provides that "Vehicle(s) sold

By Dealer   as   "Certifîed Pre-Owned" are subject to the express written terms and conditions of the

Dealer's certified pre-owned program."




                                                      47
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 51 of 320




                                                  173.

       The Rush Certifîed Pre-Owned Program specifies on the Rush Entities websites that "each

vehicle must pass an exhaustive 143-point inspection and pre-certification road test."

                                                  174.

       Defendants King, the Ventis and the Rush Entities represented to Grace that the four Trucks

purchased   by Trade Winds were "Certified Pre-Owned," subject to an exhaustive 143-point

inspection and road test, and "remanufactured" or "pre-certified to manufacturer's specs" in

accordance with the Rush Certified Pre-Owned Program described on the Rush Entities' websites.

                                                  175.

       On information and belief, the Rush Entities, Shields King and Newman intentionally

failed to deliver copies of the "exhaustive 143-point inspection and pre-certification road test"

because the inspections and road tests were not conducted on the four Trucks.

                                                  176.

       The failure of the Trucks to undergo the "exhaustive 143-point inspection and pre-

certification road test represents" a material breach of the Rush Entities' express warranties.

                                                  r77.

        Plaintiffs relied on the Rush Entities' express warranty that the Trucks had undergone an

"exhaustive 143-point inspection and precertification road test."

                                                   t78.

        The Rush Entities websites specified that under the Rush Certified Pre-Owned Program

"each vehicle includes a minimum of 100,000 miles of remaining factory warranty or the exclusive

RushCarerM Protection Plan.   "




                                                 48
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 52 of 320




                                                      r79.

         The purchase and sale of the Trucks did not include the "exclusive RushCarerM Protection

Plan,"   if it in fact exists,   but rather an optional extended warranty for which Trade Winds and

Grace paid $28,548.

                                                      I 80.


         The optional extended warranty is not exclusive to Rush Truck Centers but is provided by

AGWS through its extensive dealer network located throughout the United States, that includes,

but is not limited to, Rush-Atlanta or Rush-Jacksonville.

                                                      181.


         The failure of the Rush Entities to include the "exclusive RushCarerM Protection Plan" in

the sale of the Trucks or, in the alternative, the misrepresentation that the optional extended

warrarnty was an "exclusive" warranty when,         in fact, it is provided through AGWS's extensive

dealer network located throughout the United States, represents" a material breach of the Rush

Entities' express warranties.

                                                      182.

         Because     of the Rush Entities' breach of the express warranties and Plaintiffs'   reliance

thereon, Plaintiffs have suffered damages, including, with limitation, the following:

              (i)   Loss of revenue and earnings to Trade V/inds;

              (iD    Complete loss of Grace's investment in Trade Winds;

              (iiÐ   Trade Winds' insolvency and business failure;

              (i")   Loss of income to Grace;

              (v)    Damage to Grace's reputation and credibility as a business person, entrepreneur

                     and manager; and




                                                     49
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 53 of 320




              (vi) Grace's severe emotional distress, which resulted     in an almostfatal heart attack,

                    medical complications and heart and kidney transplants.

                                                      183.


           Plaintiffs are entitled to relief in the form of actual damages in an amount to be determined

attrial.

                                                      184.


           Plaintiffs are entitled to attorneys' fees and expenses of litigation because the       Sales


Contracts were entered into in bad faith and procured by fraud.


                                                   COTINT    II
              BREACH OF CONTRACT             - VIOLATION OF IMPLIED            WARRANTIES OF

                                            MERCHANTABILITY

                          (Agøinst D efendønts Rush-Atløntø And Rush-Jacksonville)

                                           (Alternative to Count VI)

                                                      185.


           Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                      186.


           O.C.G.A. $ 11-2-314 addresses implied warranties of merchantability. O.C.G.A. $ 11-2-

314(1) provides that, "[a] warranty that the goods shall be merchantable is implied in a contract

for their sale if the seller is a merchant with respect to goods of that kind." O.C.G.A. $ 11-2-

3IaQ)@) provides that, for goods to be merchantable, the goods "must be at least such as . . . [a]re

fit for the ordinary   purposes for which such goods are used."




                                                     50
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 54 of 320




                                                   r87.

       O.C.G.A. $ 1 1-2-3 I 5 provides that, "[w]here the seller at the time of contracting has reason

to know any particular purpose for which the goods are required and that the buyer is relying on

the seller's skill or judgment to select or furnish suitable goods, there is . . . an implied warranty

that the goods shall be   fit for such purpose."

                                                   188.


        Rusty Rush, Shields, King, Newman and the Rush Entities knew of the particular purpose

for which Trade Winds and Grace intended to use the four Trucks, which was to engage in the

business of long-haul trucking.

                                                    189.


        Rusty Rush, Shields, King, Newman and the Rush Entities knew that Grace and Trade

Winds were relying on their skill or judgment to select or furnish suitable tractor trucks for Trade

Winds'business.

                                                    190.


        The merchantability of the four Trucks was      a   material basis for the Sales Contracts between

the Rush Entities and Trade Winds.

                                                    191.


        To be "merchantable", the Trucks must have reasonably conformed to an ordinary buyer's

expectations, i.e., they are what they say they are.

                                                    r92.

        Based upon the performance of the Trucks after Trade Winds purchased them, the Trucks

would not have reasonably conformed to an ordinary buyer's expectations of merchantability.




                                                   51
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 55 of 320




                                                   t93.

       Because the four Trucks were not merchantable, the Rush Entities' breached the implied

warranties of merchantability.

                                                   r94.

       Because of the Rush Entities' breach of the implied warranties of merchantability, Trade

Winds and Grace have suffered damages, including, without limitation, the following:

           (i)   Loss of revenue and earnings to Trade Winds;

           (ii)    Complete loss of Grace's investment in Trade Winds;

           (iii)   Trade Winds' insolvency and business failure;

           (iv) Loss of income     to Grace;

           (v)     Damage to Grace's reputation and credibility as a business person, entrepreneur

                   and manager; and

           (vi)    Grace's severe emotional distress, which resulted in an almostfatal heart attack,

                   medical complications and heart and kidney transplants.

                                                   195.

       Plaintiffs are entitled to relief inthe form of actual damages in an amount to be determined

at trial. suffered damages.

                                                   196.



       Plaintiffs are entitled to attorneys' fees and expenses of litigation because the       Sales


Contracts were entered into in bad faith and procured by fraud.




                                                  52
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 56 of 320




                                                         COUNT        III
              BREACH OF CONTRACT _ VIOLATION OF IMPLIED WARRANTIES

                              OF FITNESS FOR A PARTICULAR PURPOSE

                         (A g aín st D efe n d ønts Ru   s   h-Atl unta An d Ru s h-J øcks o nvil I e)

                                             (Alternative to Count Vf)

                                                              r97.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                              198.


          O.C.G.A. $ l1-2-315 addresses implied warranties of fitness for a particular purpose.

O.C.G.A. $ 1 1-2-3 l5 provides in relevant part that, "[w]here the seller at the time of contracting

has reason to know any particular purpose for which the goods are required and that the buyer is

relying on the seller's skill or judgment to select or furnish suitable goods, there is . . .            ar7   implied

warranty that the goods shall be fit for such purpose."

                                                              199.

          Rusty Rush, Shields,   Krg,    Newman and the Rush Entities knew of the particular purpose

for which Trade V/inds and Grace intended to use the four Trucks; that is, to engage in the business

of long-haul trucking.

                                                              200.

          Rusty Rush, Shields, King, Newman and the Rush Entities knew that Grace and Trade

Winds were relying on their skill or judgment to select or furnish suitable tractor trucks for the

particular purpose of long-haul trucking.




                                                             53
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 57 of 320




                                                      20r.

       The fitness of the four Trucks for the particular purpose of long-haul trucking was          a


material basis for the Sales Contracts between the Rush Entities and Trade Winds.

                                                      202.

       Based upon the performance of the Trucks after Trade V/inds purchased them, the four

Trucks were not fit for the particular pu{pose for which Trade Winds purchased the Trucks.

                                                      203.

       The Rush Entities are in breach of their implied warranty of fitness for a particular purpose

relating to the sale of the four Trucks.

                                                      204.

        Because    of the Rush Entities' breach of the implied warranty of fitness for a particular

pu{pose, Plaintiffs have suffered damages, including, without limitation, the following:

            (i)   Loss of revenue and earnings to Trade Winds;

            (iÐ    Complete loss of Grace's investment in Trade Winds;

            (iiÐ   Trade Winds' insolvency and business failure;

            (iv)   Loss of income to Grace;

            (v)    Damage to Grace's reputation and credibility as a business person, entrepreneur

                   and manager; and

            (vi)   Grace's severe emotional distress, which resulted in an almost fatal heart attack,

                   medical complications and heart and kidney transplants.

                                                      20s.

        Plaintiffs are entitled to relief in the form of actual damages as a result of Defendants'

breach in an amount to be determined       atlrial.



                                                      54
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 58 of 320




                                                    206.

          Plaintiffs are entitled to attorneys' fees and expenses of litigation because the      Sales


Contracts were entered into in bad faith and procured by fraud.


                                                  COUNT IV

                          BREACH OF CONTRACT _ IMPLIED COVENANT

                                 OF GOOD FAITH AND FAIR DEALING

                        (Agøinst D efendants Rush-Atlønta And Rush-Jøcksonville)

                                          (Alternative to Count VI)

                                                    207.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                    208.

          Implied in every contract are duties of good faith and fair dealing. These common law

implied duties require that parties to a contract exercise good faith and honest judgment in carrying

out their rights and obligations under the contract and refrain from acting arbitrarily or capriciously

or with an improper motive. "The requirement that a party exercise good faith and               honest

judgment, even where the contractual language grants the party discretion, arises from the implied

duty of good faith and fair dealing imposed upon virtually every contract under Georgia law."

Capital Health Management Group. Inc. v. Hartley, 301 Ga. App. 812, 817 (2009). "Every contract

imposes upon each party a duty         of good faith and fair dealing in its perforrnance and its

enforcement." Restatement (Second) of Contracts Sec. 205.

                                                     209.

          A similar   concept   is imposed by the Uniform Commercial Code on all          transactions



                                                   55
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 59 of 320




involving the sale of goods. O.C.G.A. $ l1-1-203 provides that "fe]very contract or duty within

this title imposes an obligation of good faith in its performance or enforcement." O.C.G.A. $ 11-

1-201(bX20) defînes "good faith" to mean "honesty in fact and the observance of reasonable

commercial standards of fair dealing."

                                                   2t0.

       The Rush Entities had a duty of good faith, to be honest in observance of reasonable

commercial standards of fair dealing regarding the offer and sale of the Trucks. Instead, the Rush

Entities were opportunistic in failing to observe reasonable commercial standards. "The office of

the doctrine of good faith is to forbid the kinds of opportunistic behavior that   a   mutually dependent,

coonerative relationshio misht enable in the absence of ruIe." Market Street Associates Limited

Partnership v. Frey,947 F.2d 588 (7th Cir. 1991)

                                                    2tt.

        The Rush Entities exploited Grace's inexperience in the trucking industry to their

advantage to convince Trade Winds to sign and close the Sales Contracts relating to the Trucks,

even though the Rush Entities knew that the Trucks were lemons and would not withstand the

rigors of long-haul trucking.

                                                    212.

        The Rush Entities were dishonest and failed to observe reasonable commercial standards

by representing to Trade Winds and Grace that:

        (i)     Navistar had corrected the problems associated with 2012International Prostar@

                Plus LF 627 Premium rear wheel drive Class 8 commercial tractor trucks with the

                Navistar 13.0-liter EGR MaxxForce diesel engines, by "remanufacturing" or

                "precertifying" the Trucks to manufacturer's specs, when, in fact, these problems



                                                  56
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 60 of 320




          remained uncorrected.

 (iÐ      Rusty Rush and/or Clarke had developed a Rush Certif,red Pre-Owned Program that

          included a 143-point inspection and pre-certification road test to assure that selected

          2012 International Prostar@ Plus LF 627 Premium rear wheel drive Class                 8


          commercial tractor trucks with the Navistar 13.0-liter EGR MaxxForce diesel

          engines met specified quality standards before they could be sold under that

          nomenclature of the Rush Certifîed Pre-Owned Program, when, in fact, the Rush

          Certified Pre-Owned Program was a sham.

 (iiÐ     The vehicles on the Special Inventory created by Shields included only trucks that

          passed   the 143-point inspection and pre-certification road test and               were

          reconditioned to manufacturers specifications, when in fact they were not.

 (iv)     The Trucks were among the highest quality, best value, pre-owned trucks available

          in the industry, when, in fact, they were not.

 (v)      The Trucks had undergone the "exhaustive 143-point inspection and                   pre-

          certification road test" promised by the Rush Certified Pre-Owned Program when,

          in fact, the Trucks had not.

 (vi)     The Trucks were oorçmanufactured" or "pre-certified to manufacturer's specs,"

          when, in fact, they were not.

 (vii)    The Trucks were suitable for long-haul trucking when, in fact, they were not.

 (viii)   The RushCarerM Protection Plan was included in the sale of the Trucks, when, in

          fact, it was not.

 (ix)     In the alternative to subparagraph (viii) of fi2l2, the RushCarerM Protection Plan

          was exclusive to the Rush Entities when, in fact, this plan was actually   a used   truck




                                             57
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 61 of 320




                 extended warranty offered, not by the Rush Entities, but by AGWS to all of

                 AGWS's dealers.

          (x)    In the alternative to subparagraph (ix) of 1212, repair costs under the RushCarerM

                 Protection Plan were de minimis when,         in fact, they were not, because      the

                 RushCarerM Protection Plan did not cover'oteardown costs" and "diagnostic time."

                                                    213.

          The Rush Entities were also dishonest when they attempted to circumvent their

responsibilities under the Sales Contracts by proffering a Settlement Agreement and Release of

All Claims that would have obviated from       any further liabilities arising from the sale of the four

Trucks the Rush Entities and all of their corporate affiliates and subsidiaries and any of their

employees, directors, officers, attorneys and representatives and any other parties who might be

liable.

                                                    214.

          Through their dishonest conduct, the Rush Entities violated their implied covenants of good

faith and fair dealing. In the Sales Contracts.

                                                    215.

          Because of the Rush Entities' breach of the implied covenant of good fäith and täir dealing,

Plaintiffs have suffered damages, including, without limitation, the following:

             (Ð     Loss of revenue and earnings to Trade Winds;

             (iÐ    Complete loss of Grace's investment in Trade Winds;

             (iiÐ   Trade Winds' insolvency and business failure;

             (i")   Loss of income to Grace;

             (v)    Damage to Grace's reputation and credibility as a business person, entrepreneur




                                                   58
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 62 of 320




                    and manager; and

             (vi)   Grace's severe emotional distress, which resulted in an almostfatal heart attack,

                    medical complications and heart and kidney transplants.

                                                      216.

          Plaintiffs are entitled to relief in the form of actual damages as a result of Defendants'

breach in an amount to be determined attrial.

                                                      217.


          Plaintiffs are entitled to attorneys' fees and expenses of litigation because the            Sales


Contracts were entered into in bad faith and procured by fraud.


                                               COUNT V

                            BRBACH OF CONTRACT. SEVERABILITY

                       (Agaínst D efendønts Rush-Atlantø And Rush-Jøcksonville)

                                        (Alternative to Count VI)

                                                      218.


          Plaintiffs repeat and reallege the preceding paragraphs set forth above as iffully set forth

herein.

                                                      219.
          'When
                  a party breaches a contract agreement,     if it is severable or if   the breaches occur at

successive periods in an entire contract, an action   will lie for each breach . . .." O.C.G.A. $ 13-6-14.

                                                      220.

          Trade Winds entered into the Sales Contracts with the Rush Entities.




                                                   59
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 63 of 320




                                                      22t.

       The Sales Contracts are legally binding contracts.

                                                      222.

       The Rush Entities breached their Sales Contracts with Trade Winds and Grace.

                                                      223.


       As a result of the breach of each of the Sales Contracts by the Rush Entities, Trade Winds

and Grace have suffered actual damages, including, without limitation, the following:

           (i)   Loss of revenue and earnings to Trade Winds;

           (iÐ     Complete loss of Grace's investment in Trade Winds;

           (iii)           'Winds'
                   Trade             insolvency and business failure;

           (iv) Loss of income        to Grace;

           (v)     Damage to Grace's reputation and credibility as a business person, entrepreneur

                   and manager; and

           (vi) Grace's severe emotional distress, which resulted in an almostfatal heart attack,
                   medical complications and heart and kidney transplants.

                                                      224.

       Plaintiffs are entitled to relief in the form of actual damages as a result of each of

Defendants' breaches of the Sales Contracts in an amount to be determined at trial.

                                                      225.



       Plaintiffs are entitled to attorneys' fees and expenses of litigation because each of the Sales

Contracts was entered into in bad faith and procured by fraud.




                                                     60
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 64 of 320




                                                      226.


          Since the four Sales Contracts are severable, Trade Winds and Grace have a separate cause

ofaction for each ofthe breaches ofeach ofthe respective Sales Contracts.

                                                      227.

          Plaintiffs are entitled to relief in the form of actual damages as a result of each of

Defendants' breaches of each of the Sales Contracts, as well as all reasonable expenses incurred

in complying with the contract and costs, in an amount to be determined attrial.

                                                      228.

          Plaintiff are entitled to attorneys' fees and expenses of litigation   as a result   of Defendants'

for   each   of the breaches of each of the respective       Sales Contracts because each        of the Sales

Contracts was entered into in bad faith and procured by fraud.


                                                 COUNT VI

                                        CONTRACT RESCISSION

                       (Agøinst Defendønts Rush-Atlanta And Rush-Jøcks onvìlle)

                                (Alternative to Counts I,II,     ilI, IV and V)
                                                      229.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                      230.

          Trade Winds and Grace have been injured as a result of the contract breaches by the Rush

Entities of the (i) express warranty that the Trucks underwent the "exhaustive 143-point inspection

and pre-certifîcation road test promised by the Rush Certified Pre-Owned Program,              (ii) the implied

warranty of merchantability, (iii) the implied warranty of fitness for a particular purpose and (iv)


                                                     6t
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 65 of 320




the implied wananty of good faith and fair dealing.

                                                    23t.

       Under O.C.G.A. S 23-2-31, one party "may rescind and cancel [a written contract] upon

the ground of mistake of fact material to the contract . . .."

                                                    232.

        Based upon the craven lies and duplicity        of Defendants King, the Ventis and the   Rush

Entities, Trade Winds and Grace made the following mistakes of fact:

        (i)    Navistar had corrected the problems associated with 2012International Prostar@

                Plus LF 627 Premium rear wheel drive Class 8 commercial tractor trucks with the

                Navistar 13.0liter EGR MaxxForce diesel engines, by "remanufacturing" or

                'þrecertifying" the Trucks to manufacturer's specs, when, in fact, these problems

                remained uncorrected.

        (iÐ     Rusty Rush and/or Clarke had developed a Rush Certified Pre-Owned Program that

                included a 143-point inspection and pre-certification road test to assure that selected

                2012 International Prostar@ Plus LF 627 Premium rear wheel drive Class                8


                commercial tractor trucks with the Navistar 13.0Jiter EGR MaxxForce diesel

                engines met specifîed quality standards before they could be sold under the

                nomenclature of the Rush Certified Pre-Owned Program, when, on information and

                belief, the Rush Certified Pre-Owned Program was a sham.

        (iiÐ    The vehicles on the Special Inventory created by Shields included only trucks that

                passed   the 143-point inspection and pre-certification road test and were
                reconditioned to manufacturers specifications, when in fact they were not.

        (iv)    The Trucks were among the highest quality, best value, pre-owned trucks available




                                                   62
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 66 of 320




                in the industry, when, in fact, they were not.

       (")      The Trucks had undergone the "exhaustive 143-point inspection and pre-

                certifîcation road test" promised by the Rush Certified Pre-Owned Program when,

                in fact, the Trucks had not.

       ("i)     The Trucks were "remanufactured" or "pre-certified to manufacturer's specs,

                when, in fact, they were not.

       (vii)    The Trucks were suitable for long-haul trucking when, in fact, they were not.

       (viii)   The RushCarerM Protection Plan was included in the sale of the Trucks, when, in

                fact, it was not.

       (ix)     In the alternative to subparagraph (viii) of 1232, the RushCarerM Protection Plan

                was exclusive to the Rush Entities when, in fact, this plan was actually a used truck

                extended warranty offered, not by the Rush Entities, but by AG\MS. to         all of its

                dealers.

       (x)      In the alternative to subparagraph (ix) to   I 232, repair costs under the RushCarerM
                Protection Plan were de minimis when,            in fact, they were not,   because the

                RushCarerM Protection Plan did not cover "teardown costs" and "diagnostic time."

                                                   233.

       Trade Winds and Grace have suffered damages as a result of their reliance on the above-

referenced factual misstatements, including, without limitation, the following:

       (Ð       Loss of revenue and earnings to Trade Winds;       .




       (iÐ      Complete loss of Grace's investment in Trade Winds;

       (iii)    Trade Winds' insolvency and business failure;

       (iv)     Loss of income to Grace;




                                                  63
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 67 of 320




         (u)    Damage to Grace's reputation and credibility as a business person, entrepreneur

                and manager; and

         (vi)   Grace's severe emotional distress, which resulted in an almostfatal heart attack,

                medical complications and heart and kidney transplants.

                                                   234.

         Because of the aforementioned mistakes of fact, Trade Winds is entitled to have the Sales

Contracts for the sale and purchase of the four Trucks rescinded and canceled upon the ground     of

mistake of fact material to the conhact.

                                                   235.

         Plaintiffs are entitled to relief in the form of general damages as a result of Plaintiffs'

reliance on the above-referenced factual misstatements in an amount to be determined at trial.

                                                   236.

         For the reasons stated above, Trade Winds and Grace signed the Sales Contracts for the

Trucks based upon mistakes of facts that were material to Grace's decision to have Trade Winds

purchase the Trucks from the Rush Entities.

                                                   237.

         Plaintiffs are entitled to relief in the form of attorneys' fees and expenses of litigation

because the Sales Contracts were entered into in bad faith and procured by fraud.

                                                   238.

         Plaintiffs are entitled to relief in the form of punitive damages, in an amount to       be


determined at trial, because the Sales Contracts were entered into in bad faith and procured by

fraud.




                                                  64
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 68 of 320




                                               COUNT      VII
            BREACH OF CONTRACT _ VIOLATION OF EXPRESS \ryARRAI\TIES

                                      (Ag øinst D efen dant Interstate)

                                                     239.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                     240.

          The Consulting Agreement was a valid binding contract between Grace and Interstate,

whereby Defendant would provide consulting and other services, and Plaintiffs paid for those

servlces

                                                     241.

          Interstate breached the Consulting Agreement by failing to use reasonable efforts to    fulfill

its obligations under the Consulting Agreement.

                                                     242.

          In addition, Interstate breached several   express war¡anties that   it made in the Consulting

Agreement, including, without limitation, hiring drivers for Trade Winds without performing pre-

employment drug tests and driving tests.

                                                      243.

          Because     of Interstate's breach of the express warranties, Grace has suffered     damages,

including, without limitation, the following:

              (i)   Loss of revenue and earnings to Trade Winds;

              (ii)    Complete loss of Grace's investment in Trade Winds;

              (iii)   Trade Winds' insolvency and business failure;




                                                     65
         Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 69 of 320




             (iv)   Loss of income to Grace;

             (v)    Damage to Grace's reputation and credibility as a business person, entrepreneur

                    and manager; and

             (vi)   Grace's severe emotional distress, which resulted in an almostfatal heart attack,

                    medical complications and heart and kidney transplants.

                                                    244.

          Grace is entitled to relief in the form of actual damages in an amount to be determined at

trial.

                                                    245.

          Grace is entitled   to attorneys' fees and expenses of litigation   because the Consulting

Agreement was entered into in bad faith and procured by fraud.


                                               COUNT       VIII
                         BREACH OF CONTRACT             - IMPLIED COVENANT
                                OF GOOD FAITH AND F'AIR DEALING

                                       (Against Defendant Interstøte)

                                                    246.

          Plaintiffs repeat and reallege the precedingparagraphs set forth above as if fully set forth

herein.

                                                    247.

          Interstate has a duty of good faith and to be honest in observance of reasonable commercial

standards of fair dealing regarding their consulting and other services.

                                                    248.

          Interstate exploited Grace's inexperience in the trucking industry to its advantage to


                                                   66
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 70 of 320




convince Grace to sign an exclusive Consulting Agteement, even though Interstate knew that it

could not produce the results Grace sought.

                                                 249.

       By taking advantage of Grace, Interstate breached the covenant of good faith and fair

dealing that was implied in its Consulting Agreement with Grace.

                                                 250.

       Because of Interstate's breach of the implied covenant of good faith and fair dealing, Trade

Winds and Grace have suffered damages as a result of their reliance on the above-referenced

factual misstatements, including, without limitation, the following:

           (Ð     Loss of revenue and earnings to Trade Winds;

           (iÐ    Complete loss of Grace's investment in Trade Winds;

           (iiÐ   Trade Winds' insolvency and business failure;

           (iv) Loss of income to Grace;
           (v)    Damage to Grace's reputation and credibility as a business person, entrepreneur

                  and manager; and

           ("i)   Grace's severe emotional distress, which resulted in an almostfatal heart attack,

                  medical complications and heart and kidney transplants.

                                                  25t.

       Grace is entitled to relief in the form of actual damages, as well as all reasonable expenses

incurred in complying with the contract and costs, in an amount to be determined attrial.

                                                  252.

       Grace is entitled   to attorneys' fees and expenses of litigation    because the Consulting

Agreement was entered into in bad faith and procured by fraud.




                                                 67
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 71 of 320




                                                 COUNT IX

                                       CONTRACT RESCISSION

                                      (A g aín st D efe n d ant Inter st ate)

                                  (Alternative to Counts VII AIIID VIII)

                                                       253.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                       2s4.

          Grace has been injured as a result of the contract breaches by Defendant Interstate.

                                                       2s5.

          Under O.C.G.A. ç 23-2-3I, one party "may rescind and cancel [a written contract] upon

the ground of mistake of fact material to the contract . . .."

                                                       2s6.

          Based upon the representations of Interstate, Grace made the following mistakes of fact:

          (Ð      Interstate had purchased and sold several trucking companies and were very

                  experienced in the long-haul trucking business, when, on information and belief,

                  they had not sold "several trucking companies' and were not "very" experienced in

                  the long-haul trucking business.

          (ii)    Interstate would start a trucking company for Grace that would generate sales in its

                  first year of operation grossing about $900,000 and net profit about $250,000 for

                  an investment of less than $55,000.00.

          (iii)   Grace would earn about $5,000 per week            "to start" from the trucking company

                  started by him by Interstate and sell the business in a year for about $650,000.00 to




                                                      68
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 72 of 320




               $750,000.00.

       (iv)    Grace's trucking company would start collecting profit from the fnst day Interstate

               launched the business on his behalf.

       (v)     Interstate wouldperformpre-employment drugtests and drivingtests forthe drivers

               it hired for Grace's trucking company.

                                                 2s7.

       Grace has suffered damages as         a result of his reliance on the above-referenced
misstatements of fact, including, without limitation the following:

           (Ð     Loss of revenue and earnings to Trade Winds;

           (iÐ    Complete loss of Grace's investment in Trade Winds;

           (iiÐ   Trade Winds' insolvency and business failure;

           (iv)   Loss of income to Grace;

           (v)    Damage to Grace's reputation and credibility as a business person, entrepreneur

                  and manager; and

           (vi) Grace's severe emotional distress, which resulted in an almost fatal heart attack,
                  medical complications and heart and kidney transplants.

                                                  258.

       Because    of the aforementioned mistakes of fact, Grace is entitled to have the Interstate

Consulting Agreement rescinded and canceled upon the ground of mistake of fact material to the

Consulting Agreement.

                                                  259.

       Plaintiffs are entitled to relief in the form of general damages as a result of Defendants'

reliance on the above-referenced factual misstatements in an amount to be determined at trial.




                                                69
         Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 73 of 320




                                                     260.

          Plaintiffs are entitled to relief in the form of attorneys' fees and expenses of litigation

because the Consulting Agreement was entered into in bad faith and procured by fraud.

                                                     261.

          Plaintiffs are entitled to relief in the form of punitive damages, in an amount to be

determined at trial, because the Sales Contracts were entered into in bad faith and procured by

fraud.


                                               COUNT X

                                  FRAT]D IN THE INDUCEMENT

                                        (Agaínst All Defendants)

                                                   262.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                     263.

          Under O.C.G.A. $ 51-6-2(a), willful misrepresentation of a material fact, made to induce

another    to   act, upon which such person acts to his injury,   will give rise to a right of action for

fraudulent inducement.

                                                    264.

          To prove a cause of action for fraudulent inducement, Plaintiffs must show (i)              a


misrepresentation of fact; (ii) that this misrepresentation was material;    (iii) that Defendants were

responsible for this misrepresentation; (iv) that Defendants knew that the representation was

false; (v) that Defendants intended the representation to induce Plaintiffs to purchase the Trucks;

and   (vi) consequent injury to Plaintiffs acting in reliance on the misrepresentation.


                                                    70
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 74 of 320




                                                  265.

       Defendants misrepresented material facts to induce Plaintiffs to purchase the Trucks,

including without limitation, the following:

       (i)      Navistar had corrected the problems associated with 2012International Prostar@

                Plus LF 627 Premium rear wheel drive Class 8 commercial tractor trucks with the

                Navistar 13.0-liter EGR MaxxForce diesel engines, by "remanufacturing" or

                'þrecertifying" these tractor trucks, including the Trucks, to manufacturer's   specs,


                when, in fact, these problems remained uncorrected.

       (iÐ      Rusty Rush andlor Clarke had developed     a   Rush Certified Pre-Owned Program that

                included a 143-point inspection andpre-certification road test to assure that selected

                2012 lntemational Prostar(Ð Plus LÈ 627 Premium rear wheel drive Class               8


                commercial tractor trucks with the Navistar 13.0-liter EGR MaxxForce diesel

                engines met specifîed quality standards before they could be sold under that

                nomenclature of the Rush Certified Pre-Owned Program, when, in fact, the Rush

                Certifîed Pre-Owned Program was a sham.

        (iii)   The vehicles on the Special Inventory created by Shields included only trucks that

                passed   the 143-point    inspection and pre-certification road test and were

                reconditioned to manufacturers specifications, when in fact they were not.

        (i")    The Trucks were among the highest quality, best value, pre-owned trucks available

                in the industry, when, in fact, they were not.

        (v)     The Trucks had undergone the "exhaustive 143-point inspection and                 pre-

                certification road test" promised by the Rush Certified Pre-Owned Program when,

                in fact, the Trucks had not.



                                                  7l
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 75 of 320




 (vi)     The Trucks were "remanufactured" or "pre-certified to manufacturer's             specs,

          when, in fact, they were not.

 (vii)    The Trucks were suitable for long-haul trucking when, in fact, they were not.

 (viii)   The RushCarerM Protection Plan was included in the sale of the Trucks, when, in

          fact, it was not.

 (ix)     In the alternative to   subparagraph   (viii) of   paragraph   n 265, the   RushCarerM

          Protection Plan was exclusive to the Rush Entities when, in fact, this plan was

          actually a used truck extended warranty offered, not by the Rush Entities, but by

          AGWS. to all of its dealers.

 (x)      In the alternative to subparagraph (ix) of 1265, repair costs would be minimal under

          the RushCarerM Protection Plan.

 (xi)     The Ventis procured Grace as a client on false pretenses by, on information and

          belief, dangling the promise of a nonexistent business opportunity in    a classic   "bait

          and switch," to take advantage of his lack of trucking industry experience and sell

          him on their scheme.

 (xii)    The Ventis provided Grace with a false and misleading Offering Circular, replete

          with material misrepresentations and omissions to state material fäcts, including,

          without limitation, that (a) they had purchased and sold several trucking companies;

          (b) they would start Grace's own trucking company for him with sales grossing

          about $900,000 and net profit about $250,000 for an investment of less than

          $55,000.00; (c) Grace would earn about $5,000 per week to start and sell the

          business in a year for about $650,000.00 - $750,000.00; and (d) they would do all

          the work and use their relationships to start collecting profit for Grace from the first




                                            72
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 76 of 320




                     day he launched the business.

                                                       266.

        Defendants knew that the representations were false when they were made and the

omissions      to    state material facts were misleading and intended the misrepresentations and

omissions to state material facts to fraudulently induce Plaintiffs to purchase the Trucks.

                                                       267.

            Plaintiffs reasonably relied upon such fraudulent inducements and sustained loss and

damage as the proximate result of the representations having been made, including, without

limitation, the following:

               (i)   Loss of revenue and earnings to Trade Winds;

               (ii)    Complete loss of Grace's investment in Trade Winds;

               (iiD    Trade Winds' insolvency and business failure;

               (iv)    Loss of income to Grace;

               (v)     Damage to Grace's reputation and credibility as a business person, entrepreneur

                       and manager; and

               (vi) Grace's severe emotional distress, which resulted in an almostfatal heart attack,
                       medical complications and heart and kidney transplants.

                                                       268.

            Plaintiffs are entitled to relief in the form of general damages in an amount to be determined

at trial.

                                                       269.

            Plaintiffs are entitled to relief in the form of attorneys' fees and expenses of litigation

because Defendants acted in bad faith and fraudulently induced Plaintiffs to purchase the Trucks.




                                                      -a
                                                      IJ
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 77 of 320




                                                         270.

          Plaintiffs are entitled to relief in the form of punitive damages, in an amount to be

determined at trial, because Defendants acted in bad faith and fraudulently induced Plaintiffs to

purchase the Trucks.


                                                 COUNT          XI
                                                   DECEIT

                                         (A g ain st   All   D efe n d ønts)

                                                         271.

          Plaintiffs repeat and reallege the precedingparagraphs set forth above as if fully set forth

herein.

                                                         272.

          Undpr O.C.G.A. $ 51-6-2(a), willful misrepresentation of a materialfact, made to induce

another to act, upon which such person acts to his injury,           will give him a right of action for   deceit.

                                                         273.

          Under O.C.G.A. $ 51-6-2(b), in all cases of deceit, knowledge of the falsehood constitutes

an essential element of the tort.   A fraudulent or reckless representation of facts         as true when they


are not   if   intended to deceive, is equivalent to a knowledge of their falsehood even           if   the party

making the representation does not know that such facts are false.

                                                         274.

          To prove the tort of deceit, Plaintiffs must show that (i) one or more of the Defendants

made deceitful representations to Plaintiffs;     (ii)   at the time such representations were made, one

or more of the Defendants knew the representations were false or were made with                          reckless

disregard as      to their truth or falsity; (iii) that one or more of the Defendants made the


                                                       74
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 78 of 320




representations with the intention and purpose of deceiving Plaintiffs;   (iv) Plaintiffs reasonably

relied upon such representations; and (v) Plaintifß sustained the alleged loss and damage as the

proximate result of the representations having been made.

                                                  275.

       Defendants made deceitful representations to Grace to induce Trade Winds to purchase the

Trucks, including without limitation, the following:

       (Ð      Navistar had corrected the problems associated with 2012International Prostar@

               Plus LF 627 Premiumrear wheel drive Class 8 commercial tractor trucks with the

               Navistar 13.0-liter EGR MaxxForce diesel engines, by "remanufacturing" or

               "precertifying" the Trucks to manufacturer's specs, when, in fact, these problems

               remained uncorrected.

       (iÐ     Rusty Rush and/or Clarke had developed a Rush Certified Pre-Owned Program that

               included a 143-point inspection andpre-certification road test to assure that selected

               2012 Irrternational Prostar@ Plus LF 627 Premium rear wheel drive Class              8


               commercial tractor trucks with the Navistar 13.0-liter EGR MaxxForce diesel

               engines met specified quality standards before they could be sold under that

               nomenclature of the Rush Certified Pre-Owned Program, when, in fact, the Rush

               Certified Pre-Owned Program was a sham.

       (iii)   The vehicles on the Special Inventory created by Shields included only trucks that

               passed   the   143-point inspection and pre-certification road test and were

               reconditioned to manufacturers specifications, when in fact they were not.

       (iv)    The Trucks were among the highest quality, best value, pre-owned trucks available

               in the industry, when, in fact, they were not.



                                                 75
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 79 of 320




 (v)      The Trucks had undergone the "exhaustive 143-point inspection and                   pre-

          certification road test" promised by the Rush Certified Pre-Owned Program when,

          in fact, the Trucks had not.

 (vi)     The Trucks were "remanufacfured" or 'þe-certified to manufacturer's specs,"

          when, in fact, they were not.

 (vii)    The Trucks were suitable for long-haul trucking when, in fact, they were not.

 (viii)   The RushCarerM Protection Plan was included in the sale of the Trucks, when, in

          fact, tt was not.

 (ix)     In the alternative to subparagraph (viii) of 1275, the RushCarerM Protection Plan

          was exclusive to the Rush Entities when, in fact, this plan was actually   a used   truck

          extended warranty offered, not by the Rush Entities, but by AGWS. to          all of its

          dealers.

 (x)      In the alternative to subparagraph (ix) of 1275, repair costs under the RushCarerM

          Protection Plan were de minimis when,        in fact, they were not, because          the

          RushCarerM Protection Plan did not cover "teardown costs" and "diagnostic time."

 (xi)     The Ventis procured Grace as a client on false pretenses by, on information and

          belief, dangling the promise of a nonexistent business opportunity in a classic "bait

          and switch," to take advantage of his lack of fucking industry experience and sell

          him on their scheme.

 (xii)    The Ventis provided Grace with a false and misleading Offering Circular, replete

          with material misrepresentations and omissions to state material facts, including,

          without limitation, that (a) they had purchased and sold several trucking companies;

          (b) they would start Grace's own trucking company for him with sales grossing



                                           76
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 80 of 320




                  about $900,000 and net proflrt about $250,000 for an investment of less than

                  $55,000.00; (c) Grace would earn about 55,000 per week to start and sell the

                  business in a year for about $650,000.00 - $750,000.00; and (d) they would do all

                  the work and use their relationships to start collecting profit for Grace from the first

                  day he launched the business.

                                                      276.

       Defendants knew that the representations were false when they were made and the

omissions    to   state material facts were misleading and intended the misrepresentations and

omissions to state material facts to deceive Plaintiffs into purchasing the Trucks.

                                                      277,

       Plaintiffs were deceived by Defendants' false representations and omissions to state

material facts and sustained loss and damage as the proximate result of the false representations

and omissions of material facts, including, without limitation, the following:

       (i)        Loss of revenue and earnings to Trade Winds;

       (ii)       Complete loss of Grace's investment in Trade Winds;

       (iii)      Trade Winds' insolvency and business failure;

       (iv)       Loss of income to Grace;

       (v)        Damage    to Grace's reputation and credibility    as a business person, entrepreneur

                  and manager; and

       (vi)       Grace's severe emotional distress, which resulted in an almost fatalheart atlack,

                  medical complications and heart and kidney transplants.

                                                      278.

       Plaintiffs are entitled to relief in the form of general damages in an amount to be determined




                                                     77
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 81 of 320




at trial.

                                                       2'79.


            Plaintiffs are entitled to relief in the form of attorneys' fees and expenses of litigation

because Defendants acted in bad faith by deceiving Plaintiffs into purchasing the Trucks.

                                                       280.

            Plaintiffs are entitled to relief in the form of punitive damages, in an amount to be

determined at trial, because Defendants acted in bad faith and fraudulently induced Plaintiffs to

purchase the Trucks.


                                                  COUNT XII

                                         CONSTRUCTIVE FRAUD

                                           (Against All D efendants)

                                                       28r.

            Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.

                                                       282.

            In relevant part, O.C.G.A. 5 23-2-51(b) provides that "fc]onstructive fraud consists of any

act of omission or commission, contrary to legal or equitable duty, trust, or confidence justly

reposed, which is contrary to good conscience and operates to the injury of another."

                                                       283.

            The Rush Entities and King have committed certain acts of omission or commission,

including, without limitation, making the following representations, which were contoary to legal

or equitable duty, trust or confidence justly reposed, contrary to good conscience and injured

Plaintiffs:


                                                      78
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 82 of 320




 (i)     Navistar had corrected the problems associated with 2012International Prostar@

         Plus LF 627 Premium rear wheel drive Class 8 commercial tractor trucks with the

         Navistar 13.0-liter EGR MaxxForce diesel engines, by "remanufacturing" or

         "precertifying" the Trucks to "manufacturer's specs," when, in fact, these problems

         remained uncorrected.

 (iÐ     Rusty Rush and/or Clarke had developed a Rush CertifiedPre-Owned Progtam that

         included a 143-point inspection and pre-certification road test to assure that selected

         2012 International Prostar@ Plus LF 627 Premium rear wheel drive Class                8


         commercial tractor trucks with the Navistar 13.0-liter EGR MaxxForce diesel

         engines met specified quality standards before they could be sold under that

         nomenclature of the Rush Certified Pre-Owned Program, when, in fact, the Rush

         Certified Pre-Owned Program was a sham.

 (iii)   The vehicles on the Special Inventory created by Shields included only trucks that

         passed   the 143-point    inspection and pre-certification road test and were

         reconditioned to manufacturers specifications, when in fact they were not.

 (iv)    The Trucks were among the highest quality, best value, pre-owned trucks available

         in the industry, when, in fact, they were not.

 (v)     The Trucks had undergone the "exhaustive 143-point inspection and                  pre-

         certification road test" promised by the Rush Certified Pre-Owned Program when,

         in fact, the Trucks had not.

 (vi)    The Trucks were "remanufactured" or 'þre-certified to manufacturer's specs,"

         when, in fact, they were not.

 (vii)   The Trucks were suitable for long-haul trucking when, in fact, they were not.




                                           79
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 83 of 320




 (viii)   The RushCarerM Protection Plan was exclusive to the Rush Entities when, in fact,

          this plan was actually   a used   truck service contract offered, not by the Rush Entities,

          but by American Guardian Warranty Services, Inc. to all of its dealers.

 (ix)     The RushCarerM Protection Plan was included in the sale of the Trucks, when, in

          fact, it was not.

 (x)      In the alternative to subparagraph (ix) of       J[   283, the RushCarerM Protection Plan

          was exclusive to the Rush Entities when, in fact, this plan was actually      a used   truck

          extended warranty offered, not by the Rush Entities, but by AGWS. to              all of its

          dealers.

 (xi)     In the alternative to subparagraph (x) of fl 283, repair costs under the RushCarerM

          Protection Plan would be de minimis, when they were not, because the RushCarerM

          Protection Plan did not cover "teardown costs" and "diagnostic time."

 (xii)    The Ventis procured Grace as a client on false pretenses by, on information and

          belief, dangling the promise of a nonexistent business opportunity in a classic "bait

          and switch," to take advantage of his lack of trucking industry experience and sell

          him on their scheme.

 (xiii)   The Ventis provided Grace with a false and misleading Offering Circular, replete

          with material misrepresentations and omissions to state material facts, including,

          without limitation, that (a) they had purchased and sold several trucking companies;

          (b) they would start Grace's own trucking company for him with sales grossing

          about $900,000 and net profit about $250,000 for an investment of less than

          $55,000.00; (c) Grace would earn about $5,000 per week to start and sell the

          business in a year for about $650,000.00 - $750,000.00; and (d) they would do all




                                                 80
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 84 of 320




                   the work and use their relationships to start collecting profit for Grace from the first

                   day he launched the business.

                                                       284.

            Plaintiffs sustained loss and damage as the proximate result of Defendants' constructive

fraud, including, without limitation, the foilowing:

            (i)    Loss of revenue and earnings to Trade Winds;

            (iÐ    Complete loss of Grace's investment in Trade Winds;

            (iiÐ   Trade Winds' insolvency and business failure;

            (iv)   Loss of income to Grace;

            (v)    Damage to Grace's reputation and credibility as a business person, entrepreneur

                   and manager; and

            (vi)   Grace's severe emotional distress, which resulted in an almostfatal heart attack,

                   medical complications and heart and kidney transplants.

                                                       285.

            Plaintiffs are entitled to relief in the form of general damages in an amount to be determined

at trial.

                                                       286.

            Plaintiffs are entitled to relief in the form of attorneys' fees and expenses of litigation

because Defendants engaged in constructive fraud.

                                                       287.

            Plaintiffs are entitled to relief in the form of punitive damages, in an amount to be

determined at trial, because Defendants engaged in constructive fraud.




                                                      81
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 85 of 320




                                              COUNT          XIII
                                        CIVIL CONSPIRACY

                                        (Ag aín st   All   D efen d ants)


                                                       288.

          Plaintiffs repeat and reallege the precedingparagraphs set forth above as if fully set forth

herein.

                                                       289.

          "A conspiracy upon which a civil action for             damages may be founded is a combination

between two or more persons either to do some act which is a tort, or else to do some lawful act

by methods which constitute a tort. The gist of the action, if a cause of action exists, is not the

conspiracy alleged, but the tort committed against the plaintiff and the resulting damage." Cook v.

Robinson, 216 Ga.328,329, I 16 SE2d 742 (1960).

                                                           290.

          Reasonable people, including a      jury, could conclude that Defendants engaged in            a


conspiracy, and that the sole purpose of the conspiracy was to defraud Trade Winds and Grace by

passing    off as "Certified   Pre-Owned," 'oDiamond," "remanufactured,"              or "pre-certified to
manufacturer's specs," and selling        to Trade Winds, through Defendant             Rush Enterprises'

dealerships in Atlanta, Georgia and Jacksonville Florida, four used, un-reconditioned, defective

2012lntemational Prostar@ Plus LF 627 Premium 13.0-liter engine diesel rear wheel drive Class

8 commercial hactor trucks manufactured and ostensibly reconditioned by Defendant Navistar.

                                                           291.

          The facts indicate that all Defendants acted in a conspiracy among themselves, and with

persons unknown. They engaged in multiple predicate acts as part of the conspiracy, as follows:




                                                      82
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 86 of 320




 (Ð     Rusty Rush and/or Clarke concocted an elaborate ruse to rebrand and sell Rush

        Enterprises' inventory of otherwise unsaleable 2012International Prostar@ Plus LF

        627 Premium tractor trucks by identifying them as "Certified Pre-Owned,"

        "Diamond," "remanufactured" or'þre-certified to manufacturer's specs under the

        so-called Rush Certified Pre-Owned Program.

 (iÐ    Shields prepared an Excel spreadsheet listing otherwise unsaleable 2012

        International Prostar@ Plus LF 627 Premium tractor trucks that King could pawn

        off   as   precertified.

 (iiÐ   The Ventis solicited potential victims lacking experience in the long-haul trucking

        industry, such as Grace, who were likely to be susceptible to the Ventis' "bait and

        switch" who King could deceive into purchasing the otherwise unsaleable tractor

        trucks under the so-called Rush Certified Pre-Owned Program.

 (i")   The Ventis referred Grace to King.

 (")    King fraudulently represented to Grace that (A) the Trucks were among the highest

        quality, best value, pre-owned trucks available in the industry; had passed the

        "exhaustive 143-point inspection and pre-certif,rcation road test" required by the

        Rush Certified Pre-Owned Program; and were suitable for long-haul trucking; and

        (B) Navistar had corrected the problems associated with2012International Prostar

        Plus LF 627 Premium rear wheel drive Class 8 commercial tractor trucks with the

        Navistar 13.0-liter EGR MaxxForce diesel engines,         by "remanufacturing" or

        "precertifying" the Trucks to manufacturer's specifications.

 (vi)   King also fraudulently represented to Grace that (A) the RushCarerM Protection

        Plan was included in the sale of the Trucks, when, in fact,    it was not; or (B) in the



                                         83
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 87 of 320




                  alternative to subparagraph (vi)(A) of   I 29I, the RushCarerM Protection Plan was
                  exclusive to the Rush Entities when, in fact, this plan was not exclusive and was

                  actually a used truck extended warranty offered, not by the Rush Entities, but by

                  AGWS. to all of its dealers; and repair costs would be minimal; and (C) repair costs

                  under the RushCarerM Protection Plan were de minimis, when in fact they were not,

                  because the RushCarerM Protection Plan        did not cover "teardown costs"      and

                  "diagnostic time."

         (vii)    King did not provide Grace with copies of the "exhaustive 143-point inspection and

                  pre-certification road test" on each Truck because the inspections and road tests

                  were not conducted.

         (viii)   Following the sale and purchase of the Trucks, the Ventis breached their obligations

                  to Grace under the Consulting Agreement.

         (i*)     Rush Enterprises, the Rush Entities and King attempted to induce Grace, on behalf

                  of Trade Winds, to sign the Proposed      Release   would have acquitted and forever

                  discharged them, their corporate affiliates and subsidiaries and any        of   their

                  employees, directors, officers, attorneys and representatives, and any other parties

                  who might be liable from any liability arising from their fraud and conspiracy.

                                                    292.

         The acts associated with the aforementioned elements of the conspiracy were tortious in

nature

                                                    293

         Defendants inflicted great harm upon Plaintiffs through their predicate acts.




                                                   84
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 88 of 320




                                                       294.

            Plaintiffs sustained loss and damage   as the   proximate result thereof, including, without

limitation, the following:

            (Ð      Loss of revenue and earnings to Trade Winds;

            (iÐ     Complete loss of Grace's investment in Trade V/inds;

            (iii)   Trade Winds' insolvency and business failure;

            (iv)    Loss of income to Grace;

            (v)     Damage   to Grace's reputation and credibility as a business person, entrepreneur

                    and manager; and

            ("i)    Grace's severe emotional distress, which resulted in an almost fatal heart attack,

                    medical complications and heart and kidney transplants.

                                                        295.

            Plaintiffs are entitled to relief in the form of general damages in an amount to be determined

at trial.

                                                        296.

            Plaintiffs are entitled to relief in the form of attorneys' fees and expenses of litigation as a

result thereof.

                                                        297.

            Plaintiffs are entitled to relief in the form of punitive damages, in an amount to be

determined at trial as a result thereof.




                                                       85
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 89 of 320




      U.S. RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS                                          ACT

                                        (*FEDERAL RrCO',)

                                             COTTNT     XIV

                               FEDERAL RICO - 18 U.S.C.8 1962(cl

  (Against Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke ønd/or John

                                                 Doe)

                                                    298.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above       as   if fully   set   forth

herein.

                                                    299.

          Federal RICO explicitly provides a cause of action for any person injured in his business

or property by reason of a violation of the federal RICO statute. 18 U.S.C.S. $ l96a(c).

                                                    300.

          The U.S. Supreme Court "has made        it clear that federal       RICO applies 'not just [to]

mobsters' but to 'any person' \ryho violates its provisions. The statute, moreover, is intended 'to

be read broadly,' in accordance    with 'Congress' self-consciously expansive language and overall

approach,' as 'an aggressive initiative to supplement old remedies and develop new methods for

fighting crime,' regardless of whether the defendant is associated with organized crime or                        a


'respected business.   "' Chevron Corp. v. Donziger , 97 4 F . Supp.      2d 362, 526-27 (S.D.N.Y. 2014)

citing Sedima. S.P.R.L. v. Imrex Co., 473 U.S. 479,497-99 (1985.

                                                    301.

          To prove a violation of 18 U.S.C. $ 1962(c),     a   plaintiff must establish: (i) the existence of

an enterprise which affects interstate or foreign commerce;         (ii) that the defendant associated with



                                                   86
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 90 of 320




the enterprise;   (iii)   that the defendant participated in or conducted the enterprise's affairs; and    (iv)

that the participation in or conduct of the enterprise's affairs was through a pattern of racketeering

activities. United States v. Goldin Indus..          Inc.,2l9F.3dt27I,         T274   (llth   Cir.2000) (citing

United States v. Weinstein ,762F.2d, 1522,           1,536   (1lth Cir. 1935).

                                                          302.

         18 U.S.C. $ 1961(4) defines an "enterprise" as "any individual, partnership, corporation,

association, or other legal entity , and any union or group of individuals associated in fact although

not a legal entity."


         A. Defendant Persons / Enterprises
                                                          303.

         At all relevant times, the        enterprises alleged      in paragraphs 304 through 347 infra were

engaged in, and their activities affected, interstate commerce.


                  (1) The Individual Enterprise

                                                             304.

         An association-in-fact enterprise is "a group of persons associated together for a common

pu{pose of engaging in a course of conduct." Boyle v. United States, 556 U.S. 938,946, 129 S.

Ct.2237,I73L.F,d.2d1265(2009)(quotingUnitedStatesv.Turkette,452U.S.576,583,                                 101


s   . ct, 2524, 69 L. Ed. 2d 246 (1981)),

                                                             305.

          Although        it   need not have an "'ascertainable structure' distinct from the associations

necessary to conduct the pattern of racketeering activity," Goldin Indus. , 219 F.3d aI 1275, an

association-in-fact nevertheless "must have              at least three structural features: a         purpose,

relationships among those associated with the enterprise, and longevity sufficient to permit these


                                                         87
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 91 of 320




associates to pursue the enterprise's purpose." Boyle, 556 U.S. at946.

                                                    306.

       "[T]he definitive factor in determining the existence of a RICO enterprise is the existence

of an association of individual entities, however loose or informal, that furnishes     a   vehicle for the

commission of two or more predicate crimes, that is, the pattern of racketeering activity requisite

to the RICO violation." Goldin Indus. ,2I9   F   .3d at I27 5 (citing United States v. Elliott , 57   |   F   .2d

880, 898 (5th Cir. 1978)).

                                                    307.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

constitute an "enterprise," within the meaning     of   18 U.S,C. $$ 1961(4) arrd   I962(c), in that they

are"a group ofindividuals associated in fact" (hereinafter referred to as the "Individual

Enterprise").

                                                     308.

        Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

share the common purpose of, among other things, fraudulently and deceptively:

        (Ð      Passing offcertain used, un-reconditioned, defective 2}l2lnternational Prostar@

                Plus LF 627 Premium 13.0liter engine diesel rearwheel drive Class 8 commercial

                tractor trucks manufactured and ostensibly reconditioned by Navistar (hereinafter,

                the" Defective Tractor Trucks") as "Certified Pre-Owned," ooDiamond,"
                "remanufactured," "pre-certified to manufacturer's specs," and warrantied under

                the Rush Certified Pre-Owned Program; and

        (ii)    marketing and selling the Defective Tractor Trucks through the Rush Entities,

                which are owned or controlled by King, Shields, Newman, Rusty Rush and/or



                                                    88
         Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 92 of 320




                  Clarke, and through Interstate, which is owned or controlled by Chris Venti and

                  Josh Venti;

          (iii)   all for the common pu{pose of fraudulently inducing the Rush Entities' customers

                  to purchase these used, un-reconditioned, defective tractor trucks.

                                                     309.

          Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke andlor John Doe

are related in that they cooperatively market and sell the Defective Tractor Trucks through the

Rush Entities and Navista¡ which are owned or controlled by King, Shields, Newman, Rusty

Rush and/or Clarke, and through Interstate, which is owned or controlled by Chris Venti and Josh

Venti.

                                                     3   10.


          The Individual Enterprise possesses suffîcient longevity for its members to carry out their

purposes in that the Individual Enterprise has operated, at a minimum, since November 2016,

continues    to operate, and continues to fraudulently induce the Rush Entities'           customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                     311.

          Chris Venti, Josh Venti, King, Shields, Newman, Rusfy Rush, Clarke and/or John Doe

are each a "person," within the meaning       of l8 U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated in, engaged in, and operated and managed the affairs of the Individual

Enterprise through    a   pattern of racketeering activity within the meaning of   l8 U.S.C. $$ l96l(1),

1961(s) and1962(c).

                                                      312.

          Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire




                                                     89
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 93 of 320




fraud described in paragraphs 153 through 163.


                (2) Corporate Enterprise   I (Alternatively)
                                                  3   13.


       In the alternative to flfl 304 through   3L2 supra, Navistar, the Rush Entities, Interstate

and/or ABC Entity, as legal entities, constitute an "enterprise," within the meaning of 18 U.S.C.

$$ 1961(4) and 1962(c) (hereinafter referred to as "Corporate Enterprise I").

                                                  314.

       Navistar, the Rush Entities, Interstate andlor ABC Entity share the common purpose of,

among other things, fraudulently and deceptively:

       (i)      Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                "Diamond," "remanufactured," "pre-certified to manufacturer's specs," and

                warrantied under the Rush Certified Pre-Owned Program; and

       (iÐ      marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iiÐ     all for the common purpose of fraudulently inducing the Rush Entities' customers

                to purchase these used, un-reconditioned, defective tractor trucks.

                                                  3 15.


       Navistar, the Rush Entities, Interstate andlor ABC Entity are related in that they

cooperatively market and sell the Defective Tractor Trucks through the Rush Entities and share

common ownership.

                                                  316.

        Corporate Enterprise I possesses sufficient longevity for its members to carry out their

purposes in that the Individual Enterprise has operated, at a minimum, since November 2016,

continues    to operate, and continues to fraudulently induce the Rush Entities'      customers to



                                                  90
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 94 of 320




purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                        317.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

             o'person,"
are each a                within the meaning of 18 U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated in, engaged in, and operated and managed the affairs                of   Corporate

Enterprise I through      a   pattern of racketeering activity within the meaning of 18 U.S.C. $$ 1961(1),

1961(5) andI962(c).

                                                         3   18.


       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described inTT 153 through 163.


                 (3) Corporate Enterprise          II (Alternatively)
                                                         3r9.

       In the alternative to TI 304 through 318 supra, Navistar and the Rush Entities, as legal

entities, constitute an "enterprise," within the meaning           of   18 U.S.C. $$ 1961(4) and I962(c)

(hereinafter referred to as "Corporate Enterprise II").

                                                         320.

       Navistar and the Rush Entities share the common purpose of, among other things,

fraudulently and deceptively:

        (i)      Passing        off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                  'oDiamond," "remanufactured," "pre-certified            to manufacturer's   specs," and

                 warrantied under the Rush Certified Pre-Owned Program; and

        (ii)     marketing and selling the Defective Tractor Trucks through the Rush Entities;

        (iiÐ      all for the common purpose of fraudulently inducing the Rush Entities' customers


                                                        91
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 95 of 320




                  to purchase these used, un-reconditioned, defective tractor trucks.

                                                          321.

       Navistar and the Rush Entities are related in that they cooperatively market and sell the

Defective Tractor Trucks through the Rush Entities and share common ownership.

                                                          322.

       Corporate Enterprise     II   possesses sufficient longevity        for its members to carry out their

pu{poses in that the Individual Enterprise has operated, at a minimum, since November 2016,

continues to operate, and continues         to fraudulently induce the Rush Entities'            customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                          323.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and,/or John Doe

are each a "person," within the meaning        of 18 U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated in, engaged in, and operated and managed the affairs                     of   Corporate

Enterprise   II   through a pattern of racketeering activity within the meaning             of   18 U.S.C. $$

1961(1), 1961(s) and 1962(c).

                                                           324.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in 1lT 153 through 163.


                   (4) Corporate Enterprise        III   (Alternatively)

                                                           325.

       In the alternative to flfl 304 through 324 supra, the Rush Entities, as legal entities,

constitute an "enterprise," within the meaning of l8 U.S.C. $$ 1961(4) and 1962(c) (hereinafter

referred to as "Corporate Enterprise      III').


                                                          92
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 96 of 320




                                                           326.

         The Rush Entities share the common purpose of, among other things, fraudulently and

deceptively

         (i)          Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                      "Diamondr" "remanufactured," "pre-certified          to   manufacturer's specs," and

                      warrantied under the Rush Certified Pre-Owned Program; and

         (ii)         marketing and selling the Defective Tractor Trucks through the Rush Entities;

         (iiÐ         all for the common purpose of fraudulently inducing the Rush Entities' customers

                      to purchase these used, un-reconditioned, defective tractor trucks.

                                                            327.

         The Rush Entities are related in that they cooperatively market and sell the Defective

Tractor Trucks through the Rush Entities and share common ownership.

                                                            328.

         Corporate Enterprise         III   possesses sufficient longevity for its members to carry out their

purposes in that the Individual Enterprise has operated, at a minimum, since November 2016,

continues       to operate, and continues to fraudulently induce the Rush Entities'              customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                            329.

         Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning              of l8 U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated in, engaged in, and operated and managed the affairs of the Corporate

Enterprise      III   through a pattem of racketeering activity within the meaning          of   18 U.S.C. $$

I   961(l), 1961(s) and 1962(c).



                                                           93
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 97 of 320




                                                       330.

       Said pattern of racketeering activity consisted        of but was not limited to, the acts of wire

fraud described in1ì'1i 153 through 163.


                 (5) Corporate Enterprise IV (Alternatively)

                                                       331.

       In the alternative to flfl 304 through 330 supra, Rush Enterprises, as a legal entity,

constitutes an "enterprise," within the meaning of 18 U.S.C. $$ 1961(4) andI962(c) (hereinafter

referred to as "Corporate Enterprise   IV").

                                                       332.

       Rush Enterprises has the purpose        of   among other things, fraudulently and deceptively:

        (i)      Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                 "Diamond," "remanufactured,"'þre-certified to manufacturer's specs," and

                 warrantied under the Rush Certified Pre-Owned Program; and

        (iÐ      marketing and selling the Defective Tractor Trucks through the Rush Entities;

        (iiÐ     all ltrr the common purpose of fraudulently inducing the Rush Entities' customers

                 to purchase these used, un-reconditioned, defective tractor trucks.

                                                       333.

        Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning        of l8 U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated in, engaged in, and operated and managed the affairs                of   Corporate

Enterprise    IIV through apattem of racketeering activity within the meaning of           18 U.S.C. $$

1961(1), 1961(s) and 1962(c).




                                                       94
        Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 98 of 320




                                                        334.

          Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described inTT 153 through 163.


                       (6) Corporate Enterprise V (Alternatively)

                                                        335.

          In the alternative to flfl 304 through 334 supra, Rush-Atlanta and Rush-Jacksonville,          as


legal entities, constitute an "enterprise," within the meaning of 18 U.S.C. $$ 1961(4) and 1962(c)

(hereinafter referred to as "Corporate Enterprise V").

                                                         336.

          Rush-Atlanta and Rush-Jacksonville share the common purpose of, among other things,

fraudulently and deceptively:

          (D           Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                       "Diamond," "remanufacturedr" "pre-certified to manufacturer's specs," and

                       warrantied under the Rush Certified Pre-Owned Program; and

          (iD          marketing and selling the Defective Tractor Trucks through the Rush Entities;

          (iii)        all for the common purpose of fraudulently inducing the Rush Entities' customers

                       to purchase these used, un-reconditioned, defective tractor trucks.

                                                         337.

          Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning           of l8 U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated in, engaged in, and operated and managed the affairs                 of   Corporate

Enterprise       V through a pattern of racketeering activity within the meaning of          18 U.S.C. $$

I 961   (1),   I 961   (s) and 1962(c).


                                                        95
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 99 of 320




                                                         338.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described inI'1T 153 through 163.


                  (7) Corporate Enterprise VI (Alternatively)

                                                         339.

       In the alternative to flfl 304 through 338 supra, Rush-Jacksonville, as a legal entity,

constitutes an "enterprise," within the meaning          of   18 U.S.C. $$ 1961(4) and 1962(c) (hereinafter


referred to as "Corporate Enterprise   VI").

                                                         340.

       Rush-Jacksonville has the common purpose of, among other things, fraudulently and

deceptively:

       (Ð         Passing   off certain Defective Tractor             Trucks as "Certified Pre-Owned,"

                  "Diamond," "remanufactured," "pre-certified to manufacturef's specs,"                 and

                  warrantied under the Rush Certified Pre-Owned Program; and

       (iD        rnarketing and selling the Defective Tractor Trucks through the Rush Entities;

        (iii)     all for the common purpose of fraudulently inducing the Rush Entities' customers

                  to purchase these used, un-reconditioned, defective tractor trucks.

                                                          34r.

        Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke andlor John Doe

are each a "person," within the meaning        of   18   U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated in, engaged in, and operated and managed the affairs                  of   Corporate

Enterprise     VI through a pattern of racketeering activity within the meaning of            18 U.S.C. $$

1961(1), 1961 (s) and r962(c).



                                                         96
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 100 of 320




                                                       342.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in   tTlJ   153 through 163.


                  (8) Corporate Enterprise VII (Atternativety)

                                                        343.

       In the alternative to flfl 304 through 342 supra, Rush-Atlanta, as a legal entity, constitutes

an "enterprise,"   within the meaning of       18 U.S.C. $$ 1961(4) and 1962(c) (hereinafter referred to


as "Corporate Enterprise       VII").

                                                        344.

       Rush-Atlanta has the common purpose                    of, among other things,   fraudulently and

deceptively:

       (i)        Passing     off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                  "Diamondr" "rgmanufactured," "pre-certified to manufacturer's specs," artd

                  warrantied under the Rush Certified Pre-Owned Program; and

        (ii)      marketing and selling the Defective Tractor Trucks through the Rush Entities;

        (iii)     all for the common purpose of fraudulently inducing the Rush Entities' customers

                  to purchase these used, un-reconditioned, defective tractor trucks.

                                                        345.

        Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning          of 18 U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated in, engaged in, and operated and managed the affairs               of   Corporate

Enterprise     VII through a pattern of racketeering activity within the meaning of        18 U.S.C. $$

1961(1), 1 961 (s) and r962(c).



                                                       97
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 101 of 320




                                                 346.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in TT 153 through 163.


               (9) The King Enterprise (Alternatively)

                                                 347.

       In the alternative to flfl 304 through 346 supra, Krg,     as an individual, constitutes an

"enterprise," within the meaning of 18 U.S.C. $$ 1961(4) and 1962(c) (hereinafter referred to as

the "King Enterprise").

                                                 348.

       The King Enterprise has the common pu{pose of, among other things, fraudulently and

deceptively:

       (i)     Passing    off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

               "Diamondr" "remanufactured," "pre-certified       to   manufacturer's specsr" and

               warrantied under the Rush Certified Pre-Owned Program; and

       (ii)    marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iii)   all for the common purpose of fraudulently inducing the Rush Entities' customers

               to purchase these used, un-reconditioned, defective tractor trucks.

                                                 349.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning   of l8 U.SC. $$ 1961(3) and 1962(c), who individually

conducted, participated   in, engaged in, and operated and managed the affairs of the King

Enterprisethroughapatternofracketeeringactivitywithinthemeaningof l8U.S.C. $$ 1961(l),

1961(5) andt962(c).



                                                98
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 102 of 320




                                                   350.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described inlJl[ 153 through 163.


       B. Pattern of Racketeering Activity
                                                   351.

       All of the acts of racketeering described in flfl 1 through      163 supra were related so as to

establish a pattern of racketeering activity, within the meaning of 18 U.S.C. $ 1962(c), in that (i)

their common pulpose was to defraud Trade Winds and Grace of money; (ii) their common result

was to defraud Trade Winds and Grace of money;            (iii) Chris Venti,   Josh Venti,   Kng,   Shields,

Newman, Rusty Rush, Clarke and/or John Doe, personally or through Navistar, the Rush Entities,

Interstate and/or ABC Entity (hereinafter collectively the "Corporate Defendants"), their agent or

agents, directly or indirectly, participated   in all of the acts and employed the same or similar

methods of commission; (iv) Trade Winds and Grace were the victims of the acts of racketeering;

and/or the acts of racketeering were otherwise interrelated by distinguishing characteristics and

were not isolated events.

                                                   352.

        All of the acts of racketeering described in flfl I through    163 supra were continuous so as

to form a pattern of racketeering activity in that Chris Venti, Josh Venti, King, Shields, Newman,

Rusty Rush, Clarke andlor John Doe have engaged in the predicate acts since November 2016, at

a minimum and/or the acts of racketeering threaten to continue indefinitely because the acts              of

racketeering are the regular way in which Chris Venti, Josh Venti, King, Shields, Newman, Rusty

Rush, Clarke and/or John Doe used tractor truck market and in other markets, such as the new

tractor truck market. See 11T 126-135 and footnotes3,4 and 5 supra.



                                                   99
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 103 of 320




       C. Treble Damages
                                                353.

       As a direct and proximate result of, and by reason of, the activities of Chris Venti, Josh

Venti, Kng, Shields, Newman, Rusty Rush, Clarke and/or John Doe, and their conduct in

violation of 18 U.S.C. $ 1962(c), purchasers of the Defector Tractor Trucks, including Trade

Winds and Grace, were injured in their business or property, within the meaning of 18 U.S.C.     $


1964(c).

                                                 354.

       Among other things, purchasers of the Defector Tractor Trucks, including Trade Winds

and Grace, suffered damages to the extent they were fraudulently induced to purchase the Trucks;

and which, in the case of Trade Winds and Grace, included, without limitation, the following

damages and injury:

       (i)     Loss of revenue and earnings to Trade Winds;

       (ii)    Complete loss of Grace's investment in Trade Winds;

       (iiÐ    Trade Winds' insolvency and business failure;

       (iv)    Loss of income to Grace;

       (v)     Damage to Grace's reputation and credibility as a business person, entrepreneur

               and manager; and

       (vi)    Grace's severe emotional distress, which resulted in an almost fatal heart attack,

               medical complications and heart and kidney transplants.

                                                 355.

       Trade Winds and Grace, there, are entitled to recover threefold the damages sustained,

together with the cost of this lawsuit, including costs, reasonable attorneys' fees and reasonable




                                                100
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 104 of 320




experts' fees.


          D. Permanent Injunction
                                                  356.

          Pursuant to 18 U.S.C. $ 1964(a), Chris Venti, Josh Venti, King, Shields, Newman, Rusty

Rush, Clarke and/or John Doe should be restrained from further violating 18 U.S.C. $ 1962(c)

and should disgorge all ill-gotten proltts earned by their violation of 18 U.S.C. $ 1962(c).


                                            COUNT XV

                              FEDERAL RICO - 18 U.S.C.8 1962(d)

    (Chris Venti, Josh Venti, King, Shields, Newmøn, Rusty Rush, Clørke ønd/or John Doe)

                                                   357.

          Plaintiffs repeat and reallege the precedingparagraphs set forth above   as   if fully   set   forth

herein.


          A. Operator / Manager(s)
                                                  358.

          As alleged in Count XIV, one or more of the following individuals violated 18 U.S.C.               $


I962(c): Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe.

Any person(s) who is found to have violated l8 U.S.C. $ 1962(c) is hereinafter referred to               as the


"Operator / Manager(s)" for the remainder of this Count XV. At all relevant times, the Operator

/ Manager(s) were engaged in, and their activities affected, interstate commerce.


          B. Pattern of Racketeering Activity
                                                   359.

          Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe


                                                  101
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 105 of 320




conspired with the Operator    / Manager(s) to conduct or participate, directly or indirectly,    the

affairs of the enterprises (see flfl 304 to 355 suprø) through apatteffi of racketeering activity (see

![fl 1 to 163 supra) in violation of 18 U.S.C. $ 1962(d). In particular, Chris Venti, Josh Venti,

King, Shields, Newman, Rusty Rush, Clarke and/or John Doe intended to or agreed to further an

endeavor of the Operator / Manager(s) which,      if   completed, would satisfy all of the elements   of

a substantive federal RICO criminal offense under 18 U.S.C. $ 1962(c) and adopted the goal            of

further or facilitating the criminal endeavor.

                                                   360.

        Trade Winds and Grace were injured by the overt acts of Chris Venti, Josh Venti, King,

Shields, Newman, Rusty Rush, Clarke and/or John Doe, which are acts of racketeering or

otherwise unlawful under the federal RICO statute, including, among other acts, acts of wire

fraud, as described in see fl![ 1 to 163 suprø, committed through the enterprises alleged in Count

IV.


        C. Treble Damages
                                                       361.

        As a direct and proximate result of, and by reason of, the activities of Chris Venti, Josh

Venti, King, Shields, Newman, Rusty Rush, Clarke andlor John Doe, and their conduct in

violation of 18 U.S.C. $ 1962(d), Trade Winds and Grace were injured in their business or

property within the meaning of 18 U.S.C. $ 196a(c).

                                                       362.

        Among other things, purchasers of the Defector Tractor Trucks, including Trade Winds

and Grace, suffered damages to the extent they were fraudulently induced to purchase the Trucks;

and which, in the case of Trade Winds and Grace, included, without limitation, the following



                                                  t02
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 106 of 320




damages and injury:

       (Ð        Loss of revenue and earnings to Trade Winds;

       (iÐ       Complete loss of Grace's investment in Trade Winds;

       (iiÐ      Trade \Minds' insolvency and business failure;

       (iv)      Loss of income to Grace;

       (")       Damage    to Grace's reputation and credibility as a business person, entrepreneur

                 and manager; and

       (ui)      Grace's severe emotional distress, which resulted in an almost fatal heart attack,

                 medical complications and heart and kidney transplants.

                                                    363.

       Trade Winds and Grace, there, are entitled to recover threefold the damages sustained,

together with the cost of this lawsuit, including costs, reasonable attorneys' fees and reasonable

experts' fees.

       D. Permanent Injunction
                                                    364.

        Pursuant   to   18 U.S.C.   $ 196a(a), the Operator / Manager(s) should be restrained from

further violating l8 U.S.C. $ 1962(d) and should disgorge all ill-gotten profits earned by their

violation of 18 U.S.C. $ 1962(d).


                                              COI.T\T XVI

                               FEDERAL RICO - 18 U.S.C.        Q   1962(c)

                 (Against Navistør, the Rush Entities, Interstøte und/or ABC Entíty)

                                                     36s.

        Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth


                                                   103
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 107 of 320




herein.


          A.    Defendant Persons / Enterprises


                   (1) Corporate Enterprise       I: Navistar,   the Rush Entities, Interstate and/or

                      ABC Entity

                                                       366.

          Navistar, the Rush Entities, Interstate and/or ABC Entity, as legal entities, constitute an

"enterprise," within the meaning of 18 U.S.C. $$ 1961(4) and I962(c).

                                                       367.

          Navistar, the Rush Entities, Interstate and/or ABC Entity share the common purpose of,

among other things, fraudulently and deceptively:

          (i)      Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                   "Diamond," "remanufactured,"'þre-certified to manufacturer's specs,"               artd

                   warrantied under the Rush Certified Pre-Owned Program; and

          (ii)     marketing and selling the Defective Tractor Trucks through the Rush Entities;

          (iiÐ     all for the common purpose of fraudulently inducing the Rush Entities' customers

                   to purchase these used, un-reconditioned, defective tractor trucks.

                                                       368.

          Navistar, the Rush Entities, Interstate and/or ABC Entity are related              in that they

cooperatively market and sell the Defective Tractor Trucks through the Rush Entities and share

common ownership.

                                                        369.

          Corporate Enterprise     I   possesses sufficient longevity   for its members to carry out their

purposes       in that Corporate Enterprise    I has operated, at a minimum,      since November 2016,


                                                      r04
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 108 of 320




continues   to operate, and continues to fraudulently induce the Rush Entities' customers to

purchase the Defective Tractor Trucks sold through the Rush Entities'

                                                       370.

       Navistar, the Rush Entities, Interstate and/or ABC Entity are each a'þerson," within the

meaning     of   18 U.SC. $$ 1961(3) and 1962(c), that individually conducted, participated in,

engaged in, and operated and managed the affairs of Corporate Enterprise I through a pattern       of

racketeering activity within the meaning      of   18 U.S.C. $$ 1961(1), 1961(5) and 1962(c).

                                                       37r.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in    II   153 through 163.


                  (2) Corporate Enterprise II: Navistar and the Rush Entities (Alternatively)

                                                       372.

       In the alternative to flfl 366 through 371 supra, Navistar and the Rush Entities, as legal

entities, constitute an "enterprise," within the meaning of 18 U.S.C. $$ 1961(4) and I962(c).

                                                       373.

       Navistar and the Rush Entities share the common purpose of, among other things,

fraudulently and deceptively:

        (Ð         Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                   "Diamond," "remanufactured," "pre-certified to manufacturer's specs,"        and


                   warrantied under the Rush Certified Pre-Owned Program; and

        (iÐ        marketing and selling the Defective Tractor Trucks through the Rush Entities;

        (iiÐ       all for the common purpose of fraudulently inducing the Rush Entities' customers

                   to purchase these used, un-reconditioned, defective tractor trucks.



                                                      105
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 109 of 320




                                                     374.

       Navistar and the Rush Entities are related in that they cooperatively market and sell the

Defective Tractor Trucks through the Rush Entities and share common ownership.

                                                     37s.

       Corporate Enterprise   II   possesses sufficient longevity   for its members to carry out their

purposes    in that Corporate Enterprise II has operated, at a minimum,       since November 2016,

continues   to operate, and continues to fraudulently induce the Rush Entities' customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                      376.

       Navistar and the Rush Entities are each a "person," within the meaning of 18 U.SC. $$

1961(3) and 1962(c), that individually conducted, participated in, engaged in, and operated and

managed the affairs of Corporate Enterprise      II through a pattern of racketeering activity within

the meaning of 18 U.S.C. $$ 1961(1), 1961(5) andl962(c).

                                                      377.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in T1l 153 through 163.


                 (3) Corporate Enterprise     III:   The Rush Entities (Alternatively)

                                                      378.

       In the alternative to flfl 366 through 377 supra, the Rush Entities, as legal          entities,

constitute an "enterprise," within the meaning of l8 U.S.C. $$ 1961(4) and 1962(c)'

                                                      379.

       The Rush Entities share the common purpose of, among other things, fraudulently and

deceptively:



                                                     106
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 110 of 320




       (Ð        Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                 "Diamond," "remanufacturedr" "pre-certifîed to manufacturer's specs,"         and

                 warrantied under the Rush Certified Pre-Owned Program; and

       (iÐ       marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iii)     all for the common purpose of fraudulently inducing the Rush Entities' customers

                 to purchase these used, un-reconditioned, defective tractor trucks.

                                                    380.

       The Rush Entities are related in that they cooperatively market and sell the Defective

Tractor Trucks through the Rush Entities and share common ownership.

                                                    381.

       The Rush Entities possess sufficient longevity for its members to carry out their purposes

in that Corporate Enterprise III has operated, at   a   minimum, since November 2016, continues to

operate, and continues to fraudulently induce the Rush Entities' customers to purchase the

Defective Tractor Trucks sold through the Rush Entities.

                                                    382.

       The Rush Entities are each a "person," within the meaning of 18 U.SC. $$ 1961(3) and

1962(c), that individually conducted, participated in, engaged in, and operated and managed the

affairs of the Corporate Enterprise     III   through a pattern of racketeering activity within the

meaning   of   18 U.S.C. $$ 1961(1), 1961(5) and 1962(c),

                                                    383.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in TT 153 through 163.




                                                   t07
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 111 of 320




               (4)   The Corporate Enterprise      V:    Rush-Atlanta and Rush-Jacksonville

                     (Alternatively)

                                                384.

       In the alternative to t[fl 366 through 383 supra, Rush-Atlanta and Rush-Jacksonville,    as


legalentities,constitutean"enterprise,"withinthemeaningof       18U.S.C. $$ 1961(4) and1962(c).

                                                385.

       Rush-Atlanta and Rush-Jacksonville share the common purpose of, among other things,

fraudulently and deceptively:

       (i)     Passing    off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

               "Diamond," "remanufactured," "pre-certified to manufacturer's specs,"           and

               warrantied under the Rush Certified Pre-Owned Program; and

       (ii)    marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iiÐ    all for the common purpose of fraudulently inducing the Rush Entities' customers

               to purchase these used, un-reconditioned, defective tractor trucks.

                                                 386.

       Rush-AtlantaandRush-Jacksonville are each a "person," within the meaning of 18 U.SC.

$$ 1961(3) and 1962(c), that individually conducted, participated in, engaged in, and operated

and managed the affairs of Corporate Enterprise       V through a pattern of racketeering activity

within the meaning of l8 U.S.C. $$ 1961(1), 1961(5) andl962(c).

                                                 387.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in T'll 153 through 163.




                                                108
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 112 of 320




                                                            388.

        In the alternative to ll!| 366 through 387 supra, Rush-Atlanta,              as a   legal entity, constitutes

an "enterprise," within the meaning            of   18 U.S.C. $$ 1961(4) and 1962(c) (hereinafter referred to


as "Corporate Enterprise        VII").


          B. Pattern of Racketeering Activity
                                                             389.

          All of the acts of racketeering described inflfl 1 through 163 supra were related so as to

establish a pattern of racketeering activity, within the meaning of 18 U.S.C. $ 1962(c), in that (i)

their common purpose was to defraud Trade Winds and Grace of money; (ii) their common result

was to defraud Trade Winds and Grace of money;                 (iii)   Corporate Enterprises I, IL UI, IV, V, VI,

VII   and   VIII (hereinafter collectively      the "Corporate Defendants"), through their officers, agents

and employees, directly or indirectly, participated               in all of the acts and employed the same or

similar methods of commission; (iv) Trade Winds and Grace were the victims of the acts of

racketeering; and/or the acts            of   racketeering were otherwise interrelated           by distinguishing

characteristics and were not isolated events.

                                                             390.

            All of the acts of racketeering described in flfl 1 through         163 supra were continuous so as

to form     a   pattern of racketeering activity in that Navistar, the Rush Entities andlor Interstate have

engaged in the predicate acts since November 2076, at a minimum andlor the acts of racketeering

threaten to continue indefinitely because the acts of racketeering are the regular way in which the

Rush Entities and/or Interstate do business in the used tractor truck market and in other markets,

such as the new tractor truck market. See lJT 126-135 and footnotes 3, 4 and 5 supra.




                                                            109
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 113 of 320




       C. Treble Damages
                                                  39r.

       As a direct and proximate result of, and by reason of, the activities of Navistar, the Rush

Entities and/or Interstate, and their conduct in violation of 18 U.S.C. $ 1962(c), purchasers of the

Defector Tractor Trucks, including Trade Winds and Grace, were injured in their business or

property, within the meaning of 18 U.S.C. $ 1964(c).

                                                  392.

       Among other things, purchasers of the Defector Tractor Trucks, including Trade Winds

and Grace, suffered damages to the extent they were fraudulently induced to purchase the Trucks;

and which, in the case   of Trade Winds and Grace, included, without limitation, the following

damages and injury:

        (Ð       Loss of revenue and earnings to Trade Winds;

        (iÐ      Complete loss of Grace's investment in Trade Winds;

        (iii)    Trade Winds' insolvency and business failure;

        (iv)     Loss of income to Grace;

        (v)      Damage to Grace's reputation and credibility as a business person, entrepreneur

                 and manager; and

        (vi)     Grace's severe emotional distress, which resulted in an almost fatal heart attack,

                 medical complications and heart and kidney transplants.

                                                  393.

        Trade Winds and Grace, there, are entitled to recover threefold the damages sustained,

together with the cost of this lawsuit, including costs, reasonable attorneys' fees and reasonable

experts' fees.




                                                 110
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 114 of 320




          E.   Permanent Injunction

                                                       394.

          Pursuant   to   18 U.S.C.   $ 196a(a), Navistar, the Rush Entities and/or Interstate should be

restrained from frrther violating 18 U.S.C. $ 1962(c) and should disgorge all ill-gotten profits

earned by their violation     of   18 U.S.C. $ 1962(c).



                                                COTINT     XVII

                                   FEDERAL RICO - 18 U.S.C.8 1962(d)

                 (Agøinst Nøvistar, the Rush Entities,Interstate and/or ABC Entíty)

                                                          395.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.


          A. Operator / Manager(s)
                                                          396.

          As alleged in Count XVI, one or more of the following individuals violated 18 U.S.C.         $


1962(c): Navistar, the Rush Entities, Interstate andlor ABC Entity. Any person(s) who is found

to have violated 18 U.S.C. $ 1962(c) is hereinafter referred to as the "Operator / Manager(s)" for

the remainder of this Count        XVII. At all relevant times, the Operator lManager(s) were   engaged


in, and their activities affected, interstate commerce.


          B. Pattern of Racketeering Activity
                                                          397.

          Navistar, the Rush Entities, Interstate andlor ABC Entity conspired with the Operator /

Manager(s) to conduct or participate, directly or indirectly, the conduct of the affairs of the



                                                       111
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 115 of 320




enterprises (see flll 304 to 394 supra) through a pattern ofracketeering activity (see flfl 1 to 163

supra) inviolationof 18U.S.C. $1962(d). Inparticular,Navistar,theRushEntities, Interstate

and/or ABC Entity intended to or agreed to further an endeavor of the Operator / Manager(s)

which,   if   completed, would satisfy all of the elements of a substantive federal RICO criminal

offense under 18 U.S.C. g 1962(c) and adopted the goal of further or facilitating the criminal

endeavor.

                                                     398.

         Trade Winds and Grace were injured by the overt acts of Navistar, the Rush Entities,

Interstate and/or ABC Entity, which are acts of racketeering or otherwise unlawful under the

federal RICO statute, including, among other acts, acts of wire fraud, as described insee flfl 1 to

163 supra, committed through the enterprises alleged        in Count IV.


         C. Treble Damages
                                                     399.

         As a direct and proximate result of, and by reason of, the activities of Navistar, the Rush

Entities, Interstate and/or ABC Entity, and their conduct in violation of 18 U.S.C. $ 1962(d),

Trade Winds and Grace were injured in their business or property within the meaning of 18 U.S.C.

$ 196a(c). Among other things, Trade Winds and Grace, suffered damages to the extent they were

fraudulently induced to purchase the Trucks; and which, in the case of Trade Winds and Grace,

directly resulted in the following:

               (i)   Loss of revenue and earnings to Trade Winds;

               (ii)    Complete loss of Grace's investment in Trade Winds;

               (iii)   Trade Winds' insolvency and business failure;

               (iv) Loss of income    to Grace;



                                                    t12
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 116 of 320




             (v)     Damage to Grace's reputation and credibility as a business person, entrepreneur

                     and manager; and

             (vi) Grace's severe emotional distress, which resulted in an almost fatal heart attack,
                     medical complications and heart and kidney transplants.

                                                   400.

          Trade Winds and Grace, therefore, are entitled to recover threefold the damages sustained,

together with the cost of this lawsuit, including costs, reasonable attorneys' fees and reasonable

experts'fees.


          D. Permanent Injunction
                                                    401


          Pursuant   to 18 U.S.C. $ 196a(a), the Operator / Manager(s) should be restrained from

further violating 18 U.S.C. $ 1962(d) and should disgorge all ill-gotten profits earned by their

violation of 18 U.S.C. $ 1962(d).


  GEORGIA RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS ACT

                                         ("GEORGIA RICO")

                                            COUNT XVIII

                                          o.c.G.A.8      16-14-4

  (Agøinst Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clørke und/or John

                                                  Doe)

                                                    402.

          Plaintiffs repeat and reallege the preceding paragraphs set forth above as if fully set forth

herein.



                                                   113
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 117 of 320




       A.   Defendant Persons / Enterprises


               (1) The Individual Enterprise

                                                403.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

constitute an "enterprise," under O.C.G.A. $ 16-14-3(6).

                                                 404.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

share the common purpose of, among other things, fraudulently and deceptively:

       (Ð      Passing offcertain used, un-reconditioned, defective 2012International Prostar@

               Plus LF 627 Premilm 13.0-liter engine diesel rearwheel drive Class 8 commercial

               tractor kucks manufactured and ostensibly reconditioned by Navistar (hereinafter,

               the" Defective Tractor Trucks") as "Certified Pre-Owned," "Diamond,"
               "remanufactured," "pre-certified to manufacturer's specs," and warrantied under

               the Rush Certified Pre-Owned Program; and

       (iÐ     marketing and selling the Defective Tractor Trucks through the Rush Entities,

               which are owned or controlled by King, Shields, Newman, Rusty Rush and/or

               Clarke, and through Interstate, which is owned or controlled by Chris Venti and

               Josh Venti;

       (iiÐ    all for the common purpose of fraudulently inducing the Rush Entities' customers

               to purchase these used, un-reconditioned, defective tractor trucks.

                                                 405.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are related in that they cooperatively market and sell the Defective Tractor Trucks through the



                                                IT4
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 118 of 320




Rush Entities, which are owned or controlled by King, Shields, Newman, Rusty Rush and/or

Clarke, and through Interstate, which is owned or controlled by Chris Venti and Josh Venti.

                                                    406.

       The Individual Enterprise possesses sufficient longevity for its members to carry out their

purposes in that the Individual Enterprise has operated, at a minimum, since November 2016,

continues to operate, and continues to fraudulently induce the Rush Entities' customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                    407.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke andL/or John Doe

are each a 'þerson," within the meaning of O.C.G.A. $ 16-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of the Individual Enterprise

through   a   pattern of racketeering activity within the meaning of O.C.G.A. $ 16-14-3(8) and 9(A).

                                                    408.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in    T'1Ì   153 through 163.


                   (2) Corporate Enterprise I (Alternatively)

                                                    409.

       In the alternative to flfl 403 through     408 supra, Navistar, the Rush Entities, Interstate

andlor ABC Entity, as legal entities, constitute an "enterprise," within the meaning of O.C.G.A.

$ 16-14-4.

                                                    410.

       Navistar, the Rush Entities, Interstate andlor ABC Entity share the common purpose of,

among other things, fraudulently and deceptively:



                                                   115
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 119 of 320




       (Ð         Passing   off certain Defective Tractor       Trucks as "Certified Pre-Owned,"

                  "Diamond," o'remanufactured," "pre-certified         to   manufacturer's specs," and

                  warrantied under the Rush Certified Pre-Owned Program; and

       (iÐ        marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iiÐ       all for the common purpose of fraudulently inducing the Rush Entities' customers

                  to purchase these used, un-reconditioned, defective tractor trucks.

                                                      4tt.
       Navistar, the Rush Entities, Interstate and/or ABC Entity are related               in that   they

cooperatively market and sell the Defective Tractor Trucks through the Rush Entities and share

common ownership.

                                                      4t2.

       Corporate Enterprise      I   possesses sufficient longevity   for its members to carry out their

purposes in that the Individual Enterprise has operated, at a minimum, since November 2016,

continues     to operate, and continues to fraudulently induce the Rush Entities' customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                      413.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning of O.C.G.A. $ 16-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of Corporate Enterprise I

through   a   pattern of racketeering activity within the meaning of O.C.G.A. $ l6-14-3(8) and 9(A).

                                                      414.

          Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in IT 153 through 163.




                                                     116
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 120 of 320




                (3) Corporate Enterprise          II (Alternatively)
                                                       4ts.

        In the alternative to ![fl 403 through 414 supra, Navistar and the Rush Entities, as legal
                          o'enterprise,"
entities, constitute an                    within the meaning of O.C.G.A. $ 16-14-4.

                                                       416.

        Navistar and the Rush Entities share the common purpose of, among other things,

fraudulently and deceptively:

        (Ð      Passing     off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                "Diamond," "remanufactured," "pre-certified to manufacturer's specs," and

                warrantied under the Rush Certified Pre-Owned Program; and

        (ii)    marketing and selling the Defective Tractor Trucks through the Rush Entities;

        (iii)   all for the common purpose of fraudulently inducing the Rush Entities' customers

                to purchase these used, un-reconditioned, defective tractor trucks.

                                                        417.

        Navistar and the Rush Entities are related in that they cooperatively market and sell the

Defective Tractor Trucks through the Rush Entities and share common ownership.

                                                       418.

        Corporate Enterprise II possesses sufficient longevity for its members to carry out their

purposes in that the Individual Enterprise has operated, at a minimum, since November 2016,

continues   to operate, and continues to fraudulently induce the Rush Entities' customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                        419.

        Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe




                                                      t17
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 121 of 320




              o'person,"
are each a                 within the meaning of O.C.G.A. $ 16-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of Corporate Enterprise         II

through a pattern of racketeering activity within the meaning of O.C.G.A. $ 16-14-3(8) and 9(A).

                                                      420.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described inI'11 153 through 163.


                  (4) Corporate Enterprise    III   (Alternatively)

                                                      421.

       In the altemative to flfl 403 through 420 supra, the Rush Entities, as legal entities,

constitute an "enterprise," within the meaning of O.C.G.A. $ l6-14-4.

                                                      422.

       The Rush Entities share the conìmon purpose of, among other things, fraudulently and

deceptively:

       (i)        Passing    off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                  "Diamond," "remanufactured,"'þre-certified to manufactuter's specs,"         and

                  warrantied under the Rush Certified Pre-Owned Program; and

       (ii)       marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iii)      all for the common purpose of fraudulently inducing the Rush Entities' customers

                  to purchase these used, un-reconditioned, defective tractor trucks.

                                                      423.

        The Rush Entities are related in that they cooperatively market and sell the Defective

Tractor Trucks through the Rush Entities and share common ownership.




                                                     118
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 122 of 320




                                                        424.

       Corporate Enterprise        III   possesses sufficient longevity   for its members to carry out their

purposes in that the Individual Enterprise has operated, at a minimum, since November 2016,

continues     to operate, and continues to fraudulently induce the Rush Entities' customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                        425.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning            of O.C.G.A. $ 16-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of the Corporate Enterprise            III

through   a   pattern of racketeering activity within the meaning of O.C.G.A. $ 16-14-3(8) and 9(A).

                                                         426.

          Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in TI 153 through 163.


                   (5) Corporate Enterprise IV (Alternatively)

                                                         427.

          In the alternative to flfl a03 through 426 supra, Rush Enterpdses, as a legal entity,

constitutes an "enterprise," within the meaning of O.C.G.A. $ 16-14-4.

                                                         428.

          Rush Enterprises has the purpose of, among other things, fraudulently and deceptively:

          (i)      Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                   "Diamond," "remanufactured," "pre-certified to manufactureÍ's specs," artd

                   warrantied under the Rush Certified Pre-Owned Program; and

          (iÐ      marketing and selling the Defective Tractor Trucks through the Rush Entities;



                                                        119
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 123 of 320




       (iiÐ       all for the common pu{pose of fraudulently inducing the Rush Entities' customers

                  to purchase these used, un-reconditioned, defective tractor trucks.

                                                    429.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning of O.C.G.A. $ 16-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of Corporate Enterprise IIV

through   a   pattern of racketeering activity within the meaning of O.C.G.A. $ 16-14-3(8) and 9(A).

                                                     430.

          Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in TI 153 through 163.


                   (6) Corporate Enterprise V (Alternatively)

                                                     431.

          In the alternative to flll 403 through 430 supra, Rush-Atlanta and Rush-Jacksonville,     as


legal entities, constitute an "enterprise," within the meaning of O.C.G.A. $ 16-14-4.

                                                    432.

          Rush-Atlanta and Rush-Jacksonville share the common purpose of, among other things,

fraudulently and deceptively:

          (Ð       Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                   "Diamond," "remanufactured," "pre-certified to manufacturer's specs,"          and

                   warrantied under the Rush Certified Pre-Owned Program; and

          (ii)     marketing and selling the Defective Tractor Trucks through the Rush Entities;

          (iii)    all for the common purpose of fraudulently inducing the Rush Entities' customers

                   to purchase these used, un-reconditioned, defective tractor trucks.



                                                    r20
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 124 of 320




                                                 433.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning of O.C.G.A. $ 16-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of Corporate Enterprise V

through a pattern of racketeering activity within the meaning of O.C.G.A. $ 16-14-3(8) and 9(A).

                                                 434.

       Said pattern of racketeering activity consisted of,, but was not limited to, the acts of wire

fraud described in TT 153 through 163.


               (7) Corporate Enterprise VI (Alternatively)

                                                 435.

       In the alternative to flfl 403 thiough 434 supra, Rush-Jacksonville, as a legal entity,

constitutes an "enterprise," within the meaning of O.C.G.A. $ 16-14-4.

                                                  436.

       Rush-Jacksonville has the common purpose of, among other things, fraudulently and

deceptively:

       (Ð      Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

               "Diamond," "remanufactured," "pre-certified to manufacturer's specs," and

               warrantied under the Rush Certified Pre-Owned Program; and

       (ii)    marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iii)   all for the common purpose of fraudulently inducing the Rush Entities' customers

               to purchase these used, un-reconditioned, defective tractor trucks.

                                                 437.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe



                                                t2l
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 125 of 320




are each a 'þerson," within the meaning        of O.C.G.A. $ 16-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of Corporate Enterprise VI

through   a    pattern of racketeering activity within the meaning of O.C.G.A. $ l6-14-3(8) and 9(A).

                                                     438.

          Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described inIlT 153 through 163.


                    (8) Corporate Enterprise VII (Alternatively)

                                                      439.

          In the alternative to 1[11403 through 438 supra, Rush-Atlanta, as a legal entity, constitutes

an "entefprise.".

                                                      440.

          Rush-Atlanta has the common purpose              of, among other things,    fraudulently and

deceptively:

          (Ð        Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                    "Diamond," "remanufactured,"'þre-certified to manufacturer's specs,"           and

                    warrantied under the Rush Certified Pre-Owned Program; and

          (iÐ       marketing and selling the Defective Tractor Trucks through the Rush Entities;

          (iiÐ      all for the common purpose of fraudulently inducing the Rush Entities' customers

                    to purchase these used, un-reconditioned, defective tractor trucks.

                                                      441.

          Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning of O.C.G.A. $ 16-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of Corporate Enterprise VII



                                                     122
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 126 of 320




through   a   pattern of racketeering activity within the meaning of O.C.G.A. $ 16-14-3(8) and 9(A).

                                                         442.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in    111[   153 through 163.


                   (9) The King Enterprise (Alternatively)

                                                         443.

          In the alternative to      uJ[ 403   through 442 supra, King, as an individual, constitutes an

"enterprise."

                                                         444.

          The King Enterprise has the common purpose of, among other things, fraudulently and

deceptively:

          (Ð       Passing     off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                   'oDiamond," "remanufactured," "pre-certified          to   manufacturer's specs," and

                   warrantied under the Rush Certified Pre-Owned Program; and

          (iÐ      marketing and selling the Defective Tractor Trucks through the Rush Entities;

          (iiÐ     all for the common purpose of fraudulently inducing the Rush Entities' customers

                   to purchase these used, un-reconditioned, defective tractor trucks.

                                                          445.

          Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

are each a "person," within the meaning             of O.C.G.A. $ l6-14-4, who individually conducted,

participated in, engaged in, and operated and managed the affairs of the King Enterprise through

a pattern     of racketeering activity within the meaning of O.C.G.A. $ l6-14-3(8) and 9(A).




                                                         t23
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 127 of 320




                                                     446.

         Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described inTlT 153 through 163.


         B. Pattern of Racketeering Activity
                                                     447.

         All of the acts of racketeering   described in flfl   I   through 163 supra were related so as to

establish apattern of racketeering activity, within the meaning of O.C.G.A. $ 16-14-4, in that (i)

their common purpose was to defraud Trade Winds and Grace of money; (ii) their common result

was to defraud Trade Winds and Grace of money;            (iii) Chris Venti, Josh Venti, King, Shields,

Newman, Rusty Rush, Clarke and/or John Doe, personally or through Navistar, the Rush Entities,

Interstate and/or ABC Entity (hereinafter collectively the "Corporate Defendants"), their agent or

agents, directly or indirectly, participated    in all of the acts and employed the same or similar

methods of commission; (iv) Trade Winds and Grace were the victims of the acts of racketeering;

and/or the acts of racketeering were otherwise interrelated by distinguishing characteristics and

were not isolated events.

                                                      448.

         All of the acts of racketeering described in flfl 1 through      163 supra were continuous so as

to form a pattern of racketeering activity in that Chris Venti, Josh Venti, King, Shields, Newman,

Rusty Rush, Clarke and/or John Doe have engaged in the predicate acts since November 2016, at

a   minimum andlor the acts of racketeering threaten to continue indefinitely because the acts of

racketeering are the regular way in which Chris Venti, Josh Venti, King, Shields, Newman, Rusty

Rush, Clarke and/or John Doe used tractor truck market and in other markets, such as the new

tractor truck market. See 1[I 126-135 and footnotes3,4 and 5 supra.



                                                    124
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 128 of 320




       C. Treble Damages
                                                 449.

       As a direct and proximate result of, and by reason of, the activities of Chris Venti, Josh

Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe, and their conduct in

violation of O.C.G.A. $ 16-14-4, purchasers of the Defector Tractor Trucks, including Trade

Winds and Grace, were injured in their business or property, within the meaning of O.C.G.A.     $


16-14-6(c).

                                                 450.

       Among other things, purchasers of the Defector Tractor Trucks, including Trade Winds

and Grace, suffered damages to the extent they were fraudulently induced to purchase the Trucks;

ancl which,   in the case of Trade Winds and Grace, included, without limitation, the following

damages and injury:

       (i)      Loss of revenue and earnings to Trade Winds;

       (iÐ      Complete loss of Grace's investment in Trade Winds;

       (iiÐ     Trade Winds' insolvency and business failure;

       (iv)     Loss of income to Grace;

       (v)      Damage to Grace's reputation and credibility as a business person, entrepreneur

                and manager; and

       (vi)     Grace's severe emotional distress, which resulted in an almostfatal heart attack,

                medical complications and heart and kidney transplants.

                                                 4sl.

       Among other things, purchasers of the Defector Tractor Trucks, including Trade Winds

and Grace, suffered damages to the extent they were fraudulently induced to purchase the Trucks;




                                                t25
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 129 of 320




and which, in the case of Trade Winds and Grace, directly resulted in the following:

       (i)     Loss of revenue and earnings to Trade Winds;

       (ii)    Complete loss of Grace's investment in Trade Winds;

       (iiÐ    Trade Winds' insolvency and business failure;

       (iv)    Loss of income to Grace;

       (v)     Damage to Grace's reputation and credibility as a business person, entrepreneur

               and managet; and

       (vi)    Grace's severe emotional distress, which resulted in an almost fatal heart attack,

               medical complications and heart and kidney transplants.

                                                   452.

       Trade Winds and Grace, there, are entitled to recover threefold the damages sustained,

together with the cost of this lawsuit, including costs, reasonable attorneys' fees and reasonable

experts' fees, pursuant to O.C.G.A. $ 16-1a-6(c).


       D. Permanent Injunction
                                                   453.

       Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke and/or John Doe

should be restrained from further violating O.C.G.A. $ 16-14-4 and should disgorge all ill-gotten

profits earned by their violation of O.C.G.A. $ 16-14-4.


                                           COUNT XIX

                              o.c.G.A.    E 16-1     - Georqia RICO
              (Against Navistar, the Rush Entities, Interstøte and/or ABC Entíty)

                                                    4s4.

       Plaintiffs repeat and reallege the preceding paragraphs set forth above   as   if fully   set   forth


                                                   t26
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 130 of 320




herein.


          A.    Defendant Persons / Enterprises


                   (1) Corporate Enterprise       I: Navistar,    the Rush Entities, Interstate and/or

                      ABC Entity

                                                       4s5.

          Navistar, the Rush Entities, Interstate and/or ABC Entity, as legal entities, constitute an

"enterprise," within the meaning of O.C.G.A. $ 16-14-4.

                                                       4s6.

          Navistar, the Rush Entities, Interstate and/or ABC Entity share the common purpose of,

among other things, fraudulently and deceptively:

          (i)      Passing   off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                   "Diamondr" "remanufactured," "pre-certified           to   manufacturer's specs," and

                   warrantied under the Rush Certified Pre-Owned Program; and

          (ii)     marketing and selling the Defective Tractor Trucks through the Rush Entities;

          (iiÐ     all for the common pu{pose of fraudulently inducing the Rush Entities' customers

                   to purchase these used, un-reconditioned, defective tractor trucks.

                                                       457.

          Navistar, the Rush Entities, Interstate and/or ABC Entity are related              in that   they

cooperatively market and sell the Defective Tractor Trucks through the Rush Entities and share

common ownership.

                                                       458.

          Corporate Enterprise     I   possesses sufficient longevity   for its members to carry out their

purposes       in that Corporate Enterprise     I has operated,   at a minimum, since November 2016,

                                                       t27
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 131 of 320




continues   to operate, and continues to fraudulently induce the Rush Entities' customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                  459.

       Navistar, the Rush Entities, Interstate andlor ABC Entity are each a 'þerson," within the

meaning of O.C.G.A. $ 16-14-4, that individually conducted, participated in, engaged in, and

operated and managed the affairs      of Corporate Enterprise I through a pattern of   racketeering

activity within the meaning of O.C.G.A. $ 16-14-3(8) and 9(A).

                                                  460.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described   inTI   153 through 163.


                (2) Corporate Enterprise II: Navistar and the Rush Entities (Alternatively)

                                                  46t.

       In the alternative to flt[456 through 460 supra, Navistar and the Rush Entities, as legal

entities, constitute an "enterprise," within the meaning of O.C.G.A. $ 16-14-4.

                                                  462.

       Navistar and the Rush Entities share the common purpose of, among other things,

fraudulently and deceptively:

       (i)      Passing    off   certain Defective Tractor Trucks as "Certified Pre-Owned,"

                "Diamond," "remanufactured," "pre-certified to manufacturer's specs," and

                warrantied under the Rush Certified Pre-Owned Program; and

       (ii)     marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iii)    all for the common purpose of fraudulently inducing the Rush Entities' customers

                to purchase these used, un-reconditioned, defective tractor trucks.



                                                 128
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 132 of 320




                                                    463.

       Navistar and the Rush Entities are related in that they cooperatively market and sell the

Defective Tractor Trucks through the Rush Entities and share common ownership.

                                                    464.

       Corporate Enterprise II possesses sufficient longevity for its members to carry out their

purposes    in that Corporate Enterprise II has operated, at a minimum, since November       2016,


continues   to operate, and continues to fraudulently induce the Rush Entities' customers to

purchase the Defective Tractor Trucks sold through the Rush Entities.

                                                    465.

       Navistar and the Rush Entities are each a "person," within the meaning of O.C.G.A. $ 16-

l4-4, that individually conducted, participated in, engaged in, and operated and managed the

affairs of Corporate Enterprise II through a pattern of racketeering activity within the meaning of

O.C.G.A. $ l6-14-3(8) and 9(A).

                                                    466.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in   T'1T   153 through 163.


                 (3) Corporate Enterprise      III: The Rush Entities (Alternatively)
                                                    461.

       In the alternative to flfl 456 through 466 supra, the Rush Entities, as legal       entities,

constitute an "enterprise," within the meaning of O.C.G.A. $ l6-14-4'

                                                    468.

       The Rush Entities share the coÍìmon pu{pose of, among other things, fraudulently and

deceptively:



                                                   r29
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 133 of 320




       (Ð      Passing   off certain Defective Tractor     Trucks as "Certified Pre-Owned,"

               'oDiamondr" "remanufactured," "pre-certified      to   manufacturer's specs," and

               warrantied under the Rush Certified Pre-Owned Program; and

       (iÐ     marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iii)   all for the common purpose of fraudulently inducing the Rush Entities' customers

               to purchase these used, un-reconditioned, defective tractor trucks.

                                                 469.

       The Rush Entities are related in that they cooperatively market and sell the Defective

Tractor Trucks through the Rush Entities and share common ownership.

                                                 470.

       The Rush Entities possess sufficient longevity for its members to carry out their purposes

in that Corporate Enterprise III has operated, at a minimum, since November 2016, continues to

operate, and continues   to fraudulently induce the Rush Entities'     customers   to purchase   the

Defective Tractor Trucks sold through the Rush Entities.

                                                 47t.

       The Rush Entities are each a "person," within the meaning of O.C.G.A. $ l6-14-4, that

individually conducted, participated in, engaged in, and operated and managed the affairs of the

Corporate Enterprise III through apattern of racketeering activity within the meaning of O.C.G.A.

$ 16-14-3(8) and 9(A).

                                                 472.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in !Ìfl 153 through 163.




                                                130
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 134 of 320




               (4) The Corporate Enterprise           V:   Rush-Atlanta and Rush-Jacksonville

                   (Alternatively)

                                                 473.

       In the alternative to 1[I 456 through 472 supra, Rush-Atlanta and Rush-Jacksonville,      as


legal entities, constitute an "enterprise," within the meaning of O.C.G.A. $ 16-14-4.

                                                 474.

       Rush-Atlanta and Rush-Jacksonville share the cofirmon pu{pose of, among other things,

fraudulently and deceptively:

       (Ð      Passing   off    certain Defective Tractor Trucks as "Certified Pre-Owned,"

               "Diamondr" "remanufacturedr" "pre-certified        to   manufacturer's specs," and

               warrantied under the Rush Certified Pre-Owned Program; and

       (ii)    marketing and selling the Defective Tractor Trucks through the Rush Entities;

       (iii)   all for the common purpose of fraudulently inducing the Rush Entities' customers

               to purchase these used, un-reconditioned, defective tractor trucks.

                                                 475.

       Rush-Atlanta andRush-Jacksonville are each a "person," within the meaning of O.C.G.A.

$ 16-14-4, that individually conducted, participated in, engaged in, and operated and managed

the affairs of Corporate Enterprise V through a pattern of racketeering activity within the meaning

of o.C.G.A. $ 16-14-3(8) and 9(A).

                                                 476.

       Said pattern of racketeering activity consisted of, but was not limited to, the acts of wire

fraud described in 'llT 153 through 163.




                                                131
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 135 of 320




                                                          477.

          In the alternative to flfl 456 through 476 supra, Rush-Atlanta, as a legal entity, constitutes

an "enterprise," within the meaning of O.C.G.A. $ 16-14-4 (hereinafter referred to as "Corporate

Enterprise       VII").


          B. Pattern of Racketeering Activity
                                                          478.

          All of the acts of racketeering     described   inflfl 1 through   163 supra were related so as to

establish apatterr' of racketeering activþ, within the meaning of O.C.G.A. $ 16-14-4, in that (i)

their common purpose was to defraud Trade Winds and Grace of money; (ii) their common result

was to defraud Trade Winds and Grace of money;              (iii) Corporate Enterprises I, II, III, IV, V, VI,

VII   and   VIII (hereinafter collectively the "Corporate Defendants"), through their officers,        agents

and employees, directly or indirectly, participated          in all of the acts and employed the     same or

similar methods of commission; (iv) Trade Winds and Grace were the victims of the acts of

racketeering; and/or the acts          of racketeering were otherwise interrelated by         distinguishing

characteristics and were not isolated events.

                                                          479.

            All of the acts of racketeering described in flfl 1 through      163 supra were continuous so as

to form     a   pattern of racketeering activity in that Navistar, the Rush Entities andlor Interstate have

engaged in the predicate acts since November 2016, at a minimum andlor the acts of racketeering

threaten to continue indefinitely because the acts of racketeering are the regular way in which the

Rush Entities and/or Interstate do business in the used tractor truck market and in other markets,

such as the new tractor truck market. See 1[I 126-135 and footnotes 3, 4 and 5 supra.




                                                       t32
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 136 of 320




       C. Treble Damages
                                                 480


       As a direct and proximate result of, and by reason of, the activities of Navistar, the Rush

Entities and/or Interstate, and their conduct in violation of O.C.G.A. $ 16-14-4, purchasers of the

Defector Tractor Trucks, including Trade Winds and Grace, were injured in their business or

property, within the meaning of O.C.G.A. $ 16-1a-6(c).

                                                 481.

       Among other things, purchasers of the Defector Tractor Trucks, including Trade Winds

and Grace, suffered damages to the extent they were fraudulently induced to purchase the Trucks;

and which, in the case of Trade Winds and Grace, directly resulted in the following injuries and

damages:

       (Ð      Loss of revenue and earnings to Trade Winds;

       (ii)    Complete loss of Grace's investment in Trade V/inds;

        (iiÐ   Trade Winds' insolvency and business failure;

        (iv)   Loss of income to Grace;

        (v)    Damage    to Grace's reputation and credibility as a business person, entrepreneur

               and manager; and

        (vi)   Grace's severe emotional distress, which resulted in an almostfatalheartattack,

               medical complications and heart and kidney transplants.

                                                  482.

        Trade Winds and Grace, there, are entitled to recover threefold the damages sustained,

together with the cost of this lawsuit, including costs, reasonable attorneys' fees and reasonable

experts' fees, pursuant to O.C.G.A. $ l6-14-6(c).



                                                 133
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 137 of 320




        E. Permanent Injunction
                                                 483.

        Navistar, the Rush Entities and/or Interstate should be restrained from further violating

O.C.G.A. $ 16-14-4 and should disgorge all ill-gotten profits earned by their violation of

o.c.G.A. $ 16-14-4.


                                     PRAYER FOR RELIEF

   1.   Under Count I, enter judgment against Rush-Atlanta and Rush-Jacksonville arising from

        their breach of the express warranties in the Sales Contracts, and award to Trade Winds

        and Grace all actual damages, reasonable attorneys' fees and expenses of litigation;

   2.   Under Count II, enter judgment against Rush-Atlanta and Rush-Jacksonville arising from

        their breach of implied warranties of merchantabilþ in the Sales Contracts, and award to

        Trade Winds and Grace all actual damages, reasonable attorneys' fees and expenses          of

        litigation;

   3.   Under Count III, enter judgment against Rush-Atlanta and Rush-Jacksonville arising

        from their breach of the implied warranties of fitness for   a   particular purpose in the Sales

        Contracts, and award to Trade Winds and Grace all actual damages, reasonable attorneys'

        fees and expenses of litigation;

   4.   Under Count IV, enter judgment against Rush-Atlanta and Rush-Jacksonville arising

        from their breach of implied warranties of good faith and fair dealing in the Sales

        Contracts, and award to Trade Winds and Grace all actual damages, reasonable attorneys'

        fees and expenses of litigation;

   5.   Under Count V, enter judgment against Rush-Atlanta and Rush-Jacksonville for their

        breaches the express warranties, implied warranties of merchantability, implied



                                                 134
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 138 of 320




     warranties of fitness for a particular purpose and implied warranties of good faith and fair

     dealing in each one of the Sales Contracts and award to Trade Winds and Grace all actual

     damages, reasonable attorneys' fees and expenses of litigation;

6.   Under Count VI, enter judgment against Interstate by rescinding the Consulting

     Agreement, and award to Trade Winds and Grace all actual damages, reasonable

     attorneys' fees and expenses of litigation;

7.   Under Count VII, enter judgment against Interstate arising from their breach of the

     express warranties in the Consulting Agreement, and award to Trade Winds and Grace all

     actual damages, reasonable attorneys' fees and expenses of litigation;

8.   Under Count     VIII   enter judgment against Interstate arising from their breach of implied

     warranties of good faith and fair dealing in the Consulting Agreement, and award to

     Trade Winds and Grace all actual damages, reasonable attorneys' fees and expenses          of

      litigation;

9.    As an alternative to Counts VI through IX, enter judgment against Interstate by

     rescinding the Consulting Agreement, and award to Trade Winds and Grace all actual

      damages, reasonable attorneys' fees and expenses of litigation;

10. Under Count      X, enter judgment against all Defendants for fraud in the inducement, and

      award to Trade Winds and Grace all actual damages, punitive damages, reasonable

      attorneys' fees and expenses of litigation;

1   1. Under Count   XI,    enter judgment against all Defendants   for deceit, and award to Trade

      Winds and Grace all actual damages, punitive damages, reasonable attorneys' fees and

      expenses of litigation;

12. Under Count      XII,   enter judgment against all Defendants for constntctive fraud, and




                                                 135
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 139 of 320




   award to Trade Winds and Grace all actual damages, punitive damages, reasonable

   attorneys' fees and expenses of litigation;

13. Under Count   XIII,   enter judgment against all Defendants for   civil conspiracy, and award

   to Trade Winds and Grace all actual damages, punitive damages, reasonable attorneys'

   fees and expenses of litigation;

14. Under Count   XIV,

       a. enter judgment against Chris Venti, Josh Venti, King, Shields, Newman, Rusty
            Rush, Clarke and/or John Doe for violation    of   18 U.S.C. $ 1962(c) of Federal


            RICO, and award to Trade Winds and Grace heble all actual damages and

            reasonable attorneys' fees and expenses of litigation pursuant to 18 U.S.C.    $


            D6a@);

       b. restrain   Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke

            and/or John Doe from further violating 18 U.S.C. $ 1962(c) pursuant to 18 U.S.C.

            $ 1964(a); and

       c.   cause Chris Venti, Josh Venti,   King, Shields, Newman, Rusty Rush, Clarke

            and/or John Doe to disgorge all ill-gotten profits earned by their violation   of   18


            U.S.C. $ 1962(c);

15. Under Count   XV,

       a.   enter judgment against Chris Venti, Josh Venti, King, Shields, Newman, Rusty

            Rush, Clarke and/or John Doe for violation    of   18 U.S.C. $ 1962(d) of Federal


            RICO, and award to Trade Winds and Grace treble all actual damages and

            reasonable attorneys'fees and expenses of litigation pursuant to 18 U.S.C.     $


            1964(c);




                                              t36
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 140 of 320




      b.   restrain Chris Venti, Josh Venti,   Kng,   Shields, Newman, Rusty Rush, Clarke

           and/or John Doe from further violating 18 U.S.C. $ 1962(d) pursuant to 18 U.S.C.

           $ 1964(a); and

      c.   cause Chris Venti, Josh Venti,   King, Shields, Newman, Rusty Rush, Clarke

           and/or John Doe to disgorge all ill-gotten profits earned by their violation of 18

           u.s.c. $ 1e62(d);

16. Under Count   XVI,

      a. enter judgment     against Navistar, the Rush Entities, Interstate and/or ABC Entity

           for violation of 18 U.S.C. $ 1962(c) of Federal RICO, and award to Trade Winds

           and Grace treble all actual damages and reasonable attorneys'fees and expenses

           of litigation pursuant to 18 U.S.C. $ 196a(c);

      b.   restrain Navistar, the Rush Entities, Interstate and/or ABC Entity from further

           violating l8 U.S.C. $ 1962(c) pursuant to 18 U.S.C. $ 1964(a); and

      c.   cause Navistar, the Rush Entities, Interstate and/or    ABC Entity to disgorge all ill-

           gotten profits earned by their violation   of   18 U.S.C. $ 1962(c);


17. Under Count   XVII,

      a. enter judgment     against Navistar, the Rush Entities, Interstate and/or ABC Entity

           for violation of l8 U.S.C. $ 1962(d) of Federal RICO, and award to Trade Winds

           and Grace treble all actual damages and reasonable attorneys' fees and expenses

           of litigation pursuant to l8 U.S.C. $ 1964(c);

      b.   restrain Navistar, the Rush Entities, Interstate and/or ABC Entity from further

           violating l8 U.S.C, $ 1962(d) pursuant to       18 U.S.C. $ 1964(a); and




                                               t37
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 141 of 320




      c.     cause Navistar, the Rush Entities, Interstate and/or    ABC Entity to disgorge all ill-

             gotten profits earned by their violation   of   18 U.S.C. $ 1962(d);


18. Under Count    XVI[,
      a.     enter judgment against Chris Venti, Josh Venti, King, Shields, Newman, Rusty

             Rush, Clarke and/or John Doe for violation of O.C.G.A. $ 16-14-4 of Georgia

             RICO;

      b.     restrain Chris Venti, Josh Venti, Kiog, Shields, Newman, Rusty Rush, Clarke

             and/or John Doe from further violating O.C.G.A. $ l6-14-4; and

       c.    cause Chris Venti, Josh Venti, King, Shields, Newman, Rusty Rush, Clarke

             and/or John Doe to disgorge all ill-gotten profits earned by their violation    of

             o.c.G.A. $ 16-14-4;

19. Under Count      XIX,

       a.    enter judgment against Navistar, the Rush Entities, Interstate andlor ABC Entity

             for violation of O.C.G.A. $ 16-14-4 of Georgia RICO;

       b. restrain Navistar, the Rush Entities, Interstate and/or ABC Entity from further
             violating O.C.G.A. $ l6-14-4; and

       c.    cause Navistar, the Rush Entities, Interstate and/or     ABC Entity to disgorge all ill-

             gotten profits earned by their violation of O.C.G.A. $ 16-14-4;

20. Enter judgment awarding to Trade Winds and Grace for all interest allowed by law; and

21. Award Trade Winds and Grace such other and further relief as the Court deems just and

   proper.




                                              138
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 142 of 320




                              JURY TRIAL DEMANDED

     Trade Winds and Grace hereby demand atnalby jury on all issues triable by jury.




     Respectfully submitted this 24th day of September 2018




                                                       Ro     Arkin
                                                       Georgia Bar No.: 021575
                                                       Attorney for Plaintiffs

ROBERT ARKIN LLC dlbla Arkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404)220-8500
Fax: (855) 804-9334
Email : robert@arkin. law




                                           t39
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 143 of 320




                                           \{ERIFICÀTION

         Personatrly appearvå before mc, Etie 6¡ace.          wþ       añar beíng ñrst duþ   ;rror4
dcpo¡ï    and stateô on oath     ùattl¡e   f,acts tttpptied in tlrc   fogoiug pleading is &¡e änd

co,rreel to ths   H     of hir knowladge,

         Ths r¡ord usage andlor sentËnûê stn¡eûxç may be that of thc attorncy* assistiüg in

&e popu*tion of tbe abeïçrefersnced pleading sÍd does not                   n*ss¡riþ   purport ta be

üe preeioe langrage of tbc ex*ctrting party.

         Thio     ?   3 day of lvfa¡c*1, 20tS.




                                                            Flå¡nfiË


Sworn tc n¡d suùacribed befare rne
ftis ?'3'l.dãy of March, 201 8"
                                                 I             J'Ë




STATE ûF CEORGIA
My ÇommíssionËxpircs:




                                                     I¡10
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 144 of 320




                             ExhibitJ
                          OfferirçCircular
              Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 145 of 320




      ItìfrreryorrhsredhswrrFrg abuctiq cãnpæy ør Blr th.r¡r, * raffirdlg açrtt p#en*-
      oeeatr*ty b e H*rr d t¡Ê æ€t d h{yhg an exiding Brrddr¡g comp*y and ¡¡nr ril r* nu':ç }ee
      dryut
      ï\h hnn bæñ ia llrl fud*rg lrdæúry fur $äntr mårry yaæ Eñd t¡ãrÊ ünd ütd gFrshrl ffi¡r g¡E¡rrrr¡+
      nrct&¡ empctnc *rd lwa ftdG å rery goód FrEñi hour üÉÐe cûrnp*cã and lw rc æ rtrÐ Þ hrþ
      ptt ât¡owoürt Édrçütudûr rsdê¡lg slftarerkãd rdrgurr raûli.rnâ}iraþ þ6rurryt#¡
      Tl¡¡rçsçro FtTy ntã ¡nd rry¡ei¡on¡.dsrg riÜr lßnürÉtg ha¡¡¡.¡¡rtüd ûnilaHJÈËã
      wtryty ülü NÕ mc larær tlirt þ dc whaih€t fy þ aËd a trr¡ctgrg ãnFf,V sd üraytd *t *iË¡e æt
      F rnor{Ë. }ìlÊ ltärË bcü h the ü¡düg há"Fy tór Árcr 2o
                                                             ¡raru xrd * p., i* rL *s É¡r tnb ¡¡rt**
      nn asudriÙt¡cldr€ ccryanyyou-udl notfuil ñcasorn-*ryotrseø.
      yan nrcc:a*i.
                                                                          Vife*arçtp*i¡n*Ès5lñdË
      vltüt yotl-bahg-1¡f_otT¡"opportr*tyyou canir¡¡d m{ramorsyuÉúcyou xeceç*rg   r$rpl¡ ¡dLrceæ
      of e¡çryütng.             fiåd hËútêáû bês¡i¡æ yot¡ car¡ rruir t¡rn frr¡Ë tr æ r Èadr
               ryI :fh ?
      üdsr*núFFTttt                                                                 a tr ¡ur
                        î3-nyoünqdþscsmeær.i{b',rg"ø"r!rd;;¿dry"gbå¡¡¡rlislxr*¡s¡*
      *td s*t caleaÉlg ptffiñom u¡e r$ dãy
                                           ryy ðtrã t"r¡ n*, nr*c a1xufr c* æ*¡*ryn
      Te* ü üu¡td ù6,mO per rrrcç tl fs r-ds*
                                                                            .- '    xæ¡¡¿æFer
                                              rp co* &, únd€r ¡Så,giO.m- -
      I?*mo¡trn¡oñ¡r*tFGcldtà¡s}rqe icwÊefi e¡vËyen¡ ÐcêêsttoüËftrtÊ bæsa¡çñrcü*rædieÞ
      nþrËú ottr Qbaci ¡hd Èt pld( *td dro"çs üt";ã'fññæ
r-\   ¡osF lhd nGGd-Þlemoìtod **-y drgr d"y. ç*, ililñ;*     l€ft þbð¡q * læË¡'*-r*cf
      thaforyog'Yl¡**ocsrFúirå"r-ut"b."tl-t              b rb t¡e !Ëg ntt -rd fu Ë-Éæ-(b
       rnl¡e cülal¡æ cf rnr*rg fr¡r*is o tEcærç trytËr;
       11,9 nq¡¡o ¡ ffi"Ë ù-sñä b{---d Ë d EúrnÉ-ñ-¡;Ë
                                                        *;; "-bnrrtr.o*¡Lãtd-a'ty,snr*qrpr¡È
       da&mha y¡ur 6¡¡ t* th* rËr of-üË-r¡¿ç¡ç ** eîîAi¡àprrf.rr
                                                                      .üpd oathÊ ùr¡Ëixa¡.
       *1år ie¡a tltq¡¡¿nb d r#srdft wiûr ¡*Ëppcrs
                                                     crd ùreru thåt ft to. Ê €r€€Ed orüü*
       Q* bËç ä thütãgà d bãü b nn, *' mú* J fÊct rñiõ                                     ,=-e rd * ÉB
                                                                 tnry bd* b Ëfiooo*                           r*. G f*É( üÉ
       ffi                          ffi                                            î"   tr"
                                                                                              'úáæe*;*,-+"-nà         x ã*Èç
       so al yott c*¡ s¡a üÈ b !éÉt b,ry* h thc uErH, yËu
                                 üt
       or¡n vacdon' tì'sw do dbÈrðt*foryqu *¡ ail v"{r'Ë,Ëãrbg"a*ab"rüã'*licrrcÌgr**
                                                                   d{¡ rtd6t*.8*le* ffie pu
                                                                                            re *.r ü¡r à¡++
       rttüFn oß lnsùnam b *orr 3 rronur stri:rr i" urË*íJä n"..ry                                     ¡ùe
                                                                   tr¡¡tæss *rd ts¡
       day orn r¡d rhgû rwrs m*e a e'æ a. n..r-*äîàäå                              nåf-|ËË-õSlt"äEffffiS"
       ffitrffimls                                                      irffil* õffi ffi                 ;,*'""" b   E*ä,
       ìrue¡ro¡¡s¡¡3 alffitiþ,ßàüÊüH l@                            t(êtrrtâñrrth                   ysltruc*Êtr'_HÞùåË
       oË4füfng you rnd b *srt mJr¡rg S5,gOO.fr,               E   r,rÊi( Êwnft511e.p
                                                                              dâV
                                                                                      $€r
                                                                                                         Ë*
       lnü*y.                                                                           "rra't{ërË.É "          UfæC
       A¡ilcrlca hæ  *.¡ryi ùËÊñ eü¡tbettg üF ugfd *'d tl€               be düÉ la                            .* æ         ,,r*ffi
                                                            ry-1¡Ð
       afrEtË rtr,!rüd. F{* * ilarq, ùck¡g rxsnber gæ: f ilNf h shê ; :"
                                                                      res å¡erü
                                                                                                                     ù¡r
       üÉi tn*¡d"s, ttn-æa cxlol traj*ge*pÞ" p¡* äu ã""rt*dffiùßrn                                             irþoräto     t¡s'   Tbr
       TtË   tn#ñS hü$ty     hæ ræt loen ste to         tooÊ   lË   wr hsn (In* ¡mnAqq, hd Ë*           q* aatÞ hrSËR
        sd rr¡oq crüel iúsüb¡     in   tc   U.S-A- lt   ts¡d¡æ       c€yffi'E düIy mé ri¿ h r¡ry FtS*
                                                                                                 þrÈta çFt þ.* x eL*
        lnñtiÉ lffi   big il E
                                                                                                                                         .




                                                                                                     Scannd by CamScarner
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 146 of 320



fh lçrÜ Þ tlr*ig ¡É¡ff   fr tr¡ 1lS. þ fird Þ   f¡üd[.
                                                  fanfor* Fo¡l
                                                         ùr   r   h.r*¡r*¡   rËs            çlrrut
*     æ   * r Þrl¡¡¡tÊ Fr srplq ft¡c*rg mü!G8 rxty   7OX S d ftþtr lanæ ¡n tlp
                                                                                                     ,




t!¡Út' Þrfr pn t* ùã rt lr aüil ¡rË ¡f-tr¡cËry fl ña t .S. ñÊ rrrrbËrr sc ¡taggÐd
                                                          -
t*ff.5¡. flTllm¡ r*nry gr¡rr{tñi:
Ulã.ãätirrrr*æp
?ryçÞ*¡æ*prp
=_lbgruU¡¡-sans'5fr
?l,r & üEË h d,!qËld ;#*e ps arnry pr
-.+r:GæEirFFæIETY
r*=¡ì&rtæcrurã-üs.,tgfirryx' rgg-g ùü Eh* I
-tÈ=-=E*B--,-l-r_ã                                        {aaoræs}
   Ì#"¿!+l|ÈðÐrJäbrË---                   H%"
lrùfurhr:b3
gffi iffir| ãîd færË ü*r srv u-s. nuübcù't¡g hùËry Þ                       rrind, üræfû.rg b 275.5
                                                                      'l
f*3Ër.ñfi1

æ8rS,SÊ.æ

*;
-ætr5L?:tr,@
-==Ssir5.qi
:-{=E-,ÐrlEÐfæyr
ll"S.ffiGLx
                 ffiïffffi
rrffi*Sffiffiffi*äiä#ffi**
Xæ*r
trlagn*brtpËü(urdx


n*lfg**þhrt*rffiær




 -*¡#n        læçxñù¡Èùtut
                                                 HHffi*,ffiäffi,ffi
                                     t æ G$Èrr oådñ



                                                                                    Ø

                                                                  Scaaned by CamScanner
               Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 147 of 320


rr r*xr¡¡ *ÉhrrT¡ *tffid d* Uã *øq- Ht TZl ú { tfu t€Èli lütr¡r¡t ttaãd h åÊ
   Ug ¡+-ç sÉffi        ili* frtrf d ar¡É *isr *æ ryrq#       æþ r ffi        To
   æ lr .3 5   sr d n Ets* æd æir €        1å ffin æf*lf qfÉ- 3 t¡¡dç ad wtr ? rüæ
   E c*Ë" r * aL g l*i ¡# {f r¡Êñd åd & æF t d ã ã*¡ia **ty - rlhrt
   #,5!Ê¡¡*F-
    T¡nfr a}nb       *d Ëç.ãÞai#-tu           H6 É                æfry þtu-t S- åra¡ d
    Êåbr tffrt Tre lþ rÉ *¡f¡t* t* {t tEË *¡d'fç i#y         is         st*l* adü€ ¡#
                                                                  s¡ç¡a¡d b
    æ**ætFæ
         lnf fu¡a, c**
    ¡cslÉ;f                Éîs á+Ée r rry¡rt*¡rui5    frrtfr ¡g-fct*¡
    iaqmñ¡¡* *     tpiÉry æ               d-fæff tu$r w¡ å,r tu Çrd dtÈ
    F.




    a:ililrrË
          t
          a
          ti
          t
          -
          -
          e
          lC
          tü
          a
          ,-
         f,

         -
         J
         a
         a
         a
         a
         a
         ;
         lc
         )
         J
         e
         f,
         a




                I

                                                                   Scamed by CamScânner
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 148 of 320



Vtã* rilyott lÐutü fldülrh ¡ ¡n* sriktlrt¡ dli7.{OQ. }ldhFdd mcax$n conü¡cù¡ urdrrc
*rrtìHl&e on y'ilr bt¡ùñr üd ürÊ b*rcü thrm booltyorr Ût[b¡d müyot¡ ñÊüü ¡ ¡rolL Yurrfl not
ftl *f oüülrr*tluürå{*ü*hrs1ürD.üs üLûs Ur¡y gds FÈ.{fit af üËWXm&r*rktr nrþ
notrtiil. OlË ür. hfu b ¡rt rp 5d yor¡ ¡Ðt m*irg pan A* d d¡ar pæü md no sç cba $Ce
hafi ysq h. U ulr.hr b ttÒ m trc to 0ó rf m Ory b rfu opsd¡o¡t þ rrrr : s.ædiJ ütË*tg csapsnt
tt pu pt*r I olr .ry æ s bq rr y3r rrd u¡ ¡ir r nå yorr &ækk¡g coq¡rry lbr 3t,0æ r ru* nil*dr
marlr| ynr   ft d   hrrË   õ dr rry úr ço* nü |X              rn brc* uU cofA   pr   Frsfr.
¡¡   IÛuqq n llur Þ r H d nç*rnræ tld $*ta3 tr & þ rilt r* r tr¡dùtg ryç hn tË lltrË ry
bh      n do f * &t yq¡ 6rl ¡og ðo m t¡nn þ rrnlr Ërr nrfuüß til ilûìT t#yË*l
                                                                           üdúto-Ëüfü¡Ëñt lG
utt :r tËT Et !a do f ht r*L* ç¡ t¡¡n b.ü h üd¡ hdræ b Eury, nrrv             md lqlof hñål to tþ
üxi*rüwã*ìiltne€dynW.
lttlüÞ{Ëtrrulrrrdyou *rlr¡*rtbrctrndndcnnnry. },loryotr rt probslyüIllg-}trsüå-yü¡
sr n&.rJlf ü¡td¡ r¡ I rdt*lrnlrs*rrod S* oittrlgt*to morr ærffiüê uSå" ütot¡ctndt             of
                                                          rt*ylo ryfn FfH * nil rælt ynu *itt
þü ürrlf üy, ro urc füÌcorïprtf L ¡t tp rrd lr¡cß tãpcr¡u}.
nhda Ðtfu fi* C**ri¡*oçr du¡nms (airñ# üfl bc                     ffi BiËl T,q$€trær*$Ût vutr
                                                                                        .G



 ãtt3ùr-, .td ûr *'þ¡ar frrtrr rfo *tr* Jïprdnt u b. riüÈd t"- pqH¡-p Pö,tü q æ üs laed i¡
 ¡þhi¡¡å¡¡¡çtmib¡r¡¡rã got tgof L*lfrgl thãñådklrrücrrrrtpBÕLþlor¡             hddÊüÉbüt¡eril!{t
 g¡.rü lbyð -U¡6r,ú Ei e.ärit*rtä¡r¡üaùËË ffi¡T €üdçrrys pmñrïou.l{osl}:rr sç
 äql*û*it$an¡ cf dt*æf* ¡tl rcril ld¡ìtÞäå h r [üc lll
 ltüiltd tblËtb ¡*trtüI nrdr.cllg {fi¡c¡c¡bisrtbrñ¡ru,r crn F¡ffi6fnËË Ïyo(¡ cttooca               1'!lühüt Ë
 ¡¡iù¡¡C,*Ê'ËÌ !Ë-$,ird"t¡€¡¿   t(rr!üttr d¡rlrd&   h üre  r*idt  ¡rd *   ean gg  l'ot¡ narrr good   s¡a¡ty
 ü-¡t*i'¡çþn ñå¡ td rn ão*ld¡¿ urrgrü äd hod rchãor rd( Þ ssnd               *{s.fi0.0o ¡ picec blå ttp
 do.tr¡ñ ¡¡ iû¡¡Ë !,Ë üüù¡ Èl you ffir *ty I 0* dqxr t{,5{D.00 f}orrr m adt Et¡* (Þepc¡t*€ on
 rilÑ
 T!*r *¡¡trr*¡ L llr Ùd ùr¡¡tr*¡ fuf EtË ü* tt¡üä. Îdåtg Ð{ÞüËq f" m ?s: lt*tfi ptr of
                                                                                                   g3s
 J.k urÊ Ëlr l|l i E ¡r Uæ n äË ftr. üÉ ¡rnb         s'r sm¡lofæ rË td {tÞ€lte          *om       Ëçbedty:l ¿o
 ffi þ fiÞi¡,i=3uqm        ru y*¡ utgc ûæd hr    ürcË   ur¡üræE     ü*  þ Ðtå   bä       rd yo¡¡ ¡çi
 i"ri *;       i¡iñiUrif çf*r  å n**r¡ *l*tr i¡ urÍr¡¡tl ¡f ¡¡ ury krt¡¡rfiut


 ffi?HJTH:
 ;ffiiñh ür                        rdtr¡ b yow nffi b bs dìd x rfl iå rf üÊ
              ;"r;r* lrrfu s rr¡rn r€r*üriù*¡(ttr*ut  Eaürtþ*lÈ¡leç**à prvtte mo{
                                                                                                               ffi,
 Ëü& i*r.., þtrffir¡rn*
             ú üy,*r f,d ruoñr! *rd x * ¡¡orn &r drùtt¡ Ëll¡ * åã h Ûls ¡taE sæ ttrt
 äñ-.äinårl*                                        *         lfimür   ¿o¡rr*tþ Í ¡ut    prtr       nu cü           d
 ñ;'ffiÏ             æ        :rd æ   ca¡r   r*rc       ü¡r                                     æ           ¡r¡ê*       0f


'ærüårrL           ËH U¡c$arrø ffi( rrd
ål dftttool¡oug¡rr yã,
                                        üug rctxt s¡dllu nu¡Êltg|aqublor hltæsnwe
                                        d c stçlsys *o tI btt *rÊüt hb rülom tus
                               s¡nã
!lîËä ;iü,* Ë *d xã rmp             Ëüi


ffi#Hffi,Ëffi

                                                                                     Scanned by CamScanner
              Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 149 of 320



¡'1 *tÐ ñ thr ra ùc ç ür rd rltlr¡ ç H üsr¡ sr* lsæ sr n**Ë x fura hr üË ¿hãr
    hiÐ rr ¡1*þ horr ¡Ët ;ä kãd.d          rr* u rere mr *r¡c *¡ga r-nprr loc*cr rrr ¡ ¡¡o
                                     -d po mËd
    ü( ha l-r¡Ër t¡c *r¡t¡-iåa l"rc o*ãfn      Ërr rËr¡rs * ã ürL
    ffi
    r r *,,,i   n':FtrW
                    csrplts wr þ æê ËE firms hñç  å¡lñ' ä sFrçs gra¡p üË tr¡.tç n! Í üå þ åe
    3lor * l* trfrtFynr ngr n cr:r *niç frEígH rrdffi
                                                   rr¡ürg,wrqr.   ËtxxF*ffi
    h l* r * lqr d hsrü¡ drl*rsa rd üafr¡¡¡ ç rslc ïür h îrfå rr lnp
    *r ur ür E p pre -d ì,q, g tåH ¡¡ss b dC i¡ry*ti                          ht rr*n*,þå
    nGd * b tîH ¡d *t*tg üú tt$ a.*                              ** ürs
                                                           -*,"çræ þ do * û¡q¡¡rr¡g d¡-rrã ü,r
    ilÉt lr ú F?r¡r¡ t*,      Ë-"     l*a;it.=         ?¡¡-*r           ûÈ ffiiÊ *r ,or
                                           a ña
                               'u.
    rrgçr¡¡h5ttùs $êcslLllffi tseerc¡ *m¡aHæ refirrcñ
    rE hr* ù * arï åñË              ú hþ "rË"Ã I's't        bËüErtfx'r aË|cfsllfl reËgu orcr
                               Qa ¡;;f'a;--
    m lor¡r I brri f d' tÞrr-brÃã;-             r¡r¡ tr
                                                     frr2z tæßt  n lrq'
                                                           rc¿t¡ þr            *5 uir¡ þd r.¡er
                                                                           yu¡ tH
                                                                    *cq fr'u,
    Ys¡**p þt*ro nrqrprÞrcorn¡r¡hr{r*lo*r düc
                                                     tnrds trar¡h¡+¡eråË* sr*hrç ür¡
       - fl læ¡u¡hd ir nr-iË *ra, ;dæ
     H**
    -rñSH:tEÌ

     l¡ÈWrf
                                             i=, *r-, *,= u,r.rE
                                                                    "-*g r,o ha bæn ræd

                                                              ffsffi
     $ål¡Êf lecd¡lorËs HtHrffiIfiowr¡rdl¡s

     ffiträ
     'fr{     üFr¡FtÍûerËü+ec*¡ürg stFtrr. frpkirg
                                                               b bcïrg Pt*ñËüê., ür r dsål   þi¡å yq¡ rt          b¡E




                                                                   mg¡ary* ñrl ¡urim¡rc üíE_æ
                                                                                      crrta*r_;fi.
     ffi:æ
     Asyur    ct¡ærlæÈ¡ h¡wi¡                                                 mlËffi,R
     t**ffi
     Gï! ïtltl¡r¡stt*

                              -            E                Hf=      T frraru¿
                                               rãs lnrf, q5 rdsn rüFû'l¡rrùt þ *ãtE        æ'**
                                                                                  tEt e i*ffiå
                                                                                 r.          ùË               îrç
     üÉ täùtr    iüiilìt               '


     ifn"r, f urræþ s*xre tlË{lËäl{ lhrü b r* ! nrcülrrsùçcrs
                                                      -FiedË     n¡ufl ba¡ r¡ro
     hiË h¡ntu{r : år uãrr¡t* * t+¡d*. t¡ÉêËèd r;i bå             *ñ, Ë-*
                                                                I
     hrËr at *rb tlrlr æ tnlr Ütn.t¡std* ¡l lo*dc qr ¡ d*r !æ 1 t-d t*-ttsrË
                                                             3n                 ffi                          E
     ffi                                                     ffiåWF*tË                naed*

                                                                                      gr*rÉErÈeeÐ_
                                                                                                  b   bc   rmrd




                                                                                 Sçanled by CamScanaer
              Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 150 of 320



-\P'tg#lTR
   l.lry    Ë üd r4p yorr trnhæ loryoq ând äÐpty ÈrG dtËìr€.$ $¡d(É el$ ÙSgr¡- lñ3luË, gF{i sr$
           oñcc
   ffitSqf*srcsliUf nanr|ãtbo#ng h#rhyorJ, ìrrsrfrærd yotttharyrte corÚrs¡aüontorrthc
   frþpert órbrolr;s, then p ghæür. ¡rtrær¡tra¿rirænail*udon* ner? h PkkuP 8nd dro| df üË þada
   gnc¡ &e bedr *s rhnnrud ltn {t*ìrrr wü søn baciç lhE r4tnêd ffi- #tlE &å lèsd lEû bcån dãlñrsrd,
   than    *u ræ orrbwhÞfÊ.tor&È bsdc ãrid profiti* rtade.
   Wç mly run *úed büür thry $rerågÊ ràs¡t ttO mlee s dry dohs näd day drçs erd Tctt bsd Ût€y rtop
   on adeilybsú¡ p¡y¡usgti- f Joo fxarcpp€rdåyåädü¡ry9Ð homåfsüercçlsttl_q{.regaülan a
   ülÞltha$ ÛtFffay ùodtopst ìi¡or¡dry nr*ur¡irhotncrd¡kfr ls ahuts500¡9&ffi-           ütdtrr.ffi             TtF4ffi
   ãËrrgË úq* S18.{þO.00 - tA0.üm.ü} ps relq dlyi6 by ¡f fi¡c¡is eÞme oüt tt abogt 14.300 - ù5,fþtl par
   fudtahoycr rrdghttanü?üucksürdgrËæd 15.1$ürdporllcrdarwa* andütð sfur2ttËlt*                                                 migûìtgtaså
    ¡¡l,ffi ffiur.k h¡Ê { kr an il ar¡srrgæ oul orçr tf¡e rnçfi&.
    thÊ ùn ?rr rfl ffij( ilrtdãy ûtnor$ Friday,driws csr onty unrk a fluximun d 7g ltr"rá pcrrn*                                   srld   ry
    Ëdðrd letfl $ã ddtss mwt tdta ofi{or $4 hü¡rs #r ?0 lpurE of on duty t¡rnå to se e nd l¡tr our dri¡src and
    IÉ mry fetrå ü!*r!r &hru tlonday Ë*orgfr F*fsìl ãd let thern bê hs.rrê on ræalt¡*rdti *åÆHìB ara tln mad
    v*¡rùþ $¡cab ü$ cornpdtì/. Âs sÞrÉd H b r¡ery impoÉent to bðok tre canad tcad¡ grirg to thc Þe*t poÉa
    dlhammüy and t al ttsrÞuitrwhst hada yoo d¡rtaf on ilsrdry ûrdrl! dahrmhåthe proû¡eforha rê€t
     Ef üe*lêÊlrwhkä *a u¡S *uaryan.

     8o lf ue     gc l¡*t    Ítalrtuqg   ûc lsw   end nf   fte   numba*.':e   of Stl.30O pËr urn d(   p   tsr.dr {many   *r*Ë   uro ânÊ
     maHrç morc tfst tA,gAO par reeft) brrt t *q.üd rsthsr go cn the lolrtr                    d      anË rràen rre   ln*a   mola il lc
     b&rfrrail        of sa.

     ffitú*üæ;Frrþrk
     fif¡tr¡ *ec¡rfuiråttti$taao
     tiÐÉyiffill t*t- fl -Aræ ¡tu ûr5¡¡¡Brg DtF e fa¿t eË pr n* .tt r0
     ffi                 ,*r!rf üünùith*il ¡Æ.4** e at ægs$
     ffi:f ;ür¡l tpürr - lillls (tt m,Fr ã¡¡¡h*
     itffirF¡ Ëæl-ruû


      ffif        ffi t-]t* aløla                  -   f;Ë.rF    ¡'lG:Ð   r*ir¡      ccrEp   - ed   rËt# ürfl ¡0 rtF æ Srrt
      çfrrygçr*¡rytÍp".{fr
      nnÈÞrffiGtú'*ttt'frt'
      lþ¡l:*r*t*Ë
      tl.-Yl      aôJ|'ailn     ¡ryquc* ttd Ïrucltr * 35-t100'89                 trl &r ti@{-fnr¡t¡a r'r.r*+*
      ïrrr¡ r¡
       nattütryrdS
                  *' î#J#iffioäsË,f;iår,å##tr9ffiåffi"
                         ¡
                                                                                                                           3a dr¡¡* tn    r


                                                                                                                                   {e
                                                                                                          Scsnned by CamScanner
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 151 of 320




tl;*
tf         iÍÍirffr    l

                                    tit'ü-fÍf




*'ffi
*ffñffH




                                                           ù!ü d   EË   * dùu |l a
                           rg-¡ ffi t?lÈ¡lß':oB1 lF ær¡mrt
                                    ffË.




                                                          Scaüed by C-am3canner
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 152 of 320




                                 Exhibit ?

              Rush Truck Craters C€rtificd Pre"'G$ilEd Progr&n
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 153 of 320




Wl¡eü it cssrË$ to p,re+wued trucks. ¡ro üttÊ offerË yùt¡ *Fre.
fd lÉ&*r¡ ir p æ &r ç¡¡¡lt, E d.ñdü d ¡[ Ë&rt nd #- Tlrb e tr¡e
-ÊI F+aÐú ¡rÉbfu etãÊ ;n lnor adtn*,rùûcrl¡d md rd nb çcilHl
crldpfurbrElr !úb Ë¡cr ædr.
 ËrKnm.
  r ù ¡*
 lrþ             -þ dlrleÊ p{d rdr b t¡t Î¡*tïü.
 ã*¡lrr*rf       drË                               lr
 *{¡aù?\fn',           * t$raat * * r r*t ra çEia.5ñ S
 #r.       r¡; Srd, tn tü Þk*è!*h*       d * tfË#ü
 tr r¡r*r¡*É        !B tu :--t!*    tÈ. Â- *{ra H
 É blp           tã c¡lË*      bÉ3{¡tü tu tü F.tra
 gtÉ8.
 nxtffilfErnEï!æffi-
 *Hl.Ë{¡rl          r&*¡¡t*r*E+ry,b.1dÜ1.pötú
 üd¡¡¡*          (¡ùËt-æßlæâ-Glk
 dl**:*rûarËrh              6flæ i¡.¡:3lsÈçú*û¡tùd
 èi¡dn Ëntr* * p :sH¡c l¡tl¡-¡n3¡É*rd P
 .ffi*-.         t¡låstrffi,d*¡Ël                             :fiFit i\:;f\:liì'.
 b       CIel¡ñ * C*¡¡* br rq            c &dÊlr tff
 tÉ1'b.

 Effi¡ttffi
 r.*a tr|rkffi*tr*r**r         b*ss*Þ.f      ls
 *-. ád Ittü na fxþ       ü-{¡n¡n{rl.pç*rrd.tt Ú
 åHFÉ*t           ¡*rþ r* br Ùitdl * å¡rÈp ryæ
 f.*i ?ü ú{3.þ-.         tx¡*F dsr*dfdh        c il*3
 ri$É,      æf¡eüb3tt        br¡r¡.Þ *ær.5õà
 Ë d F ¡.d5*dæ d:trylf¡iÞ ¡-ïç           6¡'t6 lH. X'¡t
 prrxl r*H.     Ë krl¡r* *        Fi*. Þ*t r!*ä Þ3F_-
 }!. frrlFärcJÉi¡lbtr          iffi¡.
 lrsr*{*




       f,.¡i                                                  -aíl{+.1i*
                                    ft*l [**þa                L{Ìtbr


                                                          EË=TEET
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 154 of 320




                             Exhibit3
                        Consulting Agreement
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 155 of 320




           I                          E



     this conzulslg dreemenr {this 'Agr me¡f} is made as af 11/19/2l}16 by a¡¡d
     b€h'reeû lt€Ft Cm¡t l4idca a .Limited Liability C*mpany, wiÉr åddres "loc¡æd at
     11940 sw *5rt st¡eër, oceLr, FL 3¡r*s1 {t}re'cómFtir}.-""d tnÞrÊüaÞ crdoas a
      Stt{U"biltty   Company, rritfr Åddress losaned ar ilg6t Sfï *5f fùreßt, tlæh, FL
      3,l*81f ton*ultanfj.

     L(oreuftiagBsllaüorchlp, During the terrn of this Ågreement" Gæsrrlantr*iï prwfdg
     ccärruldng senrícÊs to thecornpatry äs describëd on Ertrib¡tÄ to this^Êg¡Ësl¡¡Êntit**
     'Seniefl. Consultantrcpnænts-that Consultant is duly liænsed ¡¿5 ãp6f"aUf"l *r¿        U
     thcqrraliñcations, the wperlmce and the ability ts properly perrorin tË-$*"¡"d,
     C-aasnlant shall usê Cansulent's b€s¡ efforts tã p*tfo.in Urei¡ervtces *¡dr tlrar &e resuhs
     a¡s seËsÞcbry to tke Company, Consultant shall devote [ar teastl 4g - Éû DtË to
     perfurmance of the Servicæ and the Consultant will run ihe dey å ¿ay oper¿fus fæ
                                                                                             råe
     f.o*pany for es long g tle f.ompany desirer 'tïe Corrpany wiÍl p¡y t["  i¡*rfr""t-
     $LfIfXt0O Per sedc a*er the secand week of opeætio"s tå perdrrir ar dry a dxy
     operatione

     e F.æ    Às cqrifideËtisn for tbe Sen¡ices to br pruridd by Csrsulænt âd û&er
     oblig4.ions, tbe f.ompany shall päy s Consultent the ¡msr¡n¡s spê¡¡Ê*,i$ Srb*Sì B t*¡X
                                                                                      m
     ågæernenf atthe tímesspeciñad in Sxhibit g.

     3.ÞfPs**- f¡nsulant    is Bot atthoriz¿d to incur spesses qe bcbatf of tl¡r C,mpary
                                                                                         a¡g
     ttre Ssmpny will bç resgonsible for all oçcnses inrurrd rvhile peñtgiqg ñß       iÞ;ft[-
     ta* e!çr,Ersfy-ËFæiñsd ¡n Exltb¡t G her,etol unless otherrrriæ       uia ürrtüagbr-    *s
                                                                    "bt"d
     fnmpany's Sric Grsæ. A.g a condition to rcceiptof reimburser¡rsntÇors*ant.ù&
     srbmit b rhs Compeny reasonãble er¡idence th¿¡ the ämûünt inrohled *a¡bocr       *"*bL
     *ad æce*sary b the Services provided under this ågr€erenr




tr
                                                                    Scanæd by CamScanner
               Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 156 of 320

    {fElr rd fä¡*fu-     f.onsr¡lant shell seræ ¡16 a cìarle¡¡ltent þ the f.ompar¡r for a
    Ë¡d *e*¡rf¡¡ryf¡¡ù   1 conwring ür ulxrn ¡n¡rment of firrt drãtv dæltiry
n   A*g        g0d rnrn¡nar¡ng cn Ure d¡n f.o¡¡sutant     compleæs üre p*ovir*on of tlre
    lk     b úc fryry ¡rrder Éris .tgraement and n¡dr tle ¡ecotd snd Éúsl ?€t¡83üt sf
    t*f,fLtb      r¡cl¡d afrer Condtnnt h*sõookËd lo*ds fur cll of Ëompeder
    tr¡¡"-.r{ gr|lerye siH rilÐcr¡ÉÉ*l dctfirery dñ¡rds fû tl}G Cõspûs¡êr h.n¡(
    åæ.s{e} *reûæ ConsdÞrth¡s hsn ¡etfiined by tlre Company to run åll dây b day
    ç*r*mr.ftrfåe empay atd lus p*id the rneximurn årrx'rnt of consrlting feêf æ
    plxiüi¡**ib¡rE;
    S$*d&mg¡tg           rùe ebor¡e.   reitber party r$ay t€rmirate ttri¡ Agr¡ement at ary time
    rd il ert bbã eonpleEd bllr å* Cans¡¡ltant *ith¡n +ffiO businæ dq¡s. tr
    Ë+ffirdagdmtion ofthisCon*âct the bmpanyslrall pay Censultar* Þrarr¡r
    prionoflüc$errlæs ËFthaue been perfurmed prior to *le terminatior¡.Shsuld eitlter
    f$f @intåe per'fumar¡æof this Agreemurt or naærialty bæarir any of lts
    @ae uer åis tgrsrerü. tnc*uding but not limiÞd b Coísultanfs obligadans
    qdfrthaGaÑertbl k&rtetion and tnvention         Assignment Agreement HilÞer¡ the
    f"aqary*dGons¡¡ltantr€ftr€ræd l¡elorr,thc non-breadringpårty måy Þrminet= dris
    lgl'lEmË# ¡erd¡at-fy if tre breachirU ¡arty faits þ ñrre the breactr $rithiû 1O h¡siness
    dææÞ,ttçreoeirædwritæn notiæ/and þeraait byttre ¡pn*brcaclring p*rtyofthe
    bra¡Lad¿ñdt-
     e rrùf+ndrmtGoauæbn f.onsulÞnfs relaüonship wtttr the f.ompeny wÍtl be t}lst of ar¡
     ¡n¡r¡ren¿*t.ûrtrFãËùry ¡nd mttbat of en empb¡lect

     ¡- Iclùoåaf3¡wi¡*en of krricea Csssulrantshall b¿¡olely responsible for
     ¿eærm**ng üû ræûtöd. det¡ils and rneans of pe rforming the Services- Consult*nt may, ¡i
     caosfuissfli cqpcrãè ernploy or engage the ærvices of such +m$o¡ees,
     gbæærsi ltrrnss or *enl¡i, a$ f.onsçltant deems riecæ-sry to parfurnr rlre Services
     {ænsriË* $¡r 'll,Ssta*} The .åscistants aÊ nct emp}o¡æ nf tfiaçompnyr atrd
     @tEåàll bÊrrttdb *spom*lte ñor tlre proÞsdural perbrmaræ r¡f thc Sa."f.e* ty
     ee åssiøgs gct ùat *e ¡:sr¡lts a¡e sedsfector¡r b ttre Cqm1arry. f¡nsr¡lAnt *h¡ll
     rryresslg¡*t*etùe.*,*S¡nts of the terms of drisÂgrËä$enL

     a.l{olluffi3ltttIHrd Comgrny Cqrsulantad<r-rswtedæsand agrr* ürettcrnr¡letrtand
     äsåssistrrb lraæ noatrÚtoritf Ìo *Bter into contracB tlffi,b¡nd ttre Êornpar¡r rr c¡ætê
     ote# o* fu part of the fs*prnyutthsut tte prior writæn euürotâHän of dre
     Crysç
     b"   lÈ 8src.fits" f¡msnl¿nt atkr¡owled$s and     agrees thet f.ansultant and trs /tss¿sÞnts shall
     ffi bã *llgiüüè hnan¡r Company employee beneflts and to the e.ìrrßnt Corisltaat       othanyise
     rffiild   bc dìg¡He fur any tompany ernployee ben€fit$ but fsr the express     terfis of grig




                                                                                                          &
                                                                                 Scanned by CamScanner
pa*icipte   in Case  1:18-cv-05154-TCB
               su€h tompa¡ry            Document 1-5 Filed 11/08/18 Page 157 of 320
                             em$qrce beneñts"

c-lÄ¡ithholding; lindemniñcatian. Con¡ultantst¡¡llhave full æsponsibíllty forappllcablc
v*ShoUirytarerbr all compensation paid to Con¡uliant or ils Assts¡åttu undar tlrí¡
¡^- eerr€rtanü furconpliancç with all appllcatÉe labor and emgloyrßËnt reguirerncnr
wf& rcspect tn Csnsultant's *elf-*mplo¡rmeng sole prrpríetorrhip sr atlrer þrnr of
buelneta otgrnization, and with re,$pect ts the Àssi$tanß, including ¡t¡æ tì¡ort€/r
compernadon incurrnæ coverage requirements and any UJS" irnmÍgration ylsa
requilements. Consulgnt agne€s tn indemaÍS, defend ¿nd hold tåe f,ompeny t¡arnlsr
fhom a1Ï liåbitity foí or æessment of, any clalms or penalti* w¡th respstio sr¡dr
wtthholdlrg t¡xs¿ labor or emplogment requiæru*nts. including any Iåblüty fo¿ or
atstssEttllt o6' wi*tholüing tax€s imposed an the Co¡apar¡y by the æler¡ax tartng
 auütorlties tYlrh resp*ct b any cornpensa$on paid to ionsultaat or lts Âss¡sü¡rrul

8-Superdsion of Con$¡ltent'¡ Servíoeg, Áll of the ¡e rviæ¡ to be performed by
Consufanq indudingbut not limÍæd to the Servlces, v/¡ll be as agred bctrrøl Cm¡r¡lter*
:nd 9* Cornpany . Consult¡nt will be r*guined t¡! nepsrt m ttie co-p"try æncerning the
sn¡ices rerüormcd underthisÂgreement The natureand @uetr-yoitlrercreportr*ill
be leftto Sre discreUon of the f.ompeny.

 9. €on$dcndal Inform¿tion and Innention Âs*lgnmanlågreemer¿ &¡rsultenr¡ùdl
 sign th* Compan/s Çonñdential lnfornatio¡ and lnventloo *sslgrrment
                                                                      {gre*men{ lf
 rnquested, o$ or befure the datc Conssltant begns provÍding ttrJsew¡cer-

 l0.Trrining bnsuhantwill r¿in tlre o*ner/.åssgne*of       tbe Comparry to ru¡r Éreday-r-
 fr   buslness operadons of the company and abo in all aspects ¡s t¡*ed ¡n gxl*HrA of drlg
 --rË€Ih3flL

 11. f.t}lLf,lcr3rritlr'--is ÀgrcemenÈ Consultant represent* and w¡rra*ts óa¡ ne*úer
 Co¡lsr¡lÞnl nor ary of Ére j{sslstants is under any per-exi*ing oHigaUoa in cos6*f ø ia
 any wäy iilas$sistent wldt $â prtvisiørs of this Agreemrnt Co¡s¡¡ltant rcprc*erÊ and
 $¡årranÈs Èrðt Ccnnrlant's performance of all ftre terms of tbis ågre*rnenfw¡g mt brøå
 âny ãSr€er4ãlttokeep iacsnlid-e*ce proprietary irformation acquir€d ùf eon¡gl¡¡¡rt¡t
 confidence or in rust prior to c.lrnste¡E€meat of *ris Ågr€en¡eal. f.o*¡uttr¡É ærrau*¡ d¡a
 Consultant has tbe right to disrloseand/or or usr all ideas, plçcesrer.eefr¡¡¡Étssræd
 other i*btzr¡tion, if any, which Csnsultant tras ga¡æd Ëom thtrd prËc+æð*ù¡c¡
 Ccnsul¡a*t dFclæ*s þ &e Companl or us€s in tfie couns€ of perforruanæ of Cri¡
 ågreernent witlror¡t ltáttit¡ty b sueü thirÊ pa*ies H*viüsþndirgttre forqp¡rç.
 Cons¡ltentagees tbat'f.onstls¡tsh¿ll notbundlewith or tnæprre inta sry¿¿nerg
 prodded ¡o tlre Compaly arry third pêrty producs, ideas. pr€æsses, ø o*¡er¡ecäd$rÊ¡,
 withcut the expru*r, rv¡itten pnor approval of the Company Cons¡lta* rrpreøcntrana
 wa¡Tänts Érat Cons¡¡lr¡¡nt has not granted and will not grsñt any riglrrs or lislres to q¡
  intellectual pmpertyortechnologl thattruuld csnflictwittl €snslha*fs¡bllgãSônf $Ddcr


,á,
                                                                                              &rn'
                                                                           Scanned by CamScarner
*cret o¡ otkrCase 1:18-cv-05154-TCB
              prsperty                    Document
                       rlght of any formerciíent"    1-5 Filed
                                                  emptoyer       11/08/18ií. Page
                                                           o. ihird'party    ttre 158 of 320
perfornrancc sf the S*rYic¿s.

t'3+fþllrneqrs.
a &rerning L¡ty. Thevaltd¡t!å i*terpretatisrL cûnsra¡ctfon and performsnce of thls
Agreemençwilt bégorærnd,tõnstruÉd and inGrpreted in asrordtncewlth the laws of tùe
æof Fl.lrt&-wlthoutgiytnge              to prlnciples of conflicts sfl¡w.

h, Endre Ågreemcnf. This Àgreement    sex forth the entlre agÊement and underctandlng of
the partie* rttadry Þ t¡e subiect mattâr of Sl* ågr,eemcnt ind superrades ¡ll prloror
corræmpûñnéBus dis{il6si,ons, undsnrendlngs and agrccrn*nts, whether onrl or wdttã¡L
bet$ræn them relatlng     r
                          th* subject matter of this ågreemenr

¿ årnsndrîenìs and \Àlaiwrs. tlo modlfiætion of or amendmeat to this ÂSfÊernenL nor ar¡r
rr¿iver of any righ$ under this ågreemûnt, ìv¡ll be effcctive unlcss ia writirg, slgned by the
parties ùo thfs ågeemene t{o delay or failu¡e to rcquire performance of any pmvision of
thls ågreemmtwill constltue a walver of that prcvision as Èo thrt rr any ÕthÊr inË$nce

d-    Sucæ¡sors and Assigns. Þoccpt as otherw*se providcd in thts Âgreernent, thc rights and
obligr$orx öf ütè pârties under thil ågraement¡À¡¡ll be binding upon and inure to tlre
beneflt oftheir æSpgrti!,s sucûessom, asË¡gns,heir¡i execr¡lors, adminisrrstars and legal
rtprËt¡ãrtatirc.lh€ Cor*pany may a;sign ary of its ridlts and obltßations under this
Agreeraent No other FÊy to this Âgreement rnay assign. r*hcther voluntarily or by
aperation of law, ¡l¡y of its rights and obligatíons under thls i\greemenç,estcÈptwlth ¡he
fñf writtÊn cons€nt of *re Compan¡l
e. l,lotices. Åny noüiæ. demand  ür regüelt requiretl or permittd to bc given snder ìhls
Àgreem€nt mu* be in wrldng ¡nd will bc de*med sufficient when delir¡ered perconally or
by overaight cs¡rrier or sent þl emeil" or 48 hours after belng d*positcd in thc tt SL mail æ
cerriffed or registe.d m¡il with pcatagÊ prepid, addressad to the pårty to be notiñed at
Érat parq/s adÈrg as pmvided on the signature pËge tÐ thts Agreement, as slbryucntly
msdified      wrtttËn uclica sr if no address is spccified on the slgnåture pãgg,at the msst
             'f
rscent addres¡ sel    bú  in *re Comparg/s boolts and ¡ecotds.

  Ser¡er-abili¡y. tf c*e or rnoFe pmvisianc of this Jlgrcement ¿re held to be urr€nbrcæblr
 f.
under appliable hìÈr, the p*rties sgree to renegotiats-that provision in good falttr" ln drs
e$ent Ursi the pardes ønnot reach a muhnlly agræable and etfarceabþ replacemei* fct
that provlsion" then {i} &¡t prtvlsion will bc excluded from this Âgreement" {lt) the
balance of the Âgreement rrill be inÞrpreted as if tha provision were exc-luded md ttli] thÊ
bstãnæ af the Ag¡tement will be enforseable ln eccordancs w¡th its terms




/r-.
                                                                                                 f¡*r
                                                                               Scanaed by CamScanner
            Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 159 of 320
  ph*'cÍ        fäft                           llrrc ràÊ FrfudlË
                       fçralaat*6Êæs**çr**fnccod.
                                   r3r*¡csp*p       ¡f t¡r' Tt¡¡ttñlË     is
  ån ¡sllr¡d çd t'rlÊ fÉdÊõ lEt                          -        æ¡rd  h
  Ë";;ä¿'Jd*-.glrr¡å ær* rgræ. ¡eË x di¡sy                 nal be
M{s*#'ry'ædtte¡ffiþ*rgç¡n                           -

 L r+ri*ìfürE tf¡¡tsræ       g bacntd il ayder ofcontcrp-rr' d d
 il6 *åd*g             drnççd rrråe ilasd a s*þil' end { of# {*
 ¡rrl ffiFæ      ld fba ë¡rü qFGtEêrL ãrwr¡df+Ì l¡r Og**           rÍ k
 l¡cr¡t* sfiid ild rdid,{A*æ.                            "gg=
  L Fhffic Hs!¿ T¡c €ffi¡rur æ;, in t¡ s¡f¡ distrm. d:*    n dÉirrãr
  dffi      rdæd b G fgmc*rry        s¡¡¡ca rÊSdrÊd Þ ¡pp¡dlc þ: r üe
  Canpq#rffiæ of Uærps¡*æ rÐ,h*cdcær                    ¡aùÈr Ëlç.ìraof: ¡x¡nl
  CciËl* æ        o Sf on&rthæ dercor*c¡ü¡ $íf r*rixd-cacæ S
  ffi Ç fficlehrayæd fõl{¡e ¡o¡*rrals dgo¡¡*¡l aÉ 4ræ o
  nqrf*.E.ttqgbð oo{nc srclqnr¡dê¡f*erq*#sùrd d snimtrd bf ù
  {qnpçtlr ç rM garç dcstn¡æ¿ þ üe Caryn¡

  ÎbË Fanb haæ +lccml rhi¡ ¡tg¡æ as sf tüe dæ fir* rrit¡rn aüñ,tr

  Éc Orery **t f.orrt lç*dcs LLt
               -Sg&re
        ¿ãþ:>€#*€
   tce¡eÊrftg carysy M.              ¡3nocneu



   ¡fders

                                    Ll,E
                        SgnerÊ



            &9         3w   M      oeq[¿   f]
   Eqrln|rPtGsrt FttJ,crr



   ril
                                                                                 fuv-
                                                                   Scæned by CamScanner
           Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 160 of 320




7
        TXTIIBI¡TA
     Servis P¡ol¡idd ùy $te ûo¡nltens

        l, $et up neìrt eorporåtion in ,ñ¡ur iÞrË or anJ¡ st¡ltÊ   irrluding l*p, lFfA
        a Comileæ ell 8re ¡dmintsüEtil,€ wot* æ start 1:y.:^rs¡ "y
                                                   (Sh¡ppe
    3. Sr¡ppF our dEP base m book all ofyour loads
    4. Set up all æaãïtcts wiÈt shippers -
    j. s"àå"¡l       tn¡acs ¿o¡   tra¡leriirrdootnËËtffffi*es         rü run m¡crÍns
                                                                                     æmp¡nt)
    ã.SouP"uthsrilY túC# açó ÐOT# BO'



    idm$
    i- Soppþ



    ii t *
             "l¡



              "t¡
    lz-lsctupgas
    ã:    ;; ö ñ
                 tlre proÞssional driv¿rs



                     DOT vefiicle rnaintenance
                     cards
                     * *nffi,:#'
                                                 ¡
                                                 reed   ø stop fur mlls
                                                 lîär;Éo*
                                                                                  :H'îÍ:*

                                                                        or weiglr srat¡ons)


    1{.SetuP Èe PmPe
                                                                           Þtr'   RËt'   st{rr



    *

    ;i                                      äïffin



                                                                                         Scmned by CamScanner
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 161 of 320

Þrrr
fr--¡ ll- lç*u¡




ru
Er* gaqr¡rhsr rÐ rh rshr * ¡
"o:F.Ëtu@*_n'.tu;lrrkrrr{fr




r                                                                         *
                                                      Scanrrd by CamScanner
             Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 162 of 320

P¡çseduæ

    1.    Sitn            pryhalfoffonsultingfu-S¡,g50

-   2,    Setup æryon¡üon

    3'                         to obt¡in   Her¡l
          wkrtion                                  åurtroriry,   ¡tc*,tltT*   Boc *   lbb   3 weel($   ts

    4"    F$l outapplicãtisr   a obtain tntchs
    5,    Fill aurapplka$on m obtain
                                     trellers

    6'    I w¡ll obüein driwrs and comgete
                                           ail back round and MVR ænprianæ

    7.    Cor¡Seûs Pnc Empþgnent Drug te*t on all dr¡rcrs

    8,    Setup DrryConsordr¡rn

    9. Setup Enrplqnecompli¡r¡ce thruugh r¡æb based safrnare
    10- set up   Ìhtride trrarntemnce tlrrough web      bassrr sofrurare

    11. Set up grs cards for a$    tn¡cts ¡nd drtvers

    11Ser up lrlcuraûc€ -      li'ill nst pay down Fayfnent unÌll autturíty ¡f rctive

    13,   Her vliryt br rrr¡*s    - indudtng Hq DOq RSû, Ufiff

    1¡L   OrderêPSEøæms

    15, Set up   åccountwlü Factoring company

    1&ktuP kYroll æwice

    1?,SettP Âcoounant




                                                                                                            tu
                                                                                  Scand by Canscanner
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 163 of 320




     1&åftpr    B rrreeks _
                            we go pick up
         bugk$                            trud.s and ua¡le¡s _
                                                               pur   tn 6F$ erd purr{cyi   ør

     19, Rßgister Th¡cks




start ru nning læds, tt will be a B we*k process æ coarpreÞ ewqrrù*rq hË ft & 3
                                                                                                $''*s

to obt¡in an rederai authority,onær,rebsokltreffr$d¡ysro.ibbr'tt*rndtr¡*tFtu
                                                  secondhalfofËrcf;sns¡¡I¡¡tñ.ÈdoÊ"
har¡e been dePasited
                     into**pn¡Ãaæsuatüte
$3,950




                                                                       $canred by Cam$ænner
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 164 of 320




                             Fxhibir{
                           l?f22|16 Email
sl2trt8         Case 1:18-cv-05154-TCB         Document
                               RoùÊrt årlú LlC [fd - Fvrd: Crsdl 1-5   Filedlor11/08/18
                                                                 App Âüadred                  Page
                                                                               ?0 r e h€*ßlðfld ftcStar165   of 320
                                                                                                        $oepaee




                 å     il"                                                                   Robert   Artin <robert€r ddnJ¡r>


 F¡vd: CreditApp Attached for 20t2lntemalional Fro$tar Sleeper*
 I maeeaglê
 Eric G¡¡oe <egraaeSsï¡&grn€f .com>                                                                   Tus, Apr 3, 2018 at 2:34   Ptl
 To: Robst Artin - Àrldn Lâst <robed@arkinJry>


           Fotvnrdd meesq€
   Frum: chri¡ vsnü <lruck¡rqbizl6@gmail.com>
   Date: Thu. Set 2¿ 201S al8:09 AM
   Süþiect Ft¡d; Gr*'t App Affiled fr 20'12 lntsmat¡tnd ProSIar $eepers
   To: E¡b Graoe <egraee35ï7@gmal.com>



           Fon¡srded mes,sâgË
   Fmrn: <ttingDl @rushenlarprises.sn>
   Þle: Tue, Þecg0,2{t'16 at537 PM
   e¡þ¡åct Crsdit Ápp Attaåed fur 20f 2 hbmational PmStar Sleepers
   To: tsucki ngtizl   6@ mat.æm


   Chris,



   Ttra Ur¡*e we apofte about ale resdty ayeiÞlt. They aæ 2Ol2 lnter¡aliorral Ptostar deepæ wilh ALL d tf¡e l*sues
   assoc¡atêd vvitþ them fuom tha pæt corret*ed by l*avùsüar t lntsrnatbnal tedmk*nr They ara ¡29.977 ea +T,T&T arxl
   that includas s &raa ysar 500,0(Ð n*e warrøÇ lhat ævers lf¡e engine, tran¡misekrn. &Jrbo, h¡sctors, the water p.rrp as
   ïrell ae ã cornpreh*sile rvarranty for tha aferûeatment sysÞm Bùicfr protscts your investnent f* 2 loars 240,00S
   milea" ll's our signature Rugfúarc warrânty ãnd it's tñe b€st uçed tucft wsrr¿nty sB hã$B ð{rãr ð&ßü.



   I   atlacfiad Fte credit app. Plaass lnve yourclienË call me d¡rccf if nêcÊs*s4y.



   $incenaly,



   Dennis Xing
   Nerr aud üsed Sales
   Ru¡h Truclt ÇentÊr- Jacksonville
   5175lfest Beaver St.
   Jaeksonville, Í'L 34954
   eell: 9{}4-38€-9488
   FAlk 904-2S5-23rS
srefloÉ        Case 1:18-cv-05154-TCB         Document
                             Roù€rr Ä'th LLC ì*ã¡ - Frfû Clgtä 1-5    Filed
                                                               AFp Aftdrad ftr 11/08/18
                                                                               2t1 2 lÊtsn$fçTalPage
                                                                                                 Rtsta, 166 of 320
                                                                                                        ã*Þ€tâ



                                             H*r\lS            {ì
                                                               ''r**l-r
                                                                              #.¡,,í; ¡¡-



          ûX Rüüh Cr.dll    ÀpÞlHÕil       ÉrñËll.Pdf
    ä     ÊtK




htþstlñðl.google.¡oa¡lmil'{¡å¡?riv2Å¡k=5s3ÈñledËå{svrQî}l3K6ufRlccn,Ectrl=gmåil-Þ-J   8ûCÐô,09-plåvtew=d¡q:egråcs53l7'Åt0gñsl-corn... ?2
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 167 of 320




                              Éxhibir 5

                        Special Inv*næry List
                         Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 168 of 320


                                          SHf,1             àèèââåóð                         ô                ssnscgFsfrt                                                            tt$          ñ
;ãÊã**
                                                                                                              Étun-ñdnÉ{-
                                                                                                                                                          ðü-úá-
                                                            dóaúsñaa
                                                                         ÈÀÈÈ                ã
                                                                                                                           ÈAFõóè                         ¿ìâ¡*È
åFr*IË                                    roeo                                                                                               ÈT
åFrãfË                                    ËËäH                                                    ê
                                                                                                                                                      Ë1$Ëãã
                                                                                                                                                      *tõÉht                             ËìiF
                                                                                                                                                      È^rÈÈÈ¡
atÊS$3                               Èäãsg*ÈgÉg$e                                                                                                     Èár6st*
                                                                                                                                                      F+ts<Èsñ                       *hàEÈ
6É-ññ{
lqq44-
F€-ñßd
                                                                                                                                                                                     a
9*+<<*.
aÉ!gtJ
                                                                                                                                                           ¿=z¿a                           !È<¡

â
ta                                            ËÊÊ!?Ê9!?9
                                              C-T"E6FÉE
                                                             gùùs-l                                           rËrJ:*!ë€s
                                                                                                              TÌEIEÌ?;ãE                     i
                                                                                                                                                      ååËËËË
                                                                                                                                                      å¡tt¡å
                                                                                                                                                                                     :Èiri
t                                             ¡¡¡¡¡:¡¡¡l¡<                                   ¡                ù¿r*¡
                                                                                                              ir3!t!:a<i                                                             a=:{E


¡
=                                    ä?*flxnãÉxËi
                                     áâ*óõôÊ*tâñ6
                                                                                                              dñ{{ñ+ñil
                                                                                                              É;d;;,áåóà
                                                                                                                                                      *ñ-iñR

                                                                                                                                                      -{-ã4-




trulsxs                                       rU888UËËHgE                                    I        I       8äligSSrilit               ä            859*                   3       8XE*X
{ãgãEË                                        ËEããilãããããã                                                    Añffff


                                                                                                              ccÊÊcÐo60                  6   a
                                                                                                                                                       ããiã
                                                                                                                                                       dcaÐaË
                                                                                                                                                                             ã
                                                                                                                                                                                      êoÕoo
                                              ãcoÐcctotoa                                    E o              eÊft¡frró                                f,--f-*Þf
¡ËåÊFË                                        f6¡agd*É¡É*
                                              óèãôôêoËÞcë                                             g       ¡xxxã;;ni                      €         sFcssg                    F    383**
r5*ÊÉ{
!-r-rl                                        aar{l9taatE                                                     ttJ*{tl{l                                -tqrúç
                                                                                                                                                            a           aa


l*:**"                                                                                                                                                 .É!!lr!
                                                                                                                                                       -tst:55
t                                                                                                                                                                                     tàåðE
    tó xÈEtåå                        9¿äYVyrË3::ut
                                     0.ÊPeP!€3:,!€E¡                                             ãE            åsBãi¡ãã;õ                    ç                 E:þÈ¡È
    2                                 ir.*r        r                         r ! !      t                                                                      i-rrtt
          a.ra!t
          Et>tF5                     fTf'ËãEã:E'E¡                                               :t            tttltrããEã                                      :E=âtt                 *ttit
                                                                                                                                    :5                                                            ç
    ë                                                                                                                               sç
    -7                                                                                                         rTTãr=såå=                                      É==åår                 Eç'å*
    G
                                     .HhF                                                                      *tsfË$rir5                                                             Ë39Í,t
    ,.:                                                                                                        {{<{a<<<*{                              -<¿<<<
    ¡ ¡?>ã>                                   **ÉËrËãå*É*                                                      lzzzazzz=-                              2Zr72Z                         ¡Þìlã
                                        33S.:333                                                                                                       .È
     -ËÊ!!!                            s2¿¿¿¿è                                          Ê        :r                                                    Ê$!t.Ëë                        ååäåå
    BtttrT                             Ìì3tttÈ                          tatå            :ì       9á            =ì3
                                                                                                               Ë¡e                  ì?3                *õãaÈ*
                                                                                                                                                        à-ùfr{
    a*sEÉt                            rF 8*RSgS
                                         44âÈètu
    !---i-{
    3R-Éêñ-
                                      -t
          ã
          !        rli
                   ããä
    ¡5t:::t                           zz3s5:så,F55'x:(
    :ã.¡EtÉs                          Þ ÞÈ Þ ë è È:
                                      år.ååaÀl¿¿-¿åèÐ É                        ã    f            ÞÞ
                                                                                                 Àù             s?9!29"2È
                                                                                                                -Àùacgcúù
                                                                                                                                                        ãê58Þtè
                                                                                                                                                        Èôa**$&

    I

     taGG6ac                                                gÊ4t13*+                                      r
    Èsgrt:!                               Èaq3ç<a5

    :ã¿õõoo                           oÐõoÐaoÉÉÞåg                                                    é                                                 oEog€9Þ
    t{R^ññã
          ¡Éêæ*
       rëErt
                                               ,+ó,rèc=¡êa
                                               raÉaÊ¡Êasça                                                                                              i-Þ*-*q                       ÈUEÎE
                                                                                                 L
    >ú-ú!-ç

                                                                                                  Þ
                                                                                                                                                                                                  i
                                               .!
                                               i
                                               z                                                                                                                                         õÉ
        Êey
                                 ,             !"""o*ç¡¡¡!
                                               .t+'-tl¿ttai                                                                                      g             Èrr;              È       \ r r:
                                                                                                                                                                                         ¡F3rÉ        J
     3 d                    ri                                                                                                                   *
     i-4.¿2jt
                                               3|..À€É¡!â-lr5è                                                                                                 :¡¡::
                                                                                                                                                               3iit3             È       ;I  r  ;l


     ðÈdä!!ã                              &                                                                                                                    rJ-¿a
                                                                                                 =
     å.-..-.                                   :äå$*É€å*t¡                                                a      *r:ÍiËÈiå                       *t      rÍ¡iÊ*8
     Ë.lt.l?
     gÉ--rÈ-
                                               ðti*+ç+!rra
                                               i!rÉ¡åtrãEã                                                ;      <aa{arrãç                               É*óÉèê€
                                                                                                                                                                    Ë_
                                                                                                                                                            I r   !:
              L!                          I         r'-                  ¡   - ra                l¡                                                                                        Ìi         i
              $Õ     I    Þ r                                                                                                                            3!iã=Él                         !È:åã
        :?¡Ëèé
                                          E:
                                          Ëaf
                                                    y v,
                                                      I i
                                                                     ! 9 e,l7
                                                                 T" i:   Ì:   r!
                                                                                                  J
                                                                                                  I                                                      =  ! &
                                                                                                                                                         U!¡=Ur9: = å-                                    re
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 169 of 320




                               ExhiHt6
                      Sales Proposal   - Tnxk #ü01
         Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 170 of 320
                 Rdr Trrd( Cilsr, J¡tlao;rr3r
    I !.!5tt     ål?4slrY-*ÊrçS.
                 lÊonaeâ.t&dlr
                        n+?tûat?tt
                                                        Gr¡*sm¡r e*afo*X                                      f.oti*
T*|ttlihrbïrurpor{ Ll't
âüõÞfi¡t'doÄ:¡lA
fut¡çrËoF¡¡ctt,   CÅæl?
t31o)6#1
Etc€tæ
ËÈ¡Gr€, tlldfltyauþrttr o¡poún*yban¡oorh.uritl* frå bokfonrdÞw*hgrtrt¡tp6¡ryorrücrinteo ñ¡6ô.
FhËs ¡cr.Da Uc hfou*g pmporet


r* hlqñs.l.tn go¿¡ no€*-_                  2o'l?
                                               yo*          . $odrl*¡rûr ,¡l$la
Ad#md VbilcL ¡dtæsr*úp Ð*aïli¡rt                              lbbed¡åtçdær*üt tlltrl0lT
 ærf ñíff  FÉrf ñf rad K ã$Ë t1{* a€0 rt lb$sæ It Uãd ârnhc Frf f 0 Sãt æ t¡til r¡,¡.rrffirr ,6t üË
 l¡H;ätrlHHtE * Rb qr¡ffiì *{l Fhd Rilo; 21-f åt¡år¡nua¡cr¡r rñ} a€û.ÊJÊÞËs{¡3õ

   Ot¡rr|ry                                                               1                 TËI
   Tnrct    Pikrptlhü                                                                        l2iltt3-m
   f-Ê.ï.   {åtrrEÐr*rm}                                                  ..s''.fia6
                                                                                _lû.É    _.,,Ínars.æ
                                                                                                 4æ
   l{i StrPfiËr
   Apfrr¡¡Bar#ltmnry{*}
                                                             -_I¡eËf:ts
                                                             ,,,  t? r-*? rrr                 trt.ttt 60
   *S¡l¡rTs                                                                   3Lt¡.-t         tal¡aga
   kkr                                                                         Grâ5'0û            33t¡ñ

   åÊr**ffirFæ
   ìHicLlnurÞryTa
   âûËondïffi
   ÞnaqcfrgFuo¡¡rr
   ÉürtÛhcr*Ë¡
   âf o,*Yllä Fr.
   så*€l
   Tül 8ür     PrlÐ   {hGlrn¡   ñ!ù-{¡}
  fr*Â¡ü:ûH {ËOl9Cl¡lEñ                                                                                       çq
 €fccQ¡¡rdur
                                                                   Ërñ
 âÉ!.                                                               Æ-
                                                                   tütñ
                                                                                &#
                                                                    "f ,1.ü ,
                                   f                               ar
 åca*ú¡yË*llryar
 €ËdLrE r                          ?rt                             F*
{|b¡¡lardlrr1¡¡¡1ff                n} ñ. k   Cûür f!ç!ra I ¡ fËb     cNt üar                      h:rgn¡*




                                                                                         FlilÉs   trt8ìlsl¡   r{fr   Frl.
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 171 of 320




                               Exhihit 7
                      Sales Proposal   -   Truck #002
             Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 172 of 320
                                    Rt.lcfr Tnrc* C€r*Êr,       J¡dËotteilb
                5åi                 31t51{. ËGßrSû
                                    å*¡æ¡fc. FLfü¡át
                                    s+?tg{r}!
                                                                                                                    Gurtonmr Proporrl Lsttgr

 TrãdölåtrdÊ T¡rr¡port l,lC
 50õ EI RrórdoAç. IA
 RËdsrÉo3acfr.            C     æ2?7
 {3ro}8æsr
 ærr€66f/Qgln.Ë,æñr
 BicG¡æ

 Ëric Græc. tlrltyoobrttpopporn¡rÐþ*rnWt¡r                                hË¡rê¡¡.       l,Ve lsöft   lb¡m¡d brrôrktE       rthth¡ûr yqrh¡is¡          ffiêda
 FlÇalË âtrãÊ {t'g lbåsr#re emfaa¡¿



  l¡idte    ltirn{i¡nal{t lHdLå¡gwl_                                  Ye1912                           gbcttümbcr 3ãt851
  Ad#oltt ltù¡Je rndtæorio* Occcrþttn                                    Ïobotl¡ür¡std on s Sor.t 1/¡¡1m17
   ãÌ12 ffiæel PrûSg+ 7:f ltd Ræa*rpr Hil*f ¡45û ls rfirfar* 13 ü!Ê€r EqiE; firfr f0 grd OD lt¡rd Trrrrr¡ådr¡q ¿*t 74s
   1¡l* 22õ't¡Ût¡*¡c A¡ Ëè a-Fñ.¡o.¡ 3 ¡2 t¡c R*; 2?.5r r¡s*rrn v*!í*l \r¡r¿ }{gEr,lgñtË¡tó¿t¿fr

     Or¡anËt                                                                                                t                         Td
     ïruc¡ hùrs pqr tlr*                                                                                    t¿? Êr3   al                       àú
     F.E   f.   {fffy       À   t}ÉrP¡*t}                                                                           loõ                      ¡o,m
     r¡.tSC€r FrlÊ                                                                                          t2â¿13-ü                   ¡4e813.00
     oPiord g¡fr!firt t¡+ånÈntträ)                                                                              ¡7-rtÎ-d!               ¡?_r37.ñ
     ñ* $cs fot                                                                                                 la-tga,Ea               s,lsa s.
     t¡ååkFæ                                                                                                     sl23.tô                  t¡r25   ft
     ,l*nlisdirr Fs
     V*Sdc br*rËry Tnr
     Ad*bûdTs
     fra ñrc¡tår'Ð         Progrürt
     8üary0{lml Fcr
     Oirûf Strb t¡*¡acþ F*r
     fi¡bÉ{r}
     To€{ Sdêi Pfü. ikrc¡rctrg                  Rcü.:{r}}
     Tr*        Ábrrç¡¡cç {ræ OISêL.I|IÆR Belo*t
  ¡;e:ai .',;*'rplï:¡{' è.j'j.-if   :!"jj;}-.
                                                                                                                                         zlsq- ?{
  S*ñryær*tËr¡t

  ârrtuar                                                                                         &u &*--
                                                                                                 ,ÉrEh
                                                                                                  /, t0 ,l*
                                                    IF                                           â¡
  Âúc#tËr$.è} ùlf¡aqrr.
  C¡rr¡¡ll¡flrC{                                    t4{rùa                                       FltÛ rrÐ
 C¡¡rr¡ g.Éd     ¡tr t/iltÍ!¡ft                    llaÌ   tl¡. tù$r 9lÈÞ-r ltqerrl   t   ¡ ç¡r*üsa æl¡. àb       rr* ü{..t I ililåd { t*r brrgr
                                                                                                                                         d Or.¡¿
                   Ë     Þ-{ qÊf¡aflE       ÈaJ                                                   OrF           Éãffitr.r   fåaÂ-.rç-r¡il
' t5-!.iri t*tÉi ltÈr       :Cfrr.r$ iôf É Ê r þrÈtry É- ¡# å {lËa ¡cr rf,-! *rs{rr            É*rÐCù*.*F¡Ëftr            l-r¡tÞÇrÞatÐ¡r.
  FF r ù- rrf *Þr$ *FrÍ¡ n *r¡.t,             flü¡. * t¿b* rol*iì,l'Ë{il dÈ¡¡rnt ñ*,r :¡dtr-¡ñ             rilrÞùçq¡*Hì ltlÞË Ë ráÐ
  lÐ¡ú        l|rãt.  ¡r t#        ! ¡rrt.lËt ff¡*.ra ¡{€riilãfr.        ru¡a ¡fiaÞ*¡a htrËdËa           þn:'ftl.aaÈñ.*ãt¡É.      rù*r!'
  tÉ(*:lÐüF rr{ Í* rÐlgb.!¡lra{ grlt!çdñ.r'iÉaßrrraË¡s                 {åæ ã.ú* raã r.Çãürt            âa¡ ll þ fu¡- *'         !* G¡.f ú
  l¡¡ b rt*t cf:lt dfltû G'¡¡tr!ÞÕ-ìræ                rn r,ctrli!* rtã t *r !! *rtü ir¡.t þ rt                            *õrtE        t:tEt
  n.l i¡rr t ú¡rË æ¡d{'¡Ilf         A¡gr *a Tì* ltlrb¡É çgrw       ¡t.ãa ç. ldf fl;I¡r Èrf Èt rtþ.t Tdt wrrd Tr*ìtr*r¡ frrH*t.tr¡ûr*t



                                                                                                                                 Plrr$l (:t tfitr2ot7 { }51 Fg
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 173 of 320




                              Lxhibir     I
                      Sales Pmposal   -   Tn¡ck #003
               Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 174 of 320
                        Rrdr ïn¡¿l Ê¡rür, Jrclsoryllúo
               ]¡¡      5r7!tw. ê¡s8L
                               ¿|s¡lËnfll'FLül2å4
                               s{-7t3{rtü
                                                                                                              Gr¡¡lomrr moeonl l.¡ttsr
:

    TrSltllrÈI?rnpc¡ tLC
    *li€thünfo^r'ü.1À
    ft¡¡krloErdr. Cåæ17
    t31õ'ilþ{ör
    t¡rcr6ó7t$nf,,¡sn
    gi:Grs
    Ërr Gfæ, ürrr* yoo frrth¡ *patrËy b                      ¡llt          h¡.ir*-   YtJg   tost bmrytl Þ    rortiq      rrrrtt tor¡   sr yourhsåæ ilÉd¡-
    Plüâ.æspt {rr lolo*rg propo.¡t                                  '€tr


    HüiÐ      Írgn*i'ndil lloOU-fltr}$g_                            Yüs ?012                      Sc* l*rrårr s¡Êst
    åffi         !Ui* gdfær¡sla DËÉËiþÞon                                                         lE ba rlrtrsd er sr rÞori lñlf¿üf
         *ffi
      ¡Ût ?     hÐ¡i 7:r lr' M grtllt*    l5O lf ¡ådo¡* r 3 âhr B¡¡E' Frt rO Ðæd OO l|r'r¡l                                             Tn   ïffif,   2t?.æ
      lh larÛh..È* Ar irh *¡cdq l.{l Fl¡¡ B{q l2f *rira ¡,Ìlr*: !üt }€a¡s,n¡cüt3al*,

      Or¡rt1tt                                                                                         I                                     Tûd
      TûÉrprþ. p.f tF*                                                                                 tartt3.m                              þ23l3m
      F.E.T.{FËtùË.¡Õf               tül                                                     , ..             Io.00                                ,30.æ
      r{l.9r Þbr                                                                                       F.Sr3.-m                              ¡42.413.æ
            Etrü.d $FffiLl
      OÞtflr¡                                                                                              It{3í'ú
      S[*SrlrTrx                                                                                                                   ,,,_       f.t-137.{þ
                                                                                                           l¿r3aâ.                            s2.tgag.,
      HrF¿r                                                                                                 ¡ir$fi                               3:¡2!¡-m


      ¡tffiferhc
      V.ficll hrübrtTs
      ¡|ffiTa
      frn¡cfc*gPrú
      B*rVÉ|¡crl frç
      Õ¡åuf Sr*VæbFæ
      B.ùÉ{r)
      TcÉC    S¡c   Fri¡r   n*ü'¡ nr¡*{¡}¡
      Tr*åhøç               (llr   Qlsltt   ñmn     8*rÛrt                                                           Þ                                      ç{
    8rh¡nrynrfl*
                                                                                              É15ã
    Frdr¡                                                                                      ê,8'-
                                                                                              ltrtaæ

                                             T                                                Ê
                                                                                               I,la' I 7
    roÈËd      bt* taütr r
    Ç*rricry                                 rt*[                                             Íû:r-
    Cr* fsodd       üi¡lr:!û17               tÉÞtì.-.rà¡å¡*                      f r *dens¡Þ. tl¡rñ             |{ltrlD;td              C    g¡. h¡r        d   *.




                                                                                                                                       PlhHÐr     fim0ttt{fitFL.
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 175 of 320




                                Exhihit     I
                      Sales ?:roposal   -   Tn¡ck #004
            Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 176 of 320
       t tsH
                           h¡¡à Tn¡cl Csrþ¡,         J*f¡otnl[¡
                           ÍllãW.   Ax€[
                           J*¡twL.FL¡âæa
                           æa-Î&tlr!0
                                                                                                       Grptorrr }rogoral l¡ttcr

Trdcïtü llrtæott fJ.c
ã{rSBFúlrloA*-lA
tuAoodo årrcfr, C,Aæft
t3't0l&#t
¡f*'f¡Oglrts-co¡n
Êil9tÉå
EriE Grs, &** rou fur ih¡ wqrt¡n¡ry b Èr.r                      ir!úræ¡. Iüa hak bnraú b lqldôg                rft
                                                        yprrr                                                        you on   yrrs   hrriur   æodr-
Pln ..ctËÉ úrhlmt¡rg FW€C.


lrtlË tfüniqr$ ïod¡¡ Pm$¡.+, . _ v¡rr                            ñt2
                                                                 fuc* tù¡nb¡r ftrry
Âüii0n¡l lfücl¿ *rdlcc¡r¡arh Uqs*{þn                             É bsdr¡rËrüd ur s *qrt fB1/?ûf¡,
  ¡012 b¡tË    nïgr* É ${Þ *. Lryfrr.; ri rtÞ ltqfctr r g Dtd *fitilG å¡¡. t0 *-d æ Ia¡J frrmdan *tgü
  ¡I*; 2âf ütrÇtx* lf lrtr ery¡acç 1ü ftrd Êdq âtf ¡ts¡ùr*rrum: ì/rt t€o,rs,ffittl.ätõ

   fr¡il{ff                                                                                   I                                Toti
   Tn¡dt P/¡o¡frr   tffi                                                                 ,,      s,#am                                   üt
            (Frcby ¿ Ðrâalr   Hd)
   F.É-T"
   lhaStrÈb                                                                              ,,          -g¡.ü
                                                                                                 izl 113-0û
                                                                                                                          ,. tt2-t13.00
                                                                                                                                      rg.0o
   Opünd Þ¡¡nd¡<i      Ufrc*f{¡r}                                                                 gt    -fl}                    !7.rs7^e
   S*StT¡r                                                                                        It                            l¿
   Þrrll    FtË                                                                                    i3Þt ¡xt

  åú¡iSr$orlFre
  l¡Trka     ¡ælulls
  ,cddiixrlTür
  T.rr@¡          Progrrrt
  Aüry hpæJ r.x
  Ot¡tolStl¡l**F*
  ffrð.ilrt
  T{fl û* Èin        {tncfdñg   nËSð¡}
  1¡rÖtlo*n {ñ             Ittt¡C¡¡ilftR Èrhr}
 ûåñ¡¡ner
                                                                                    Fitç
åËlü¡r                                                                               êFi¿          &a*¿*-
                                                                                    fr     aür

                                     r
                                                                                     I, ta,t7
                                                                                    ¡3
ÄÉçadÞts*rllü.9Èrü
€itürJ ¡l4.gr                        l¡*.r                                         tricùË
âr.r        dtðft¡3rft               l¡*     fùr   rb clËr      Fr!to..¡   I r lts!¡l¡.tfit l* tr¡             lr¡pudCl*rh¡rCûrår,




                                                                                                                       Fr*rtã| tfiùã17r       357Pr¡
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 177 of 320




                              Ë:{þibir ¡ü
                    Rdail $ale* Order - Tn¡ck #fr)l
                Case 1:18-cv-05154-TCB
                      Ror{rTn*t êrûr'¡fÛË
                                          Document 1-5 Filed 11/08/18 Page 178 of 320
                              ¿5ðtlsrFìdÂnq¡8€
                              rü¡¡a GAS1ã
                              go.|ülerE¡r
                                                                                                                         RÉtdl 3ãlË Ordsr

                                                                                                                   D¡
Plna   æFtcY¡nlrhl*ilqkg:                                                         Tr*Ulttdû             r,¡c
nlhr         gF.ÊT.r!*ú                                                           +rffit*ü
l[ lå.r¡     É F.ET- E*rBa                                                        5û9€lçôr¡doAna                   Èrffihtr   GÀ      S2?"
r¡I¡. lrùmúndtttrcdl                      S-i-          Ftr¡S¡r+                  8¡-                              q          Ð      4
lb      xrlt                              BdÏtyp                                                                   Fr€¡#.sr
                                                                                  ffilãItl                        l*rfb       Fi
C.¡!. |lrl                                Trtr
srn,      ${sQustFæiloa4z3å                                                       Flrùñt5r
*dir      agpüt*
19¡¡rt*rdõrúo.!                                                                   !H                               cry        *      ãF

                                                                                  frHlüÞr                          F-*rFlä    Fi
                                                                                   Þã¡ìË¡lçrE
                                                                                  Ðln}rr



                                                                                  A- o,L¡n
                                                                                  I.:rltob

 g*.Ftbr                                                              22¡ts.ff
 F#væË-Ë-T-                                                               o.{Ð
 F.E.T.   þrGrrü                                                          0.00
Td FdvPld F.Ë-1-                                                          o.m
¿erdE:ür¡edlü¡¡¡tlb                                                    7-rÍ¡.ú Drftnrs{lr
                                                                      æ-gäô-o0


 D¡d¡rP¡ll F-Ë-T,'                                                        g-{x¡
 I alTu*                                                                  n_rl'
 å&rålTffi                                                             zls...rr1 Tcùl        lJrÇdYC*rbllcnr'                              o-ü
 llagrn. Trrr*r. Tür. Ftüùür¡ Fæ                                          û.ü l'¡.ToH8¡hcrOr¡¡d                                            ofi
 flurrylrnfu                                                              tfË Td ltdÂbË'¡æ sr L¡d Vdrisf¡l                                 ts
 frfÉffiinËr                                                            rE-iþ Dædts{rrû3¡*ræ                                               o_fn
 T¿fr1r¡r tljg¡d         Pri¡r                                        3¿¡64.t{     grsûrffit                                               o.ü
 T¡Ékr*rnsi                                                               o_m
                                                                                  rlrtä.f*rntrlHúl
                                                                                                                                           o^æ
 l¡rfrkl õËh Ê.¡ñä flr           gr   {lrårv                          !Ë¿¡&_ga
 åxrtnüËtl      ljFT¡lO¡tþlll' f*åi:æmrrr E- ¡gtr¡ltFtr                           t¡gr.      ry r¡ Gfùñ d lù ffi6 lhr f tarlh b F!¡t.¡þl
 ¡.t l'' rü - c¡lrn 1Ë ctrlG H ll.ß¡F Fffiãl| lËrñÉ                        ?{r    rhr¡lt¡rt te ?* lh lrr rd êctre.ffi        t¡*. **
 TtË*¡-                                                                           ea¡rd¡n ta k          h d ü. EÉ f *          C{* ** o
                                                                                  Fll¡ d tn lHr¿ rlrc¡Er É* dria ln Tr* ¡rd Crtq.

          rAåË, Iþåê¡¡tîËfr       - Ðrår får.   Iñ*F¿
          ¡l{v F5-t råÊrr*Ê   æoràlË,ÍY * *¡aËä
 rgttrÉ ã+   !g!ñ      r: -Ergrrr Ëffi             ç   lra¡   üm                  çF;e¡ËcEntrDlÉ
 n||æ c¡rE;'¡ rþ ttææ åa.? tmnæã         ¡ra, ¡¡cn-                                                            rÄl¡rf,Ë';catfirrrt   fu
t-iËË, cûrË¡Èr ü¡, ÊüFl¡f-ñ Erttræ tl¡rãt * ltc 1*
tr¡ffiÎt'trgÍc       *41Ë.
                                                                                  OFFEnåCCEPTEÞ3T:
;türFtnatrrrßsE ßßsno¡ gtlätgglt*¡E..El!il                                                                A¡.¡filOAGO*ËtiËæ¡AñmrË    EûÈ



Trctrt Fr.mrlEilf              ffirt-tTãtlc                   tñrFl



frc9t20aÈ1¡i¡
               Case 1:18-cv-05154-TCB  Document 1-5 Filed 11/08/18 Page 179 of 320
                     R*rTn¡d¡G¡ahr,ltlaúr
                         25tlllcçffiAr¡ncS€
                         ¡,m.s       ¡xElts                                                                       f,¡úrtl *                Order
                         (4oalE lfÍrt
                                                                                                                    TÊRrcAJS æT{D{T}OÍ{S




  2.   *ÃAArrY     DFCr¡E            l.rÎtÏlÐ3t
  ter                          ^rÞ                                                                              fù¡d r¡ùb rtt lri.d ll;råâñ*
                                                                                                                PROd.rCtËt rRÊ sÒt o   Trr}nrr $fY
                     €XPñEBB OR   ll¡{.ED, ¡aCLtffiE äY nft$D    S|åRRAI{TY   S       ffi * PâSûSLI-àR Fr.nF'ffi, ClCl{ OF
                                                                                  rËrcl¡^rfâËr-rtY On ¡rn'ËN}
       ËãFñËåÊ¿TûIÊû¡Þ.
  ltúËfñÛq,cn-þtrfr¡rí¡¡.               åf ¡r.dÊl!ù{r}¡Eßit*üf¡tñtri}üßürr'ÂSË.ïHEREs¡-'rkr nyr**Þ¡t*.            p6rrilrlåt
       il rr Ë !t *       r Ë-{fd FEàtrf ã lliæ         Ë   rrilr ¡lr- arú.rrlkt dür D..¡.d.*iru F.ilrd æ!F! ÞlÊÉPf Föß Àxy
                                                            tr W
                   ïåSFU| TFTHAT I¡IAT gTI¡ E fi €ffi   T, ATT            ÉTFIEES (x rtr¡ED, rÊu3lt&lttrY l}ùJÉülrrnñr¡{rr oF
                                                                 ST}ERilIE$NEA
           æ Ffi-lÉËË¡ Fm              F.ñ3rffi. ÁnE Ê¡çRË8ÛLY äÉt¡¡#Ð.
   LIIE                   ^FåfiTElråR                                    h. â^.|ffi fr.irlftlHr r-r ìr ¡t dû. ¡raå*{* h.fÊ'Ë f
                                                                         rç'hnrfpr¡¡rrc fiSft¡r W¡ilq.l llr g.Iki ìTrt'lÇi rü ¡Þ.
F{od.a¡nry€ol* rar}tt tñ ùr Frdr{rf h ddlæd þtl¡w. Q&|r,rt* td.dúJ.Ðiãnct, üd ûr¡-rÍlr - - -fl ufirlr¡gannwffi,
|lnpùd                F.tÛ!¡rüteltlrræn ÍE¡LËR Piü.*å r{r or}cR TråRRAilTËlt, ÞpRsss *. rp|-g. cofacãRtt'¡õ frg 6Ês.vtsE'rll
           aaãftfrtóÞArlacrtrtËtrt f ùIfrFde.b:&*rç- O*t{h*rg*r¡rúrysvlcapalddlyrnyrog!,irdrtqhlrdlùdto
          ÈÇsiá¡r*n *i.c¡. Arf rrrfu                 üll ¡G¡rq# !f l'üffi+¡ty|Ül¡lGt p.ûrd-.
                       sGtT ß rËr ¡xü'rddtüÉ.
                                           A1o|rË, Eá¡-H ÞÇËtüiy trlcr¡ä            *¡lrfitË¡. gtxllt *.Itæ.
   a                                                                            ^l¡                                            t3




  .' O{r¡rdTrú..lrltLå4.¡.¡!lçæÊturlr'lny.aïlbC¡-,Ë¡¡!Ð9rfñrtÞWrr¡¡þttrfrü!6dlr¡õ¡rn:*¡tVr*rË.tlh.
  dfírrtdl| Îlrd*¡ì\r.ü¡€bþgl-, glñür-rrÈüGÏrldÊ*rvla*:bþùãå*ìdrFrTrlyi*¡dÈfddlq|ìdæ'ru*ä.


             l¡!Í rË, fåúóËt, åL., Ë
  t LlrttþTr.Ît!Fbü.rud$*d.ddlü.þsdrtifr..¡û¡d4r*ürr*üitþa-rFlÉrtrú¡b.rit.þlrürâdi**
  üÐrbq.rË,íü.¡aaEa ìñrC (ri alr r*r* pd*{ ñ c¡üir}vib ryrrtys $r¡i'" (¡*a!rär:E lrd ¡itrclD 9rx srl| Ffthd ütbr.
      r* E rS rE+aÉrla F ¡nFü¡{ çr c *fa.ü.btr lrnùr cq¡rllÚ Þ!lt¡ ûtÉ, rrÉr(lËfl*Jdr F-ltrttf|FFtu!|t ¡¡f.¡Q¡È..f.
  ¿Grff¡g*¡¡.            ¡sttlûrErúrËæod.$*rcdrúTrÉ.llv-*r..Jrt¡rüþrrll¡¡.ladröaaÉðt*3Oñtrr!Í rþd.¡,úË.ÊoiüË(*
  & ¡¡f CLilí lrrË          ù¡*¡rpr¡l*          I rlf dlË nlúrs þ ü.H¡{r) türa cìra f¡¡årfirHrr rùncrÉp ngû*¡ rnt *n€
       ilÉùl* * b ñ. Þcå41 f ü. b Egilltd-¡* bàt ô¡rqrËt t!údìË 9æl           â*¡-rhd €ü-r hrrrEfu lra Fì*ãF ËËa il. ¡t h #*¡iûer
                     dår PIDüE{II c aå. iÐ û*ÞTrrr*$r t Þlt¡ Pnt{r} f ür r c*r+y:l ù*r lr ArE¡rnqånpad'r!                 D.*ff
                 a Ey ËHld ! t¡tr 3ñâ¡{r} an' È¡¡enr¡æiv*.ihr Ëdrr            €t Þ hÞr**I
  e e¡rrh¡ læ ¡b* Ib l¡ fæ                  lå. EE F. b lh. !'fr.{ t*l tï b d $. |}t dqlf.irrrræ qdtrì4. *rld ü¡ gË-, |h| r*tÊ rìd
             Frt* l*!¡rr(tr {il ü. ¡prrñ¡d lf :rd çsr*:¡art H ftrf.trl :ì¡c*s   *lr.ü.fr¡o,llìa all fqühn*¡H¿rltoart¡T,þ
                                                                                             Êû.úút¡ fåff'fïd*g frtra¡f?Ërä*.¡iã
                                                                                             Êìd ¡lrrt{rIdtùr   Jfrgñ! ür f¡ólr .l
 Prú¡{.} b.ñrr        -l Áür   {ar-  Þ.dr.
  tg.                      ârÞrr¡l-fín          l¡üddútr¡toaæ¡¡ËÞyû¡*ttrr¡#ã*,                ârgrrtdtúbr3þrw.ry¡rddjrÈtç
                            h ÈrLþtt êønre: Goû. lrá¡ü¡ httü¡ltd Þ ffir.a rTda.lFü;,            badlrdüræ-d         ¡t *daür*:,c
  tl- lÉ d E4ær ¡,¡¡å¡*. h :rtådflL !trs              inüH i'y ûd..ä O*ür. Jãr år ûíÊ.rlrt*. tlgla Frr¡Ë Þ iÊË,.æF I*úúËri+
rwrd               tEr!¡'*     :rt 6 ir tl! ã.ür I Ftrt, Ë¡¡¡¡rnrt]Ë E thCarrùil lút| lr :rrr rl¡lt b rw nret* üüS h.. d Ð
       h   Éffit   *r t: l¡¡cl tl tr.G{tÈa Þtdr tñ*.
  rå

                                                                                                                                                å.
  f:tËilî¡l.rt!¡,t{orüü{ryf.ttrd$iOrlrfl!rr-dû-rlLbtYËe                               rdfgtdBOr*rr,tÉdlffl-f,.         frtrFiirt!¡Ffra
 F!"b¡diatrrrilJ       ÞrrhrtÈrlü¡yr¡¡lcr¡¡r      lttcf ú¡¡Ër.         r¡dt indo    primrctrrrla|rr$¡ð!ahæßçÍTlrrg*¡itd
 F'tqr ¡$ th m*ff Clb âtbff cñr Þ b Èär¡ rd ãn.




                                                                                                                          âÉrfr¡HC

                                                                                                                                                 2
                   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 180 of 320                                                                                       h.t}Þ
     Rush                         Polícy
     k                                          lr                                                              trt¡
         r*ç¡s
          wttr?          ãe¡ncL orçr¡er óq lw ü.f Anyorf'
                         Fdtfdll: *ù t¡ç*tl r.eudIÛu hü.çdË, dlüe fid F.EÉÉJ!úæ.|.lffi.r                                            *;r¿Ë|{¡lÍücar*f                   |{
                         r¡ú¡rgrd rltüçOo.-
          $rrt?          Tl¡rÞæ¡asæ¡ :furnüærçr¡r¡$ rï, dÐrË dcoln l otr åÊ æ
                              I ioril5æntyll¡rb¡¡dhø¡c
                              r læ¡¡¡thhq¡lnrlg¡ÍtrarrltrDrt
                              ¡ ffiiil¡toitrnds¡çþy!!¡n¡frmÉn
                         f$.tt ËXJ'r ü &.Ìær3l{.r¡ftÉ3ür, ? ffir! !g¡H.r Ër, rú.rsrt¡ñ               ü dr'ãùd          b   {Ë fte{È
                                   slllpülç¡       É åÉfi         Ërrcd           lÞ r15       ùr¡fk    rslþt              f-tË
                         M        ry*5{¡n      ¡ftçú¡r*cr¡srrr¡f Fsr¡l !ñofitüqr tr rçr*ruM Îßd cÈnEr¡drærþrårï rtd *IltTo{Ð¡

    hco¡¡ ¡r ¡¡ dilrloif prøffia Ltorur#¡                                                            Þ*        È¡¡ñftrxlèæcr¡ *,*r?                 ån   Ê¡f!¡ü{rå¡.trl?
;orcrrlù¡*.r]rrË
l¡cä     rts gr.Ë¡ttrr lilaùt4        ñ*ahTôrf &l|!t{5!      nãDO.d      þ€oüt orúã¡     æd   LF¡                          b                                    L
mqso¡årr¡ærtÞ{f!ü!4!l¡
¡ürfrrEl*¡Ëft                                                                                                              .l¡a

                                                                                                                           rt                                   lo
ñrsfrJr¡¡¡arr*¡ËFF^
*srí€tbn ùÊ tÈt ll!r.¡({üni d               æcct¡n€
                                                                                                                           H                                    b
fcr      r rt-rC ;qËf ErFr-ã--                                                                                             þ                                ¡i-td-
¡ a¡únúoCË.rf,rãiËrtlilËs¡
trùrc!r-=E                                                                                                                 b                                rrafi-.
                                                                                                                           :                                9*.Ëlth



Itltæ     TÈ¡rê
ñÉl¡rar*lt*dsr¡                         eËh f¡frtFrþÉ"   r*. -d   I3   dtoly orrrrd   rÈ8rÈ¡.       5æ   ?ùËrfñfdtrrt             lÉr¡n# t¡bt       fu I f¡üq   at    c!.npor¡.
    It h¡t   rç   do
tlildË3rfrh**t                          To rqù¡{ttf¡J9crsralfirf¡üolr t¡m rnr¡d¡o.xt æsarìd ü|(, * r¡¡ê ìq¡ltttrtÊr¡rra fuütçyïrùtfu
prürytffiaffiçt                         f¡¡-ttgctcß¡t*hd¡d. *npr¡3tn:úf¡¡r*and xrÊdfet¡na, bJga¡laf.
ncb?lrsù¡¡&                             $rc <¡¡äxt fa¡¡ per¡ond labraùr¡ brnlq  rtar ¡ru
rtËäaffir?                              . ¡sFltfülÙËrlÈrt
                                        . úr,e ËFr lldÍ( t*ffift s FãåÈ gçåT|!|.ir ¡furmr
                                        . p.uada rþirra ¡oårñúr 6¡t . ùs Ftr csrt¡ct ffin
                                        lfcrbo cdretpcr.rÍl.r túorraünl&e drr¡,¡ó rcrdt hnru1*[*q                                         rdç€r$É*i
nrtGrdtlHl¡flry                         Füt f.l h $Ë lúx üË rtt* ¡ú hr onfr
                                        r sùrlt| þr Jfi¡rtf x¡dryh*rrs
                                                                         ËrFc'3f.}@r                         råoof   ¡orcnduaürrr*
                                        ¡{h¡¡rftocr r¡*tìü,r¡.ton*ñ Èrrtãf ÞTôs
                                        r di¡r*lÉrrutñab E¡rbt tDF,
                                        3¡e brr ¡¡d fr¡füd æ?.r* rnaT¡tuåtß¡rft*El                                   lt:Cr*¡C;
                                                                                                         'tlrlrfo
Otrcr¡
r¡ñæ¡                                                    Êo:t!tl¡- rr*r{      t1 *m'roo gtx*rdlþ         r   conÈot lfrra    ar    ùr   fbrulrd    qr-ülrro¡ {sllF,aß
llq#¡tr¡                                                 Cs*g¡¡er n* ilaçd ùl sr¡r¡cr srncrdr* fi srFþt Ih|t                      är ¡r *rri¡¡¡l rr¡   ¡o*af*
                                                         €g!Ð.rb¡.
                                                         ß¡dt doË      íff *.tr rü:           lrsl*t nra*ai Þynq-
                                                                                      âûr¡ñlbùr¡ s
Strtrñ¿r*Étc                                             A frrm{ a¡rxnmt brùrc¡n rnnfficd h.ídd tÐtr¡3 tld U¡*rr ru**ù,üdd
                                                         srarrlætelqri                                                     ¡'t*â
                                                         . ÞrúdË lrrrderS fill*rc¡ c¡çæ|r*fl¡t È*rfd srb 9.oia*r!


a        fä¡næ         ndÉÞt ed! E!rãDf*, hc l.{      :¡rf¡où*re¡ å¡É*kL¡ häc*¡JrT|r¡¡Él C.lilÊrf Mt * qnçù*                               &dr    r*ffiür       S.frá€Eq, lñÈ.
         ä¡dl TnSælol âhtffiahrç kËà Ìñr*ærd â*þü4 kE- ã¡Ct ?núC.rürdfu" lrc. ùdr ?ru* f¡rar¡ dtr*¡do" llrr-
         tudl Ih**Calrr¡cJ Hð.lda lrç, h¡trr TñÉçlrt¡!'I C€.rct¡, lñÊ* È¡üTfr¡*.f,¡¡er¡dÉfrq                   &
                                                                                                 euÉ Itrd ftrËr¡ot tarr¡rbrlcê¡c-
         frdl ?î¡al C¿¡tbr¡of Lor{r ùo*r{, hr.    ïñdf,s*r5 ofOlfE hc' ÊIdt Tnú Certrrd fids¡rl¡r" fr* tn$fJra*r*ttt¡q ta.-,
         Ê¡g¡r Tnú ËrtrrrotTflxì.sa, hc- *dr Tñ¡Ê Ccaiûf d1ø* tt ð'd hdr Tnrl ç4*t¡rt t tt¡}tr b.- hdt Trucù
                                       b                    a
                                                                                                             CßËri tü'ar' *Ë,                {
                                                                                                                                                                                    3
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 181 of 320




                             Exh¡bit I I

                    Reail Sales Order -Truck #002
                     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 182 of 320
                         ¡ Èrdrtlr*çtr'åüÉ
                                      2ãülllstHÂYt¡t¡p          SË
                                      âüd.GATx}I5
                                      {l{,r}ffanear
                                                                                                                                          RÊhü    trlcs    Q¡der

                                                                                                                                    frì
 Pb¡r ¡rrnltq*Flll*HEÊ                                                                    TrdcWktdr                    t^Lc
 Cltltr      CtF-EIf$¡Êtt.
 Ëi¡-           ÚFÉT.Er¡fl                                                                50õËl rsdondoÂw                           ÈddoÊ¡¡ù tA           *277
 lÍ.       kùrallbncllJ¡dl                         Arb.         pEêt|.+                   h.                                        *             b    æ
 Ì.3 frta                                          åÊûtrlF                                                                          {llo}ðÉ.trl
                                                                                          5trT-31                                   È-IIFI        FI
 O0...      H/l                                    TÉn
 súll       3flS0t19.¡ç3ç¡524251                                                          PìrdrtllÐ
 *.rr       3¿fi5'l
 õbrd.åds¡ç¡ðc.t                                                                          *                                         sry           ÐÞ
                                                                                                                                                  FI
                                                                                           ffi
                                                                                          'fiucf Wf !üTf.d   h

                                                                                          br'llt
                                                                                          i¡ültü-

  s*Frbr                                                                    2¿8't3.{X}
  F¡¡lrr¡Þtkl F.E-T-                                                               o-8
  F.ET.T¡!Cr!û                                                                     o.æ
  rdF¡ËÚYPdd                F.E.T.                                                 o.æ
 ffinC        tr¡rdcdt¡Yrr¡rÉ¡¡                                              ?.13?-üo     tdf llrodì
                                                                            29-gÍilto

  Ð¡*Hd              F.E-?.'                                                       o.ot
  r¡úc Tsa                                                                         o.üI
  Âdflioøl Ts¡                                                               zrg¿.ga          tl¡d t/llfdr Âh6çg r
                                                                                          Toùil                                                                  0,il
  ¡gu- Trer*. IÞ. Rairl¡¡lin                        Foc                            û.{n   L*T.ÉaS¡blci*,üd                                                       o.ü
  Þørr¡r*rvfu                                                                      ûü     To.r     HctAkp         sr   l,   H   Vcld*{r}                         o-fi
 ÄAffiffinFæ                                                                   3Q5,ü      f,bdaHBeE                                                              o.fi
 TdC.rfiDcådPdcr                                                            32-¿&.aa      SdrûürOrdêr                                                            o.o
  T¡Ël DËrÍtãr,ßllÉ                                                                o.æ                                                                           o.m
  t*dt¡dr             Bù¡c¡ü¡r ffiffìrw                                     g-¡æ.llt Ëlrïrr¡Hrd*ærËl
 ÃMnlÎtTT¡Ë     I TSTT*M* E.Aõæ.GT¡'Y'BTË?IEËfY
 ur,t'rld ac t¡lâru Ê ËåtÐll Þ* írü,.É H¡r¡.tlttlÀttaola
 ü431¡.



           *JBrÊçr î!¡¡lglJsfrGilr-       Fña¡.   fåT-taåv*ñf
            r¡r-. F€,T   r¡i¡   |ËË   âÊm*E¡Ty tr trr¡Ën

 ñtçE: Tr¡ Fü¡ffi               5 rr<trftfi fHH           ü tl.æ                          ÇflRn3e&ã'3t
 1¡rlgB                                                                   Ëflrrl                                                t¡r.grttlGlËff¡ûlYË       ¡!..
 ræ.60!rttt'l!                   tilt"crt
 rilmlTryrÐ                      ncÉñ!E,                                                                     gt
                                                                                                                            ãùrnr*I¿EÞnÊtRelarrÃ¡¡g       D.L
                                           5;GËr3¡r¡J                 XB
    Trtffikûñflri                       IrFr*n9¡!r
   :J¡È




Rrt 9tt¡lt {¡*t¡t4
                         E¡rhT¡r¡cf crrf,åürlrlr
                   Case 1:18-cv-05154-TCB     Document 1-5 Filed 11/08/18 Page 183 of 320
                         2ffi1¡lot*dA*n¡aE
                         lüÉgÄ3ætt
                         gÛrlæ-rel
                                                                             llnûrll                         trli*        Ord¡r



      E   HÍÍå¡IT ãËETåE ÄN !Ú'Ifil




      .3.orlìt3t                                                                          r*Èùrt ritind3   bhtÚl¡rrü       a!r
                                                                                          ¡rtld:dJbraÉF



¡-q

      ?.grhátrrFll- fnyû*nr¡¡d*oa.¡å*r*¡alnd¡,trr¡Uù:b,Jf,übriffir¡.r?trtrÉû.b,rll¡rbtrürfuûãÊI




      tO.fäo¡r¡llx¡¡. ùür.grãË          ¡! lrr :ærol¡¡¡rc{bn æqtr þ{f*rrre*ri g*" clËrfl   Éa þr¡|f  Þffi         ãrffi      a.
                 tú*rd h t|t.l¡nþltrcoilrælc.rcddqh*¡ürhrrr*r*¿¡¡rcrac*rçt*a*rr¡*n*x¡r¡a*rr¡*.-ã*¡¡a
          ¡¡rË.
      !r. F* rlt¡lä          dådÉ     h ïrf      t ñfrffid bf ÞaûT reü¡r.ll:¡      c¡** b r titt FãraÞ*,
                                                                                ]ll¡                       ffir
rst        r5rå       flþn¡.i tc rad €æ-h lta üd I trstr ã*n*qmlIÉú.û-
                                            ^dd!                                                                  b *úrra+
                                                                                t¡rrìrrÐql*;H€rfrlllirËü
          lturdo.r tt üt fùt     h   å. *'rtüa   ù*s¡ú




                                                                                                           -qr*              t
                 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 184 of 320                                                                      k     rgð
    Ar¡rù                       Poliry
                                                               lå.ffi                                 ÍIlb

      ;lcns
                                grtfü¡at €ttot*        tñð.c Ftt                     lfË* þfü¡f,Ër                                       æ
                    ffi        ht¡* rqdÈs t¡¡ ID ¡ayol¡ lwç dq,¡h¡.f,¡ard srÊ{¡Fr prsÍal Ér*.      lta*¡t                        d   t   ûefl*ått

       It.l'd?      Tù.tFË    F.rffil trrrtrtþ.! x dtg¡¡.t irç ótüilt o Ar foÄç
                                of
                           r fÉllcorltÍnrnbrr¡lthrgtr.
                           . å€uttbþr.t¡s,rfpryrrdlerf
                           r eæd¡l$GtrdçtS¡mrh¡er.¡ü!.t
                    ft¡g¡F{¡rñ ælq4üfrj üliodËr,rËta6üi*to *r*r grtrÊllt&r|rùñt                              Éll   t¡f   ¡oOa.

                                                     Emmsg                                tÞ ì5                                                          rat
                    lhüúl      <6r¡Fr.f¡* Êtt $ÉæËËh e¡ûËGrf   fcrud hftñño& th. rfæhdr                 ïïÉGa¡È¡r¡ üoq           to{rrÌ drå+tàrnn çrr
ffiç*ilr*t'lrtþ.fsldffuiffiß                                                                      toË hrúrrrr¿ r¡a¡¡g¡aç1                *rto.¡hllb!h.rãS?
 ftrarlt¡b*p¡nr
 f.dt ã b pffi !¡tr tr¡t¡taüoo¡ ¡ndñfå&i |qr F¡rr*lrl     æfæort ta     *r¡1 c.rarr   d   ¡.8d                     flr                              tÞ
 l¡ridañra, Ë rwt Þ ü ¡rñã¡t
 Früû¡.r¡*f F t¡*                                                                                                  t3
 1o d¡rqr !.!t¡G -rd iñlhr rñ¡                                                                                                                      tþ
_!!1ft n[l¡lE   Ë rtl-lr¡Ê¡ üErb                                                                                   rb                               fc
¡rãrffrrlarfErËl*                                                                                                  llr
Fññrð¡:l ú(raTür grËá.nr ¡d ærrfaæ                                                                                                                  ,þ
fl¡¡r#rr¡tr!*æËrË                                                                                                  *å
IrMü ltoüìarrr*ilt*rÇ35                                                                                                                      Ldt-
Ðilrn55tfitrqt                                                                                                     *                         *(Xt-!
fç!!!!EldË!irhspr                                                                                                  IO                        5-tr-r


lYlro*çrrr
rh¡Fifrr*ÉËtr                         lh¡gtE'tærprk*çktÉ'-dlt{E*fo*¡rd¡e:¡¡. s..rqha.¡lFo.Ert¡*nr*¡f àfutö.åHtf of.on€lrrie*
    Wllttædo
    tb&ÉTÌrÉ*r                        ÏoF.ËaËûTçrtFcãoñfilormrtþnñocrtIr¡úËEtE æ¡rìdrFË,nr¡rr3rtf||lËrr¡¡t¡tæglyflfifêócrd
    fÉlcqFfhhnb"¡                     !¡¡. Iùc*   ms*r¡ irùdeønp*r ¡¡ñC¡s¡*as|d ¡ar¡d 1*r ¡.ú her¡r.
    llËbÈ*fd*¡colu                    $rr  ðått tol¡ Ër:ct¡a ¡ñrn*joc. ¡qr rcn¡h. r¡fui FJ
    Ufmaftrre?                        r*af bllgl*
                                      . l'yc l5ï0.r hÉil lfsnrÚona Êrçå¡ rírbtñd'tårrffio.1
                                      | ËFrlde rcâfr¡ lffii      ütiÊ r¡rFrr csËct !furEËóû
                                      w' ¡b ooða{ pl¡r9.rgna h&rrr¡tb.rtqú dtüt ¡¡dl *c¡* h¡r¡l¡, {t*r+ rd¡rstñâatt
trÊ*rlbÌf          *.rt?              Ëd..rl bt alË tt ¡ ftç ü* tfrH sJT
                                      . $rtf to. **iEJ .rãìdr' fu*rè'' etfpË|ftíreñ        $t¡¡ ¡¡rrsrdgmrttü¡cr
                                      r dk&¿Éoan rirtforr Ïforr*don Þrllü*raÞ!o.,
                                      r !¡.r!.| Íôr üñdhË s rÉbt tgFit
                                      tt¡ù h¡¡r*ü i¡ùË¡længrrrf rÈyshryourrHrd r¡llrO*af i*fç;
Drffisr¡
rfu¡                                                ørlrF*u'r}.rGd t't{ãl*ttlófl ærr..!llþú.iD.rFoL tlì.yrñÐthrn¡l¡l¡ndac*|r|ìÉdqrf**
ilsû#rtst                                           C.sÌrt*ì*3 ilæ rrhsd !f cø¡mon ü'¡c¡¡hþ s qlgol Tt¡g; an Þ fr¡r*{ rúl rûtì.,Ël
                                                    ãrtsnll'.
                                                    *,dìdÕcrFtlCì¡tü        rifrrsnf,s¡t¡r$*qf ar frriütD tqr
Johtrrr¡r*ra                                        A   þrød *recñrr brnrrrn moft¡æC finmc¡l        cærf* üü. ËüdËr ñrþtlhÍl€¡d !rcúË
                                                    illtrïktËìÞiJr
                                                    . lnabúr lÇrdq:L furce ømprrlr*aït lhnr¡d slH tûdùrl


a     ïtrÈ rroþ! Fülr bt      F*ryda,na*d b *Þlt Ë1rd ¡bt¡ù¡h th. kd¡rnúc.'l¡rt'i¡ã¡'taf srË**å¡haèrfr¡ui¡s.r,,þËq, Ina.
      fi¡*TñÉ    C¡crd ,6n+       lftq È'¡drTr!¡Êt Cüt! ¡f ¡¡hsr, *nË* à.dr Tn¡d. ËarËr¡ df¡ftñt¡f tæ- tuû ÎnÉ&.Èrr d*¡do, l¡r"
      *¡'r tïr* ênigrof ñotb kÊ, É¡ir                    €rçlb,laç R"Étr TÃ¡* Ê.ÊtafrnlÞlta, hc* nt¡r¡r Tnd f¡*¡dxr ltr$oqfü.
      È'lcr TnrÉt tgrE¡dtl¡ñtr ùü¡tÊ¡ krs."¡r¡ûflcrsd
                                             ñ¡dt Tn* Cëñt!r!dOh5. lû¿" üdr li!¡at e.Ët?t okhÊí¡ù lrtt hdtfrì¡¡(lrã¡ã6ll *.|n.r l¡e,
      Rrdt Îrud f;êrsølTrrnrær, !rc- *tstr In¡* CêrñrtéilTc¡t It ¡lid ftÊtt tn¡* ËrrÈtdü.å. trr- þÉr thr.t futr.Êsf rEhh, h¿
a                                   b                    llrr¡g}ffit'¡.Hclhr.
                                                                                                                                                                 t
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 185 of 320




                               FxlilitJ2
                     Retsil Salcs CIrdcr*Truck #t03
                    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 186 of 320
                          ãnfrTn¡¡ùË¡rr,Iffi
                 fit4            ä6ltot¡l¡¡dAtlrrtrrSË
                                 Äür¡{* GAllXtlõ
                                 {¡ôr}@-rËr
                                                                                                                                 RõtÊ¡l Sale¡ Ordar


                                                                                                                             ü-      glr2tf¿Ol¡
 PFrfirrrtsûbll       tküg;                                                              Tiscltßr<bta¡æortltg
 Enk         BF,E-T_A¡|.cdo                                                             ãfrtthr
 Erb         äË.Ë.r-Ë'lg                                                                 5lÌ6 El rrdotxbår¡r                 tuür¡bgd¡ CA             Wn
 llrr. l¡rffiixrCfu¡¡dl                      S¡it            ffi+                       8r¡-                                 â               g        4
 Y- 2nt2                                     ËætTyF.                                                                         $1qm-.Ë6t
                                                                                        ãlTrfta                              tñFlã           FE
 cfü. lSl                                    Iriñ
 gill.       3l{gtúSifÊ?t}E42aã                                                         ê*¡rtltr
 sÉ{r(t      {.mtt
                                                                                        tu                                   q               í-       â
                                                                                                                                             Ft
                                                                                         ÞürÈ
                                                                                        äflrrrt
                                                                                        trr¡*lrï¡Tìlll                                    Cù¡*!¿


                                                                                        Orå ilurr
                                                                                        L¡rri**

 S*¡ärb.                                                              22-813.{Xt
 F.ætu¡tFåT-                                                                    ôm
 F-åT.fhC.rð                                                                    o.{n
 Îrtil Fr{nnr H F-E-T.                                                          o.ü
 (hbrj f¡r¡brld$rffi¡                                                     7   tat ttr JrJtña¡n
                                                                      29-*n.00

 f,¡dTECdF-Ë.T.'                                                               om
 l¡cdTç                                                                        oüt
 ÅrlËð¡lTæ                                                                t.tta-94 T.ttl lþtd VClclr¡llsürror            '                                    o,æ
 tixtr. Trrnt¡.          Ti!¿   Ml$en          Fæ                              o_m      täTût8¡Ercffi                                                         0.il
 flx¡m¡r*rvFæ                                                                  o-m Tcld Hd          ¡tkp       cn   tl¡d Vrl{ch{r}                            o.æ
                                                                              erß.fI¡ fhoodtcC¡gf           É*rc.                                             o.ü
 ^ûl**lrúmF*
 ïdlC*rlbtrr¡d ãi¿                                                    321æ_S.           CdrËr{XÌ                                                              ûfi
 TcaC  D[rrñ htr¡s*                                ôm                                                o-il
  LMö¡drEåuñrar         fh¡r*v                 g-¡Ëe3{ "lr ltútõçËFa
 tgqãã?Fr-rFra¡ûaErtl FË.rÐGEä¡v;Ë        r þrææ ft ¡¡Êr, !t I æaüt C lhlr On¡q ú.* þ ¡rfr   tb F !år¡ts¡
 r,rt ñrtarË ðrretp çlrrG ¡ût ilE'.t¡ qãft    tt¡rËñt üarrìaí iËñ    tr Tür ra C¡flrrdrÍ   r.rh h
 l¡Ëa¡s!
                                                                                                                             frn-h¡frdll*ñ
                                                                                        hgrr             t$rrd rtrr eT'l C * trf d¡ tlil           d Ct

           'g¡È*cia lç ,ìo,ltrExf - Frfråt FjË-Î, tsylå¡y.                                                                                                t
             ÁllYt¡-T.sÈ¡Ai*ñÉtPCT¡l¡ilÎY* rEr_Er

 ¡rÉtîËÊ         FA¡gre *Ê *rmn¡lt FFr|*¡¡l           æ   lt¡ ffi                       æFUraË<iEnrËogr:
           't¡                                                                                                               ærE*rç¡rdÊ               g
                                                                                    æ
                                                                                        EFTTiA€fE TIõET
        ¡aTlüT:lifËtnrþ                                             5æE
                                                                              r¡c                                    AlfnræÐ¡GñAlEtsI*.rlÌtl Þr¡
   nG æ   FnffiÊ¡ llGlñÅ *i t ffi                         C ü FæE¡X!
 îFGå¡¡ tÞtãlttnÈl^L¡fln¡alEltH                           rrl!r¡ar&



lTC*rtn6l.üta
                                                                                                                                                                    1
                         Ela rrgriltf,mll
                   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 187 of 320
                         ã¡mtú.*ld¡sõ¡ræ
                            *rÈ,ûÀ*lrõ                                                        þlrtr 8rfæ Otdrr
                            {€.}@lg¡t
                                                                                                æ*þcilþfiþffi
       r.trhþ*ùEHh.¡¡dhl-H                                  rrxcJt¡ff
                                      lÐr:Dldb
                   üd|r!|¡rEffbG-F-.r-rËh
       z-rn¡rrrrilEl¡H     lñ tlf rË
       gtlfErËul*rå||rtß|tÍå

       u¡3nülglr-
                      *ETr€88




       {ûri¡tdlirlrt*                                                                                                 irt:
                                        àffr*rÉitt




       t,   ht     rlüIrl   å.tqffi     d.d, ùrÊdr rTrrdr¡rvrf*lh"{llrübçdFddqa{rrÞ*k            Þrlh}rthú*t




                                           c*à**-b
                 t¡#..t¡r*art
   raloÉr*t                                                                          i*rüS*þ*,*rrå
!ü:*
             ÞÞitkhtr*-
                                                      r*.                                                      *fd.
                                                                                                                  Éì
                                                           rrhæ#*r¡          r¡ ¡tb*r*:-Htt              rHhã
                                                        tr¡c"
   rÜ.Êff*û¡*,*3ã/üffiü*!hl
             taË*r*.f*rra*                                              Ht                                 büc




                                                                                                                        ¿
                        Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 188 of 320                                                         h.ltr*
       *r¡sh Þiyactf
                          H                            tffitûr
             r¡cï3                       R¡$ITù.ET             æ
                                       ¡oql*c*dræI                                                     ærnllc    b
                               frdird hr &rcqrtrrrr E tlt     lDr¡   lmçc¡l¡rL drrE ¡ñd 9r*ctFû rstj¡lanÉo- ?IE ¡crdtl*¡oËarrt*rb

             *þ?                  trp                         ndsdËt          cfsrd*mdat
                                   a    Sodd Sêaãry   3rñå.. al.l hcoírr
                                   a    lætnf hhcr¡     rad   plmrr* lùOr¡
                                   a    tuC il*rrf üd raryþ¡!** ¡¡¡-gort

                                                                                            llrt                    tltüaìl
                               ftriâlørpn¡c (-r ùrutàcloerrrt' perroef*orr*n ürÇrruÈd* 1û* fæ¡ dæort¡rç ürl S.lùtin¡ãt

    8Éúrr        rt at æ?otr¡ænd ffirTdoß                                                          ût                                ttn¡fmtü¡bd:rr¡|¡?
                                                                                                        ¡ tbdr   T¡*f C.rtrt d¡.!¡
    trÚrrr¡{ånrÜpæ
    S.¡çh    t   tn   9rq.rþü Trtr.ldoñr   merhh !þ.r    æ.rÍ{r! rÊ¡poûü !ê aa¡f nrdsñ ãd ¡dd                       lr                       Ir
    tlr*nrlt¡rF
    ïo                                                                                                              L                        ß
                                                                                                                    r¡                       Þ
    f, ¡t   sr Ëi*r¡T{rf           |nf u Fr¡úË^
                       ¡åarr                                                                                        h                        t¡
    borjn                fir*tbFË-
                       úû.t                                                                                          ¡r                  t{Hlh
                                                                                                                    h                    Ë-lr¡r
    ¡rÍ*Iil¡*Þtr                                                                                                    b                    b-l||lr
            rlrfün¡?
    tthon¡rç
    bLrqÊütÉ¡                                  ieåçrmÊrD.l*f'lr* Ðdf¡r¡àoffoînGdràt¡rÈr.        ¡rüüxfln.ttt*¡cbrUdsdhrhrbrrl|thlO,¡¡ç*.
     llhrtççfu
    llrà¡ãtÍd*l                                10F.æ.tmrr¡oa¡liún¡darfur l'l*¡ùo.ktËs-tr**           r¡È*.r}tlnxr¡¡¡trtcadrrüHêr¡t
    |rlt Ê:lfrãafårÉ?                          hr-ltærx¡r¡ arcl¡rh onçCr5dlr¡tdid xtrrd glbJrtrt h¡ùt|5.
    ¡lËbtdrfh**r¡¡h                            Wt GÈåG[i |çrr pü¡ütr¡ Ðmgoo hr øûCç. nlrÊn
    ¡r¡r¡ndüüel                               ..F|Ybtlrr.fr3                                   Tot¡

                                              . th rã loû ¡ìrûlrÇ #orrørar r prqtdc cn¡lu'rect lfrrmr
                                              ' Ëuádc Ëult É6gftrû ütr ¡¡¡Frr rnnErt*¡raüa
                                             lüG aþ d€ Frrp¡r{t¡ H!ñaltû }ûrr d¡rß 5.¡Êñ ercr*ürrr¿ ftr{,
                                                                                                               ûdraorl¡f¡l*
    5ïrrCll*J**fa?                           fêdlrla hatË tuu th. üt þ lÉft ordt
                                             ' {Vtg f¡r JllrÞd lrqtry ùl*tart trrpçr{*onã*., taa !|qr g¡ô*srûhes
                                             r düÞ¡ torn ¡¡¡!f prr trrirdr*r ¡o cr¡r¡*+È
                                                                                          Tor,
                                             . n*q Èr aca*thsrü ilrtãt b Tat¡
                                             sfr hr* ¡od *rû*fd qFr{e! rnûfflfi}Þr¡r.l¡i*Êl ltlt æ }nf *f,!.|.
    Þ¡til¡or¡*
    ¡lftl*r                                                      CorlFd.tÈkdtt cûrnñónolrÍañftþrærtolTtrqcaa bcfbtarndr¡srlt¡*¡tf rrllE¡aË.
    f{c¡r¡tfrrËt                                                        n*t*C åyconracr a*rfrþüoo.frLfà.f flt Ðñtüìûl aú ¡o.*l$rÒl
                                                                Ccnperf.É
                                                                ctrtpaar¡aa

                                                                kdr d* Étrllæ rlür aOn¡ftt:¡rú ürçycln ñrl* Þ to.r
J6¡Ën.r¡rih¡                                                    âhrnrl ¡raæfI b6rnn nüúÞæd t¡ñd curp{c¡ f,lL æ¡:drrr rrf* lhüdC arüdtË
                                                               frs{ca*tü}qlr
                                                               . r¡êr*r lrodr*ñrmc¡ ccr¡ry{*rrr tl¡Flril *rE
                                                                                                             F!,.*¡

I           lld¡îGtat    br¡å bt kåå B*trt + hc úd þ rå¡l¡cnrds¡Ë*h¡ic+ h drA¡dl Tn¡d( CÈ{trf hdyof¡¡¡¡rå*ndr rdmfffir¡fllrlæ¡,                     I¡¿,
            Rs*r T¡vc*ct*r¡   ú f¡å|l¡+trc, h¡ùT¡¡.¡ t¡r¿r¡:oa*tol¡r, HìC, hdr tn.rif¡ntãt dt*ñh, f** ftÉr ïtu.t (rñËt dear¡dç hÉ*
            kil T.?r¡*CüCr¡94   Þrâ kr* ùltr Trr* ClrË¡¡f6.ûrtÐ hÇ i¡¡¿r Trr* eñeról ld.ta *¡cr1*r¡ fut:oa þlt f.3tE&hc"
            Rrdr Tl1.d {¡'ñtsf  llordtû.?¡fn fra* nÉ,r În¡cl*rær
                                                          ddù, hc- eÊt Trvû CrgrdO|drùæ, kr* ÞdrTñú ÈtrË¡ darlo4
            e¡it lnd 6rrar¡ ofTc¡ræe, hc* Rdr Tñdf.¡*ñË oafã+ r¡ eid Tñ¡Èf¿r*i d üCt! lÍc. fr¡llt 1Tr¡(* ÊtÈt d llrlhh, hc
a                                          þ                         ll I
                                                                                                                                                            3
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 189 of 320




                               Ëx¡iþi{ t3
                     Rstâ¡l Ssles &de,   *Tn¡ck   *l0O{
                     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 190 of 320
                            RdrTn¡aaCa.r*rå!ürÞ
                            2SSlffindÂYr*SE
                                 Â¡ts¡r*G.rffil5
                                 t 0*'€¿2-192I
                                                                                                                          Rßtrtl Sülr3        ffier

                                                                                                                    ltt
 PtËür ryüdarbÞrÉËrrl!:
          gFåtårpHa
                                                                                       TrSatYl¡rb          llc
 Uåk
 øt:d     äfåï-Ë¡rr¡a-                                                                50ãtrrdolxþAr¡                Ðffi3d¡      CÀ        WTî
 $*. l¡txúr¡C                                Srb            Þm$ûr¡+                   #                             a            !-       4
 tb tîrta                                    ådrllp.                                                                 {3ro}æ{õl
                                                                                      F.üï.rI}r                     lr¡r.¡b
 oür        WtÈ                              Tr¡tr
                                                                                                                                 FE

 8ãrt        3l{lÊtJôJñ50[Ë442fË                                                      Èrd¡rrf lrn
 sç*l        SfEtlT
 Ið Èr   *rn¡l¡rts*ñ$                                                                 ll*                           crt          5        4
                                                                                                                                 FT
                                                                                       Þflr¡E

                                                                                      îr*tlreïädh     ..                      Þ1¡Û|


                                                                                      Br¡c.tjlr
                                                                                      Lb:}¡q'.


  S¡L.Prir                                                              ãL813.æ
  F¡çwt¡hhlF.E-T.                                                             om
  F-É-?-Tkrã!ü                                                                6-ü
 ïdkvÊCdF.E-T.                                                                o.ü
 €¡abrdE¡únddl¡ffi                                                        7-137.ü **î¡e,¡lr
                                                                        2EqF¡Ém

  D¡Cc      H        F-Ë"L   '                                                at.lr
  L¡GCTiË                                                                     o,m
 åffiTæ                                                                   ¿tÐa.g{     Tä L}rËdYrlidcÂb¡rñ¡                                        ô.fi
 ülË. Trr¡r#.TÍr" lbffin                       Fs                            {t.üìLxTcreaEr*sord                                                  û.fi
 Ilæ¡¡sisvF¡r                                                                {t.& ?eH t{¡t *þr¡e o L5            Vd¡Hcl¡l                         û.ü
 å¡n*I!tì  FË                                                               æ5-S Itf€atctlüB*x                                                    0-fi
 T.a{Cdr D*rcrd Èb¡                                                     3a aas-Ða     Cdr*üOrd.r                                                  {¡-il
 TdDrñ Fr¡nrt                                   öñ                                                                                                å.fr
 unrdl Ht ãCru fL¡ rr¡ fEr¡rv               32-aÉ-sr                                  I*?5l.¡eCæqrl
 âElnflvEaFrrlcEl¡ (¡MËË.              ü FÌt3cnE5r                                    à¡gG Þ tâ. ætu d ú¡ û-q úr þ t**a Ir È!t*l
 r.t. lfi rrg I clrü* rç   ^ærynryæ
                           F* trn-3 æ,ãrt tã¡aË rû                                    ò..rtr.l -il u¡il þ l¡r d Crt*.rcftaa     f*. *rí
 ïtl,rå                                                                               ¡ûEI¡l¡.t li.a k     b nd tår 1n d €*r{.     * ürtr           ât
                                                                                      ä¡¡¡ d b ,r# r tc ç¡ryr dtàl$rdÍd |tr l¡5 d Har


            ?Jl#t      r9Aãt¡rf5llT- FãAL Fgt ¡i¡Àvliltfi                                                                             I       t
             aaay   FåT-tatül¡€ tElFltñJTy (r ftfl.E

 tËlEÞ ll* f,¡i¡.ü¡* H Fo-nrl     æYHû                  ll¡                           QFFEIËGSEIT
 r}¡l   qTãçT   CflEã,'áþ I¡FEGE ¡F                                     *TL*ft                                       RElEtË[f t[E         r¡ü
 tä39F,     ël-ß           llr                                        llc rËË ç
                                                                                      oF:RAæEttËÞtt
 trtrtrESülf.tECAE[E
                                 tnË5
                                         !                            tE'E¡t!úl
                                                                  *ttËrqäÉ5'                                lltnfr¡rEæmur                 ar

 rtürs F rxrrg qmtmElrrÐ En¡E Ëß nßrEa.


frrc Þr2¡   â;!¡tr
               Case 1:18-cv-05154-TCB
                     RdrTn¡c*CllLñåüffiDocument 1-5 Filed 11/08/18 Page 191 of 320
                         âS0ilol¡þtdlflGnåsE
                         ¿|!;rrGAßl¡                                                                               kll        tillcr ffier
                         {40tl6æ-rt¡r
                                                                                                                      rÍilËAilDffilD]Itof€


   ¿    ürnr¡rft nÈg¡åE*8 rrc ¡.ü*lrr¡B

        ÉgFfrEÉILY¡¡ffiI.à¡IËÞ.




        llañìÍfy búic¡tfafid ü Slra*3 prfuar.û þï Ðír. ll. ã*¡ru. DrC¡rd*r {td"rrr*flit 5ra¡a.t Faúdld Þtrrt ú¡!.Fît tu*Ërg !ür rþr hÈsrt È
                  g g¡ar*aì aü,ls*. ånf rl¡r¡{x ¡r trf ltË üi ñ faåd btna töpt¡**oeprdr,
                             Ëra6Fr åÉ tËT fûarfil ¡tolrÊ, 3Êr¡-s r*FirttLy ¡rFr¡r¡      *t
                                                                                         r*rn¡a¡atEs, tFnÉÜt ü            trtD-
   ã.F.ær¡CçaÌrlr*vJarlr, ttûË3#ttË*ür             h¡à.ñtrr¡idt (-rrrd}¡rrtäfof|.--p.ldtt*a.rlûllhr hûÊÈþt¡{r¡ülrrd tr.ürtdrb
  þb¡ dåffibÕd¡rûrld*¡rrÞãüildttr.hqüE{rl             ü.Tr#rì/'GilrbJìd hnfrr*Érûte;ri¡d¡;çrrr-eiirl¡¡r¡nr¡rm
       lrûl.ttfiTild¡Flrv¡ütlrlflhrçry¡ricdvlh¡tbl{,rrtr¡û¡¡t|rr¡rl¡¡r-¡JHrñt       ffilil-ñc.(1.ütrfit|f.ãrh{aa4*ücjli
    eÞrfrr¡dTrrå"hYtlfarf¡c'.r¡."r:;qrhû$fr'ttfdT¡b.q¡Þ.r!r.rÐrãbrhlvfbDrCrre¡aldr¡rdþþúrrtüÞl|y*ict                                            ah.
   ddúrydnrTn*&V¡l*å bÞ.*.. êËnc*rrüürTrrdr.trtfrH.¡.þLârsrt'r¡D.rf                              ¡..r¡dd..rdJlr1¡rdrsr¡ùr¡r,
    i D.¡tüÐrlbt*ts|,i          f.ffird*t¡æ-O¡úr¡¡f                 rstp ¡.öatrÐñ3d-rJrüdúyft r¡nñ.irlütå!ú¡åb¡€lri|d b'fr¡Ö?drtâr!
   trr          i âr. l¡rlÈr.                     ¡AË¡t ùt nn*       c¡ünll r l räh...*. ¡raa rï0ll*ä rr ¡*ä¡.nC na(rü¡.i ca fhdrr. E¡;¡frlf
                                                 tril ¡rlH b,låråfü¡lr¡'ddrt â Ð'r b *rh*rþ|brryrwl.                  {râtl¡*r. hrrrtEñdtltrüúfc
           r. ürur F. rÈr tFç¡. slc. a
    6" L¡rtk h Îc.     It¡ rräËüü pr!ú¡{¡} lrË*t dr ür b.d ù- tdÍHdr.nirù¡næralþù*kldrd                          üi. !û¡- n{ h¡8¡oa llGft*
¡r ü ìn lFÉg¡xrsä¡p&d iür bËd ür * r*rñ {kdü¿ illrrælal r¡{t qrdt Þ ffi ôrÉrtù ¡ræ Ël |tt* Þ ?ry. ufã F'thÈd þf lü4
  r¡cà ld¡        rË?dúra þe ln¡sé * dcds¡o trHþr
                                            gr                           Êfiüd ry rta oÉr".rr.¡{fs¿h         F¡ï rytn FhüttFl*tyii.!d.
    ¿bÍtütd.              Atttû,ÉcËdadeirit r¡ùx¡rgT¡rd**rtrtai¡L,*Jrìd¡Êafxl|dæptür¡ÐrdÈi¡âl¡r¡bd-ûÍrFÍ¡t¡Él
    e ifl¡f !¡¡*¡rrx¡        û¡ËËslrtsmr¿r*ralürÉltlg¡üih.È¡.tr{r}f                 fìrürrO.¡tË,rr|' rratð ¡¡¡¡*rd!'ç                Êaiñalltla
        rÉ¡iìÉiLÞ                                                     Frã.-dr. ürþÐiddÉifiæb                   lrrPÞú41åa
        ¡*r                                                            ü. Pf!Û¡ÉË| f i. h rüË¡d *r lË ûrH¡;cdrup*r                      U*rdrd
                 ü*ry rtr b ün FdgF| Jb {:r¡nçr r¡d¡q ¡ü¡rr#n                     cüÈbtbþruf¡Sl
                                                                affin¡- þ¡ftr t¡tlÐd* Elydt€ atlr* srd ta Gr, ü. rþXr ftd
                                                                rl¡FEE n rE¡!.Çtr €r- tr |Ð dü[.hr¡ ll *rËh lbi            H* ¡[ut rrrd Þ
                                                                                    Èrùil*rr        FdtIfr.ffJ       ¡ülså¡ Ill€ffirãry9ó¡$
                                                                                     {'l}Fftulr'L iÉiñldttït+t drcfl rüûtnfin¡tü-rd
 hÈûdal Þ carrrmr¡ ¡ds¡ {Ë* O*cr.
    1A                      åIFnr¡¡sü*¡ntâtû/ütd*ryàdbt ¡¡¡tgfrÐâÉrsìffiÔ.*,&Ê!ìrfr|l                            iðlba drdúrwr         rìtisiLdë.
                             frfütffi.rû à.r$rfü¡l CodÉ" hcf¡ð¡¡lrf ñilffidþiúìdü*dCd-nagË"lndl¡anr¡rr{4ü                       úaåûñ|'r!+ fi
  ¡ra¡rËùns!¡r"
   lr.Frrrdt+*           ¡lt¿{str"    þt rilyiÂ¿'{ft t rd'.ir$rË byso* cGnø:r*. trãalh. c¡.sûr.i!..a                    tËüurbü
        raffi  #'             !rrl.Dir â i* {l¡aütÞ!ìr*, tleìa. ürü. fuÐ.drå{ hrü ü. rrlt {dt âr*    Þ r*of,.çn   ¿¡*¡l*
                                                                                                         'rr¡¡üaÞr¡Ltb.
                                                                                                                                  d:tÉa
                                                                                                                            - - rrdæ
      h €û¡.ür úr     rht ¡atün fr ù. ã:t üd ârdr g:rdr




                                                                                                                                               ttÞ

   lf HlÍ ¡Grtt          ùþ   *rrf    rry Stdtú ffi.fl      h ¡ü lr¡Frl ¡r xlllû ald ¡lFd Þt [,lc.fi¡¡¡Iüãd    ¡*|çrÈñ¡.     i¡lf prï¡n * t.td
         ôllù trrdìJ     bt   ¡f*rd  b nlû rl¡rp¡fcf br 6 il$f¡ürì rrCr irfl{ 9ruã:n c pÍ { t rüûrþr Jral     ûa   ffi.     ãJÎ h ffrir¡ Ërd
         rd h r!fr        !f ü!. f,Ëf l* õülìir b !. ¡it*!5 üd affi




                                                                                                                           Ê¡ñrh*[¡fC


                                                                                                                                                 2
                  Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 192 of 320                                                                          ir.tñ,
        *nsh hÍvary Poüiry
    ¡xffib¡
    æ
         ñ¡cì5

                        fu.r¡t¡t rb rÊS*rJ rrÞ t¡üyor¡lWçr dËt                                                                      tt.lú          rü a¡t      rtìß
                                                                              *ûrt" rld ÉfürrIo¡rtrtlÈldlÚflrtrbr               b      rdfil¡r&crrúåü
          *tt?                                                                          srür                                 dru¡,                arat
                              r   SæJlcsrltt¡¡nbrr¡dbre
                              .   lÈ.ltb*FgËrd¡r¡rffihtnory
                              r   Ûr*hHtorfdr'tMtrbr-r¡A*r

                                   güFo¡.                      â¡Þrngf                                                h                          l¡l
                        trgtcàl srfaar¡râr        årË tåtr¡frrlle¡t' Floñf ¡lhflHoì¡làrltæ                *dr Ìr¡t€Ésrù*þ                 drç rnd*¡r{¡rrrw ctl
    bot É ñ *Tt ¡or pr*o.l¡ lfunrüon                                                                 ùor¡   Èû    T|T¡tt   Êrr*r¡ Crrc?     h¡0rlk*dËCni,'f
    hnr       ¡b¡rgi
    Í*rÉto prË-lqrtfiË.cüñ¡,rtrtütaÍF                 e'|t$!     il.¡OrdÞæi't o.dcrrfid l.!C                            E                                þ
    icrrrÉf           l¡F                                                                                               ¡
                        ¡ad                                                                                                                              L
                                                                                                                        r                                l¿
    ¡rqjhrlùrÈ*hsF                           Ë.                                                                         ta                               tÉ

    Frr*#¡çftfftËû¡çÞ                                                                                                   F'                        ÊrHt-
    frrfr:r¡l*gn¡                                                                                                       b                         nür-
    ¡ç!!!4!!ËltËbF                                                                                                      3                         fci-


    IttÞr¡ra
    rüoLfu*htbFdill                      Rdr E¡qrfhr¡. hè rñd f¡ ¡âott õïncd s¡üd.¡..h              Sæ   r6Írrrgorî¡¡lt      tÈñffid ltr lr¡ Þrcds¡nrk*.
     Vrh¡t *c do
    lþrtuHIhú*!                          1o 9ñUcf     leit pet¡$d fMa            ùon {n¡r¡ûrorùrd   s.*     ¡.S ¡¡3|,   ñ ü Xút ns¡r¡ft¡f sæt.rËÈd!,'d
    F El.tËl*nù?                         hr. 1I¡¡r n¡*rr* i¡efÉ qonlnrfltl|tÊdiaad åêrdflh¡:¡d hüCr
    tlildn*Jlh*Cr¡¡c*ca                  ìTa   dd ltrr fr'rqd t¡fuæUgl.          âs   sry¡.| r'ãr ps
    ¡f¡rrr¡dm¡ref                        r   rpl¡hrùrcrç
                                         '. ¡lË usfo.¡r ¡mæ ¡úo.ltmn rf¡'*       .'tfü'fn .É l*Í!üOñ
                                            fgyüa äntÉrr*t         r ¡i¡e r¡¡ tnræc lúoar*r
                                         w! ¡b oaü€ìûrgrcoll{ Hoø:tbo hËn't ütrcrt s¡chrrarû hcr, &t                                 ãaúarùrF..*,
    *r.rfltH{¡à-ürf                     F.dtra l*rghis t|o{¡ìàÊ rtht b *rit odt
                                        r ffir* frr #¡J.Çrrry         h¡*Í* 9.r9rrü-{r*'.rrdo.l råtot prccffi*rcr
                                        r ål¡lr¡ fudr r¡*ra lqr htl¡¡ítbô b.gkl tÊ'ot¡
                                        . *t€r|!¡ þr íaífu      b r'laftt Þ Yrr
                                        fun tr*r ¡¡d ¡¡rìtôC @lp¡*fi1ïtñc youreond {ñrru h*drrta;
    9ffiqrr
    Añûr                                                   CoñF¡aa!   red ff srxsr       os¡ecåþ r êdtrFl lüqt fli br lhncdnd               oo¡ûlg¡ €FFr{aa.
    lhrd*æ¡                                                corngïfg   rxÈ   n¡*Ed þ' çgnnun o*rertrp ü {¡¡ûot nr¡, ãr ¡r*¡tgi              *¡ æår¡À
                                                           ærhF{a!
                                                           ¡þ¡d! dûç¡ îæ dlrrÊ   xfñ nontr¡tr¡srùGt ã¡ ærtetÞ yo.r
    ¡ommr*rtrg                                             À h.lnt çrxrr.'rt ùüËn ñaí{ftd ftr¡r$ erçrsfu hÇÉt ú rä.tË nrsl¡d pp*g
                                                           f tÊrYiErÞlor¡.
                                                           ' lncl¡úarhÉd;r, ñ¡*orËrr'f*¡r¡¡¡¡¡dt¡r¡álryrþfo*dcr¡

    ¿    È Éoh    tndaÞy *dr Ertrfrr¡êr, h.-rd ft*dfflrGdrå*¡Ûá.cAüc ã¡aÌ lrscl*lgf ht{iol *rr9artlÊtRt rúäffiFl5.ñê$,
                                                                                                                                                                ¡llc.
         hdr Tr¡dC¡¡*r¡of ¡rl*ö.n* lüç f$û Tn¡cl ergroa ¡lfbrt¡' låÊ,, hdi Tñdc¡rär sf Crfü.lr¡,¡lc. ù¡Ctlt¡¡tkd        llc-
         Rrrrïñ{*ffilrûa n¡á& lü- fr¡dr Ttrú Ctrñd*¡¡ta,hc. hdr llr¡rtEsxr úf rûåq kr* ât*r 1nútrn¡rof rk e¡oredqildcûåc,
         åJdrTn cr Çllllrðd Lùriil f¿tphtr, gËr     Tn¡å Õq¡r¡d ü{o. hc- *dr 'tlrrú C¡¡*¡*ofOþiatm h.* ñ¡*ÎnËhflafftr¡nrçtnc,
         h.d, Îrucl C¡lÈr5sf lrxrrl¡¡q hct ftÉlrft¡.t C{rñrrt dftÐù lt # *dr Î¡¡c*Ç¡rg¡ d udl. Inc* nudr Îr¡¡dÇ¡*¡dttrht hc,
I                                     þ                      l1¡
                                                                                                                                                                        3
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 193 of 320




                                  Exhib$-t4
                  AG\ryS Scrviæ   Agræm*nt- Tnck   #001
                    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 194 of 320
                                                                                                                      &dle
      trlldrtürlnl¡r.t ¡l
¡*-., H;rdnÈ¡r                                                                                                        rÐIRA60r$a7r
      J, (u:1¡¡¡c¡        Inf   cr¡   nr¡lit-;rr

                 $¡ffi                       tlc                              åie
                                Ar¡*tA
      b
      RedsrbBeedr                                                             TA                                                     #r77
      ç                                                                       T                                                      ¡
                €Íp{æ1
      lf- D*ele¡ lælo:nlnli*¡t                                                      lll.   tienholder infornr¿¡tion

                 Tñ¡€lt€f*.r-J¡deænfrr
                                                                                   b
       5t?EYIHBËfü
                                                                                   h
                                                             rL       &ffi
                                                                      ¡                                                                   ù
                 783S170

      lV. Vrhi¡!c and {ovt'rcg,: l¡l*r¡rsllcn
       ã'f?            firEm{ATtofirl                      FnÛsrlir¡FnpñÊnr 3tF0llle¡Råc|ünaa36
                                                           H
                                                                                             glti¿5t2ß17                       s7,137.m

       E
                                                                                                                             ü n"¡        [J s*
       *årrdrI*
       ldfdrCrnq*                                                   OÉñl tæäç                    h¡rl*drrh Jrlt¡bd
        fJ aptær                                                         ffrr-lrybr                                tl E|rrÐ(rr
                                                                                                                      FrrkÜE-l
           Øtt/tæhç                                                  ü tart-{thrrrdn*rtstËl*
           [J nq/hüryîñ*rrx{r                                            flr-strp¡ EJmq**- lJ [IÎrù|r
       ff¡r¡¡*lrr-                                                       (ilï9ühr                  þ5hr/
                                                                                                   f¡*llhrb                  l¡-b¡qËt
                                                                                                                             5úhÉ
       Itorllr          38                         tilu   sog,ûæ          tllxt!2o17               f*EË,f
                                                                                                   lrhIl
                                                                                                   L-rtT
                                                                                                                             *dhrb
                                                                                                                             tLr
                                                                                                                             Hr3tr
           -l
                                                                                                   t¡trlãf                   n5lät
       i        Srni   r¡r¡trSffit¡¡*dfdÊD*Ën                          (ffirhf             ItÇ
                bjËiiljiri¡'-l*-'                                         2â7 ,850
       -                                                                                           r¡il¡ä
      l- {u:!onrer Ãrknrr';l¡d-çn¡en}
                                                                                             f,L nta                                          ft
                                                                       r h                                    ü
                                                                        tllÊ5â1r
                                                                        t*b
7-1   frn¡rHr+{L*frq*çl¡f                                   rb*Crf bLrtrrhrq,Lçtli-rl     llrrftfirj+kah.
           ¡r*J*rF*{rldt                                  klrå4t*r{+¡ hff rç,d:rqr J*llxt*rllr.-Ja
                       ffisIffiil*remilültl*amûnm
                                                   ð¡* llr.õl .ãAt | äXtffi
                                                      trffitt¡il ¡tr..Ëttlt.tmt8l llr.,lFt.lrro
                        Jlå   nrtr.rfFcûüflrlr                           Err Éa¡                            ffin      r¡il
                 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 195 of 320
                                                            ìEruIþOfTTIE|E
 h   lþ æt d r *rÉ¡          H ffi. fr qn Þ ry þ fr. eür¡ d tËr' rc rd Sü þ tF- r t*r r 6Ë$ ft ¡rd hF k
                            ¡l ¡ sært !üt
 dr ælr* ñ¿*¡ rdrm* d t ha t¡tl b m¡* lt¡cth' rútd þ tr En, t¡nür rd ffir ffir â 6¡nd rt üË Had *rer r
ñt Ë þrçr ÞrÍlhf¡üEnÞflidr lxdg$rrt tü üËË dh dcn hdm ËtlndÍytu{üffi É.



                                        bd h' úãr çl*           lld   l*lrdfË   b aqlgrt cdHd   rfÔl.
                                                                             lËrïãCr¡Hcffi*              HftS tlç¡rürËË, d
 pullP,   ¡{tå¡oüt,stffi,                               æil+! Jt$[ Þdì¡r rd Fr*d !¡üfrç fü nl" b rd ütlllutEl nnfì*tgr¡.gl;
                                                        ffinrclnlltl¡r
                                                                       f S¡fxûr{



  EilYJT.
 nHþIt-frh*f¡¡rtar¡Ë¡lÚ¡ürltt¡tdtilnntÉF                         ffiü{¡{tIf€RìÐaFltrúc¡argrdr.¡f}5ffiCdår.æt0æ..
 :irb,SCfr,ffi DoãH*, ffiDottggot¡Ë,ffiÞoÈ¡¡Fdil¡lldq ÊFT¡üU¡Uetr n CfüË{D0C1lü$mcggarür|,llft
 Serr, lå¡ffi   Ca*d ildlr {m*t*      EC¡n, ry 0¡*¡ Ho*h lh pprdr dæ¡rfnn &rGÊr{þ rï si-wrr**¡ntå
 ItnHrrf å¡rür Curqr f hfr l Ë gr Ff 3d cqs*. fttrT. L l*dþ ÍÞfu L d: râ{,(s ñ, c*l¡ æl rh¡¡lr
 rri*d,utids¡l h. hddaü:çËlrlc Ë¡ {htrf 0Ëll rdrûlr ¡rrt &a¡n*#.                 be
 ÊTP¡Sl(åBE-lþñ|fr*C¿ryrr¡iüðtË# Rr¡ür.|tri#r dtr¡¡d*cdt, try*r,*r*,rlbr{æar¡¡ú.fdür¡þInliË
 d ¡rr l1f: Tffii drtp, Ëto {^['trCûl trtr ¡ür g.rüy XyfC Frl¡ti¡ Jr¡r] rts caryrurtd Ëltlr, th ffi, ¡.¡prrr cufr háid,
 h*er.
  ffiAnifn        llll Om¡¡G-TfË            Frn   ått                                 ¡rrnt fdEfd   hüt llrtt   krls   þ   Flü. !þi   rt'Si, pirhñ   d




 d   rrf¡ùrq*¡l          t* r ã ffirl ÈË $rå¡
  st.lqflLü,f,t!FF+rl#rl¡Se                  {ürtrtr¡erdffi*úú¡TarïlJrlrStütçt¡æ¡qlÈrlmlrrs¡hnt!.tfsû}rÒr
  tsn ltr ¡ürcr * { rñr           Tc to 5{þ *ú rd gn           n ìffir ilrlJ ülr qrr     ru¡nl üt Tff ùhü âr dr¡ dtr EÍitú ¡d
  fpdålll*Ët at*dq*raocll$#.Icd brlrhüædbúf þdÉ$ ryrrrårl¡bdu*bqrrrç3nl                                            hrülsrülì,r
  d*s *1?õ.ü| Ptü &r t? þ ùc g¡ S, rS Þ åiclrd tg tr$ûEd ã rb¡G Êsetr} !ü æar'æ¿ l¡Éb d ü{il ccþ ra q¡å f
  r*lùrxrrt,
  T,il,tfçålgl#;F lr*E *1cr åffi r*Ey *rù år tr*dm d¡ cocrd cntærl{ hfT 0ñ rü D#þ hræ* ba ffid år
  ç b trt h¡ff rnrq ãt iþ¡ ËütåS) f ænç¡a À pcd h t¡, dglrd bi{ n L È$iü! þ l¡Þñmf
                                                      nl¡rEnQ.F#r.{FrËE!þ
  Ë Vrr H*¡l I d         üd trrÒ þ år färq #       r !r FW I rnç Q            rt     *c*a úrr I* ISr b r qû fql üd næ
  üæ b ù!tÐ ü. fn FrrË å¡ t!*ü t*t Yc f¡r¡l                lr È* rd ürct tur b d lr ffi       l f¡* llú#æ f Çælß,
  mrç¡eflFlrfrcgçd¡sqantl:elnünürtll3dd¡dtlC¡hl¡Hgilü*ilgf¡*ä¡kñlbtq¡Þü{,htlgr¡r$
  irFi  ül lT{ td lrg¡rùtf lnrú rd lùil *r h tsrd e            podre Etã! åoç f F} *É ül pl tr rr ¡¡6¡-r try* tar cOü
  btfl¡tùr*rtrYxìtfld¡htrccqndffim-                    lïcrn*ffidffistfTcrlrlrrærñErffæ*VxO¡nl-r¡¡ìb;y¡¡¡¡|
  lrFfrd- Tc a twonü tr pqhg h. tq*. ïs sl trrr d tr tùa**t dllrg fu rü !dü ügf hf* dft Þ E* äffir                            nq
  d*tåartrrüñ5.cüiltdtr#rn                   [ft¡ât¡ffi¡ùF¡iuHün*ro¡d**irdTttrrl-ürqrulct**lrn¡r.
 üar fr {    pry ïo¡ h *æûr* ** t: ilË ild cqtüm oaü* fçH*.
                      fïtÉ*r       ñry*ååurÈ*rft-ri¡¡ &rûhr h¡haf 5 æ¡ ür¡¡¡r¡¡¡¡lgrrrf.
                                        CÍ Tàl frt r i.il&ilãShhüùr¡{* d È¡*rúoúfoa
                                              lþ Èralaaft*ËXF t b ¡Jr rt*r*aùda.
¡t lgffii b súit'd b üË ùl*[ F.trê sd srüúß lþ *kä åeä r drü t faåiu q h. m þ åþ f¡lrç¡¡¡t ItrË ffi
     Hr¡ tnd¡rüÉ ftrrd nüf pøridod þTc ftrng*t þ ürc Ourd ìffiÒ.
 sËFß llltlt trr{ þt lr¡¡É { mx b tcld triú rrrl lË $Ëð ¡rxúf * *e
 frùrJtrtltr{ÆÌl*rnrtrü¡l              tdt t*rd?¡rlYltbbtnå&ts drf,igùl¡åürdilo¡üsürd{fÐAôå¡;Tl"6*¡Èr¿ã
 rffi*r,         ä¡r' ù, ll üd ä - trlr tÐr* emh ffi                 ¡r** h..           æÉ b ùa tß d t{dllg *Ë I
    S:th äffitnda ¡a Hdd.' ¡t üú h ü. * d ÞMr *a i rr¡c ffi fiffiISr* nrrç tlln * *emÈ, ærã                              ¡r¡rhil
                                                                                                                    h¡. ¡¡" Ër{ry
    ü b P.O. Ëil ?!* f$rruì¡Ë, ¡, tt6g& .rd üt t¡{lÊô t*phcr¡ n¡Õr è t&õ?*tæ-
 f¡nd- nrr t| äf6 ¡.tlryr üd ir r rtiwåüa¡ yö.¡ ¡Íd tk
 AËilÍfñ.r0)tiEt¡CTRIE¡ÀT                                         FågË?dË                              Ctg¡Ë¡g.¡græÊErËp GES1-È
                Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 196 of 320
    BrdsfilÌ.r tdtdlt ftrt   -   rrr   tho   Hfl         r*ctltçf É cÊYsrd f¡r fil:x¿ þ Ëffitt þ ftrtrr t ln clir* d¡¡þld o
     ßtbr¡dËìälå                                                            ÉGrIrrrD úgqtÈ I! lt;rm¡fruttEr
    ÊûlÉf -lmhtrl                                  nd *û         bEF*cail$ FÈ


                                   ût Ë tr{û[jtrt rïi¡ ¡rffiilEr I ldi#         û   tla   fþHñ tf1
    Þr* Fç-twr ñ¡r f df¡rA3nrx,
    l¡rtohl-rf -tn¡ rtrrHilfrr i¡drd mÜr *mdcr h¡rtdpufúrgtrfrñgfu t; Frdn llt¡ tn*,
    tt¡ * - trr lr rü t d * l¡rd þ Tæ k b lül dæìrt ot fr f ft* Pç.
    ftö c Cmri tld{¿r - rwr f*IdtÕ ùraùo¡l at h br*n Fqr
    fo¡r d Tû'- rr   !ä Brrr Hü at f* fFrrh F¡]
    frrqnr$C*
    nrdfirhn¡rr$Brtlürei!úãk¡dþtl&iaturyCrryt'.lr.                    hhÊürrtürrlrmbçir.rËUüçlrålbtryri
    rütrÈ*d¡l¡r$ir.ùmùF*Fold*bùd.Yn m¡lrrdttftüt*tllllr&lfffihc"lTNk.SúñrÉ¡r¡qL
    ñ1il0¡l'ßl.
    Tqrñmafç
    l. Y* Hffi û. :ffi¡t'        t*ffiü *rs            ü¡dll þ ry rd J lrçftd çn|il, hEùü¡ bÉf rrËFr brrlcr
         frtrrd. It ilÇtd näFrr¡rf tf¡, rar|+ :¡lei ¡rhrld rd ilìr}rtçraÒr. Ilrmr* :ç b rç.-d htrlfr¡lllrtr
         t l'iaÉ d r t¡ r ¡il5. F ã iñEre            n$T Tql l@ ffffiä|re ¡36ffi tlllllG lDttL b t. rü ûi Yn¡
         ¡rfor?armrñültTürüa¡rülárcðf¡.r¡fr¡*b*¡lprhil                  rdrãb¡5trådrf ùL,rh¡lrdrnln.
    L ltrl nrq*|nù lûrtYqrY*|rtn Hrfrtrrln : Èr&n ærr
    I Ycrdritshr m¡Ecllrbbiltårballnr                    ffim.
    a 0lrct ù il¡* ¡¡ä b cI lffiü      a l${tlúll8 5 ñFrl r år- Yn rÍ ¡å* È¡* ågrË¡ar ¡il år Affir       ¡rtcr Ë
         q-l¡qd¡ry*.
    5. h år d Yx r¡d þ ncd* l5un*år Tr *rbd ch l* rnl rilb lolú¡* aq ilf S eaçrnú A) å. rrtfra
         fu* ffi.dçf Lf T* Tæ*d#t             r rdrlr*rrr¡.ltH;l trf ¡alËntd ffi ¡çr¡ Cl tn *f¡f¡,t¡¡¡ dal¡bra
         tt¡cdntFlrad¡qn
    *nncf¡r
    gl|ltþ|:e,wrl¡rrNrrdù*rffimllHaà¡rot]if¡rrmikL¡r¡¡dl¡*ü.tbrbdtr*ñ{,?-!¡T,äï!'¡þr
    ãrË   tÉ   Ahl¡rã f   ¡q þ il.     â* {r¡n:ry çti* lb rtffi           rxr       t á¡it5 lF¡ü r* tllÒb d-   d   rlF-¡,
    &{hçtlrrìqrÊanrt
    rÉd þ *r r¡h* årff¡¡
-üñFRG#tilGodofrfltt                               æ   dtÉd   Fr   * kçfr;*!
  'L flrnf - ærtËf làrËËlod ¡rÉdoeür*rdoaffgr
   3 tdr¡:dtffa¡ærú¡.
   a. hç 5 r srrd çnl cr¡rd trt tr Cr cqrur d 3 * tarrú **               l¡nt
   5. Ê¡*r ftt ; Ëffid rÊ L d¡hl ¡t*¡¿r rm{ nçfr d tr r ¡f hrnrl r ffi                     3 Tx cll *¡r
   r*rr b lffi |¡ !ùì.tr, ¡ï ..f, ryt, r¡bmt c h¡il k JtÊñ ü* xÐr       b ñã.d b qctt h¡|k qr ñ.
   rË¡¡¡ il.* rrrl* tñr r ¡qtrfl B ffir.
   ü, intrtç¡¡¿le¡rrTha3.fliüGlrãÊbn
   7" rrtcqæH#Ìrtmml                 åil|ffi wnc¡il3fl¡rfi"
  t ûqr€üdbf t¡tfrÍCrd¡edahúrd tig-
  ù 3-¡ Ë¡n, rtl btr *¡ F{-rd b únþre rlh ¡ tad r¡tff ffii.             rry qx     ¡ü dft rÊ H :r*i' ln
  +refct 3a r ærnd nt¡ h t. =FË. l¡¡l r I -¡t dür n lËf| ttrtr¡r *.            fry qX       prr *fr Eru
  üËt r*ffü 3 ËËËtil lf*ht tTllmf, ftåùitt*ãCaðtûh lffif nf¡ tÈltr¡nÉat                       Ë-t ff f¡¡,
  ¡+* t-r rd ård b-. fç cc* Ër d h r5l dr ¡rit *              r iñ$ üf bl' mE lE e frrft thf ftt|L
  lù h{r tra þtdt â.Hebhtærd¡¡¡tr*                    tr#rlffittñ.
                                                          -
  tl. hç crrrd fy utC¡*UË* lçod tr mrHrrT ffmiùa ËfËf.
  f!. A hüçr Erlld ft ahtlñ¡ il*tä+ üh              r äs 5 lb ürrt S ån ¡ûdôt ttr¡ c &                      rr
  ¡rård tf a¡cm* lylr 3üJ ffir hâËr,
  11 Tdr¡ !tüË          dr TrhH* r r¡f¡rü ïtìr må*nrtr*p¡n
  få ¡r¡*r r!úa ìF- d ffir ¡¡l¡n¡f ffi                d*adcr ü¡r ü cråc *¡-, s*b*         r* c*¡. gtJcl
  fr$þtr' al*m *d år pç lt¡*r h* r üÉ l'Dt ;ð Ér *r 5 ¡rtír h ffirt            ¡*         *¡¡¡" ft tråa li
  id nË, dùa lÉ r led, ntrrlr¡ * ür qh [n âr þ H d*Jù c hmr rüm¡e.
  f5. È¡-¡rbot         dhl5l-.     d Gü*.
  ff È?*r ñçlrd irnüñ !fh4 ¡¡mq t4 ¡r¡tæ üËct, rh¡rt -||a |Er ¡rËIü, rSf, ilnE|Ë r* ffi, ût åt. 3ðE ¡f
  x, Ë d 3¡4 r ln tb rdysd ¡t C.r* txrrc'
  l?. If. ða d frt¡m, t¡*f     r dly rtr ¡ &rdm I oor Ç:ra h, Ë f¡nöÈ
  lù t¡*t Hrr d ndr I ltFht grrtlrr rtü¡{nff sr ürrrr4-
r ltlCLf
,
      bddrfl or ililtl     tãF lc d tl¡fE ]riftr trç lräa þy, hmrdxcl h d ffil r, #
           dry.r ùr7fË, hd:lrht, ilFed rh¡r c ¡r rh       rFm,
                                                                                                  l¡¡' ¡rdr {

  Tlf f¡nxa ¡tult nr hnil r crr¡r rd b tn n ûltr Ë
  t. tlr f¡rËl* r.H* tl ¡ ttf' ÐËãl Ëtd tæ c hl dl¡r d tr ùIrhd fr ry rî6, h& CÐ nB * ilrd bt
 Y*¡.
 2 T¡srdYrYËþmà,
 I Yoe lffil f ¡lrd å. FÊa in hr * hry, pdEr c oúr x¡rrcf ¡nle* u ¡aü, co4rt!* r ç{ arts
 ÁÊïüfËü'lræ[tFÍl*låÎ                                              Þ3dt             G¡STttHn Sf FECEil¡EFâßESr'õ
              Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 197 of 320
 ,t T¡lïlürarbb¡oltrüüaårlff¡lrndehltr¡¡ñlgU*ngrIürCtor*lbrete{nrt¡*ræð¡d¡arnr
 IE.
 i Yctlf¡l¡t lllt{ rr*f ttllråldrïd Lü,âo!a nry4 rå¡ç* ÈlltsrGlt¡rc¡¡ffoc
  {¡ü¡Ë: I Þ t fl I lgqn lf                  .l   ft* ml.   år   d     I¡hd      !t   hm drr *r r     tñ.   til G-l Vl¡. lF t dñr
 rt*latrl.dltt,dtrLh.
                                Utt¡tu9,1                             ruËLl+?                                T*rÊË!
 Ftrlå.ä¡Ræ                       $n                                       xqå                                3tt
 Ttnffi
 rh*
                                  ¡¡Ð
                                  t+n
                                                                           *s
                                                                           ¡¡Ë
                                                                                                              ft¡r
                                                                                                              r¡r
 qüoü tt.|*âdF                    Ìtn                                      l#n                                rtil
 eTk¡r                            $lf¡røqct                                tl$rç¡c*                            f|'ilft¡cnd
 rûffimtrt                        lil*¡Éf                                  *Ën,                                 H,trË{
  stnrilË
   IY*nc¡hrlanlr¡¡*f*¡ürnG,frÍ*t*.1ÞYürri!¡þrmlç¡ffrqtnrär,frnu¡tlfqarñll*pfr*o
  mybrtfatrþYüirç¡*!ffidrdrt*åÍnr*ürïpryniËr$àtlh. h**¡ædffi,ln*,lhæbc¡ç¡ü*rll
  h rç rtr on¡rú¡ lt ¡tx            fi. Ëüfrcú üt ddr¡.
  æ!Éü
  fltl f[ ü drç ltl d ür Tltt ScrËd S ar tr lft¡r* Rrtu üb rú ttdfr*t                ffirg k¡r o h ffi        ,ì[ t tr$fr¡Ë
   üirttlErP¡ll€rglH.rySf drtr ørqr.blûSdrtrüdtrü!0rËlmfrfllntF¡¡dr¡hbüfulr*ffirHr¡fnn
   üt ñ hhÉür FT} llË ffifl         Ð 4 ñ 500 r*. fl Ër ffi aË ti ¡d Úlr cülìrc. tü d ffi
                                         I                                                    illð.
  lffi       T*   lnr ryH       Ëüurç        ü  c¡k    úh¡ lll C r rhlt 5 I  å¡¡Ë, r  I  hå    l.d, fl lr Éd b¡ rå¡"*sn
   ffihl      lf b å¡*b åf*dn fn¡rtstr b #                       * 3 hÉl ftk        fr d FIH r ü rt úrl I :
   rürrþþlqtrrtaËrqcurthh{þtldmtñea. îüFf¡ltGll¡GJrmï$fDãsl$tllËltr.rnrilññlrrìr
  ærflãñrTfrIEtÀoc:rrpEHtçrt!¡üfiJt3ïgëúËTrËGræ,Hrrllür{lælþ}nËSrtrtEËcEIilffit
   rttrln¡$nf ilr ra gn Cñ ffi                 *üäþn l¡¡¡tor¡ rry * ff      d - * fl tr lü a q* ¡llh k               rlffi
   tr¡cå r t Drrar lLdi¡r:a tlfl lfld ot ild. ¡EL r* rÜar:, $ tlß r*ll* ptt I*l* ll* rr.*¡¡. Ît
                     bd* f f r- nû*tll8nr$.**{¡t,lH,dqr¡n
   ^drtÚñFurHn
   '---¡-
   h Ir rit ñ úü:d Trf* b qrnú, ùdr¡l r ü lm, a. Tc ilrt lËr d ¡nffir b fpX                úJ ffi.   lb rq rrd Ël ¡{rH.
 -.I{ içr I crdam, r¡Ë rfr n*rm ffiy                     þ ¡t¡ 9ll I.f r ¡ffhF   húfr Þ ils*S l} tr lt5        tt* t} TË
" H*r tlilùr 3l r dç;l         rü$ Íhür ÐflãJrrg tn qrtrt Hdr ffi! ItÉ¡r f lll tF- I êmûn ü llf Ð rydlh
   -fr*     n¡¿r rlf r¡d p då lrr bãr nú. fr a l*d $. fa fArX ¡tùr ¡tb. f h f¡m t e* t b Hl*t g # a r
   dlführlfttd,ñttút h.ilråülüürût{ltrf¡Fxtnrduptu*ldrcuúgulrF!{tnùdrC!útghFrbrlqËhlúç.
   r ñ rilc ûiur ffi lll ãrt d û. Èt rdË.l rü år * c¡rrn Þ.ñn, h . tt dol¡ fiãqe ü¡rrar * sifi ¡r l0I d ll ltr, ffis
                    €ß
   i¡c,hCfrr{tlËûSriú{dårún4#rnrbbr'ltc.alE|ll'&Érr0f 3,ùrrd¡d.ri*lrrh¡r,hlr**tüü10*ülrFalrl
   rú¡rt,tür¡¡LlË,hlldrffigl¡ã-úhUHtlSarrrÉlü0*l03dfrpþ¡qJËrúlh*hticmfr! ìârñd¡mdlrr,l:
   Ultlþ.try,fbrrdmbr*rúdrdchlr¡rtofrsrtcrËrçarlFr¡r¡qtrL                                 tbrlldr¡A:, nhlrrrf4tfdtr
   ha¡d c ¡dd f, ùr drt¡ü ht ûÊ ffi d ft ¡n*r ttrú S* çü-t d ¡rglfr Jrr $r t¡nd : d ä pül ar åa
  t|tü þdË åË rd Ju år r üh fnlr!.t r ¡¡E I !¡ ùtrld lçt üa rrEnl I r*ltld)åË
   *fp*             ilr ntr ercl úi¡ l'r*        ll f Íä b !Ë r aú lt¡ftÉkr c ¡rå a lr Þ ú ¡l¡ dl* ffi        r *n h¡ r rttr
  ¡ntu lll lpxt       ä [ fu ú¡t a ËClt lr äiÍ tsÊTrd ir s ù# rd T¡ h nd Þ Ct b ffi                 r Ðt tt l lh ô r¡( F tr.
  l¡näiËlct lilradttåfrr¡f ftrrryrurdtrltast+ryrr.*¡lniïsr*r¡û*l-üqÐQrFlrllr*r                                           åf,Þ
  a¡rllffrffirgtrTl-.üf åkcr¡rnilrúftmt#fliüì¡lndlülþltülldbùbryrùqû.Jhúþt¡.lll*ÉIþ
  f*llfiUdtof*,lrty,d:trtYn¡. nl*lç-xh¡fHürd&rlt$hhlrËlbrctqæ¡d.Ysr*üYrLffi¡bcr¡C
  fdrfr**dtrdrrltrrúÍd-
  ri+*¿¡++t
  h tr üüa H Y* ¡l lr ss¡md ltml, üù Açm fl frt¡¡. Yx rq çy f ¡ ffir þ b ¡x ry. tre                             ll cr¡grü,s
  rtü lllûf rff¡d pntü Ë'rry rËI frlþ Þ lr rx m h ür 6ü{! rt tr T* pfb* dl- f|n*nHb.ffir üry Fl ff
  i6rrr(tddrÞrËrfr¡.qr¡Cmtr*rr*hlrh*rdr-re,Ër{rldr¡ut.drrrçr*riffi¡                                  1l*ffiþrüff"tiiü*
  bpfrtlffi.fÈ$8.ã¡¡rydlr*ffirrfroft*åçran*,31À*r:.rel*r¡tuûd¡ir*rætr*rdtrrx
  *ml:r'drrrdU?tnn¡år,rd{e¡Ër¿Vand{nmdmËtfütolrlffi.                                     Ru¡ldsñfr.kr¡f nËtr¡tu*tr
  rËHyf llültlr{h. fþlffirrtrrrlt.filrbaid¡È¡*rxËühä.tËlHårúar¡qfrn¡rrünå                                         ¡f*l||*
  ÍryiltËird$dçrrËlf tutËrffidäålÉL,lr;nl!r-¡ltdbrrwrrnde¡rtlrñùþdrryrdrrXrnHrüJ¡rurHf,!ùËd
  Yrffi. nf l¡t* mïüft h }üilrrü, ûË.
 *ht*
 füll{nHlFælardma pryär Cll Ð¡t þ ¡* Hy !ryEt¡ { ni h crr*¡cr rlt * rü¡¡l t: tl* û¡ h ffit ilËr*a $üu¡ld
 .trrÐ!.tËlllf¡rn* ir il$ hff, h trËè md * lrdqt¡c¡d iffi fþd*t FWra rfr * * srdrb€tË**.

                                                                            rryrdr TsryhË{*dtthtûÈ
                                      *t
                                                            t:Io                        ÞË.rh¡El*.
                                                   r tr ärtm F* fi¡*                      n   trffi         ltF { ña h nfdûû of üir


 16ilÍr{ËlsvÊcpTñrËH*r                                           Pr¡rld6                                    ãß¡TCF lt¡n næËi¡Ê   F|ËES I   .t
             Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 198 of 320
                                                 s ttlG*Ëfft
 1ril   å¡nñ n pdr*C b rq dår ãlah¡ 8 ür ¡¡rrË b xlåd ¡ hHd âr rå Ê¡. ltr lffi                    dthh r¡rr*r
   *. ilËr trt b ¡Ë¡ö a * rúu r ltry åænr ri.ln, lf, a .3r ñ; r dûl rtr h xl lrd ct Ë*¡ Cll f*nf,
       E t E sEE.     aü- rrÈü ù             sÈ Tw.,
'-rÐbtr|l frËþ¡ tührüdry8nfË, lr,rffi lånntrút          ¡ ffiffi, Plftntn.çrþTtr üdrliraqrEf ffird bya ffi
   gtu¡dfrrrpcürËü. TnrtlrrdÛ*Srti¡lrnrrryryï-rtp*rrn dlhtr6.ûrÊtärbrnùJrdçhñtùütutonlSåtûI
   plfft*Tüq,*.      Ilå{¡ts¡lüi.tt rdtìif:ilnËraËryf trylSrüf CüErt It",175fH¡&Si!äfuiq,tm{Fü)æ
   ffi. fYsrãrüt*¡d*rlrfrrr¡ræp¡/rmprn,Yrilf cffilr*nlD*r*r€f                    lrõE |l tfi'Ct{St er&rdül
   r'r* fl c¡mFf ll ffi h- I Trrr puü t¡fa¡ d o¡trm ü t¡ ûry lË H åry $ûl dr'Ë ¡ñr ùã trË ùa É r Û c tity m ff b
 rrrdìlllJdtYalürr*rrldl$idfiprn¡EFü"Itþdi¡:l:rqÞËt¡d.         ll¡üt}trbcnlratattËHúryPl{ütbrÐûtiçF}
 ü¡frkrüdtlfdchrtlrdaD.pr**dhulutürClpf,dtnardryonnúhg ¡futnH$¿tS0|ù¡rberrût*ùFìùlctrrrsd
 ìlmrTa{bútüt{I}tdtrux¡rdFÍfrnpËlrrbdbpærttlgüdlrl*¡dilrfa$i&ürrrll*.                                     Itr¡rsrd
 ¡il-fptb¡urHrç¡ñftS5ûrf{¡¡rr$ìodtfac&ûûr¡l!årdühFt¡atrnl¡¡tütfût} bt¡r*stdrtfir¡hEltC*r*.ü¡pçs
 vmnfl[gfmflbh*rå ¡ffitrrËrrúr.dtfþx*tful¡nndcütüËlãt&tûrbted,rürpd*türug¡¡trrtB
 lh¡ rrdfu ûtrl xdÉùftut{l ÊrËÍll¡rlq *ìlühÊ rh fg.il,t. ls¡æ S¡i¡r¡"
 Îd[üf¡g$ ålûFÈ.rrrb¡ dh¡cc{æ*rfrÈç*rtd0an¡¡laf SÉlgcÉ$e.ð. htrü,tf drde¡|*rürfr¡úlrcr,
 Tdt üüt .ðrg tr 9r¡ d Gonar&¡t hrfirs 0ç¡üri. FO Aõ üt ;hr*ûi, 6f æ!gS1ù f¡¡r krrns åtfr, Tlr r*r coaff* m¡t ffiñ å
 lhsllo¡ af lË *¡ ü. p¡ÉË lþr r n lh¡ d frr F!ürd, lll rÉ d ü. rf- r n$cntr rd r eçy d tþ ûrü rr!4 ffi. t }l *In d
 t*fgffif htuctaí)lä,tuf|rirrræ¡ilhr¡þn¡lotf ffi*lrryË9.äüãtdrrdrlll¡¡tñbNhoûoåldùs
 TjldrIhlrq¡ülydücffrhd*Ër*. ITilüãüfSË6lrcl{l*brülc.dntrd¡¡oyrôTeIrE|crìcdürlçraû.
 rSbfrüsefltr¡pËtdÈfç-X.
 €ü!ttutr¡fnüüåtb¡a¡rlç|h.fhYärs¡ûdu*fn                  FrÞÉäAilürË¡l|ñrbY*{trürdYar¡rdrrdth'f¡frxrh
 drlü tqn srry. lþ, Çå frtr lr oürrd å*fa qinå lc !ãr rI$ r glpæd Sr rft üd ül lh n d# tun curry.
 llffi*ttrfbnbãrtùtlen           ilåhñir:¡rtdru¡r¡tr¡nörltf¡nm. hñgiöåb*rqprrùttdbrdddfmcqr-f
 crrcCardca{yrü€Érl|edrü{33}¡+L. lYu t¡sClåf¡]rnf t!*ü¡ä*;acüilllfnËriffrbibl50rl0ldfË
 pr¡i*drnil,t{årrlH,Itrül¡df¡ffirn¡rryalya*tlrrlFfiblrf,r#dnn¡rilcraîrytçür,                                 TlæLe
 fittgldryrktrftdm*rbrru¡drhrmp¡ui¡rgd*d*rttürl.¡ffineftd¡ú.                               Irflñ¡mhrxfËtrla*ürþ
 Tardålrr(tgþùiryüfrcnor*r. Âbrflû¡drtrüilld¡raftrt*tf,la$trtferr*¡btu4r¡trr,Itrh¡e0aryUf¡*51
 m,C H a gmdüilryh{drþ crtC lË s*tbtsçt¡rr
 lH} CffitIæåtîpru.l{t{lflpr¡*f*autt*Cùlffþrr*dürbndF*l*süntr**tærvr{rÐôlf -üriflfad[ì;ltrþ
 cffil5'3ilrlâ.
  E*l¡ Þ'r¡r #ãl r* üû9#ird¡.ntlf             !¡h   $-ro   lurrn&s¡nt   tdin




  Iür   nß gfit Cilrnrgf Ë lË1 tü;årcã ür Ë IgT n:|.Egr¡o l¡lfir tlänilGf lJlil,
 Fs: f Tfl¡ lm pfk a ç5 jgl tfr {nlq lhr rry cã lr tuml*s d lmrru ü ür &b d lm r h lm 8o* trxr r Sl6f
 àf¡¡lf,TF*:rçöf,ttlLãl$ftt{¡Hær,hrllüã,bffilm                   ûrtür Àhtpüd(lüi}paryaÞrrftdrdrrdrþütr
 #r        ¡*nt d Ðú þ Yü frr tftt {æl dûtÊ {i¡r an Úilr ågtÞ tt'
 l+.tiFr firQ¡|Et¡caùtbtnrdc;â¡**rttrr.r$5rnftdñÉdúr' hr*FOå*?ltffiLü0ËE+Fqg*{Aß *r                  tlrr
   f¡rnticrlaird*üfÙ?{ltlÕtciftn{.t,f¡rlrú¡dfFüæ¡tdl:üdtrl¡*.                              få¡ffndfffidtrÞl¡l
   lfï(slü'r frtdr*rüb6¡f'rr'ldñtf¡llmtdtryræ0fübftrp*drFffilf.ttnt                        ffhfri.bcllrtardüiplrr
   r# rd b * csrç hÉ¡' 5 r 3[,ü] t*û*trr                    r.
   5ß Å ruart ¡r*t q|l t rl p¡üt {l0il d h únld mfi f, !r e&d þ rU nr'd H r rü t* r ä* þ Tl dir å+¡tr {*Ð &! È
   h rs*f d a c*t         nçd h Ta¡. h ür æa * r crr*r !y Ur, Tr rl Fil Tæ r& nù r$ kt (lÐ + Ëü þ cffit*gt tË
   illftÜü àü fr h¡irk¡rlo*r ñ, ûr.ütdåþr fff! ó.
  hãtThrrytdrrrtxfn*d*ctca;:rdu*åål9t$tHtlhrGetdtËtrrhoiú¡T{*tlrd.ù¡adúrt                                         åtr
  ptrr ¡¡ü tld*l prra¡ü fl lr dd.d b ¡ dÍt * h l¡r pü {rr üq h fl6} ff * l: trcrlr flü.äriil m*t þ lL
  älFÈ C¡ul{tt d¡riürdù! lt fl !ËcqË tc$¡l düyffi ù!F ù r cr¡Idondcrb dd b Yn ubr#iþlurplprt                        d¡
  ¿ail |ltrúf lr cültt t ¡. trd ÜHn ti ö) d¡É íb üB .tb d madlar b idü þ Yü!.
  tÉ         Ttr rgn$ df Ð* r*Dlùe ÊdË Fb dü. ¡uJrl
  fr Tolt A ft Frtrf í0!l| pl{ ¡e mrå *C bË #d b. rúñl ttd md? *ir fiü {Ð dç düi Ë# d lË crrflbr rH¡*,
  ï$ñffiÏtrtardllbCüfr{.inçñ5iñnrTa¡d¡tyrrrtu¡tËrtaY*ftrt*åf¡*.                              Xol|*rybrcnfrÉþrn
  gdr r tffi:         fbr þ ü ¡rylfh d üc *fi¡ * rålrd h ür {nd     *st Ys s¡rt cd h ùr æ d nrypf dúr *ut        grlq r
  r# trüFdt             r*d ! lù fçrnr nÉ bt Ir ü rtT 6lr r{ ùf Y* cñ¡A¡n¡ r h6 d tf ffi t* Ðlm" Tt ny Û'rd - rry
  hr rÉ ilEdr t Fro rìË rtÍd 5 w .tr tü c ttr å¡ffi rld r rædl #H¡r ñr il !' ryú ¡ñ tH {r{ä düÐ F{¡ ffi îÞ
  rnn df- t¡n-trcnddm            ppf       Ëc d   c¡r l¡ r*Y*r ¡rdrrd Ystlttdtu  tËdry sliÕf ËËûÍ¿
         nrs slhr srEtf Eñlf iÌ at#dÞffi lq¡{qt !tñi llú lr¡rË D*rH. Tsl¡ r qE[ dt¡l¡å                  tffip! nræ:
'-¡üÈ h¡rftldrndrlll¡t*f             ngnrdùfùtÌîF.ttttth*gËÊldË¡t
    .¡hl,Iil¡t¡ft¡¡*ffirldfell-lûtlhUJrrffiFrdil¡utsËb*;Ffüftffi*rfbÙdhr.
                                                                                  f,tÉrittdrbìådÞ¡r¡¡f lrfrcnaçñor
                                                                                                    ÆfrffTIRilHtfrs
  ætlEtl T*rtlü Tì€ ælßþfrIrY BE EBFgrlO *ftilTpr åS¡ÛlrLIFl¡TfrElÞ Ëü.ITf lgÌEll nngfilff TEfÌÈ il¡¡S tr 1ïË
  åffiürtãüIrfi[ürsæ¡Â¡þ{^æñÇltüËBåytr.rd..EorËüEgrFnn l}caûmfly.ilwDEcü*rf,*åfl€Ft¡nglR¡Tnr
  3Ût u Ë ËlürF lFffi xIH tq, flü tlË cfrßt {t T}c A¡¡frR$tr ¡ffif,D sy rrcuff ATtüFü;?s fËt r åJfre w gI tÊ ur m
  X Y äË ìXlEnã) fÊ lffi{f     il ffi ffißr OF fßæã treETnn füir          Cry Ðr ta frr q ¡rlac } rç ¡d d b rrç¡ld bt
  üË Fúq *$ ür ¡Ë tpd..l h tr FaE rhld irdrt r *r l'f! B lþ kE4 f b häd m H t Ë tf rurål ¡Éù tF lt E*r ü
  ¡rtrþd{ah*irtrf¡cÈrdüæ.IhCæl*ctp¡krb'lrûdb#r!t$.tECÉô3t*¿t-ß. Ca*rd*{ðüiq¡ñiÈ
 16   t3rtç.fgrl,StrLtRrELÄT                                ÊFódâ                            Cg$t*nßf    AtCE'Gfiñc* t.€
           Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 199 of 320
*d,ims:¡rFlrFlry¡oÉtÈdråÇlrh#n*t¡d¡rkrnd¡rbYa.ftf        fç*ormtbrüdtr:rf rxrrrdtrydlb
orncúd{r gçr;ü.-Ta q¡Ërltffrrf üü{Ê ËtËr ryffi al¡r$t E¡ñ:|ffi.




tfqh ltt     üillll¡Êt I q3.Ef tû LIIB ;Êtl¡!il W Il: ffi trÎI'eruffi           * Ënf,€G. lhå¡tx fffir
ffi      ¡ frbl     frh    t¡l*  lrrlr dfnh     hc, t.o" b il,frtf,l    3   æ    Ë til!{tlù Gtth r h Ô É Ft
a ¡ti rff *         {l ff *tàr r*m d r rr*r ffiC ¡ tr frtr*, fr fl f r h ilfl| ffï t- r¡* Faf *b Iff rd
¡{¡¡l*f tt t t| t ¡ ü. Ët dâ áiL l* trd t|tfC¡sr,                  ¡na* fchtn { n l¡tñ år .*¡ tf..f* ;.tr F
rü k-ffita t h t l ¡ Tæ t lh H h ñ tr T* lr 3 ln FN r¡! tlüb rr dh                           l¡þ Iñ tq eåqr n
rffir¡fr      *rrctn qrl bh tlût Ë* !t-Ëtrh. (tf br|}å alnrrltb lryarr{r fl tmtdrq                      qToo
bË ¡il rü tq*f           k Hp ¡ n¡*r * f llffi.            üf   ¡ *ltaü rr L r¡lt r $ Ú nl Tf, tË t*r
ú rtCr åd ffi ¡qg¡ fr dn¡r. fol h ff¡¡É h rltr¡r puh L :d I ¡rcb fr Eålü¡ rtHa çrt tu
¡*l{h¡rrr.




rGlDIFqtær[TnrÊnr                                   hrsdt                            qßîtßlt¡E[ iËË*t Ê^6s I . õ
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 200 of 320




                             Exhibit l5
                 AGWS Service Agrsernent-lruck #û02
                 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 201 of 320
                                                                    tgËü.üIû.
   üflür¡ffi|üfçrr*
rrHrrrrdtll¡r                                                                                                      ro¡¡E¡Éoaæ¡æ
   l, {u:lcn¡er    lnlc'rnralir¡t

   Tr¡drnhd¡TrrrporllåÇ                                                        Fic€r¡*
   l¡hÊ?tb                                                                 Eb
    ú{ÞEl   MnöAcÉat
                 Bdr                                                           cå
         fllÐ'a$f
   l!, ûeqler l¡¡fornl¡lii¡*                                                        lll, lienhalder lnfsrnralion

            Tn   ct(tf,*r-J¡dcsn¡5e
    F                                                                               *
    6175$htrEflErS¡ed
   h                                                                                D
    J¡daonvt*                                     FL            uEÙX
    ûr
            7ú3€r??

   lV, Vehi¡lc ¡rnd {uçtt¡ e l¡fr:rnraljsn
    æ12           IHTERT{ATIOT{AL               ã¡o3r*ñ i.ËøF   itfl                                               *
                                                  3.UÌ                                    oüãaãx7                               .f3?.û0

    I                                                                                                                   ü uo¡             [J   e*
    fråif¡dr H:
    lrlb¡rtær¡rl                                           Otñild CanW fixL*rJ*lbiÊr.¡ç
        ila*c*¡t                                            ,'hilf-ffiÆPr       ' ,llil¡hLl(rî
        t n**frr*ntñr.                                      m qht.lfu*nutúsx*61 .-= y'-*rrr-f
        n åt/rrüï/lltrþ(rï                                  - n**s'¡x¡ EJ*n¡¡' U [rhùË
    fËrrrf ftr-                                                        {;f.hhr                    ìdrm/
                                                                                                  *fr:*                 b*¡ttr
                                                                                                  *ESrb'
                                                                                                                        3*E
                                                                                                                        ¡*rJH¡r.
                                                                        ffirzw¿Ûfi                TLÚ                   ttLr
    lhmhs          3õ               ttilæ sü0,t00                                                 rd'atff               f;r*^b¡ü
                                                                                                  t rüf                 Tã.ä
    u Lrcrú¡-rlçr
         S.ilio Èitr S¡¿c/k'Pùil d 5d. DG¡f,rt
                                             '-I*.-ì
                                                                  (rüï9rtf lf.ç
                                                                        2#,772
   V. t¿¡:lcn¡er Àtkror'",ltdgmcnl
    tL                  fl                         b                                              rûd                                          tr
                                         ú
                   ü
                                                                       0t,?5ræ17
                                                                   rth
11 lrqlJtg*rf                  rÈq**.trhr*Jrftbfr*ifrfi,      hqlbr*¡bll*r46Ë{,-hrsH.
            ¡5         J$f   rçi*d rtrfrradr5¡ :tç:fr l*ln uå:rnrjÊ|-*lrlr-ifl.
                 rffiñ              r   rü       x c lnrffi                             rn    Ë   il m* ü,               *ilt
                                        Ê&llc.Ðr¿ã¡ t r¡ffi ËSilþ ttlJlrt.'#l
                                          I! tntf I A¡I OII tO Tû lt[ffi.O[
                   ¡¡ilrF'lq¡lc¿T*t*¡1                                  l¡|'   I   d3
               Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 202 of 320
                                                   EFUnË¡pmüÐ¡r
  htrmtolr ¡r*hxdrølrrd Ët¡¡UùdoGh¡gnþËbt'r{!rtdrru¡ Þíü¡trtlÉq¡rç*rrflnr ørdlrthd*b
  odrcnqa:líodfüt*Ërd*bf ffùIHdc¡lIrf!ìlüllrüüËül;k,ærflcrndllú¡h*rAcÉiüdFttËld*Ërl
,-rß m 5r¡rpntrüùa füdüfu#r lx úrfnd üt tü hã:dfr r*q ffir lrttñ d iry nlt.Õilü pür




                                  H bF.Íü#ùd           r{*rrf   iif   üE   d* €s¡td np*e
                                                                           lr trûtC grffif¡Ër¡r¡,                in**r$ ¡¡çr tcrrs*, ol
 qrtF,rt¡hdf,gnmr,        &rr.ËlEl¡,s¡                     b.rig! Íd   ¡rHtd t ¡Jù¡Éì Ctf   al   å¡tû rrd   ryrtlñrfrrr¡ e¡*xla !r¡ç
                                                            frr

                                                                                                                   rFn rHfr**l
                                                                                                  **r¡               ta btrr dåt
 ÉgnUr.
 #ril3'ítr-drr*ffidr
 l|rf, SR, ffi Dü ïrcf. ffi Hìg lúfü, æ
 $üü.ffi*n¡teaadfbüåtrffi               ffi
                                      lJt¡tlmrr
 f.f lfÊtËnÊ frlnhg r*d oryõrù æd           tuk, tuüËt d¡ryd* r¡#, *srW. æ, ff |rd r*rd4 tl Ln&I üCr
 d rr r¡üorüfa¡ fir?ir, rú ü$fllË$trjt ûr iltrryyHVfû Êd¡ùr¡ {rçl}*coryrsüd úËt Hü,   }ernrq Ertr¡ Éf,
 h*cn
 ññËN^'tnl{tr gileå¡îË- Thro l$f rd erllÐ or* Ett#ö SrT(rrll[ ltfiü f¡ffi{|Il Flb* þ Ëûa Ëü È{Ê,Ê¡aat
 cû*glÊ.rfÉfft+ao¡a¡cftt0Ò,crnrügrdffilga. elrHl¡*rbran lnÉ*rrt cüütficll lrhËilrßffir    ña¡r*¡¡¡lr
 rd¡r rm, ph ¡ù æ* Þt tú*r tú dtl¡a r*Ç rÉ Ë* *r Ëgr' srã r*ü ra'Ë. d Ëû" lä*li * ¡ryl p, ol pf ildt r¡
nurd     ¡rpplúçfår, d nrf ænrtrgiçrddtåvJËnt¡üf,aËber¡0ool¡l Ë¡fiird¡nQilr:úr:rhtr¡¡r
' ìr,rtrær,ilFtil*b¡tNú*Fr9         Càttçtc lildür*oaCæruþ¡dcæ¡ultdrodtgrç-lffim¡Erl¡.              lrt
 ræ ilrü tm r.d *r r lbr H ¡r# brd csr¡¿




                                      Itta r mrd     htrm ffi Yrffl* rú tl nf-t rrc*dmbratrrrhÉ{lgrâ
 ¡üTüilüË,ll                 TÜ         ndtd4rI.|*rillrül¡J**r*                H útT**ñhÕdlhffid
  tË t!¡ül*lüffic      ÉG€ufstr.           tù¡r*'ün¡dfrr*f büT Wrrr¡åttld                #æçÞqhrr*rd             HfË
  rilß {$12iþ}pr úry k W û s Ë} dryl, ilt Þ æá.d ñ hñhd ry ûlÜt Fn* Ëcclãrüa t g¡ålúlrl5rrf,Frå Ëttuüþ
  rffiffi.
  lff ËlfflrcÊ [ ug *rcr åmË rffit úr t t¡r lnùln d ¡ m# qqqr.l, Ffr ðr¡r Ë ¡Ë b1 knlt b ñd k
  Ð b Ir¡ lìãht üü+ lrt rBr fi3iãlI) pr mrnra gd h fa, {Fd Hh il - qH b rËmt
                                                 ^
 Iïsïràlåtr*dtr.Òübã¿o*-.*                                                         öËl*$b¡q*lfrrdrJrb
 lür b.l¡|Ë |hr*l F!d.{üaül l¡FÈrnüt_Trf¡*Èrrùrïd tÉâã þ ÈJþLffittÍtfffr                                ifl¡ttlãt
 lar¡øÐ*bl r d rill?c¡t h¡ r *rtu i ltt h oljÒ d h çh hrrxt nÉr ¡*i tm. r* q üþ ñ d h ff ¡
                  rf,irhj¡ã tünül ùnffuü. ard üra pdæ qtu*Eqr $*þ rd p¡hqtl*-u{ry¡.Ef: ntð
 þ rt*llÛr ilr     Tr l*r b . €tËül Fr¡aü. I Yar r:urif rffir il Y* l* r curd häm
 lrl#, lh n rWür h ¡.thg- ft .ç-. Lil 4* für d ür ¡.¡a|l* ûñ¡ ü. îd åffi m* b*n* dü¡e¡onr                 t-tx yr rt¡
                                                                                                      H * n¡¡rr ¡py
 *n*r trrün r ¡ co¡¡d t¡ttu- [tu]*hr                   *rúËfa tfr n t rdãld à*           dïtu-frl r¡Cfrn¡¡ c¡¡X ¡¡ii
 Éa tr d ¡ry Ya lræcE tnel Ír ûr firl *rd coa&r dË* f¡rmf
                   lte**      r ffi l*Êúa årÉttr ât Êb AfFrh,S rnlrr ræ-¡r *                  * rçxl
                                   G¡ lol Ér rl{iûì¡i¿Ð f fsrct¡¡¡ ¡t *?- *llr¡f¡Ã
                                         fo hrHËff Clf t h t       *ql*åfü¡¡aæ.
       ls.r¡ b rdtd þ ll; ädñg ran rd ñr           f¡ úrrtn, t¡: r t      d ¡ntu           h rt I * åËd. th blr Þ
^! ¡ú tn5 Ë fffi öIldt prfbd üf!Ë f nf*¡ b ür Gçrttffi.                                -
 !Ë¡çl ltlü Fl, hrylnnt ghldt gttrtólsrtr Éhl mnþrtu
 ldÐhr$Ê$-anüúJtdrr-rdY*ffirtþf;dn¡*racüråg¡flrtHtËtgäffnq¡Aâ¡btoTrûf¡-r¡r¡3
 tüålHþr. Srtrr llr' ll d * - rxr lffi *:{r l4                               ."t-¡t fr f: *t d
    frrù krA |¡inr J ä¡dll hê d h tr * dllbcr*r *¡a I m frblffit t*f. rnry lnhtsltr
                                                              ü.ra* hc,                                ñ l nn tr¡i¡l
                                                                                                  lf *c¡*, hû. àl ntt
    {dürrt I R0. ãsnX n    ¡r LtË* rtdtr¡lårH*tran lr¡ûrþ 1.il0{¡$UX,
 ¡çtg - rffi Ër t* åç*H I r ü¡:rt ù*sn T* rË t¡ì
 ,cßÐrüü.rql8tlllRf E$tr                                   bzd!                               (rF üE[ãrnÊcEntrÊrßë¡r-t
             Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 203 of 320
                                                                                                         di¡nodb




                             ÃÊ ¡f'   b6ñ n¡fr ¡tm;rË r il¡ùCsr    â¿   ntil   Pll.
 hkdol¡tr-grfr¡r! dftfftt.
 l.ffi.rth-mr       r llü fttfu Í¡rfl¡d ar lh*r{or h¡r rrúF.ûfiptnrrch¡b!: ¡rrb dhlætm,
 tü¡ *- rm h rg t d ü llnr þ Yu hl'Ü lffi rffid ur rûr hånúsn Ftr
 ìffir rGe¡tht - nurÈ ìffi dætsd m ür hrrlc h¡e
 T¡ rdYr*lxtlfr ¡rdnrrffiñrd arürk*rFr¡r.
 !E¡rü5¡Ê
 *üHcìrät¡:rthd_b¡irtæpdryfxfrrylryt¡Süestrtï.lE hüt ilnlHhÐt{?i*,æ!rÊr{(rflbg¡Ê
 r¡tsu ¡ftl Sl¡ $Û Pl ü Crf Fd d b I ¡4 Yr aryl r *lr ftt *t ïtüth grç tü|!q, hq Ë h JÉn m, Cf¡c|¡; I
                                                                                       f
 lnillüfi.
 Trlf¡¡*llx
 t. Td * Hil¡ ffi¡               ¡unfi *lrn         ffiñr q rd t rlçard r$ä, hdrt¡ þ.¡l3 HÞhr¡rrin
     ,f,ffi lhnËd il.*- X * frt rrUor ptnrf               ür, rÈ fror*. ûr*gùrlr      tr Ëilúa f ltlf¡r¡tu
     ü. :rlr#!i t r úlh r m. ff F rÊ008          firt p¡¡ F frfËüIcE ææ m¡inc Éff¡ fu-h b ñ tr Tlr
     ¡rhTrn ffi             Tfi *I.Ë-GaF Crrät¡hrrrÉf ¡ltrÍ d r rrtr bl**f ä trtl rd r{¡r.
 1 lbJ¡¡drrb1ûctTrffi                  t¡r frlrhgrúnr }*rtæri
 1 T* Ë*bcrqÞrhtofrÇtuFi¡mrtrüm.
 I *r.a f. ü- t* 5 cl fffir          f ttatl¡¡lû 5 rtolt r *, Tc El ¡ffi R¡* fü*ta¡¡ trn tbr åtr         :¡rh ¡
     ÐrË¡n'ffif     ¡ilffl,
 a lt L âfl ïð xl t r* rfflr'dh Tar rúoru ¡tù, Tu ryr rûr ùr iluft * t{ Ëf S trfFe* t}ú. lr¡lElt
     nr* kt|rra tt TcS f          # nt r ct ¡Ër nc#crt erü neffrd É¡t aq: Q ff ?Éf oÇr¡ d dthJ
     lst¡cr*ItFlradffi. !üad
 hÞ¡¡rlË¡
 ry b ü ûcfql tlt r¡:t ù¡fül      # rt ür Hr      frç d li l¡:xf, fr Lit d l r¡ð rú ãil trrd lndr h¡mürrl ¡sr
 ffi, lr lffir     a !t b lË H sf tH.¡ ç-r IL å|n¡¡tf r:n h fitb Ðd T* Hdr ù üü ffid ll'a¡.
                             ürffi¡nrfilrdFrbùCtrc}
                   cffirxrE.
                        g¡ñcd
    ?, Ðnlwiräf          fi            lffi¡¿a*r trdeü f|gr.
    3 ûsrfltrr4trfaæruf.
    * Drlrb rünr.t ¡ÇcË ilrcryü füt dt ¡¡Aña rd hl r sçd r*t f¡nrt
    t tå f ñ Ëilí Etül ¡üH n*ti¡:tìl                     ¡Ër daar ç sil t.r4lr       t*ilü) yü ü4. mr[Ü
    r*n þ læ Þ Ófflhr. fry ctl, Ut- tírs:rt r Èr¡t b #r l¡. ËrÞr b n¡d å n¡rrlã s¡ ; p¡
   bchfr rü*, rrb *         arç{rltf l¡ ñHr-
   ê ãl*raæafnilffrü3.r!Ét¡.ö*L
   'r. rrfcgüFÞrn3Îürmt                 tgYåtGE tyË rmrilrn
   t Hrûrrlfr**¡¡:tdr!ådt¡*1.
   I !rl3 *        Shã t qlita¡ ¡¡üD.ü¡r Ër r und r{!!!cd Sm, tq cA*                       I rËr ** *,r d
   rr.al* ïd r # ntu h t äFrE ltl c tC rtt¡t n llUD ¡rhårf rridi. lç Frof             3n¡irr t¡ * f ¡¡ri¡¡
   rfr+ttrdhd r_¡d ¡¡irh I illml,               h{*¡ rruÈ ofr¡ blrr,lf|r l&x¡L rrtr              c*, ü rin,
   ¡¡r, b d ra fr" ¡ry 3!??d ttlr dlh ah É rrti H ha ü ffira rt n * æ r¡.t f*                  td *t{Þ
   tl, OÇlr-ùtlúf *T*t-r Ëß *Ë                            h*t         ffi¡h.
   f f . Oq¡ rrd l¡oxfr{lr      ltË¡rynd fr*lrI           r¡ffd Ë;¡*.
   tl A ffin erd f hftb¡ r¡lafnr IÍñ. *¡ft                      t ¡ H* * 3- r¡ffq fr* {r                     rrr
   ¡úd l¡cl:n*d -r      ff f. €{HYS kr.                                                               -¡r.
   13. 1r-¡ rûi rtt *rTcrl$r:             r¡gpl tllrr :rËr*ktf      prr¡n
   fi. nìå l:l*rd h       C¡*        i!¡[æ ilh1 ü*dn fry-r ðàs ¡¡F¡3 !trC                    tt, !!ffi. #.q
   -*qdr'orrdüfrfp¡rrhl¡ftlr¡¡lû,ft!!Ðr?{*.ïñ_i¡rktr¡q¡L*ri¡r
   ¡d *t*,.*.lfÉcfb**         ulllÍt3 *úr ¡¡Lr *- {ftr 5 Hü*¡¡ rryo¡rr-ttr¡¡¡.            ¡ùidäii       rrr¡l¡i
   ti, ñiåÉlr5dt          tndbrüah.dr.
   ll' -9å-!rËdàH.dl34cndt'*¡aÊtt*!ú4*rr,*rrrnd¡Ëd,rrchg.old¡*rna¡¡rrg,â*,fa*¡,t
  r, å d €¡{ r hr X I rocrdäS TGH* hpr
   It. Tã. ûÉt tf*n ùrrrrÉN û.r..Éf ñ r ffiorc I ntrrt f¡ tDf¡l*t
  It F?-r å- a ¡¡nd tndr r t¡#r ¡rrrfr,*rla alrne ¡r *ür*.
,lq      Y|1rJ a ^T¡Cn.!. dr¡q b_ d Filt Fïrf dr{l
- Wthlr¡Ërry¡¡,hd.r*fn;äadlrl¡                             lnlûf hF¡, b¡ç*¡, h¡ ¡t yrþ n¡ urtf tr, ¡ilr r
                                                      ¡¡¡rirär.
  fn f¡¡;f fuk n àrt*cerr¡r rd * hr x *ldnl
  l. ü. fffi cffit tt þ lqlb, racú *Í *ç r þ t¡r d h rffird k q rlrlr, h¡ff¡ tË lfrf * frÍ !,
  Tsr
  å Tcur*I¡rl*lrþmr*.
  L !!{!!* r !* glld rltr g l¡t¡ rdË r *rr rqrç rldn, m ¡a** cq#* ç rpúq¡StoÉX"E"r€E     ñ.
  ,lÉlllf
   .

          ParlwcLïÍÍËa¡r                                 ft|f Or                                       vEHcgr,6
-¡          Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 204 of 320
{ VrrhilÊtr t *    h¡ ü. lltrL mtF¡rf oùh¡ +d¡¡*n trf*l f ¡lþ d h rffin         c *n tL ¡oütu rr
lrb                            lra¡daïdl \.ËrãÈa O;¡d fltrç¡, ä{crfr
5. frlru. L Ë*d r ¡*?}I                                              ttr*l¡r
 r{ { l¡e t F üú I ¡ l¡¡r¡Í ln Ciü ä.a ü. n* tl# lr thlrh tb ùtæ * ül t¡S Crå g¡. {mt} dür
#If-rdttrl.trll*
                          Y{tLf{lF}1                  H¡tût5+I               ffibl
aËmrrn¡rf                      ¡r,r                           ff;¡f,f                       ltt
ffi¡c
th¡ún
                               l.s
                               t{il
                                                              *,n
                                                              *Jn
                                                                                            tÐ
                                                                                            r#
trn  fË¡**û                    lr#                            rrs                           ÍÐ
ILïr¡å¡lE-                     tt*u¡rclçutt                   ¡f,gfrülAd                    S,nfanfut
rffiål:Lnr                     ñtxr¿T                         $rñåÉr                        *.trcr
&e
rTr rrdt    *rü ¡út* rprxr ä d ù. rtd bTüilí! b
lllf ¡uçal*lïc      lrt* ¡üñËf udf Ë ttî;f ûæyæ tú It al¡n
h qiü ssú¡ Ütrlllnt ç b rkt                  Étrh,
ffiäh*
ïl| fË. d fr. H dl¡ Trn sffi rü ü !ü f|[ffi ffir h rd ûrd üffi ÈÉt tu tn h ffi                  Ð. f ñ Srb
ûtrË $ïfrl, rur ¡f SCr hfüf h f d!å{ cçæ bqi: ft S rd |.tr t        k  h å¡nI nÉr 0Í r{ û!iÉ ftt H¡ ixr
sr t¡ l¡çún Fr¡a Th¡ ff      g, dryt Jttl r5ü *r fl ür #  m þh rd dlr üþ ä rú ffi   ;lry
ffi        &n ¡rr I rt ffirirT r dù Jih¡ d sf r nä t t å¡frr.ll * lb H xg, fl ¡. *                 f¡ rite
rffij      t¡ {tr hdcn lrülúc ffi             h s&       Ë tr h¡I     ¡ffi h, J ftË I f ilf Ë.lX ¡t }
r*rü rl lr rff h ryrtn¡¡lÈl¡btH.                       lË ;¡mäll!ãErüfiff lËïtff¡ n¡*nFrälr ilætmiürt
!g utrilt nññ tcftilf sTg t{tË årffi çr3T !Eæ rlã errrüf trËìrËrcrlDttff fl?ffi]|Ë&F¡Hät
åËnff6. Êh ra trr Cñ tnlcr ftHn ll*                       q lr rläll Í I t* t - - f f ç rE lf l:l*¡ffi
trsttn ü|l &llñ lrçrn, lffl Lsjütul¿ Ð fl,ro¡úr, l, Lt üïr* FRt{*n                              Gtt¡fa fl.
¡üH¡* Fcr*. b a5 h lr ltf f C*rr\ ¡o{l, LrlÊ f¡trl* f Ûr|s.




C4+t? +$f Ë q aüËC * ¡t*          rl f Ën ¡r bñ r lts ñrdc       ü hrt A h ür d r- d* ffx a*rn 39 r üln
ll*Ëf*ã         lürffiaEEI hàrüændfl¡ rffid               T¡ lmldþçùhürFügc*qÌhô               üFf,rtr
fFãÉ Flc' lllr cñd t* l¡nmt :r rry rru il¡r ln r*æ, t - d þr rh * f lt üü s| ç Ëbtlrr¡l¡* å pÞ
|* dnú rtü k Fr *t h hil rt ôñt H n þ :'¡ olb Ët Ë d h fr !üqr ùr¡h I b ü þ lï, ¡a # Í b
S Þ tr 1H*, f rT, ffir b rñ. Í lt åttrF L lld d Yil TllËh i r tfl b c t r¡n:{, Tr r.È lbLffi ¡ d
ttllprilddn{¡.nååt
1¡¡ùd¡çr;*
h ür ünl ti Yu rrl lË ffirü ffi|, üü¡ fçnt      ril ¡rù*. Yc q dt tu r !;úr ã tu ¡ç m. k Srü¡ tr rnftdr
rnq lË¡ûe ffi f ül*r :ilû ilf lr* b ür rr nx ù ü Ér:¡Ë tã& lË Ttr*¡urk d li f |ffit                 ffi lry ¡æ¡ S
r!É h * d t þ r Fir Fq ri rrrr ùtr ;t h þ htu drrrs llû¡ ¡ llr*¡ rutu rHüt t*s              tl A üü tr rttüs¡t
bó FË þ llffi        - lÉlg, ¿l Å cry ¡l lr *tt   f¡r d üt l¡nml itl A {:Fd ¡mf *fr tu ü t, h úç I t r¡d h s
                                                                                       0f
rrr lfll, * rd lr¡fHt¡ n*Ê¡, d 4l C*¡!r úT¡r ¡úllÍr dnrrrb tr årørd          nçh. Hdrüfri f nff fffi          I be
rrml h t¡¡ ¡nl d¡ ¡llt Ih ltliËr rnrrtlr dt'r t riÉ r trt ñ{* h h ilr* il.fr &t rqffi Jr il üt. Ib gX
t!¡ytllbr*E drfn|ÛfqefrffrdH¡b,trclttb;*Ëdúarxrrnü*d¡dr¡lÈrWdxln¡ffiFu¡thliræd
Yrll¡I. f*fæ* nyor¡ br tr*nd rn
llFlhlffi
Ítt l|n¡llpttofn titpryË*Ëq*ñrt*ütüp¡sûrlt*thcratt¡*rmr*drt¡ruhÐhrxü#*ãtcld
r üfr rh ùñ f å|nn h prú h t¡, Þ 8Ë d J lr t¡¡ld hrË ùå * p¡lrroa.uù¡r X h rû             *É.
                    ar                                                              xy*. Y*çbr¡lrtlfb!l.?
                      H¡                     *fr
    lbrË                                     !frrr ft         c¡ätþå¡        ihEr*,
    åt-r..                                   **               k¡*r           lrffih¡r{rrah            nldilCåL
a   Itbrrrb       çtaHeclfhru¡Q.

lË ¡ÍT F.r$ ìrEC)LT Ff ãlAï                           hr{d6                             ü¡íafñ*FrËE     r¡EÊåß1-r
                 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 205 of 320
                                                             tTrÏË¡ltrplll
  f lil trrr* |t¡ füb.d f q of h lolfr ff* * f¡Ðt. I ndrd r Hl*tl t rÉt *rh ñr lffi¡                                     d f f¡nr
  ljr| eË *d þ h& il fr rtË r ltt t Ðr tú* ha b rrr låa r üb *r b d Ë cl ¡rú¡ Cb lp¡rf,
1--iË * * tb Fû;h!. ñüirrr A ¡utn af tt tnC.
     jfÉ Àn*Il e:rnt ìl@ 8rìrcr, rr.¡ ffi thr rdr L gìlü. *ttE þ Id r* lt Es'rg r tffrnd bf e tk
  *udt¡¡¡ap!únÍt. Te s¡tftrúún*tülilnncoptyf                            rypo*ild.httctüxtlrrbltùtfadül:tdnthüilúflüict
  úiÌ ¡p nr Vr ¡çt. thr llr rú ür d t iËrn cdrptÍ f $túÈ Sq Cryq, üt, l?i lH &in ñrtl. frg. I tffia Pl ¡Þ
  i¡h iVc¡nn r*atrüafirrcq;fiËFñ¡YanryccËüc*¡rf                                          trFiriüüadlursrlîS&?{$:f. Fxrferdlü
  f5¡r tr €üËÊt {r ffira h. f Yc¡ ptrt r* dcrtnfh 5 tl ùhe f: h åù Ëq d!Ë hr üà tfr * tu r rr r tQ Ð fttft
  rr¡¡Y*C¡n¡5!üilþrn|!üXülË!$TbF(lðügtlþtüüfrilÊ. låüinbhãrHtarfrËñtðülill¿rf krrúüü*tytS)
  ¿q¡¡¡ r c¡d l¡f*, il ttü a Þs prtd Hl ut fr úlç6d h r dqr mä* åfx ûËtr {lfy Ð d-rf b¡ tx a üry Pl qF b r rd
  nl¡g+V*l.þöfûrHlfÐ*{þ¡mdffllffd,5.å.d;trüræ(10*ldhfi¡dærtül¡g.Gt *itrübtr, Iþnr¡rd
  ¡¡¡{fp{¡¡pr#nærûgbtrpß*r¡ñtrddr¡ì.grü#lt*nrt¡rtd*tñ*f¡,                                          hftÊ!r*t{r+i!f,tgttffirftpcr
  5¡¡¡ t f*r il b h *rÈ lffi                     rsw     üË d¡tt þ d ü. lgrãü       ûrtt d*!¡ a trt hr ûlb kaú ùrgclHct r lrpfil*
  fn rrn Cfr õf¡r ¡ ruüblrurirr ûdl                 --ihnrü
                                                            E¡*: ia ù ÀGlt.S" f¡sn Sr*r
  É!ilÉÊ f üF¡nffiåbàr$rr.l hËttÍêr*¡f¡¡n¡Cta¡¡dËcl*r*¡¡ürÉr¡f$ãe ãfl rilrd.*¡ËrÜttrå*¡Èrbr.
  fou my rnË lï S d ütñh¡ rü¡nE ãË,¡ril. FO 8c ñq lffi                       Cf ñil*Ülù tllt h:rfl?ttf ]rl Ëð orffi rnrt clúr r
  dsrrlailrdt|ilSf Û|Ffdnpioarln¡dædflpûÉ,lrciltdùrq*r.ltÉmHrr5raçl{ñÊrHr¡tl?ëü}rt llh[nrd
   f* flnt f ir tr¡ ru (1) p. ür f¡rrf rn fl b rfidy üÉd rltr r¡ reå s,rtd ìndr l¡r tlnd n ÐT thr rd ür
  t¡fOrtnttq-ûtdhl¡lffil h¡-F.*. llu*¡rtrlUlÒctuïËLrü,!.f rdËLril*çd,Yattf dlÈl|n¡d,
   råiü b ll aneåhr ftåtf dll ¡¡xf
   6..r*lllyd*rrrln¡tr*br¡ildc¡rdhYrqrrydndfis, F¡}úf¡oftbmþÌtttfüü*dY*rpdrrdñ,l'xb
   cdi¡dlilrcr¡ãgr. l¡crglrJütf cçr¡dhk3rsdar*ln!ãrffit¡n?l.dütftfomdå'þ¡æ*r.beåçar¡ç.
   ltqüù¡þfuSËnúåtlbr rråhri*rdaor¡rudrlùf¡¡rrf,                                         ÈÍürúåb*dfilttrtþd¡Édfücum¡aÀ
   rrre { æS *r O¡ü æ Ctìiü A'2}f+ f I¡ üd l- lçrt * üfs $' ne crffi                                                hr rf, b *F r t0* dü3
   Fo{¡ il¡t' ffir¿ JSlr I h, ftr ûfútkfr                      nr¡ at¡ crrd tr l¡m¡ b fri, ¡Ë rfrryrrút r æ.                        lìm i r
   tttt 1ç| ùt x¡t ¡ù ¡f crre*r fu lm # F tn+qra r$l ú lrr lr l¡nmf rr !rtü. å { t*rn h nrmd ¡uflr b
   Tcg*tr¡¡{!$Hl¡ïüFdrcncÊl Ah(l0f dü;ärmlcrdcrrc*taùrúütf iltd..lþtst.gr.fh¡srcn¡qfUdü¡r
   ild td r Fil?d rGilrth tdt ÞÊ!d fu il{ç¡ blgtr*
   lH: ffir           Å br ÞïË* fi Bä prü pr nsl¡ L !. dÊd þ ¡ r*fid X b rú ¡*l * trrùd rtå h.çtu {lðt åp * lll Ëc.|t d úÉ rarta
   Èt*ülËætffi-
   fhl Êorç ffd rdrf ¡tdFrd¡*r*{                           fr fÍn hrm ârllrf¡ooffit
ÕcCf trYcr¡prlË.tfrn*rdff*ÞrþlrttcDra;*tuHLtF0ldrr*ttrfFrrErtr*cl*¡rlhrtj¡ú¡adr
      Hr*rgrrñ irf ha Tùi t br rldS ¡gorüü¡rrrloftrrrul Ë. btÉütr.ÍürÚh ñÈdffll rçrxxb
   Þ ü ür rt ürrr narri b l: H úp a rcrç                        lr ür l¡nt,   ln r *r        b {J þ ll H d lfl.ü û b fl*r {tÛxf dår
   rrüntdtt!f*drú{ldÜrrrnrtd*iËl*ltr*Ëf¡rrt.           "rtd               T.IqdTprdj¡úñrhcÉ¡¡¡åml?,4Abn¡glrd
   r¡¡€üdhüiÈd.
   LùB ïËAlfß eillÌtfÍ Ë X}Î lãnttr åþ Ë rgf Eß#grt0 rãtfltlln¡FE l.tt
  hl¡; IYc l¡rr ph s qutr åc¡ lù åOr*, lb rry ffi lr Hnldr d hm d ü¡ å* d il a b m $rarh äm r Sf {f
  ãl¿af.Tñlt.r¡Ofr,tl tür3¡Ë1.rrHü.Dil¡€åç'bEtffiü¿t Offir ÀbfffiðC$¡¡tf brüd*rrilråbtr
  c$Ëì tnl d pü ü ïtl Ër lrry {40}ùll d år türn f thr tpnt l lle
  lgtË îr qþr¡r*r                f ra:lrl Êrtln ltttrll ffi d H¡rË. hG" FO Eü 7Ë1, Uwrf, l. ffãå {ßq õt¡{zSi *Et¡lh Itå
  åçX b rrro*d ft für Ël * d trc rå nh n Í rúrd lt ll üuü dürÊ d d ll fçt, I h I|ln* I d t Ír ltt
  ffû m S üi r*d a lá ffù r¡ ¡ rrrf d år fçrx dry .ffi þ f: Fn¡ rt*Ë r{Étg h $ h lrtr hd æ tr h ot ln ¡t¡r
  rH ]l ltlll Ðüü Ûr*ü. b r 8ûIl * tiHrtr
  IllÊ À rülûf 9lrü qr Þ El ¡tür $0rl d rl' ft¡nË,| ela fl !r úllf þ q tñt H ¡ lu ¡$ c c* Þ Tr *r lû* {r5} * *f
  ùr lgcdFl d ¡ *r          ttçnt trn To* h tr sri d r cffih ry l¡' Tr f, gst| Ts *r tdFr il nå ft51 # Fir b ü*                         üt
  ilñk dt fr útrlcer                rú lr ¿¡e.|lþr *úr (n
  lnkl r*t   nr rr* d r dntlar c rlñd cqñrl u* ti å¡rwú fl irdå úr Õd d lh! frr üü C¡nuf¡ lùl dñ                              tr ffi. å h
  Frcl* t       (10*l f tslt Ja h ff      ¡ ¡ r*¡d h l¡ not flË S* þù ir fltl * *lã Ëarts    - dür trb æ blb
  S           ûnodJcr d r #        àf 15 4d ùre¡rr. *dlf, *ù {E} dç *r ¡¡frø ¡der t *               þ Yn rrb r ¡rrflar l b ænSd e
  äûd*xrtÞür oËtl*àË üdrdfta {ts}drF ùh nËÊ dçrrtbr I údt Tsc.
  il*qÉ lttrtær¡|{ ûdrt btroF¡rtt¡..trL¡dñ*.
  xË t* ,t b Fffir (10*) prJS pr aril f bá # 5 r rfrrrrt r$ ñù *ü ffit FS ðqÊ lür. ilü*f d üü cü*l rç*.
  l¡Ëü-ÞÉ!ltrr*d¡*Asrrïf ttç¡dbltíãTcdrr¡xrrlr¡dùÞYø*¡q¡fåfrut ¡5fFrrütÙ| ãdüÐtr.
  sCr r lffiËr          rb þ ùa ¡çHct d ür *r r ¡úåd h &. ryrcÍ tn¡ Tx olrrrr{ # h þ ü d lçarrt ¡r * â¡rx ¡nie r
  firrÍt ür?iffit #d È È å¡x ffi ût Yú r uí ü; rd ry hü ccûtg r ù.!dr dât nü ¡t fË*. lhr ry cæl ¡¡ *ry
  ¡æüdæ¡f,!!rortrffblltdtuFalctürå¡¡Xr¡d¡c¡¡dcü{fflËñ.|lüþdbrDd{t¡1}dltrFu{!b*r¿ ñÊ
  fn * ü¡ f¡md år crprlüt gnr rrl b hd sr ftr d* Yq ¡rffi Yr TJJ* ¿rd ürË ffi úry o !n ùÞ g#.
'/{: hrçThr 8rff ffi       r ffiü k r¡td þ Ëd r*lftr ùr t¡r Uú f:¡rn 0*rtxt To l¡ r aædË ¡ü h lS lrEnr Lfeïr
            !ñrdüd rtÍr l* åËff I l¡t¡¡a¡at ùt h Êrfü$ üt Ct* ffi                    ¡*åþ, llfãu å tlÛ L úrüe ¡d*a üe h n*rcr
  ..srär1.Urttßn¡ffirrdfil*lr-t0il!htlJr&r.brdlrrt*Élrflù.üOqfiÉdh3b¡'                                              ¡wIAnFX[ËfUfE
  BgIlFr lrü $û TtË octf¡,ry råY æ *ß.FffTom8rÍå^rËr{ rs st f,THiltTtE þg.xrrãnl ñnñrilrroîc ñt-E 0Fltc
  ¡*sc ñtn¡[tEf,Ttol{tg8oclåIl*{.ÀæTff*ñ{¡8rvÆ,.€.ËsrffitFrrorï}ßcoFfiY.fiyoEuñrærc¡gryI¡*TRAn$t
  slltrE8¡üÍ]lp0x ggTH]ur$tïcænl{v. TtcåglRåIrcfiÀrrmrlyiü,ræÀTr0m:r:sresFrugmtrf gr^IE¡.(rr¡o
                                                                                                          r*rrlrypúdb rlSld!y
                                                                                                                             ¡Nnürtúcra
                                                                                                        €¡¡frt        l¡-irf          hb
                                                                                                            cr5fïF IIFIæCÊI¡EFrfErf      .ú
           Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 206 of 320
åóræ$rfþ !ry{$)lllpturrftùlrat?dtl.ch¡m*redrrrt¡r&bYcrlÌÈl¡rrdcr.dðrFiddbrqrxrridírydIbr
cr¡¡¡ tr Cçrnú; Y* r1¡lCrrrübåFdfæüt Ðnmçlontaün{þ HuttËiltl




r¡enrlr llls OfllltGrlB$3GsrÎO lJrÐ tÉilt¡ütl 3t nßffic¿ * nC Offi                      fTrl¡lxrtilúæ
rd Ql f ffi         grtr n¡Ë ¡ür d Ëcanr5, h." Pû, Ëfr fll kma+ h fry CFl|ËnilÊÊ.
                                                                                A;æ *            llh t Ë ¡q
c rnft lúrd tü lt ä * lr rürrl ¡lr rrl¡r ¡¡ffi Þ b putr tr rll ¡ç e I Fr¡- üG¡l tr rt trif,t d tr ¡*rd ñ*
ãû¡Ëù¡ *r         ¡. 5tr ü I mr c ü. rird. f þ *      ü* ¡cr¡¡, r¡l* lÉlñ c * *.ür t ûtl¡å¡ h ïÊË ÉÍl ç
rx l¡r cr¡tlût t L *C I f¡o r ù. H þr* Ëï¡ fr Ts I *l * ñl ù}r çlr È ür tl*r              ü¡" ür ry fr¡r rr
ffn        h b *¡         rçJ þ n fl fï ¡¡nt db ç¡{att ¡* k Ë C illt}t þ .üflü }rr fl tmr #t¡ ct * Itc
lË ån rå¡ lry*d nr {qr * r¡*r ndr * åtl*, * {Þ I *l¡-r çrh * lpt a d rü - Yr bn lrr¡¡
:å *f¡ d fâ ççxr* lr hç, to* * ft¡nrh! ür rffir putbr h ff                  Þ ¡milf fr mfråü¡ rtlfm næ ür
¡txleü¡È




ÁGisrptrglrsnIRTgxÀt                              qrölt                            qjstotm n¡sr   REcgì,E FåGÉ I -   r
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 207 of 320




                             Exhib,it   t6
                 ÀGWS S*wic* Agrees€nt       -   Truck #0t3
                   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 208 of 320
                                                                      *FHrüúS.
   ffldr ñLr$rn*
¿r Hrrd¡rlrfr
       I (:i:loini.rlní¡¡rmnlinn
       Trrfbltlllü¡                 Lt-c                                     3¡r
                             A¡r*Å
       R¡ds¡rþ     Bd¡                                                       CA                                          wn

       It, Ê*qì*r lnl*¡rnr¡ilon                                                    It¡ Lienholdrr ln{or¡raticr:
       ftJú     Tn¡d(   çÉrtr -.H¡ærlñs
       b                                                                           h
       SItSrl¡dËüËrSblr
       h
       J*untfs,                                            Ft      31äÉt           -
                ?&¡ôr70

       lV IeLi,l* *ntl {c'rtrnqe lrrlo¡rue tion
       101?         IifiERXAïOHÂL                      Fæe¡¡ñt-E¡FCII        3H$tit8,nrÇlËtf¡{€r
                                                       *
                                                                                         0t'2ñ,eü7                     r3I.8û
       3bb                                     gt"         t.
       I                                                                                                              n"¡
       ffih9l                                  qII¡-                                     nb                       U             fJc"
        Ht¡rldrrh
       n*fintrnlrlf*                                            Qåul trrrrrt¡u þxt.*at rr- J rrr*l
            il*fæ                                                 .:5rr-ÍÊi_EB             - lÉil¡tir+
            Esfdl*¡rfaqr                                         ø      ilr t- filrne¡xbd¡d
            Ilffiåt(ñü                                                  flrxl¡n¡¡ ülr¡¡ln¡*¡ U IItry
       ffrrr¡f               h**                                         trrr¡rht*             |¡-l¡frr/
                                                                                               Èrafryïtrh         bllfrrr*r
                                                                                                                  b*E-
                                                                         otr2ãfvo17            *H¡raa-,
                                                                                               r-r                úr*EL
           fihdl$       36                 ffikE   500,000
                                                                                               bú,b5
                                                                                                                  *h'l
                                                                                                                  ¡rt3Êr
                                                                                               rSttã              :5r¡r
        t     I Smnhhsdr¡kftHû|s*Düårffi                             {rÇSÉf Sifr tfrll|çffin
                úd*rb¡¡rr¡'I*rji¡.                                       3{7,475               r-I|'Htrrf
        -                                                                                      :ilt¡t
                                                                                               --rÊ*rJ*ù¡r
      V" tlsto¡r¡¡r,lrirno,.'rtsdçrrr*rrl
        ttr                    lt                                                             brrta
                                     L                               T
                                                                                                                              *ã
                                                                                                          E

                                                                        t1Íæ1ãJ17
                                                                     fia-b
-ì,   fu   qHl*.t**¡Èqrl*,f      rr*dj¡hhrliF*bÇJlilrb             EjrlìE;rt*k-¡t
             r5Jirrçtfa¡l*.rrrår      ù*rJçrt gt* *rrqrjt3txdrfr|-¡fl
                   lffiüt[Ðxrffimilnctrrcñtn5
                             fllllr+rut,trf I mrcr¡fårr#l
                                  ![ffirü¡ltIrlrlnffi.d¡r
                        ¡aFr*,fllfrtrEf *r                               ilrl ll                       ffiþ
               Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 209 of 320
                                                       rsü&H¡ffi
      rri d r ffi¡ dr csruü Ët ¡id¡fr. h æ ¡ pry k ¡r H Úæ Ë! f{ ¡!ü Þ r¡d,c n¡5or r ffiüld ilt hd b.ail tu
  h t¡¡
  dræri *.{Þif_trdflrrddfl rtl b æ}*           h*     r{d bhæ csrür nC tt*rni¡r. rqmt¿ ú trc¡ *r, r
,-nç m lnlrrún h ffii tt rfth f Ë datnd ïl ü hr úlrr *r, ffin c 5n dnç nmannd pr¡




          *hlt,gmr.

                         brt¡fn*Éfl.
                          ¡alralüa
  rlæh4*#r¡*            llEplrå¡
  mHrr.
                                                  rd                                                                    ûË..
                                                       Loû5
 rffiåffi.                   tn¿5                                        tñdþ!rül4rnfi   .r¡ll,Ð0í:r.rh utSnl*ry¡
  ¡c¡   lr¿.ffùrlh"hd                                                   bôsnrd.
                                                        F,ür¡û 9,r!fÉ-icorÍ, tuFr¡r. rhr$. rär d *r0¡ü, td Iì¡FI rt0hé
                                                        }|v¡û Íncf¡û¡ **.1 ¡È ærs *t å¡Hr tk t, tn*ür üñ rå4




                                        hkrrsrsffiùårïrHËrüft           tqir lro#d m Fr <¡* tnúrd {rt}*s
                                     rtrldçtrrqr*lüdrË             qrä tãñ    Þt fr*¡nr h ú úJ¡ kiti
                                    rilbrrü¡radtodf b{h¡ rprr* a råÊf sfd rt¡tæt I b ü l¡ñd ne nd     åË
                                     ã sfd b hrûtrl üï *b €AüA.f,l¡ r.Hm      kÊb rúr#ri¡.|¡rrr{¡åt
 ry                               r ilttry ür þ rr r¡Em d rcu# rqurt frå¡ rú rd Ë !y hrrn f bc ¡.iñ k
        l|ìftre I Ftr! -rd!¡ç ÈEp¡mnr¡tr.
 ç Þ tr*lr¡rhlü.lttlr dù¡ f,Sltül          AËd h ff lftdüæ il t rnñi UnrüEårrr

  tYcffldrhddd-àrl0;4*.                                                              rNtryrH*þI#,tüütr¡tsþr
 f:l ü ùtnrËrnË. klü rr tfår*r_T*t¡r* nnru r*¡llrl¡* rrr**rbrr*¡-art-;*ffi¡r¡Ag.                                            -
  ar¡ry*r          r tnrd imËa t* r hün           i rr Ëar q,!r* c $r Hr D¡r;rar rÊer rfti læ Tl rr i¡ ar * -, ffi¡
 i?T   ñlilitdrçlh*älnã.dùlntufrnaíCdËgaorûnrf*A*cg**a                              rUFf ¡f ¡ç'¡rû¡¡rÕnúj¡-r:óã
 þ t*a*r älr Trt rtH ¡¡ r caæd htu               Ë Yc rxrdy úlnlr tr Tn tr*i m* ¡¡i*nãd br ù¡Ei¡5' tb
                                                                                                                      ffi
 rçrlrü' Ttr I lrluËr þ rËf ñ rË' &r nt üar c{ âr f*u                 û¡tï h nd ¡ü iÊ h*i C æ t¡ ¡¡ if55, q
 *úr trrlta * r md rü*                   ltr rttrr      r*ar¡: iltnrh ¡sæd fr-å ll *¡ ;åd,"ç¡ãñ;-#rrãñ
 lrt t f, gY* h sù¡ottüE 3Ë fd atfrn düf fçX.
                  ltln a& r ñ¡f llffi            lr!*tor âr Cf: [¡prx¡ Ët ffii¡f, nù rf {ffi,
                                    CaTd Êra |fi.{Efalãtfr H*r¡úh¡-¡ú*J¡.
                                         llltlnturffiilb-ücrlü¡úar"
råtHl|!ïf!      lËl   þ hl qqlt'g ¡qç d   qltur,ro ñr,                 a *r   I p*¡ qr rr         r * r¡rx. tb ùi,Éft
         üt lË la¡rruæ      ¡Htltvtü.t ü Trr trËFlü þ tu Êilra *t|!r
                                                                 *I*.                       -
 qÊtFT Hü üd. hqtstr t gh td Érd hh¡.fl r¡re¡ rr¡om;
 ftG-h_¡ffl^-rx¡fud¡ildlr-.dhäËttrh.dqf                               ræ*r¡brrtrilnadrtrru¡¡nAÈür¡.trû¡¡¡.{ü¡.
 rxlrH. sir, *r lb f t - ffi hrt: *                     rË Sñ. ì, fttfi # h åi t d tdh *¡n ¡ srrr r*r
   bùrhtrf_rrcndfrt*rr.*rdhåri¡¡d*r¡d¡*ãrm¡rlil|naurtih¡¡a¡¡rd¡                                                 Ë *-"*{
   rüü L åO. 16 ilf ttmrrr r. ffi6û eÚ bBñ *Êrnr ñnûrt tS{l}ãA
 A¡ffi - un tp *Ja fgñ t* ar #t ùaxr Tç¡ rrú llr
 lGlDÏpi.rqlfrtnrxr*¡r                                       P!Ëzdü                           txJgrr¡ERl.rrrñÉcgrrE Hiffi¡l-õ
             Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 210 of 320
                                                                                                              .¡r¡F!dþ




 hñrãltq*
 frtfi-crrr'*rrxurnrrrrrrgdcyllËltlüa-sËtOry, k hÈrnilrü*æbq¡r¡,ñtrù¡tacbFürr
                        d¡r t pd d hn t ¡d, rË ñr la r á¡¡¡ rrr4¡ rflr ûË lrrrr ûryq, hc" iã rh *¡' il¿ ftü; f
 äräfigr, ül ø
 iÊ$1!1!t        úûr

 Tuh+Êìtr
 t. Tð *kï           ffi        rÐdül ¡frær.Cnlfl þ ltrÉ - n$d rrJr, ffi¡ h?h¡ nç*¡ b x{È¡¡
     ¡rkrd,  fì. rdd ttÊ*¡ hÉü¡ * J.ç rla ¡*trf t ü,b.                 ¡.dr. tlr ncalh r t tnl*a tr-bt idbtl*f¡r yq¡
                                                                                                                  tr
     lr lrrr{ru C ¡ då t t*. gtült-"¡til
                                 lt ã Foffi       fll^f lïU F f¡iltfËt ffi            m* nC tãÍtå b xr H
           frn*ffi                           d¡¡*lb**            ¡árdo+?n rd r;tr lA i|ñã*,*ç       ñ rílä.
 Z frãr
                             T*
     ltrl rÉ Ët lrûÛl?*Uä¡rlrlrhËdn r lr&r
 a Te¡ :lrtàuirrruylà*bþùr?*tfoqmrtsn
 { llrÉ-lkr iF* t* þ d fffit¡ f t.t'r¡¡f.4 å rtrl r cth, Tan c oü È¡* f*ctfn hn h f**r ¡dr ¡
     ntalf rlttr-GÐttr-t'
 ã, h ll¡ rd Tqr db rÉ r*rd           *rlhr d-rtld *, T* n {il ttr ff;            tt *ã ilN *¡ Cryut Äf h lçlrt
     þfñrllËqïrü ? lECdFrn r c* r¡h ro$ntcrd                           nnl¡food Ag cçif *nilÈa¡, E r¡ caËha
     rqtrdiltpfltfrüd.
 QrÈ*
 âåld Þþ Arrçl¡¡d ¡d bË          ¡H æ tr ffi¡     aç d* fçrmnf tr t þ d
 EaIE' lr ffirFf       ¡çãfr Q*dræ ¡¡¡ü' tb tffi¡        rm ür É¡[å iÇ¡c                     |ltr¡ffirdrï*l
                            ffr foüfi *ilt coñlü Fr*f kçf¡¡rr¡}

 1    Ðrlsrtrïlr*f       pdod lddt-lcllrhr*r?¡r
 E    Cûtrbrrdrú{çttf.
 t    Dqrtr æxrdtcarcrrrd Ith*tla r Êil;*f d|¡tt rwrdrlr*f¡lnf.
 t.   F.t-¡lirúmd th
    dirblcülleQËr              lç
    hÊfrfrf rË*,
    ¿ RfåtæÉtilrxl¡dbäïür*.
    T. ltTeæ ffi 5rårnoEf lillE Brril l3mÎrüu.
    ¿ h¡ril¡.tt¡ot*            çrdondrh¡trdtHch.
    I' !|þ !{!Þ -d hrÐ dr nçtuaf c¡þAr t r snrd rrffi *m. rr cr# SCt ËSrf nråf d
   +r¡lsü H r .Ét* üfr h t ffi. ãù c *l rrltb r l$Bll trto¡¡rr r.Êf, rü brlfl p r L mi*
   rlr.tft a* llf r,ærl t b t fmroI, ffi¡ SCoo*¡L lm, ¡l{r r*rr*                  dtÈl ¡*. rhl fn,
   rþ¡r t|l* d bÚ hr, rç con Frr ct * ú ntf tH ¡ oanrt * -r { ru *.k -Òú¡ t r*t}
   tg ht ilaftH|f hffi b rffi *.ffi                     Ëü Ért        æm*r*
   11, hfr *        ff ¡nlrtrt ftcb tært fu rdxl           rcr:rùd rï*.
   t1 A früt cn t ¡tr lhlåth| rtllÊfË, 5¡¡ r r*¡ 5 å.ffir * h n{"¡¡q ttlilx tr rär n
   fturdhcrdrd             ït irþl*ËfxåcEr.
   '11 T*¡ r*rvtr        drYnr k : rçf¡ré lyb n$rårfl               p¡n
   tt h¡å rtrd qlqqCr*                  tæ, ar*f eúa. úr¡r r elùm Ò¡cl .tt#,           rr,¡tn*a, rËfg¡r
  ¡*fst*' ç*¡t¡ *rr r pçr tHn lt* rldf ¡9r ?a !? i|!¡_r |u r rËrrt nm*i Jrn                      ¡ tfi ¡i
  -lJ. ¡kt,   # hÉ r Ì¡¡r, rrrtrå¡ r tr r¡hr tn ûr $ 5 C¡ù c þr *rr
       lt*rrá*dt             lffih¡**.
   lô ã¡tr nçfrf brrn C hn¿ ¡¡¡lrt' åtn ræ i.C*t *¡ì år* ¡rd fs{ nû¡. iland rr, narr; üf, ürÀ rü1 üt,
  r, rrl ¡f to{ ¡r htt:l nt:û uri T{l* hrüã.
  {?. fb ed *¡An, Õ*f              r rrrrlt S* r lrrlh t d rrÍ ry t fí*.
  tü Sl?lfr It r xrd n*t                             ryffi c tr4.
       h#      c  t¡ætl      d-Ð¡'t¡ttlüührrnfr
                                     b  {  p.*, tfrf  t¡r, ?nd !þy, lmtn, b { ffi gr| ilü     þr, Ëlr r.
t-qhilryaqr, ñç¡r,hr drrþ,fËJàç             af rh æ
 îJr *¡nnt pnl-æ àn*a qr      rd t lr r tf,*e t
 l. lh li*t ülälr * b ql*, ild * tfr rlrn t¡r mt tr ü¡rH ff ry ¡r¡, rffi ç¡ ¡5q ¡5 gf,d It
 fËl
 Z Yü¡ütYrl*rbuonrhr.
 i Tnrffi b * ¡r|cali rñ td, hrl, p{Ë or !b r.rË ¡:¡t¡r sd¡rb, oç*r rpd d.
 ,rGrtrp.Ëls)[Ïfft¡ï                           Hg¡¡úa                  ãBlr¡5¡n¡5rRGCGi¡E F¡ßEst -6
               Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 211 of 320
 { Tqttlrl¡lÉrlrotrúfúrfrltßtd¡lrficd¡h{r¡r¡l-¡qrn¡dndloãÕ*rotds¡*ktrrrcflcÍltrrr
 rt
 I Trlff¡bIldrådIrhf ffi ìfildtïlH tc,Hüab¡rt,*¡r{È           r¡Êlthco*Ë.
            r *l
  år¡|¡[Fbdn¡*,dürllr.
               r      r$   rr   å¡r¡t lH ¡. rnt d ft mr ËflJ irEt hr !ã srbrË Ër nr                                fÊü d rr
 tË-t
                                É+Ëtu14                       lTi¡¡tur..7                        tFcrt         r
 E¡þr*rr*
 Tmbbr
                                 fÐl
                                  la,ä
                                                                ¡t¡#
                                                                *,ä
                                                                                                   *rr
                                                                                                   Í,n
 gfråû                            taä                           *ä                                   fs
 OFfl!
 Ef ¡tcqß
         Ët..L.¡ll}               r*
                                  It,tfE¡ryn
                                                                fiff
                                                                 S,[f¡qor*
 tûffi,mLIt                                                      gñrät                               $,lllf¡¡*mr¡
                                                                                                     '7s
                                  tftJtlË                                                            *ilrfit
 îù!*r
 :T.¡ dll ürttnetr f¡mÉf f, dd b Yrrdflü ÞrwTl'f ry rErffr. *ñË flryrrrht¡-pä|*Þ
                                         bÉ
 tqy Ùl r+at* bïiltÌ S!ü latd ufr f^¡t¡trnÉ c rllFQffi tþlh        h a l* rf   *llf, ;-ï t nr fñ t ofi**r ¡b
 h r7t    co'Irt¡ ft l|ffi r, Þ üþ'{. ûf ttir.
 ü.ü¡s
 nË hr d *ç     ht dür Iø S**l iÉ gr lt¡ lçrffi ñn*r ùr ¡d ad ffi           hûT lul üt lr ati
 Iltrr*lhn-Hd8-Dåät!ü_f ûÈ(cor¡rb.Ê?ilûrrdrrSFn4!mñrçrnrdn¡r¡rúûírtæ¡Èt¡t¡áxr                    h:. t h *ù
 rr ür lhülh h¡. llt.ffi    Il üF rd l5fl0 rlË t þ Sd gr b h d d b ofnËt-¡m d f¡l.rit fi}ry.




 Ê!Ê+lt*
 h lr ãültl #        fffi.r 4lrrnrd. drffi a !¡f hrr,r, !ï É!ã{*drætrc¡f*rffi t f¡É, llbr rq ffi Ë ryr*
z¡1¡C* r a¡*l rH Ët ræt frnthf                    b !r *¡ *        c fro       itrCrg b ttS { rr {n-l    }lü¡¡¡ ã g¡¡
            w,-- tTnt:':ætEr                r LÉEË;rlrrnilrú*                   f lr4-r-trr+nlrçpErq¡sSt
 ¡rrn ¡ra-.* $ * * }trr tãr d, nr.T rrl¡É tu ü f¡X f¡¿n ¡*i r ¡ rfùn b cr-¡¿ * bt ånf iro) þ r r
 ülï ¡ü ûrt *d, trr ilrS * ¡Ê ú cn n rurt d ül fçH ertu fi *fra ræS I ñ p** r# nt¡¡ ü. NditúF å ftrûä
 rlrr*lh!ädFiårHtdtt llrffidtúbõð¡qrb.9lrf bllrÞe(lú0.ür*Xt¡rrf¡Sgtil¡*¿¡f¡t,-*fat'
 h f¡¡, h C*n*F,O fi l0t dtü r*rr( f{¡txl k¡. h Crq|s ¡A$ r ütdlu úrnd, iaÉ¡Ë:¡r, h h             lt*Sc ¡¡I, CL ¡n c
 dn4J*llrçb:r,hlffiûrúçl¡åühlgrlgçrrdlú0dttñd¡rmßrt*#nr¡b,hìhÀrúr} btrrxdrà*latr
 f¡t{ir,   rtï. trl br n$ ot lr t{Íd ûÍL h h rrrt d r ¡rfr rrr il¡*r        l: 1* f !r h Ép. h ¡d4 *t r¡¡¡É
 lnndcÉdfürÒô¡¡dte¡ùËfürrdl¡ic¡r*rü¡d. å*nt-xri¡l¡HErrdm*flnnrùidrbår.r*;nih;
 Hril. {Ëü!¡ lbrllllrþü f¡lilinnul rp* b bdËrr¡düËl|¡ ãütbhüd.}
 cì¡tf? lr lh             c|trJ * å#     rl r üG ln Hr r rüf r*rgrrrÊrlu r :üd t fl &r d * d* t¡ffi     rS¡lI¡ ¡ ¡¡¡t
 Ðllrta tluffit t r}çt irr üåc EÊll l: !¡rtblnd ir sffi aË..?u¡¡r !d b m*rr s*rfut
 rnxp¡n rtr ilra ï lËñ..rtftr ryæ ilrrtr m.çll,f, f, il T*rüÌ dL i H lq æ*¡å¡ à ô;fñ.h               +-llq
                                                                                                                 a-iË
 rü- Fqnó.ËFd-{ ll..,Tr* üD h þ ü rt ülrr hrl ar t¡ h d¡ ¡¡r X           ud l'r Õr ær t üÜ fr É i*j ü rü. r ft    j b
 Ëü å ü¡ t håek l-r¡, ffir t Tur lll t¡r_         b ffi    Íd Ttç lß I r tfJ b s r n¡unú. Yr rf|f,t yr tH¡* n ãd
 tffçr*rdrdrrhilflrf
                                                                                                Hræ¡Éåhlhm¡k¡

                                                                                                                   rCrrúhrx
                                                                                                            il. tt*rçrxr
                                                                                                  üiÉrJüúl putH¡rdnd
 rrçf{ñr*
 ;ttlç¡rtl¡rfucdm rpmrÉ4*Fbr*tnryFFa|¡dr*å-crr*tü¡råmrtnütr¡*r¡ÈtËaü¡ffiqSñs¡d
 atIn üÈrúrttl¡nilitü b it fË UüË ¡rrd* !c ü¡frl¡ñlìr.tlt ffi r¡*r¡¡b|rffi|lffir.
 rQPËrEtËe
^ -r +                               IrEñ      = r-f-- G|l-      tI       æ,        ¡rr!          -¡t 4r r IEIE
   =Ë-rl
             =¡-    - =:r¡-ll¡3-an=---tkl+-t.
               =¡flE-
                               -;¡                                              -          -.                        =-
   Ð a-- ¡- ry-           r 8E[E        Ð      r-æ             t¡'n -                                                     -
 - trrr-r-{EÐEhittlÈ:rlll
                                                      =. -qrrlbE|5t-If¡*,
 ' lll A¡rf, t brd c ffi
   tt-.
                                   Tc ;çlftl n tr Hen       hfr. thprgj¡¡      ; h tËå          |U * ¡¡r h {tr            d   ât
 . ibllrËcurrxr            nrn¡olqr.

rõllÏrFaflrwcnTffErAl                                   hlr.dt                                  arBÌffi l¡gr ¡ÊtÊftE ilfËt    f-a
               Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 212 of 320




                                       stúül                                   trttrt$ hlËddt*lnæhffiü.tË           Fç
                                                                                    irç ic ¡l¡ b ã¡d, ñ:ntxÈldr üneqFlst
                                      ffitlhrrt
 E{æi¡äf   tlù?*nrlhrdtd hstlnrl¡f:nr5¡ûas{frH*rgf l¡rrd.f g¡{3û.hl¡rrdrúçrr{rrr¡ffir,
 T* l¡y ølrd lp S* d Ccr¡¡crq¡l ¡ræ l¡p¡*rÊ, FO g tl¡. ¡ffi. Cf tl€'ür& ¡trr tclrrr *tr¡¡ TIË rDr odtr ñi üÊr                i
  Õ.tri¡liñdfrüfå,åaF¡dtË$rclcpl*df!FEû¡cl,húnldtrËrTÊangeanelardrcrydtrffiilûry.¡üd. fh.!lr!d
  ftåFt bhrlü{Ër{l¡¡tq, ltr å¡lrdlttrH brrffi¡xdrd*frrryf,fåsdrrÉin¡ffrnrc          ù¡¡gû¡r.ndü¡c
  tlltrlLllürE¡¡û¡rirAa¡üritff*ffi. lYrtr*htrv*alrtflhbid*,ErelcW.?errycrrcr*f¡n*,
  # 5 tu üãdår ¡o¡fm df tçrn*l
   g!'{f ¡rüecüTFf,b:*{arihYrcarfdr*kra. ãr.t¡¡c¡nür¡¡naÞ}lsftrrlrdforrldridår¡ç¡rrrþ
   1q${tut        qi{9L ¡lrr ttFb Èr *¡. rud ltËl rffi h* þlr ¡Ext ü ür¡rnd f,r J* md Ð tb'¡r dûd tun co;¡a
   lffir         3 ütr ffiø            Uy-,n!t h çSl d ølrr¡r u* rü fçx.          gmry ü þ *qr ;ry rn br ü,ü b* cnqa-l
   {trfiar t un¡t¡ * Erq¡ \oþtb Cl!É ¡sfl-{-.         f TÉ ËüC tr rçm trfù aqa rr crrüfrkhû*Ûm b I Ð !t0 c r0* ¡|t
    pr* ll*nt ffir{, lttFlllr r lä. rli orlcHl¡¡tr fq f,Ù cr¡d b rgnt b tm, r*I ¡*ryn*a il ürurÍr Bn b ¡
   !ry    e, q lfFr lüÇtf üf
    Tlt*åIltfqg
                            f,r il*r     F ¡wr ¡r 15 notËtril Ë!Íh. d fü tr ttH             t-
                                                                                         - -.
                                  å..d{t* Allflqdry*u*rdmoüktt!çÉrnfcrü.dFn¡+¡lwlfhrt:rorry;i.facrr
                                                                                                   É - tEr b rÐlE nElrlr rr
    ilr¡t lfl t !* dlbllÏ h dtb crÌrl .l rt¡(t b nryt
    ¡h¡ß ffii,l          [t Þwf {Oxl proúy¡r lüfn il b. Ë.1 ¡ ¡ drd ü* L rd pdd c rnü *r ¡*{Ë {St S *rhl rro*r {ü. l{úcE
    luHlbptrtr"
    e torqr tr t¡r¡rl* OmÉ bnl¡trrrHùf ür lil¡ h¡ræ Èrrår å¡ocilar
 ,.t* I Yd g$ö ¡ Ë tt¡b d fordlõt bñ lùf hr * !r tt try {il) Ð - tn fçr* ¡r* fi, r I tr r å¡ l¡ràfr
       U fù l|r*r¡f             h,Yæ bddbrporfdlÍ¡ddü¡lættbrhÍtúbtr.brdtr                          ñlÛrdrhyrür l¡lxrh
    sr¡rhrtr¡lttüËWrrdhÈËl'c-q¡ ry*dldhlrf¡rrrn*,þrtrro*itarlÉütufdlg¡.OaEtlrrüatlüð}düa
    rlañ dütr gu"tttd t*nd, rú lr ffifi d ûf!ô FJd *f        fçxt Trrûd Tc rgtf{ ¡*¡¡a h ffi æ                 t ¡ noni rir qÉ
   trFl*lÉd.lrltl¡-t
   Ihr nü æ O0flnåtT ! Fr *¡IrxË åþ Ë ffi f:ÉT Io Fr¡tãmffi ut
    hry f Y,çlnç ntln c*¡*rtr               ü f¡nd, Yc nrycnruür k**sdhmdk                 S* úlnclr lm srrf: hr*r r gle
   ¡*t{a{l,TSRtnCÍF,OlLãa€lr4f¡Fþ.*¡*ir.¡mffi{litr" ûn¡*ç f !rp.!d{S*}pl**btrSrildrie
   cüûlü ilãl r¡l lfd ËYü flåtry ftl) q¡ rürnLrn dür f¡nñ Þ tN,
    lÁ*t lL ülrffir                 i tmÉr ürûr lhlrû 8ÍlË d ffi| ¡r* lO årr ?û& nHrlr. 1 ffi, gl fT ç¡ZlC h¡flm f t*
   t;ff f aEåú år lttt Pl ff d tu t* *, I; * r*rú lr tl *fft d ü {r. db la*, f ù r|m t ffi                                t¡ tÉ
   üq Pl qr ür r*r{ { b trr* an ü rxrl d x åp* drç ¡Eû¡ þ ü. F rË ntr ;Ëtg fr s h-fuÐ lcd cr t *;- d ñ ¡rr
   rffi rdh t æ ìitr* k r|Ë.[Ë dù üúIqlËh.
   lñf ,\.    rnüüÞ Ft'rqt b ro,prçlr ûtrl d ll ütí.{ ffiür fl ùr úrú r ny úrü ü* i¡ rrl Ëü ü cËtl þ Ya *      þ {q * t
   * ur*t d r cr¡tr ËS* hE Tqrfl h h æt rf ¡ crro*r !f |l t f gnü Yìr tt r#                  *d :r {fä er Ër      þ eåådn H
   It Ht år l* hcrffi ¡d fr ca*r tÉår ðt.
   Ill;lt'rll ç*tl r nt¡ü¡ { ûåct ünd u& ft å¡l¡t ril llÈü ù G{d d ü. 3 thr 5,r¡*O !' drñ a ffi, å tr
   pËilrfÍ*(t0tlprncúrHh.d¡dþrt¡dlrlrüt¡*|flûtûÎüFqibl¡*lrË¡tsdh-tu'c¡lfÈþUl
   ntnf          HcÍ úr ctrrd by tb tm åürt üt m qË q r errcffn dc r ñ* þ T* dlr r ffi                         i b ru.S dr
   ¡ûtH ffit ¡rffi il ùi crtÉtd t{         Êü {fq#*frr r¡aai ¡f s¡¡rl-ql f F*d þ Torr
   túd¡; Ih ry¡qÊ sJ Ëdt r*Ë r rË Eßrir gcË dü. tå¡t
   þ Ttù A¡r Èül ttül podry ¡r nrû fl dd þ r r*r'd nc rÉ Sft try St # dü'l nËii dllÊ trt¡r tqd.
                                           bÊ

   þtâCï¡ßTllri¡rdü¡¡Êcrr¡r1üftuúbhbnYand;¡rrrücrffrþlb¡*rcrr-t|ñt Ì5l|mñqlr€ü*dlttf
   3* r lffi*            fb ¡ fr c#ut ü tL ¡!t t tlE rr llr l¡d *¡ut Yr enil. r** li trr n d rW
   rtt nlrynåh¡ *d ! fü f¡rx rú lt^Yul ú ¡-T ril¡r ú Ð Tc curfå¡ r brdr d üry rr* f {d=t dtljf¡¡x                         *L ¡
                                                                                                               T* nry srd ¡ à
   ¡Ë d rdr r po l¡r r*nd h rry Éúr p* {rl lll t¡m rú å rrffi d¡¡kr|å¡ b rd þ d h Ëu¡ flül d* p{i l.|'d. fhã
   Ln diÈtgnttocrtd*n ¡6t                      hr hadrn t¡r h Yu¡rdrd YrUtIåd h f*l          d¡rcür{i¡*ürid.
          TT*lf',|il ælrd   cffitt     ttltItb  mdry¡.hbrttl
/Æh{¡ +q|l'¡drll¡ å¡¡x r aol læá ät fr tt!¡..$ il h*âar          tilr fr¡rr.Df*rlf  fr*.rn{d¡f*  {ÉÊdü.ltllËE DFfffitt
                                                                               ffir     fffr ¡l ü¡t¡ f *lt{ rra il l. h åp¡næ
   ".¡rür1t¡lrt*rrrffi¡t¡f,ûttl-r8rl bltrrrürhtbühbrb*r*ütf                             ñ*dhÏh.            l,f ffnnnuàprm
  Ëniã* ïüt ¡ü Tf ætilY IÀY lÊ s.G,ËGr?o rFnfiñrÇrrsfil átTÊrfiBE To aotñ*ïil¡                   RÍaniltl! ?lË trË¡ 0FtlË
  fiiEcrnËnff$üåÊÊöüilnstAffioËlçt¡{HAvfl.ãEÐ¡nGg"ESirft*nCccñilr.rürÞÊeffi{gcrÞtf
 gril¿ÊËililFlFf,lätl}lïil,noîGcilnåHv.tlctrglnÅïçilt#i6rnylmünËffTonilEfsrætFfl,!!ËFfsI rEtñ¡rxr¡   rEt¡trx$
 nAY E ÞltHÐ åg .r.ffi{I n ÅlT ûCIIû S rffiH fffiIcnÕf f¡nt   Cry Ð¡r b ür q rtr r - q Fd d h r*¡.d bt
 tËrrqËhir¡ü+rÉtd-rtltrFolãù*mrrid*tdftnÉrytuffi,ttuhrrûår*Elr;*e¡qt¡dårrSËr¡;arró
 lr rad trr Ë tr æhd h. Iùr tn¡fra ¡ufibt ¡ rl;tÈd n rü. !y âr tHr CrdÊ :¡få.2t ß, Cladaç dii l¡nrår * q r¡¡ b
 lÊlõr0atqlEextÌn'aw                                þÊdn                               {x.crerifrincg;ncgsr-r
                 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 213 of 320
  #!Êûsrtbt       Ûftf^Fl¿¡etútttrff$ryrftdÉ*{ il.rtríilcúþf.* Jl¡{ñ-n*crï(bEi¡d ¡'rryrxrndFryaÌrba
  cntd rlt grlù. Ycny¡tfurÉf¡nrf ûraú Ërr* $larrtrrr¡h l*d¡q6¡¡¡.
  ffi*ry lrtqsgy¡{tqfttcery-.rrtu11r*ftldr¡lgrllocdYr¡¡nxnãælf                     ærbd*rtr¡Hsç¡r¡rrbt,
                     .t ln5Ë *¡flcr Tfl {ü ¡rr.d ül trnr r* r¡nxtrd';str r r*rr_irl u rruri ¡n X;¡$t" -ü å.
ffi *l;Èrllå*r(3ld7r_rhr,rqflrþrù!frrñ.        trrflË{¡fü¡r-rdmde¡r!ürdr,thtrçtn:¡ãil¡ilü¡r,ù¡er
  il Ëirfllil, h ¡ c*r æ d &äIn I qT lt"rt Fq üry, ¡$ I qå tr nr ùÉ srdi t¡¡ *nå * n rí¡5r¡ ;i ¡çã di¡ ü, h
  !r4!r*rydrúglt         thlrbtn!atrrLSF?¡aü{ii¡tdtrfçrr*tnr¡ürrrrym*l¡,frrcrrn¡¡r'd,Ðd,p'Sùrt,
  ñ.tb€¿ãtþI f rlrcrtdrú¡ÈntÉrln ü,hå¡r*b¡üäntrrhrri'e ldnr-prbnhtËnFoarú-Jñ-t¡llh¡rhÉ
 !iü¡:!q;tfi{¡dd_crnnad-trybûü*tdkrrl¡m¡rdür¡r*hr*r¿ ¡¡rp*tåflgü¡iråflúrax¡rr-aãn¿¡¡iu
 Ff.  rlü Ëù r} * d Errlt d h rlt b h.lgfî, ffi þ ik- Ür t mr üru ¡ dlr úfu úr v* n-- J eóõ ¡¡n ûc
 vdËr,llLÉËñlr:brülsüIbYü¡tlrdtrdlrttd jrta¡rr,ß{üû.r    ftrtr*tr-ffiÐ¡¡aËaErra¡¡mríG-m¡yg:rrd
 lGt-tB' rlt.âpr-täÍtþù.rtrd!Àürbtûr¡utrg!å*îrr_tnlLctrrr¡nrrÉTgr¡¡5.-¡¡¡ñË*-ürdþ


 ËffiËfrrytr
 ¡r'r**üd5rtHarrtls#Füilù¡Út!?.d!rqùFr{.büdhtr_$*-dth*f,m. Ur*g!uB'*,ifi,Uiü¡t yrtIry

 r: t* rd dÊrtt¡ d h *a¡,*drn¡rd h €ort¡ct rtrúr$-*ç'
 ¡ueún'ô{d¡rf rütÈr,ffirr¡aHsr**iqrdcn*fnp*r l*rqry@¡qt¡
                                                                                   äffi$'nil
                                                                          ü* b tt*¡ ¡ift rËi-*rrqi; dñ
                                                               8*rþf å* npøfo¡jarrf É*rÚùno*¡¡rgÉ|
 ¡fl¡a Sû* h rilm, rf r¡¡nËl h cart
 nlE ih !ç qlüfi F t:tcr 1! rIIË ñËcråilIl il ¡lf ffiE ç Il'E Gre                  îr rnrrr r¡ffi¡
 ll tlr Ll¡*r fflr *d !r{cr tl frert :c" fÉ, ¡u ¡l|'-f,rrrñ, +ü rq üËH|;ilGaln¡tnt È;ü;: r * ¡o rr Ftf
 4 lrü; r.H *      ¡l¡ tr ü ù rtE d r rrr*r æt b b prrtr, [ *I 6 r t
                                                                             f d lmli
 :lärtf *l t h rdd ¡ * H C b túrd. t n .d arrc;¡, ldi h*rmi* riif*l      rår   t
                                                                                    rË ¿ ¡¡ ¡ra -;¡|
                                                                                         * i* r-¡¡ ü
 rro frrn*rt                      I * ¡ri þHË ür¡ þrTü T F!. CÐ t¡rrt-rþ rr rrn||x ¡l'-¡ñç
 dtHrh frrcr*t;aÍnYrr¡    :Ndtr. fåï¡HttL     l**    ârrgt ddå$dr*Çd i- *¡ ¡¡*}¡{j;¡fu ü.'.;     -;i-
 ñn rmr.' *¡r*d hri=¡I r n¡*r^llrr!! rçrx, trf# ¡ frra¡r'rfi t;{m                ü r t d yr br ìn
 ró*dr-S-rf,.'cqxrd
 ïffildlúË-.




 åc tGT F.!ÜllåC Jl[Î   R?   tnï                   È16då                           cuErglñ ¡lË1 iECEñr¡t6ES   I-   t
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 214 of 320




                                 Exhiþil l7
                  AG\[¡S Service -å,greenrent   -   Tn¡ck #S04
                   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 215 of 320
                                                                                                                        lffih.
   t ffd.¡*rlåfru
,-..5lrdrlfr¡r                                                                                                          lÐTRÂAoaða?8
   t.       (u:tomr-¡ lnforrr¡qrTiçn

                                    Lrc                                           EtcGr¡æ


    Râdgo&                                                                        c                                                    w'n

   lf   .   Deaìe: lni,:rntnlir:n                                                     lll. lien¡olde¡   ln{o¡nrulir¡n

    RrütrTrl¡d(Cärbr*



    q
               ?t3d1?Ð

    lV. Uchi¡i* and (oue¡o              ln{ct   ar   olia¡
    ¡or2            ñnERilAnoilåL                         Fm¡rrrËr.FEaFGt¡¡ 3Hf¡$}glRlCìåAaËÊ
                                                                                                                                       hL*gf
                                                     laetl3.qt                              ofiEmfi                                  t37.m
    f*.-                                             hllSla.
    I
   5bF.l                                             ¡Ë¡L¡tF                                *F                                EI ur¡r¡ [Js*
    frtlfrdrUt
                                                               I}                                 Ht
    --'
    nüA*øurfrc                                                        ülild Crr¡rfrs ¡rL # rt.rr Jr*r: ;il
           tpt*.r
        il nfy{l*rfärp                                                    [Jt¡rr-$ryulr        t]¡*ufqr
        ü                                                                 * t¡.,l-{mr¡m*k.#.4,-,, **k-l
                                                                          ffi                                                IIf*
        ü âÊi¡*r**ryùr¡H(æ                                                  Ú*-r-r;¡ BJnryr'                            LJ
    ff¡nrl1rr*                                                              ClrrrhLk              l--arç/
                                                                                                    f,fl*ürú
                                                                                                                               rH-brttñ
                                                                                                                               5*rç
        lbntfis      36       .   --* l#es            500.000                uñ¿grzofl            *XhrL,
                                                                                                  ËLr
                                                                                                                               L-dfr*,I,
                                                                                                                               thrt
                                                                                                                               b-¡3n
                                                                                                  -*,3ar
                                                                                                  I.lFHT                       t¡r,Ë
    r-l sr*.' llrr se¡rnftb.f s* Ihhffi                                    &ry9rt¡nç              *Qryl*r
        tbfhdÊ-irbj'_l*rjæ.                                                  3{O,t75              rLil,h*,rat
    -                                                                                             :trü
                                                                                                  -tr-r---r--
   V. {r,:î¿met å¡l¡¡aivfe,jqm*'n}
    lL                                                          k    ..                      JLrd.{                                            ll
                                    h       :                              nlåk                                 I
                                                                            ún5/íÐ17
                                                                           t*b
,1f rqtd.*û{b**ql{*,       f :¡ *Jlrrbtr¡*¡llrF-hætLit¡f             nlrâãtú,*nr¡h"
        rlúalJ$rpçhËi q*-¡rrådq, å*rtr¡rrl tdhri¡rçd*|r:ilh:|rrrlrta
                   ffiffi               I tn                 t      il mffi              rnil t FI tûä                         il'n¡
                                          I'rìFfü tt*Jür-æt | ürn$rlüff*            ËLl;t*t¡ß
                                                Ë ffir I Ërlllil trr rc Ì8 r|:l.]ffiütl
                     ÍmË.Ðçg[rrftrT                                          Fçrd-                          õlffiltl
             Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 216 of 320
                                                  lffi.tþoffifffi
 hthrãr*drl*ürdrc{ilrdËtndffi,llt¡rSDryklt GfltofrtrypæürlSa.brlF-qr¡d¡crreordÉÍrdb||üÈ
 drcrynlÊ¡¿r¡r¡rç¡¡l:tddhdt¡ùIlrlFlcüg.tran.råFüËt rnr,gr.frrüd*dttxfrfm¡àtr||r¡*r¡f
Æa æ ¡r¡r !ütü lË tr*lat ü tål l n d¡lg¡tl m rú !ãt dtr. *1 Ér c *n d rry nr+u nl ¡rt

 büfç
 rtr
                                bd   F tn *ürd        nqi¡ låS s!d!b cfird tT*¡
                                                                  ürnäd a¡&t*lrr.lË6r iÉúrSHËrcrrF, d
 gll*ltËåûÙ,e6ms.        ah6,                  WËt J'*). bthç ãl rü hdúç Jü rd, ffi rd Ñärr F'tglalrU¡a0a
                                                          Aß
                                                                Crç*t{
                          €m¡nËü
                                     Ën¡¡¡f;

 ¡trlrl,lür¡uf lr. ib fgldç       #
 nh.
 FrillqllrrlrnSåffiËFtfrtlrtrHrr¡trratoAnr*f              æf tfrnfÀËûnvdrg|gdrcqurnfttlËGRçoúE,OGooúü
 :iq,lÊ#lhlilcã,TtÞfr1þdrqlFIIl*[titrlürÌ{dqmrrrt'r¡Oúhrûrûrr-Föc|,ti*¡sirã{ûA3¡diie
 Slu.lHsñCffilldt{rùrlnrnrEC$IEFûú{ltùf. ¡optrrirûnçru¡¡tb¡l*rrÉirry¿rrcqdrræç¡ifil
 lffidlsür        Srrnç f nf t a&¡rhd          c¡fülr¡, frü!Ë f Éd Þtrff âa nst¡ c¡qmñi tr¡rn räåiËtrfqr
 *L*r¡frrl ln Hd*rlxr ãìbb*n ùilr lr0El ¡ürût çrrl¡ hrçtd.
 ET tlÊflG*ïtr U*¡ lfo tryudr rç ffiË b,        þ æt drqËd*    codi, *drg   tñü, ffi ãt rl1a6, f¡¡ glq¡ ilú.
 d p, n¡hr ffir úrlFr, tú fÂllHrc$ffi*l #r FhryilVfG{dttg   JIpt} abcæÍúd¡al mrf, |f4rr¡t oil*¡ rrrd.
 lFùeffl
  ffiElmI      lilt CtãfiÞtllË l$l¡.l trdrr t- lllp ¡nür eqax* h;¡¡frËdc*l il tG ¡td bÍ*ä" 0þr ¡hç, Ë*E at
  ooûf F, ËtlhtElt!*t¡Fdl om¡¿¡g¡od ¡xt¡¡,er*¡lú,ä*rili¡r. f¡lËrrl, cffid             ãnürft0iGritúrú n*-ålA
  æfult'gJt.tþû,æfñ          fùh üü*gYûr!ú¡d g¡år,drr +*ç,c***dyÉf,,d¡raptgC¡¡ççr,¡                      F¡ç¡H( rf
  urr.d¡ryËùt+iÈG€lffigntt+tlçdvÉ¡.¡!a;lü*F.                  fr¡¡+æ00åI*rû*tdgrr,-tn*idr&-t¡rúä,r;Þ9¡å
- \r, rlr w. d p¡ {Êr lld *F4. Ca¡rlrr t¡il:l þ nffi cutgrhFrrl cçæÈ d rll ¡særi¡1¡ ryrü. t f
    ^rytd¡ftnr r ¡J* rr Um hd fiCçl * nof Ëtd" lgm¡E¡ú
                           rü*l þ qã í¡ erril¡*¡æ lrdca            pdod. 1o ruå¡ tn¡ l*  Yü ntcd Ilfl.t¡ñ rt Deì.fb
  Trf¡q¡¡!ilÉr. rtr efiE !.Ëß ær r tï ËnT* r??åu:
  W¡ry4EÊ-T*-n                                             rr ûy ålæ !t''6 rþp ür J h TlH ÞåÉh qttnffui pt
  ffi m-Dtírr I ry          rçN d Fdü, d ilr'l a ¡ rktd k ?rffi        T*ÕIn¡ hi¡ ¡r hti cd. ilr |d qb H d{ñ;
  Sdtiúaijrü:td*¡¡d- FlLr*a¡¡¡tr* flhrhçrrrhtrrrËl:üH*ri¡àr.-bFüúþ¡*itfbtr{|úfL'fÊi{¡i
 l*¡r h r¡t ilT lltl b ffrd rr rd ¡¡lr trÉk¡t rç rrn 0úr h ü. ùrà. ¡r*t *-* ¡ üffid, lb I
  dll*h tl¡ åÊ ùrrú h * 5llrd dokr $Ir$
 ruqtÏHfr"Fç+¡rtFqfiÊ:                rrhnrcçdklünrüü¡YxYrHÒüdl¡rq-räcoodr¡dmtrr6rro{r$}fl¡Ê
 tçt Tc rddm, h - r*&nr T* h k{ft¡ nd rË.1 çx ü ril¡ utl *är ærr *tg ¡l h- bhñ ùr ú drr *åq¡r ard
 ü¡dt* rttrærd n¡&æüqFrrû Ynrll brfürrrdb*| hdfig rg:rr'rEll: rü*ôçnçtù!h6C-rrqùË
 dùr $¡ä01 3.r dg tr t¡ b Lo B drlr,,Ë ü ærd b hrrd ü *r f,Ucaq F?sñr" t¡üt rid üü ¡¡*r; lqtú tl
 r*rt¡rtrt.
 ¡qËP Hæ            f u*¡_nnrln be t r r n rt ûr b trr htr
                                         t                    d ¡ æ¡rrd ær¡1 bfr 6 il #r þ lrnrr f ùr ãdl it
 ç a trr hrtrd s¡nt ¡Ir e¡ {fû'i.s} p ærc- å Ët n t., {Ðri ¡låe il ¡ |T¡üd b nùa¡i¡¡r




                tûüãfr     r  ff*åúorå*rhfú              ûrcnt SrrCSÍûFãiltí.     ***f¡rrrt
                                  Ca Iil Flr. tt€$æÉf þrda          rd hf* fmæ.
                                         lbFh*ËrfIåitrú*eIË.
¡t_lf!{f      Sb      ftt ryf   ttrr es
' ï*rüärr¡*æ*llÏFaÉdbyÐtrlçdËþñçffi1ffi.  08ft:. IÉ *¡il, t¡r tr drr d Frträ q L * þ * f¡lr$r th. bËìút
 ,db¡¡ ilrr Ëd, l¡t ttr -ffi h b$¡Êf üd lr r¡.rü n¡l*t¡ * k
 f #el   l|tr {Ær}_- e:r t* Ëf ÊÉ *r d Tr TrH f ll h ¡ Ë æúr¡ b h d rdt FHr.d lüåt €¡ü tr Tr*+yT¡.
 ram*q *19r,      tT. l¡r rd t rnr
   fþüt *ñËl_Er*r dtHr|+- hc. dhls*             errrh æ ùr*r, h, fiüt a¡¡Ë [ úi *r c urn hn r riir* 55-r
                                         h tra åt drhor¡å *n r lnn rr*ll ôfuri nnry tdå: Jüür*Ë        ûr m*,t
   Sät P.g. Bot tlq tut$ta f. ffiq d û¡ùltr. Il.ptrfrr ñËfrb tS{tSE¡ig.
 &n-d- nrllür *rkråctxr             t å ryE !ÉËr T* srd tþ
 ¡ûlür$-lqlæ^xlrFrglÅ1                                    FçË¿oaõ                     qËTffirÍrñËctryEm€Ë&1-S
            Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 217 of 320
                                                                                                    d*ldb




                                                                              dltt{'rr*.

 FË#ËrËtc
 ùrfr*¡rr-g:l¡ntç-¡lrfit^ldryL¡ld"ryûËaturyftqtrt,rË. hinËtilþ*þ$t,ñli¡fi¡t*Hb¡ryrr
 rfailtffrË*rymlltr*¡¡oddbrl4Tsrqlrrottrüüy$rlÐå*Cç,frß"iil**¡l¡or'illt'glciÉif
 nlttr.Ë,




                                                                tl t*d      ¡d ¡Ë til¡d F¡r ãc¡¡nilçl   Fr
                                                                                            ãrrdn¡*r.
              T             khlñrtllnrüF.nù{frË}
  2. Fürlhsåf         h*S¡rhd rfËf oür*ar*r È¡r
  L CÈùfnralrbú.q{r*t
  ¡t h¡rt r ffi ÈÇ* €rClll| ¡frr Ca G#rf rËf 3¡d i nmd * r*f¡¡rn*.
  å þtr I r Èñl *É. lûhf r¡ffi¡                     n¡rCrr c.*úr or u E rËrry x t*ntt      Yu rår r||Èr¡lr
  tã Þ fom l¡ oltúr, atT GÊ+ rf*, tçgl* ffic H hr # tr ffirr              fr nsød Þ rtatì h.{¡ q m
  lcrtt rrc-r Íaa ffir r cr¡Jçff i¡ ffir"
  e þt*¡Fff r¡nçhd:¡lrÉrìËr.
  t $rûãærEn5r{tntnEËIt¡yÆrfüIå¡ñtËrril.
 t hËnr dü¡n#ar*drl¡åúrr*f,
 t €.at lÈ, J hr úr tì*:d¡r ¡ÉÈðr * r¡rri Êld h*r, ll cqr* ft Ch rËr få* df H
  nrf¡ay hd r ornd rù b L ffiC. ** c il¡d t            m (U8[ ttrtqr rtrli        åõ'qfi i¡ ¿fr rriít
 rrttf a¡t¡ld ran¡rd nN h t.Îifrull        h**¡ fa*Ëftl] lñr Et tü¡rsi riffirs*,                û¡l tra
 ¡!t lllü d åld hr åq ¡rys¡l ¡f¡ d tu tr dr rrdf d H : sorrl n* h { ffi fXJb ¡¡*f fr Étt!
 lù Dqr rn:t ¡tF*¡tkËö lrxx3s*t                     ür nffi       ¡cffi.
 ll. Ðqr.ü.d lf r*ú¡hffi*       hpd b #r             mtr       t¡rS.
 It A trrffi td !t r lu¡lù¡ r¡fe¡n 5fi t rilfrr þ trl*l ß h ¡ilarhr, *Ír c äa rr
 p*hÍùfcmnì1fû4Hru*r.
 l3' fo*f r#rt*ttïarl5:             r¡f¡rd i¡trffirtlf
 l{ þÈ Ëçftd l-: d¡ttr rlFË, or*¡, ffiL -{r Hñ,                   r
 *trlË, ¡¡Ét t* I rær bt*r H¡ ü!ú! lta t A tñ_- rrtrr t¡|*                trrt Ëffy¡q ¡¡, ¡¡¡d¡1 c;¡¡oa
                                                                     t¡¡ ãåf*rlf,ú¡      r¡¡¡-; þ --;
 rJ füq Ëtrlär* rI¡*, erhtf *ú*lür*rr¿r              b H dfüt rfçqrrfh,
 li' Þ-trtñdhl*dnril*.
 tlt ü-,rÇ¡|t fËr 4 þ4 GÊfb, àr ¡{l:q, rrrÍf, *rl ånr tüd ã{ ¡åû il# ñ Shr rtl |rt h4 fì
 :, rlr d €o{ ab*tb mf q,rra t CnQ 5rE
 17. Th..a ffr*'   f¡r* ¡rrrË*r           &       I d rrrd þ firå6.
 l* Ð-rHa c# u*rq*              ¡rúr,rrtu¡nt           r*@.
/t l[ftryry rr cmÇÉl   hç   b-- d Fil*  ¡rçr! ¡¡;     ¡ãord f|l¡, *r**       ln { ry¡ E ¡nÉ t* rrrk a
                lD- l-- I t         ¡rlll   ltr r r-r   rE
                            --E¡.
ftL f¡ntp{lr¡
         -L      m h*c co*ar rt * hr rc *ffr I
t' ilr lffi ¡ùlf tl a ¡p', rr a tü -qt r Ìr ñl¡r crqf * ih#f ry trq, fÈùf Ð *rr l* ãd ùt
V*r
Z YûgilYsttrll.m*t
1 Yan ffi t ilÉ þfÊa rtå¡ d, lrr$ ¡rh *& rr¡:rç :t*f, n É** ûryt! rrfra *.
ÆlrrF.Ëltt8t¡[ïffÐAt                         ryldt                    ciltrffiH.Arn¡CçilEFr6gr-r
         Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 218 of 320
 'd YæUË b ¡úô fü ü. Ytd.tnù!ffi tdüd ¡**fn          nglr d*o rút nðclo¡¡ q' *¡¡ t¡¡ ntdoc g'
  d.
  & TrIÊ b ffid r r €t Iff U¡¡L 1{ l¡¡, Hoea D;ç{, f*{r¿, ñrl c r *È¡¡üt¡Étl
  ¡¡,Sl* I D ñ fl th¡lrr¡r¡
 rd*ta-hdçf;'rHrlb,
                                                 Lü   f 5ã crú b ffi ffid ryTrtr frr ttu r tr åd Ð                     Tttr   {AÉill   {   l|

 ËË¡¡.ftrtrrç
                                     W¡ÉrL
                                      H
                                                                                 WËÉÊl¡+3
                                                                                     f|l}¡r
                                                                                                           Ëm¡l
                                                                                                            sr¡.r
 Ilnldor                              til                                            Itr
                                                                                     ¡rn                       ¡rå
 trtË¡dß                                HJN
                                        3rs                                                                    Í¡t
 Ë.!il¡L.¡{s
 [Ttfir                                 Slfaaqm
                                                                                     f¡ñr                      fiÐ
                                                                                     ff,Ifr¡rynrt              lflr¡r¡onem
 rffiglrlfLr*                           sr,nþt                                       gñrç{                     g#sr
 eû+{F
 I Yn¡   uú¡ ffi t¡û üi¡ f ¡r¡*, h fl ü. -ü ¡ Yû ñttt þ ü¡; {üil ry ffi äE lr|ïü ryU r xth f                            Faü å
 nrf   brçaÜrsTilbCottudr*flt¡;rrxürnt¡arüür$!ttt.                                  $lr¡t¡ffË€l¡Êff      *,fUç5c.qirr{|¡
   b rT rtffiÊ¡         * l|'*c, b ck qr {rt¡"                                                                    -
  fçrxrS¡t
  ïl raa fi rn$ lll d ü. Îü'¡ sj*l l¡t qI tr 115 Frdu b rd ârnr où¡n¡ H¡ lnr n lr b*                              h. ltr st.rh.
   ttþSþlürËrdHrttlrttü¡.àrdüd,rorEtl¡{¡i æg¡miS¡nff_lshfæn*¡drrhtúûErmr*m.¡rnlã
  ç ltr hÞnln Fç lhr ffi             ¡0 th¡r ild lËü td.¡ n tr üd m þ tr ¡d d |r dü rx d ôerh ¿¡ç.
  tlfì# -v-c ¡qr q,r ry gryryt r-ch tr¡ ar ol r*rl-¡ þ t lfÉ, .l f hÉ ¡*, fl N rL å¡ úl*o
  *tff           I tr f:lcr tlffir tËs& b rccuk t L ffi                             ffi     t, d lfi* r I rrtr rJ¡l¡ I f
  t[lhtl¡ltlrrirrthrr*rrt:t¡þältEl,                             ïGFrillËljlH¡trþDnTïCfHfir|ffirufn|IcGf,î¡tn
  I0 ErntE lllnnl lüd:f å¡3 10 *rGr tK fi ¡nt renE                           G¡t!, Itf tlGTã¡* Tü¡ullErïüt'lElænmlËt
  rmün lt d til dh t¡rbr ftffir ffi                                  ç  b ttl     dl Ët- t I t t Çtr dI ffi nln
  l*rtôça*                                rü q[!qñä4*ttï$th,t¡Iã,                         TrHt*|]rlt*¡ttn*        EIr       È
  f¡lHn ¡t* a fld h fr.úrryr Gtnlt q¡l¡f, fr*f lH. üf ûtß
  hlaaqF
  h år *      tu øã* ffi ¡ ryan¡d' ùdæd r laa hü, !r. Yü $rt rü d crrÜh, fn ¡¡En fl r¡tÛ Tor lç crrd l- fF-.
,Iq   qnt     r cæflrr rffi *n I -''l ¡- ¡ fmdty b fr l*
' Ìücü r#ri 3| r rþrü.ffir{ mrr-crftrqlll aÍr*fådr                     * r ffffi         ÉÊt lr tfry tl Ir l¡¡if fr¡r: ã X*
                                                                           orb* ilfr. f * ¡Ët I trì*-rtü fü (slCar          ü|Ü
 .  r¡r* ¡dx.* f¡ *¡l *, hË !ffi rrrdr. rr i nùrd tu H rçrx ¡*u rU. r æ r¡lc r Err* È U itU it) lii r i
  då lr ÞrÍ ¡4 lT ilrd br rt m ¡ rwl ¡f lr laxr Fdã Fh ûù¡-d uûrg 5 h F{- r# rcúg                          - lr            ú t¡i
  r tr * æi ü ili È rnr il' tr tr ffi rE tr rÐ sqr ür* Ë | Ê- * ilSA,Eicrr*r fq ÍËt r rO¡ dúsnri{år                 *|E, rtf,
  b fx, h ffi        þ.*q t0*dtË r*d, *ür¡rllr,l€ürts S.ûal0* dln tlrlf*hrrf ¡r h                            lñ.Sq toldùap *
  td,rfifmbbchlbtrtdt{!ãfrlttlxtûSqdþal0*dúrllql*¡ã,rlüË¡h,ltthdÚr} H hûrxtdradÁrtür
  Lãflr. lq, il la lñnd n tr tff ffi. h b ror-dr cr¡Jdor çg !¡m*rl lll tffi { tr lr ü' g¡" h Düil. ry ùn
  l¡a¡rd r rü t b rHËd rffi tr rd dür ltcth ttrd, S* çfrr rd qf*rr *n tu åpnr
  rlË. FãEb üË rËtub r üñ lärË rÞü 5 b rhrff rç b ru¡t þ b. ümd.'                                        - d r úúr ai tæ
  A?¡t!¡çrt {ç1cnf tååÍr*tlltrrrlnhllrfltiCúrwr.tfüçtndthlrrdr*dËf¡mr{ntr¡rrúa
  t¡rÍr l* ¡n*         2l tr ú¡t       cr &l lx bro             rli rr ådrd rrd--!n]!l ff b qú fr e* ç fut I Vil ih niç h
  rçrrrt Ér Ë ffi L f nñ ff_rçJnr frr¡d
                     Ë
                                                        *1 ln ryr,ryrx,,b * d Yc ï:r * i h ürr Ë| * ËúS b ril*ht',t ]É
  Ê                  ü.-Ft üqË ü þrr r # ffii Ðü s¡ li tü dlr Ên {.üH rd h rt rûe. tqb ¡ ú l;d þ t*. { ilhf i br
  pd Ëfd.Ëqf
       b l¡r ljffi,   r-;¡, {;r-r bYa- f l*l¡r*            bllr¡öÍ dT*HÉr l ¡ H be rr ¡çn¡ú. h*¡ùrif;LHth.t                olad
 Ël¡lrdrdttrr*Ë.
 IFrflm
 h h ti f lb tt |tt sæú rtk¡¡ ö fpxa fl drr¡. lto rq çf tr r æ D h ;f ar. Htrr
 rilry rrtts cdd ¡nrü llary q+ ì¡jq þ ür rr sr Þ rfr ürd*                        r
                                                                                                             TlÉt þ m¡Hdr
                                                                                   üb k rr* pnn *ri ¡S#J-fr ñ ie til, ó¡Ic
 lnþ*dl-rtrFtilb"fíyrtrsrlHrcrryhüü_htrtíñ¡.rrû'e-üt
 ts nrlü b â¡ffi           . Âßi!& Q r cry d ûa hr*;
                                                                                     litr*idqrhdtr¡¡rç'ri¡'ã**iii0.rl||*
                                                            Far d * rgnr¿ Û ¡ ¡ç¡-x* i*¡ lr n * ri+ úr n-r-å ü a rr
 (tHl}lm. ülr rÉ Fatal uår¡.td d) Cd*dYr rttrar doæúbthr smo nt rur ufrnk úñÊ
 nor¡ry I tr ñtl d r *t Thr f¡ffiEr* xtr fr flt b ¡þ rürrt qra h tr cl nür É6 ¡q¡¡¡rj ä än rlfæf                    îft lË¡
                                                                                                                              ¡r
 3tat-l.t!çd-t¡prf¡fntrffii.l}ltCrrrcrrr!rtrçrrdþrlrciL¡úcld¡¡t¡üþcqwcr'*-Ëfù¡g¡ilHËEån¡
 Tc Heh. ñl f¡x* rnryc*1 hfrnFurt ær.
 ef¡+ttrl¡n*
 ffif¡nf b¡drrdonrrydÉllnrlbtr*ffitp@üFtnlhcrroff¡r*tffiltÉtbr¡rfnrf*hlültü*¡.gtn$
 e   *t rh lrh iå å¡rsl     h   pd   h ß4. lìt   ùdr¡¡ nd   t   ù¡   üfr
                                                           frr fu 0Ðn ürsr: ubå¡ b ffi¡ ðåñh.
 FrsrpryF*
  -:1ftfla-_a-lr                                                        rE--
_^         tìr                 -il El¡-lrræE - r-- -r
                                                      rG-                         l¡l il. -r rJ ¡r trE                            !r r
                 =¡Ðtr-rr=-G-.ErE¡---r-         E      l}Illr   - tFF-          -
      =È¡rn¡-
         -                                           ì-altr--.      -                                                                       -'
 ¡     Ïh ñ dh  f¡r¡
. Ib ll¡t Irh3 a hnf*ffil Yrb ¡lnflnl
                               å¡rrf åä- *
                                      a ü¡ ffir
                                                                           fo   -ra nt{Ü
                                                                                     *
                                                                                ¡n fæn
                                                                                              É ürd¡. Ftrü.
                                                                                                r a' *rft l¡lr f ul         h aþdcr d           l¡r
   fçr*
r l*lrr{er¡o*;adr$Grïü¡üt

AÊttf F.ü¡r3eì&rFrExÂT                                                     ã¡.alt                         flrsÍffi   *rgf   iEcEi¡Ê    9t6Ë     1"   ô
              Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 219 of 320




 *nGnßflilFÈ¡n*bsd¡sbffiuflrfrirçå¡Û:dfãlr*¡tt¡lr0Úd..t{¡.ä. hrlrHrtdåûF¡brtttlAffir,
 !þtt 4ly ËrFÉ ür* d tui¡dar rrrrn D¡rtu:rf FO Eü ilû l*É Cr mg¡fËù r¡r *lrr rfr T|| rffi;ñnf tI*
 dxþlm¡th*àhFrdåtgierrlrrç¡ftrdlËÉr{f¡cdd-üËlrf+rrrrtlcmrrdrtrydft*füçrrqfltt¡t.IH¡lnC            -rf, "
 tt-rpfrrt"ln-ur_(tlls.hl¡mËlr.ffbrür*cyaar*¿*&rynF-¡{üäud¡.nrãg¡'ip-Élñda*:lr"
 TiHrrhåüu*fydårldortldft¡*Fr|r- ÍIrç¡rñlffirrtrHÈthti¡¿¡*¡¡qr¡*ç,-Vü,ryãd;úçrrrr*
 ¡åi¡d b lt¡ cn*t pfùr dfù latut




  EltHlo*rlbDËtr(fÛÍlB¡¡Û¡rtnütflùrdrdbrr*ndHtrrd¡drlrcnr*ddirfrrù{url{J}dr:r*üriê*ril¡rrl*t
  cü*¡dbÊll¡nilûr-
  t|l$ ftïrtr#d r¡dÍlåGffi Ë :rd ¡urrSrd bIü¡r klpfrrr:r ÊrrËrfffir
,,{C¡-   ! v9u potÒ r *t r* d rrrtür þ üt tñ¡ *   ù tn H lnf FS} d.tû ù ür ffarr* ¡r¿¡¡¡¡ Ét r I h r ¡¡ LhoSr
     \d tiåçrrrrrtyfnl!'bnrl lcrñ¡¡Fu'alílrtrrl            otürrælthr*úrürgrrrcir              ilfud¡üFtpl¡lñËå
 -¡arård¡ófmqrd,ãrrþtttrrada¡rçcfrdrrtrA¡rnrr,brrcrr¡*larÈc{rbnrhrdtÐ"o¿h¡¡Ëàm*lJfç
 rniloft:Ftrfdttnùrtdltffirf drbFd r*flr f¡nñ. lìb¡*Tæ ¡¡¡È+,qt¡Éþrhdril!üËù;tñqirr¡¡d
 çr19htúdhü¡åd.
 hrrÉ üBã¡ËG æIlttÊf ä tFrË:ltcãtþ E rcTf,3.-gf IÐt:trII HXtrcC L*;.
 la¡fTo¡tnq¡¡tkrll¡r¡üruåcfültrtr*,Y*rnrycu&ü¡coråfur¡dlrnndlr*llmslrlm$mrÉr3unrrrgl5|
 trti{.t;t' Tlo Rrl ûi¡q ¡ül l"€f.€lüfl. ¡F ftc. hi Ëìt ¡æ !Bßðft5. Gno¡lüæ À rn pd frO*} Ërù t b dí fr rri:r ¡ ¡ra
 sr*r ¡*rd ad 3cú þ Te rl*r lÊ pol dlyc ü tu r*.m d !Ë r¡nü ! tI*
 !"e,_lb$FnuaC¡låsionâútt¡t{rr¡nüûrrindffidXtc,FOAsõt.¡f¡rryrrf*1ffiå,mtõIl{AgX
 ||rnea      b ¡ücfd Ël tt9 @l ù!F dür Cr d* Ir rl únd â! ü ü¡l¡t d üa rd d F l¡m,
                                                                                                         Gdm tta
                                                                                           f fr fdrn : ¡rn*¿ * f¡r fC
 åry m Q'r ltr úd t !. ñrl ar er ærrt d h fçrrt dra sût¡ b h. f.*         E   *rrd r.ú{ h * h-h *ü at ¡¡ ¡ü ¡ ¡¡ ¡¡,
 # rd tr. frr ilt¡r lähl, l*¡ ãL{D ú*Sü¡ñfr h.
 !Èr    *.trr¡p¡try_.çtÞ¡n-!r:ãr
 qrl¡erHdåä¡fticçnttu¡Tarfl{ñ}dü.                ilrldrn rü- !.ffi b_rry úüt fttllü pid rr¡ûd bTü fti t0l|i {ag}ùrtr
                                         hüaarstd¡cr*tmbf ¡h,rraFåyðfliä*ür*úù¿rn5)#!d¡¡rldrrúnt*
 i3rfÉ bå ü. H kc¡ffir rd ür cncffo úür üt.
                                                                                                          -
 tü*lË*{tût}prrdtddù¡rddrdbrr*¡rdlt*brül$**rftrftïrHs}üyû*.tãf,Ëdrd|¡lrttu-¡E¡úåbd----
  HlÈtEfodrtdecåÞylbübs¡tdf,t'Ét{F}ú¡r*f                      rcrrúf¡rn*l*bYört¡¡r¡net¡¡lturæ¡qn:rda
  Ësnü ffit tr stEt !r cn# *m gÐ dAr tb ü! ìe dcffir L rdd b yar
  l*f¡+ Ihr ffi dd 3-r ürl åü Srd:. FË dür rlrffi.
  þ T,fits A rt 9.ur {ilä ¡rþ pr tln* *C b dùd 5 r r*d lü mÉ {¡ fiu pl 6 ú fr. üE*r orlrl *r     ¡rç{.
  f*ü t.llF3 lhr rlr düÍ 8or¡r 3 trçftd lo lk Y11 { üï :lrt ¡r#r b Yr trct h å¡¡n¡. lt {¡¡5 nr7 þ. cirt d bf iË
  trk r tffi¡       $r b b uS{ø d lür !n r ¡üul h r: l¡r* *ar ?sr cr¡r{ m¡ 5 *r g¡ * ruÉn* * Éfnx               gËr. ¡
  # ¡tçrr¡dct rhd Þ tå rçrm må ùy-Ta¡ a ry tu s Tc äütis a Ur
                                                           Fy                  ¡ ry l¡ f* ú;rrla i¡¡ ii,- æj r rry
  ñtGürdËdË¡Frürtnd¡rrl*r¡n**ürrçffir*¡rsmdcårh¡Etscr.u¡*Le unæd6gï¡r¡pð*r¿ nË
  ttttdl:f¡¡ndþcrxCùtgæt¡¡{brbr¡¡dnlrdrTt¡dlrúTf,¡Trffi¡dbffrdrç-{ltËd¡ådì¡rú
r/$lltfra;¡çt
          .ffi
                 crnlrt.{-nræ r ¡üd þ rtd rs¡.ar lr tlh rrrræ *prür¿ To } r o4!t4 ens üü tn tw D¡Ë¡ar¿
                                                   þT
                 n! t fçr*h ml llrH Ð il PWry rd CË etdú ¡ffi. mla r¡ iXrt                   E¡ilf üd r¡¡ h r á¡¡c¡
    .,úr1lúttllmåtåk*Tj{_tpll{r}!q*,rffirriåndrnitþËErtrtq@#dhxb,i*-nntnxf*nm
  FIIÞ| IIHJ tlüÎ}c ülPflfr H¡Y *gåEr TO IHËlt¡IXäåSnt årl**¡rtrvglp Oci*rifiCxãnf,¡rÍrþIiåHrES g:il.f
åffi  xrFl$lå?tltÀS80Eüifnfl,ÅæFr#Ëæ¡rBAu¡r¡nE$1ffilE}Î mtTrCCDptatt ¡tyËClt(nREâiCHÐtT¡ÐfTR¡tTä
 $nüËsßFFIFO*æIH!q¡fforlc€olfiÅLy-rrcåREtRATra{AnåFor¡AytrurrATTmÉrlrur¡.1æ*efrrEuås¡ro
fY.Fæ¡sÅml¡'il{r¡fYætRTtr¡ffpEfi¡nÍEËIxilrpm.cqÉF*nþ$Ëqnúút":ç,rrda'nnç¡x¡t
                                                            rüÊ-:ådirËrrir¡*¡sar*lerlí*¡¡*rnnún
FFqËtlÞ¡ü+.úd-lhtr&rertüh*Èâdq,tndrÐlrrlüni.
¡.      ¡ö Ëitu Inrücl tn Thr cltüln pqrÉa l rrrmþc þ tr Ft ü. 1är 0o.h gtå¿trg' fr'#r d¡b_--iþirã * rç rn *
   lqqd
ælsr$.fillEcnTFrErlÀt                             ñ¡ltdr                              (r¡tffi1flCr¡F6ãjE¡n6l,r
            Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 220 of 320
üdn ñ ttþt lry p| dç ¡sn h *rrt sü* nrfr ú r r*r lú¡ b Y-ru llt ¡*
ürßtËr trì¡lrü*. T¡r nryn¡*n!Ûr¡nn*lnr¡ pçiurrüu¡lr h¡ú¡TËffi ffi-           ¡¡ l6rd   ¡'   ay   mr   *rd   n.t d, o"




rul-i}  rn illEl¡Er l ;ü-Êf lÐ lrrE ËË:.$n !r aG 0æE ç Ilü ffitE          c rtnrrca rh åorxrümüf
rË *r ¡           -{!ffFr'*b        r lhr. r* Îi. h ãL æ         k   E-Ë      !Ð{28. ariãr-*      up
t ¡nt I nld-Ðt å år rr ü. rËlt tt I äìb- ï*rr 5 å. Fruk, k *at;a-¡l¡Ë ffil     r.o*
                                                                           -frnr     !r*  d ¡¡ ùÉ ilrr
il*t¡    *         #   h I ãr ll år rrrÉ. r h crd            r*i itu$-¡ä         hE Ë-iã r., *
              ç f, tr rtd  ! Tr r tr H hñ $r lt¡Flia
                ¡.
m b cn¡*r                                         þ  Tú r trå t n dç-fiË ; tu cü*tn i¡, h ry ü¡r rr
rffir b * cr¡rll* :c¿ t h fnrl lrilld,,trl Ëüfl .. rr h.Ë d il;;¡Ë *|d ¡¡ fl tn                  * r*
irüårrt¡çnrdbllî¡îrrts,rr¡r*rdln*qtr{*¡-                                                 -|i," ãlh¡i
É fl* rd Ð HËi ftr                 l*  r ftcårn rr üÉ; in*; r *t         ¡ Ëir ¡r n Fr .¡fn tn rr
ryXdlt¡rh.                  -{.a




rGlürfltr4tæx,f FrEnT                          i¡ttdt                          {ilBrolãnßÍgãñFrtr¡I-t
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 221 of 320




                                     Ëxhibk   tf
   Trucl/Br¡s CIwn*r Re*porrsibilitiçs Used Truch Service Contracts   -   #Tn¡ck 001
             Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 222 of 320

                                                                                                           årrosËdt,FÐTR      EO'EOI71.
                                                                                                                      frrÉcnrqr âñtSOuæ¡
                                                  TRUCK/BI,3 gWl*R nË,Eploi¡gtFfi"tnËs
                                                    IJ$ËD TRUCK SRìNCË COXTRåCT

                            !!ü   tnrr   ldd          ] t8*ìF ürË CaÊS Foæ.r. t¡twfrã lhrt¡re¡sü¡Gl
                                           dr     ¡rr uH ùldç Flär taãr ût flr ll+mÈ5¡.
                                   ¡fu+ CoF¡i d yarr Sñ,hü CodrËt h yorr fhdr
                 CdÂÊltf$ üalrcüepertnr* b gdtcp**pruted rprr gevht CfirFå.rñryñorcor¡srha r*.¡r                                      Êo6t
                    ffrF * tts'S¡+¿2g$ lPn * 2 þr ËIahnB DËpsfitÊnD
                    Yar m.rú gñm thøn ¡lcr å$Ërtrllt t*ln*; purtlded abau*

                 Ttss þ ¡ dçduaüJe thA yor¡ eru recponeäe Þ Fy *r                   any   rÇåf.
                 \¡br¡r dsû¡#r b ¡f 6.û0 per ïp€L vintl

                 Yq¡ are     FSftd þdûyüJr bõtb             rrñgÉÊdårË€pb alalaelcorrponrrl
       ilJ       Êtrr    d   Ëe tt¡ç* s¡ úrå M ¡hn of s Froþl*?r

                 lbo llrËl dotr.Htsâtyar¡¡ 0ð tltåreË .Íd Ëñbe yü,r¡ ùars**n end r¡qr r¡dc in æË Þ
                        oq¡i¡¡,üan*frdm ¡r¡drsüffrrgdaþmsr,árû¡rçr'erffiíffiðdrdsr*lâûÊúdÈrydfioùËn
                        erponæ gñ TorrüT¡caq
                 tsl   üsffiË ot å d-ll' yÞü ;ü b rlÇH lt dlot
                                                            pmol üar ¡urrr ü{¡ck hü båñ *1dc¡d aa ruconrnüdÉd by
                 lhö   rnñitåct¡rr   l$ed cûfoñsúL Tìb TFfr Þ dl Èh.r +7 üÉ (¡tl; t rtrlC*
                                         sa tha
                 llyoulwrryourtrudr:enâæddedËsþf af o&..brfiûy, tãSrffiÞttrtüede. W{d|n¡d{Ênd rnfcagcbbe
                 g¡anbd eüra of æyeiaiu
                 l(æ Gçl¡r ða docrr¡cltdsn h ür lñ¡cle
F/'u'? ¡ùd
                            otrt t¡¡ cùrtgcõ srdlbr oÜnrror¡lint Ffrf stles or yar budr ueo a *nlor bg b rsoorl üË
                 lf yrtr do ynor
                     d*ü rrd mnægc d ürore 6clñdËoå Bc s¡rt ù lr¡+ r¡c¡F {s ¡o¡*n} þr d d ffd drË ü*tr
                     plúanf *fñ th* l0g fúr ilæü*di¡o iÞ rÊ11,S Cls¡ne Þ+¡r!Ënl *ürnô d rù*m aàr*x*n.
                 lbqlfrOrnrr,srttrpo¡¡lÞl¡þnrd ãülr$früïsrlc¡gdda¡mïËü¡cloTo¡.¡C¡ldrfrærcrd
                 æqanË.
                 Tü¡ 3rl lc. CdtrrÊt rtr             åc !,Eadül lt   ¡ocrüæ*   *    ¡tü   n*¡ü¡hd r drrltrd åürr.
    Ø?ûq.
W                lf f'o*¡   ¡pd   FoadeHe ÂsdsbnsN,       t¡ã EE*49f    €38    f&{¡ rruc{ tuÉ ürnr your ÁGttYS ågrãsrrsf     t ffid   âbot;-




M      rr
                 føp ha*trydmÁ#¡co-b berffirsadfursrpsnÊec rãlÈ¡Edþ a crr¡rorldún. smal coÉtsúaynrþod¡rrd
                 lo{Étgtæi:asrlh eoopyd¡ournpn*rodcriülC¡lll$, P.O. Êo¡7S8, fr8tlñ,*6, ñ-60t66
                 lG4 hrùlg ræ*Ès¡d rrtd ooparf bÂAllJS hr.**umsÌrent ar ruL¡l¡i6ldþ;


f
                 TÌse þ a år*t cf iS?g-tË *r nrltg fr*rûrrerrnsrf. Yoo sa Ëryîüo h aqy#lranæ.
                 8o* cmfact br nir¡bqrs:rf d€l¡la ÄGttlS sd*æa Æì$rS, P-O. 8q ?BE, ltÞrrñrlü,                          lL   StSfõ




tu                                                                                        øxqsrxla*ruú
                 Yq¡ a¡¡e*era thdyou åocathañlwtgobr rftrarrþalorUf                                            adaurlegrthsr æ         Hr¡ñe
                 d  fffiyrff¡h ü¡¿ ¡gñãËrlr
                 ffi.."
                      l(r* to¡lrr ** af forË trr¡fl      CocbÉ dos¡lrrar lr prr ùuck"
                        Ga €paf a¡¡ror¡sd phr b flry *dr b€frg rlonö-
                        Corsqe b tlory ¡g.Efic" - Re*t yur $ervict Cor*râct ånd ltr¡ø ltld h corrr¡dt

                              Tt$r   dæmrt b r Errnl grdd*r nd nd p.rf d ü! Srrlc Sflfü.|,
                             fol*rg       h   b no g¡rrf c? Èo.r?ür¡Éa rlür ærqror                       ær{ncltr¡r
                                               Bæ feUB 8¡rtþr Coafrctfor Cnuph *

I   lLrå rËd fld tn#rlrd tf$¡ doq¡m¡nt rtd I lgldrrÞñ.,                  my    rt fÕmlllffiâ.

                                              t
                                                   eoff Ë :h¡Ër Ðnr - Cçt      tú   Hr     lh¡ct   f!ü
                                                                                                                                         l.3i t¡lf¡B
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 223 of 320




                                     Ëxhibit l9

    Truct/Bus Ou¡ner Responsibilitics tlsed Truck Ssrvice Contracts   -   #Tnæk 0{}2
               Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 224 of 320

                                                                                                                   Âgnmarúf HSTRAæ.üOI8O
                                                                                                                               FÉftlg|trt,talFÈrtrQ
                                                    TnucKriBug oHxËF ñESFOilSg[.tTtgB
                                                      UgEÐ TRtrICK EEFVNE æffiNågr

                           f   plùrr3ra*l                                                                              ?ËfüÇl
                                        ür!Ër

    W                                             tfæ Cehr           of yotr   3n&r €oaE
                   CsåûìlS CgnaDçe*ncr*b{ÉrrtFl*r#owd aysrlrsonico Corüâ.*mry rdcor¡rthc Ëgcl
                      PhsË * 8G5.¡Seæ3 {PrrÊ# â ftr Ctünã Orfa¡¡nr*}
                      l-tn¡ rrt¡* fiyr lüm lu¡r lqrËnôrt ilrrrùe prorddad *oro-
                                                                                                   h fu¡r frn¡Cr
                                                                                                                                              coçL




    fu-
    û
                   Th*a     is a   &ü¡6lttð tM
                   \ttr üt¡c&lc b tl gl-{Þ ptr rryi
                                                        you   øa rrspr:ùÞ b Fry or¡ âny rlp*r,
                                                                      nh¡.

                         ã! nrybad bdolq¡rb6ût!o ñtr8#{rmgFb

W
                   Yû¡                                                                      afetsd cdnFol¡ed.
    fr   htú       sfirl ü ü. tld( d üü lH *rl d e Bmuan.

         L:
                   Y0û   ñg   doq.ñmt yorr d ôarårgÉ ãd sYlcs ynn tããdn¡s*n ¡nd rue dês ¡n ¡ccorels b
                         ârB¡lè ùanaiaion and llâar ffi     ¡¡s¡u¡fa*¡¡rt rlFagtmarüd âñ,ië rdralfdr çatiãcb tre
                         culFørÈqlyarfirdr.
                   hñåàJs*orcdãittt, yau rSbrrrqurd b.ñÇprcnÌlh*yorrmde hæbe¡nçs¡vkrd rnærmcnted
                   th rê¡rltHrür d Ë16 hrrd laæonorr- n*¡ ry¡ü* la d clnr *? rd €lrll t t{cb,                þ
                   Ë ¡ltl hürpurln¡ctla*nd dadaabrordrclacey, kaåp r¡c€þbsrür üådså, \rf¡ dtrrdrånd nrleigr to!a




    tu   ãtl
                   gænærldfurof xtydafn
                   l(q caFar ol dosn¡rælcn h ür ¡r¡Cf
                   F
                           drh Íd
                                                    dìtr û¡ltÞ Pt¡ rdìiã on lqr lrdç r¡¡r r ãvi.Ð bg þ rucofil frq
                       yq¡do l¡qi¡r 9"¡lr o¡ chsteat arÉ¡sr
                                          *rx 6fioa Bc eire b bep trcËFas (r wf*¡¡) þr ¡| d ãd ã¡r ûjdÊ
                                            m$orge ol
                         pr¡n¡¡ed xtrürc bg Ër gattntdin b ¡Gwg Ëlúru nçsmst d. frtri ça *i¡ g*rnbdsr¿
                   Yc¡ tltr O;tr, retr¡onrl{rþ ñ.1 nd fotoi ür ã?hr gll*n +æãË b tlcr yddô ffi
                   ärryürù.
                   Ìb¡¡tutkr crirrct rg b¡ yddd il yac !r*r b ¡c meri*lrd n ô¡crtrd úo!il.
     fþ*           F t,o0 tT€d fffi   ¡¡dtup, cd å*.rg¡.T37O. ltr' ilr¡st tlvÊ üo¡fr yolrÁ€Vt$ fgränâ|É, ¡üÈrd sboErå"
    ffi            Ttþ mm¡Ë*rÂs*¡æ - ü bo nirù¡¡¡sed fu¡ srçÈn¡egn¡ed b s co!Þr€d chitr ssl¿ aofaæof
                                                                                                            ¡nr fuod and

@
                   þqNT0 rroaþC wür a copy cf your rËÞlbo.'úü b: åGl{S, p-ó. gox ?ffi,                           $h|'rsrn4 n-Sõ56
                   l{.tp ilirg rHÞË äd Éãrd 6oi*s üorGWS lr r¡Mt¡rsru* m rym¡¿ #¡e.qql-
                   ïh*s br l¡* d iËnAF¡¡ o¡*n¡ rffirrsglnst rtu m ncpor**Ear¡¡ffi
                   80cs*rætbrrErfrrrsrrãrf¡Ét$ AûïrËrdûrac¡: ÃGlflü, p,o. Bs7Ës;urüürna                                         r_û0ts6
    û|r*t'-
      ã            Y9!   r* nry             ûrd yoc cfroaa üì" ilrr&iùor Ë         ilñfgtbr   XT ævcr¡go     rÉ s   N|¡dt rdrmubgÞ t   üt   sç þ¡¡b'
                   (l ¡åùi*y rttùr

w-
                                            lhe agEâðãcils.

                   fia¡anbcr,       -   -

                         !çr¡ sop* C d of you Enhr Cüùæf .¡ù.l¡mm¡r h prrùüel'
                         â* rupai ryonO t¡irr b.ny Elt b*rg dóñc-
                         CorrrgF b YÇry ç6düc. - Faed ptr Srtir Contå.t ûd lr,or *lú b ærcçdl

                                ThÐ docu¡lr¡rt b r gmrrf fütù*rl ül nel Ël dftt Êrrbr Oeatnd.
                               r¡ilÇtlú fr b no $rñ*.r ar cnrrplrror rü corlrrË or onrürct trnr¡
                                           3ð åßfe 9*rlæ Csnrn6l for Cmpt* *.
I   ìæ     rfrd üd ldürhd       råû¡        rtoeun¡rr    xd     I   rndcnÉrnd rqy       trlponrbllltkr

                                                              t?
                                                     É€É þ rh#r         tuË    -   Õúü !a   Þr.t   Tì¡Éf   ;fr
                                                                                                                                                nÐÎ rfr iñú
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 225 of 320




                                    txhiþit 30
    Trr¡cklBus Õrunu Ræponsibilities Used Tnrck Service Contract$   -   #Tnrck   ffil
          Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 226 of 320

                                                                                                                 *0¡¡Ë.nÊrt rlü}TRÂfl)a8o.fi1
                                                                                                                               fE rtgltn¡rÆfçç{tq
                                           TRI'CNqÈI'S OTI'ER RE{¡FoìËI8IL¡IES
                                                   USEÐ TRUCN( SENVTCE CO}I?RTCT

                        ü}üt¡   hw nf#        n åffi Êrrbr Cqû* tc¡Ca lkt ûrt llr¡.f Ft*æ)
                                        {ltürldÛl¡át ¡fl¡tùrærd'E

W
                                                                      rrytñr.
                                         lúr* Co¡h d yow 3*rln Conhæf h ¡aarr Ttü(¡r
               CdlåGlìlS Çt{lq       9qp*qîq           þ gd rag* åilro¡sd ortqn sff&r                      aorËar* rnay   nca   colr   rtr3   rç6¡r æ€{
                       FhÞnË    * m'S*¡ã53  {Pltçs e b   CbrlE Ocprrtnom}
                       lrtu nx¡Ëtgùrathern
                                           ¡nurAgnrsnãrl !å.rrÉer pmvil¡d eç.
               TÌ¡crs ba ded¡#a üdyoß åÞ rüçofEñlè                        b pA¡ m    ¡¡ry   rç*.
               \'tx¡r d¡*¡eü* k ttü.tþ per rlp€l riüit

               þ    äl |rtfud b do your Þd u B*Egft rltTn¡ne                     c    úaH        uçûtrtü.
               Itr¡t !ñüo hrc* d ütË tH       probtern.
                                                    áúf¡   d   a

               Itrr.ttt¡FtdoðõÉrt your dl drrrgsã ilrt ?oryl!ô ¡ourùanedsdur md rar ¡ndeo h ¡oærdsrceb
                    €r|ftr,tarxnredon a¡ldttøúlrrçrüieh rn¡nr¡ffirsr'cnconxnsrdadsæict drufdtæcm"tfp
                    rdnpfiüËqtptrùtdc
               h   ÛËffiilül e daln ryT rS brnqÈrdbito*Frooaüåtlr¡¡lr¡ckhåübconsndc¡d as rwrrrnnrtact by
               lltt mrn¡H¡¡rdñÈfdod srrnñ- ltrlr*¡tr b.alC*HÐrld Cfrrt r.¡lch
               lf   yw t¡¡t¿tttotstn¡et¡rricgdxadeslssgËte¡fâdny,                      tâeräûrtsÞnü              lhó   drb, \aË{dtrrd(ãrdÍ{eag€ bbe
               P¡tufirt ü        ütne of any   cbln
               l(æ      ËFar.    ã dq¡n¡trldon hüG *r¡cf-
               llyou doyorrorroilcñaEË6dTdb.oùGrrrutine    Pttãì,ino¡yûrrãr¡dtnÉs axricato¡b Êco¡dü€
                    {hG J¡d ¡¡É¿*gË of Ûtãs åthüË. Bü lJrÈ S ¡€+ llc+õ (ü q*la) hr rl o¡ ¡nd odira. il¡ds
                    p$red riü ú*r tog þr Prsflrten båGlllrg U*r fiptrlr* d {me d å¡.î g¡ünb¡o¿
               Ì!r¡,ËtüÕÍn¡ rtñryor¡Ëb¡gffiüd Írloltrrryloi¡rjd¡*n Sb                      ¡orr äflddr cÊfi?d
               rffipoû-dl
               tftç8rldæêonfrcÌ€ È.ïE¡daal lf yorrtnrcf N rot¡nrürúrd rdr-¡rÞ'rd rùor¡
               [    ]Ðo ¡eüd froâd*lle   l.d¡tr¡s,         c*l 88*49 f -*f¡Ð. ]tu     rnt   rt   garrÊ   ñern fur¡r ÁGtlis Agr€ürürl          I kd   tbqrÊ-
               frÞ nun$¡ståcl*tuict - b be n*nb{¡rsd lorsoçcnõæla¡ed þå öû,!Ërðd *úrß $nd ðoÉreol¡r.r þod æd
               lodgt€ fgceil¡ wi|h ¡ copy rf yur rape orüer b: Ã€ll¡tt, p.o" åer l6q uþttr¡åe, tL Etõsõ

               |QoP Þr,lry ¡ecaþlE and FmC cqiiæ btGWS br raffi¡rsn¡nt sl EFrdtlitp+*y.
               Tbre b e Fnü d lr¡ã.m ü ü*E ftrirråürsrr¡r*" rh¡ æ responsebfor r¡ydfhræ.
               Sae canrxlf¡¡ rglrùçcü¡g¡a üìñ¡b" ÀGltlS Srfa¡s; åÉ¡lìË, P.O. Bs?lEs, ftÐrg¡¡¿.                            t-trãs
               You    st arl¡a ü*       yott ôoeâ üÞ       navþctr   r    l*avi1¡ær   l{Tærragr            rrd æ adr *xr5gç drcç s¡Ê Lnãg
               of   ffiyriüin      üÞ   âgt?rï!õi*
               ffarslùar.. ,
                   l(r? €a3tr   {a * El f¡nt¡r 8æhr üorÉrcl dûorlüil¡ lr lq¡r tn¡cl.
                             rynr0 Frbr b âny ggt bËtrg done.
                      Ê* rryer
                      c¡rcaç b wry *sctñc. - ñâd !Þt,r sdflior Eort¡ci ¡rd lry rúsa b ærrar¡dl
                         .Tldr
                                 dærnot        I    r grrrC ¡uHrü¡ rrd nd prñ ol rry grrbr todr¡-cù
                         Foåñhg lt b       no      gunnbr af oo¡fårrcr Sã oa$.q¡t r ænH br¡c.
                                   .      8æå8*ì8*nbeÞrdrrsttriCoerfilrÞåñl
I   htË rÇd rr¡d ltñ# thb         docrsn¡¡¡t aad I rndcrrturd art              tæordblilü¡r


                                                                                    DsCd
                                               G4Dtlû Tïæf         Orw-   Ê€pt|Þ Orarrfh¡cf Fåa
                                                                                                                                                       rgl tnr¡â
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 227 of 320




                                      Exhibit 2l
    Tnrck/Bus CJv,'ner Responsibilities Used   ïruck   Service Cont¡acts   -   #Truck 004
                  Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 228 of 320

                                                                                                          ågrcflrøt r   H=gTRA¡O{fl¡aT'!
                                                                                                                        tFarUGF ¡dEb,rr4
                                                lfirclgBlJ{$ owrEn aESPTO*IBilTETS
                                                    U*D    TRUCK $ERYrcË COXTNAGT

                               :lElffi                                                                        àäËüor}
                                               lb+ tû¡a* d yorlr S*tor           öorCrrct h yrow   ïr¡ct
      f:,-tHd         HåÊlYsg*rËÐagrùnrtb
                                       t
                                                          g€t tËg€* rpgoìJÉd
                                                                        tyosrsarlrtæ contråËtû¡ay ndcûitrrÞ rlpseæçù
                              Plþnð    EFã.t$?zCt              U** Þrnst¡c{
                                                     {Prð6s e br
                              Itü ñr¡d fiyr lhar yotr fgfülart t*r*ur Bcadfi alora
      #-Y             Ihcr     þ e dc*¡cllto tbd ¡uu aa rtspraåfe b ¡ry m           ry W.

  W
          ffi         Yor¡ daú¡cñle        I itú.|þ tr ñtrù rË.
                      tluu    ¡r    ilç.*'sd b do ¡rir bra b r&ù drnagþ b          a ls¡€rt cûngonät
                      s¡Ii          ül' tlrclr ü üÉ ârd JEñ ora pro¡pn-
  errtk
                              ûat


                      Itix¡il¡attloa¡rrurrpr olc}xqoã rdsanioo ¡ngrrurrni¡¡bn årrl råår gd6û h¡ccodrnb
          *ad                      ffiSon ¡rd rs ü[¡çird¡ n¡*rrffirrrb rwiltrêndÇd cmirâ €ct'"úJ" ry"C*r fr.
                              aqF¡r'
                           €dçÉncËonyorxûIdc
                      FttþÉ!Ëñrút¡ttrin ¡nt rllbruçùrd!odtæprq¡aür¡t$rstud{rr*er*l¡srdcrd atr¡5qmxdatl
                      ûr rñdflrfdr? E üü fÉrôd õñpmåoL Tllb ?srÍ Þ * ch t-? trd Çrl.. I ülct-                           þ
                      It you Ìt*æ lour üudt æni;Gd ü e da¡lr or ¡ü¡ar ffiy. kaãB roc*l* ml üt€ e, ìñl
                                                                                                      ðf tu* üd mfc.ûp b bå
                      FÊ¡fnbd t tlnt of rry clain


raË
      W               l(!çsstsc ol üocrrn¡Xüsn l¡ ür ln¡€L
                      lf ¡toodo¡ourOwt 0l åãngm and¡broüür¡fl¡lhð P[a ütbË
                          d*r ñt                                      rui'¡
                                    nüergü ot üan dûviirn Eð äÍË È frcÞ     {*
                                                                                            ür]q¡rtl¡dq rïir*salbalogüt!€orrt
                                                                               æplÉr¡ tr { d ¡rd d¡r¡ t}¡d*
                          ptñrffi riûr nå ¡ö8 hr ryas$ón þ Â6lTs clåi¡û DÇrür6li d ùma ø #n ¡Sa¡*n"
                                                                                                            ËrÊ


                      lbl !ìl Ûlrtq lrtrpcÉ-þ*Ír         üü süütlrrrrlmçld*rr rpdtob ycr rrrnh c¡+:u
                      cEqffif¡'
                      Erf Srrlcr ffi     ïn Èr rnadüt |t1nü Èr¡c* b ml trËrrd rr 6¡¡¡¡trd úon
                      Í   yott rÞud Roså$de faÉsãræa,    fsl 88191-AI7o- lbü         rñ,rst gñË üram yow   åSï18   fgr;a6rx f t¡¡o   abo19.

                      TIþ ¡ùrfl"$irIlåcd3a¡æ'to bor*nb¡¡¡aet tor ryrreæ nlrbdþä cul*äd d¡ln, æñd coËÉtd1ur toodand
                      leúgtrg flæ rll'l å coF d yolr rugr* orda b: Actif& Êo. Bs ?ls. $frrür,lå, il- s6g5'
      qtt.F           l(aç ÞtÉlg t!€cþF crft rr{ æffx fo.tGWS fur n¡-¡à¡ry¡r* m ¡pf¡a¡* elÉrç onU.



  M
          lil¡a       îãcrt b s ffi ot tffirem ur br*rg n*nùrxranra* ra ars ffi
                      $ee ænhaclþr trinàçrynçrffi, åßlflli sdôaca åolìA p,o. EG ?ts, vrrr|'lnna, Ë_ffi6s

                      v-ry 1çry   ürapuAoióüe Hadgdrw Nrvfgürilf æt,rqgp                                 l¡erdraffigrrhttran ffis
  .M
                                                                                                   and
                      0üf*nytiÛtnlheængr¡ama
                      HarurSer-..
         EÚd
                         !{T ca9¡r tf d d ¡oor Srrlæ CoüüFt {oar¡täÉ h prr rr¡ak
                         åd ¡apf æn¡æd plr b ary røt b.iTg dfiÞ.
                         co¡srgr Þ çrrrçs¡ifc. - Haed yorx senica Gqc¡a aru l(now rr¡t b ør¡urdl
                                    -Iättlccurrt brgrrcd g¡dô¡nrtld æf Þúolllf S-rþrCoãüxL
                                    Fr$o:ht Ë ll no ¡srúr cf soarp¡rar ïlüt ry   ür cotËrá llñ
                                               8t lßt8 âantcr Cx*rrt tbr Goc¡hÞ Ðirtr.
  I   l¡ñ? r*d rrd    lrürld ôr¡ dxffial{           rnd I rmdr¡tand nry tlrponJÞlru*.



                                                                                   OÊds
                                                  C€ft b lh¡çf   orlr   -   Csã Ë ü¡.¡¡'   ll|Fl FÞ
                                                                                                                                       tÞT rñl¡G
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 229 of 320




                                      Exhibit?¿
  ,{cknon¡ledgement of *As Is" Purcl¡are and 3d Party Servicc Contract   -   Tnrck #00t
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 230 of 320




                         ACXÎ,lOWl"fD€ÊfvtEllT OF "AS tS' PUÎCXÅSE

                                                AHÞ

                                3RD PARTY SEFVIC€ COT{TRÂCT

 r)ëð¡èn    Rush   Tru* Center,     Aüanta                             ,,
                                                                                   {'I}ÉHl

 Ttç     q&ner tdÊftru lcbrr {'€t&¡rel.l ts pundræirg            the        hforñg n*d vr|Éda{r} frorn 6165
 r/lt{$}:   3HSÐJSJR8CN824235                                                                   (1feh¡dc{sf}

  BydFr¡r8 bclüt, C¡¡¡wtrcr rcf¡o*lc¿¡¡s ü¡at üË Ve*rHt{sl sle ¡old by Ru$ oÍ sr .AS Ë. w|{EnE F
 b*¡it, ni&o$ *ry warrrntl¿¡ bf 1$$h, F{ordded tlr¡t Vetrlûe{¡l ¡o{d by Dcrler rs -tÇftüGd p¡¡€uncf
 ere 3r$c þ ttÊ *ËL* rtrithn terrnr end condtb¡rr of üre Dal¡fs ærdfred Frçc-rynert F¡rån
 Ë¡G¡3T FOñ Älff Måfn FåCTURER$' rYÂRÀltftES TIIAT M.AT Slttt 3E H :frÊCf, ÂttglTfn râRårmË$
 €XPfiESS OR ËÆI,¡EÐ' ilH.UÞI}IG Ârf{ Fúru€D WÅRRåTITY OF HEiC}IAI{TåEIUW OR nIilES fT¡R Å
 FÂßttg.Ê-Àf R RPr6€, ÂRE æFKY ottclÂlttlED. Rrrdr ña¡tes rp odrel ilFn*tntrtffi rçrrdfçrñt
 vdrk(sl.
 Eccaucc rhc Veh*{sf rte ¡oH m an 'Ä9 S, WHERE F bssb rr.åù no mråntþi ftora Dcdar, ÐGilkr hü
 #tldtttt&6mertàcopgorü,roitybn¡rËr¡¡ctsmeåHF.¡üye¡cryloeærr¡rcttt.d*aú.r!¿
 ¡HrTrA¡.ût*Ê


 *,,,                arrtonnr tr¿s dècbd b prrdrasc r thkd gÉrty ¡ÊrvÈ coctract õr ür¿ vrûscl{s} for
                     rn irtrs dnr¡e Er r *r*d wtv ¡ervk* Êonb*t b l*eå¡d¡d ¡råtr. cr¡sro¡n:r
                     ¡*¡Ölrle*rc $nt Rr¡rh b rd r p.rtï tp $c ¡cnlcÊ ærÌtrÐeì rad n* m
                     r€ffir*rfuir   Ë|årdhs ttrc   s¿'fvice   coûtfrct.


                     C¡¡¡ùorncr hÈû?b? f¡tt¡,Sl[S to prrúra a thfi prty xrd* {ontrÈt fur üë
                     vdtidc(r|" Ct¡rblarr r¡r¡dssterd¡ ürt &ç vehlde{¡l doü mt hdl¡då r wtì¡tttt or
                     ax¡anded ¡êrlrtt æ$tr.ct rnd ttret tr¡*onçr b nçonsþh fur rr çËûÊ for rrg
                     refrir* r&þct b aq msu¡ãcn¡rer wml*y th* m¡y !e br cfrcL


  Trad€ Winds Transport LLC
 ûSr:rll¡ræ



  &t,        &*<-,-
 llâræ
  N;.fþ
 ïitlc


v.qo*ãrt6
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 231 of 320




                                       Exhibit 23
  Acknon'ledgemcnt of   *lls Is" Pr¡¡chase   and   ld   Farry Scrvice Coutract   *   Truck #û02
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 232 of 320




                           åcriltwtftGFME¡tï oF,A5 F.                 pURCt{åsE

                                                      AüÐ
                                    3RD PåRTY SEMüCË COf{TRÂCT
 t¡erþr Rush TnEk Centor, A$ånta                                               fo*drrl

 The  tr¡tmcr ¡dcntüqd bdffi ["Cr*omrf]          ls   X¡dr¡¡k; tl¡e fu{e*¡rç uetd ræbid{r} ñorn 95¡|¿¡
 vrl{s}: 3HSD.t&rRtCh6ã4251                                                                    lvffisf!
 ry   Stktf btlÞr,   CIH¡rner ådûtðüdcæ drüt üe Váidc{sf ¡¡c ¡oH ùV nr¡¡}r on an'Ä$ Ê VJHgAg Er
 h*r     tdËtoüt eay wrnndcr bT *tËtt ptstr*led tfi* vebidc{¡} ¡o5 bT DÊåhr ro 'G¡rtfred Flt**nd
 ¡p t{dcct þ åe €rpr€*È rrrftbÍ Þrrs *td æÍü¡oB¡               st üÊ Dælçl¡ eÉmad pæ-cma¿ Fr¡3rür
 EXCEFT FOR      ârlï MA!¡Ur*CnræRS WånRÂ}{nES THÀT HAy SIg,r. BE H EFTECî      trßm WÂ*Âtflt6
 €,ORSS     Oi                                                              ^l¡ ON FlIIËIs FOR A
                 IIPUED, F{AUDNÎ{6 AIIT IMPU$' TYÂ¡RA¡ITY OT ilEñ€}IÂIfÎÅ8TUTY
 PÄRRCttlåR FURPO6É, å*€ Þ$hËSstYDllg"AlltÉÞ. n¡¡*t üü*ËÉ             modrarËprÊâerffiûËçpttf            ürc
 Vchid.{il"
 fecgs¡¿ ü¡ç VËltUG{sl ryt s¡Éd on ¡n 'ÄS E, l|/t+ghË    E   bã& r,fth ¡p rmrrar¡tlcs from Saler, Dcâlçr hâf
 sfttçdthcãñmerÛreopportmityuprdxsefnorr¡                   rthlrd p.rtyå g¿rvlcccor¡F¡ct*üæ.ñr!¡.
 rHfftåt ûÌ{B


W-                     C¡¡særoèrh$ eléctrcl to n¡nfi¡se r tñbd p*rfy ærylcË co¡rm ñr tlp Vêffdqsl fu
                       $r e¡(fa dtlnp o¡ a úH prrty rrwfuÊ cútrtúÐrt b hdr¡dcd riür. f¡¡¡enrer
                       a*totde¿æs tlgt Rr¡lr þ fiot r Frty þ üË sÊrìd.a ooû*nr€t and mahs rc
                       rEpfsÊßtdonr rrrrrdhg tlË sff      b   ænríct.

                       å¡*n¿r      berËby   ûË{1$ffi æ pu¡rtræ      r fhlrd pütf lsìriaÈ ærÉrrt frr üþ
                       VcftHd¡}" ûr¡omer t¡rdæ*erxb û¡ãt üË Vtb¡dÈ{¡} doc¡ aðt hd¡dÊ ü *¡rtnty ûr
                       erùerided seryloc €onlrrt ard üËt Cr¡¡Þrw b tt+or*þ fur             d   Ë6t¡   *. eiÍ
                       rsFikã, ãd¡laú to rrry t*nt¡frrtr¡r€r *ârr*rtù $d nW ha ln afhct,


 Trade Winde Tr*nsporl LLG
 Ctffirnerll*ne
                                            ,


  *ttç 6.4t..*
 Èl:m*
  6¡¡r¡f¡-
 Iitl¡

Y.r_dtfr$
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 233 of 320




                                   Exhibit 24
  Âcknowledgemart *f "As ls- furh¿se and l'd Party $ervice Cor¡trast-Tn¡ck#t03
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 234 of 320




                          Aü(t{o$fl.^EDGEh{s¡¡T OF "ÀS           tr PURCHÂSÉ
                                                   Ât'lD

                                  3RT PARTY SERVICE COilTRÀgr
             Rudt Truck GenÞr, Atlanta
                                                                                 fÞdcr'f
  'G.hn,

 Tttc   q¡ft¡ucr ¡de¡tiñed b*r {'cratomdl b nr¡dr¿úq fte bilo¡krg uerd vct*fa{¡} fiom                   hh¡;
 vtr{S}:     3HSÐ.lS.lR7CN6e42¡tg
                                                                                                   {1lefi.h{¡n
 üy dlrth¡ !Êlw, Ctstarr ed:næled¡x thd tllÊ vËhidc{äl src sld by RuCr on an 'ÂS s, ï,ltlnE 6r
 b¡sb, t tlpt¡t atry r*rrnüet þry fr¡rtt. pm¡¿ed tretYcfrlc&{*} sold by t¡fr¡êr ü 'C.ñified pÉ-{tflnetr
 xr st$þ Þ $t srpræ fffæÍ Ërßs ãnd ondti¡n¡ of ûê Dc*h/s erdfied prÉorncd pr?gr¡r¡"
 E¡CEPT F(In Â¡W MANUTACTURENf, YYåN*AffflËsl}IÅT MAY STil.T SE FI EFtrCT, Alt üN*N WANåffNEs
 Þ(Frffi oR hlPt¡ED, lx€rttDlllg Ârs ütruãl HrtaRÀ¡{TT s þËm{AHTåËnlrf oR Ftrr{Es FoR A
 FÄñfl(lffån HJñ}æ. AnE AORESTY ÞE{L*¡HË}, Rs$ m*¿ã no oûcr rçru¡cntt&¡¡ rrgr*rgt}*
 Vcft¡de{¡I.
 8w¡s¡ ü¡e Vrfi¡c|.e{r} aç roH cn ¡n 'Å51S, W}IE*E 6" brüþ r¡liÉr rp w*rerde¡ frrorn Þcrhr,.Derhr hc
 oftred tllt C¡æms tht op¡orü¡ntV þ purdræ *qrn r third prty a ¡ervicç conf¡cl at rn arrr dra¡:.
 üüTlåtr     Êf{f:

  fr,,r              Crffimcr h¡¡ clcrtal
                     sn efilu ctrãr3Ë or
                                            þ   erlr*æe   e tü&d Berty serriae   cnúr*¡ fortha Ve*ridC{ tor
                                           ¡ tñH prty eerulæ Èot{rtct k kdrdcd wi,th. Cr&rs
                     rUtnortedgçs     ü.t RrËñ b not I fty s úc rcrvi*x æotrrõt end mrh¡ no
                     ËryesÉnffions    reg¡ürgüe     ¡cndce   rsr¡f¡¡ù

                     ûtrþõtêr hèraåry t!€Cf¡ilE$ to pnfiree ¡ tl¡hd l.rtT i€riùG Þntr¡ct bf Sþ
                     Vdridc{¡þû¡#ner un<bntend¡fuücfaeûñclc{s}dË r*ladudé å rffrãV or
                     stcndcd scnácÉ úr*rrtt r¡d th* Cüsenrcr b ru¡poæÞþ br åü Éa* fu ãry
                     rüFtif;s   tuF   tp ¡ry m*mrfacärer *årrãnfT ftnt    r*r¡   ha kt   .trË.r.


  Tråds Winds Transport LLC
 *¡sbmsrlhm¿

 ffi*
 fd&*
                                       {€l*
                                       rffi-
   Èti
 t{arp
             c-   fu'-'
  Õr"¡"nrrr--
 fid.

vër_ü917t6
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 235 of 320




                                     ex-hibit 25
  Acknowledgemcnl of *.{s Is" Pumhase arÌú 3''t    }a*y   Servic* Contract   -   Truck #S04
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 236 of 320




                         ÂC.ÍIilOlåflEDGgfrtãHT   tË 'åS lS' PttRCItASE
                                               ÂlrlD

                                3RÞ PARîV SETUCË COI|TRACT

 Þ¡ehn RuEh        Tru* tsfiter,    Aüsnta                             {ærl
 Th;   q&c*r    ldætñed   br    ('G.ñrncr'l b *¡rú*n¡    the   frlor¡rg ræd   rælúds{sl   ñüü   *
 Y¡}{{s}r   SHStlJS.¡R5tN624256

 ry ËgÍbt8   &r'    Cr¡þma adstffde{;s ü5t üG ìlrù¡d.rfsl rr* soH üü RrEt¡   en   ü   'å5 $r wlfEnE S¡
 kb   rütrsfr my *rraÊÞ* by
 en r*{þetüthê êrFri¡ rr*n
 ÞÉfFrFnå¡ilYilt¡'luFågruRcnfwARßAr$FTllÀTtAvstt¡'E[$,8FEcr,Â¡,r(}It¡f,tvAåÂtfßEs,
 ÞtrREsS On ffiH.Etl, SrËLUHr*6 Ar{Y ilnålEO låtåRRÂnTy OF rrEf,C$Ât{XAt¡UrT OR FrIrGS$ ron A
 PÂnUnÂÊeUftFtüÊ ånË äenESSlJDECtÀlMtrl. ß!$ n*Èrrpotl¡crrwr¡cnüoo¡ræ ü¡;
 vÉlddÊþ'.
 Ec¡¡r* $e V*hkh{¡} rç ¡oil oo ¿$ 'åS 5, Wl{EnË Ë: b.Ci ü,äå rp mrrr¡ltirc ftom Þrol¡r, 0€ãhr lrü
 ofrrd ttç âffmerüeopnonut¡tyto prå*¡oüoq¡ etàlrd paty I ¡crri¡ enFrctü ä *å dlrr¡Ê.
 il{fÏtAtü{â

  lwrr

                     Cr¡gtoær h€rtby DCêJ}iES f¡¡ pr¡nt¡Ë e tfiil pütf rËndË ar*rrt hr $G
                     Vçtdclc{¡}, ü¡ÉoñËr r$'.lccüÌbfuü.lr.ñldrtsf do.û rü hút d.I*trr.ñVfr
                     eoded sênlcÊ cortr.ct rr¡d tàat ftffièr i¡ :rys* b * €t¡t¡ frr ürt
                     r*pr*ç r& to ¡rry æ¡n¡f¡cn¡rg r.rrrnil ürrt m*¡ äê ¡ñ ÊffGCt


 Tråds W¡nds Transport LLC
 Cr.utancrl{rnc

  fr,fu
 *--
                                       Vtçl*
   ffioelute
- G*,.¡*tr¡-
T
üL€ûr16
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 237 of 320




                             Erhibit 26
                          Pmfosed Releasc
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 238 of 320




                    sETTLf,,$ËNT AçtrEgFs¡.T À¡ap                  rurr, RfLFÂ$f gr'.4,LLcLÀtMs

This is a Sedlanent Agraemefrt ard ["¿ll R*lwe                of All fl¿tms
                                                                   trtr€ -ÅgreÈrüeftf'] brtrv.eçri RUSH TRUCK
CËNTERS ÛË         CÊtRClA,    tt-¡C,. dbû RUSH TRUCK CÊNTER, ATLÂNTÀ {hareinrftcr refcred          õ *s -Rssh*).
¡¡¡d TRJIÐE WTNDS TL{NSPCIRT LLC tlcrci¡añer referred t{r ås úÉ -Rclcosing Püt}Pl Rt,v5tl ûñd
RELEÀSII{G PARTY nray be collectivel¡ rcftrred to rs''the Parties.*

                                                            RßICTTÅT.s

A.         ç$n$¡*r¡ã¡ RÉlitiü¡sblp. RUSH and RåtËÀSlIt¿(¡ FA$TY cotcrod int¡¡ lbur Retail S¿tcs Or&rs dil.¡l
J*rrry 25, 2ol? thercinalls collectircl-v Hlled ûË *Cü{rååt"}, *trercin RUSH sald rü RELßA,SING PARry
ftr¡r 2013 líI¿fnth{rml ltostar* VlNr IIISDJSJRSC¡IÛ24256, YIN: SIISDJSJRSCN6?4?35. VIN:
SHSI¡JSIRTCìÈ$342{} ¡nd       YIlf:    3HSDJSJRó{:Nô?4?51         {thc'Trreks'l   in tbe totål âm¡rsnt of 3l?9.t?9.?6.

B,        Þ"ls¡utal Chiæ. Thrc sr'¿ .li<rg¡rrËmçnt$, disF¡tts ¡nd æ¡rtror¡ersier bets€st thc Partics rcgrding tbe
etmutct" tlrc  Trrrt, rnd ¡hc rigbts and otligaiow ariring rhccnorA inchding úÊ RËLÊASINC PARTY'S
cldils tlnt Ûrc Trucks hete ¡r¡dtd æpairs rirxc thcy nrcrt p¡¡ch¡¡d, hås iftcumÈ.t mÈxpè$d repairs and
rxpcrss aririrg Éon ùosc rryir.s, clairm thc Tn¡cks st ùc t¡tr of ¡ale n¡e¡ç cvçrv*tuql å¡d did trol ¡bc mcct úc
qurlity m ror¡ditia*s as ¡dveni¡¿d ad rcprxcntcd, thåt ttrcy ðid ¡¡ot recei*e the bcnc{it of tfteir Þorpin havr
¡¡r*t¡inad uncrpætcd and unncccsrary cut ofpacket exFeùse. ex¡rrian*cd ils$'n timË ¡nd loa wvenue, a¡¡d o¡re of
*e tn¡cks cumntly nceds ant æpairs {collcctivcly rcfcr¡cd to as rùe ttaims-f.

C.     Þc¡¡i¡t olCl¡in¡¡, RËLËllStï.¡(i PÅRTY s¡¡d RçSH halle ðcnied, ar¡d ca)ilinu€ to al€ny ttrc cl*ims of tlrc
o!ær Påfly,

Þ.        No ¡{dni¡sioo of Li¡bilitv. Ttis,{grcçEcût, ¡¡d lhs cxeculion her*ol, does nöL üÍl i¡ nct iarcdcd m
bc,   corrnrd ts bc. ar i¡ ¡n ¡&nissioø of any f*uft sr woagrtoirg, by or on bch¿lf of *USH or RËLEASlllG
FÀItTY ¡¡rd all ¡¡¡eh clairnr lraving Þe*n cxpcssly de¡lied ls*tofore, a¡d thë Feiticc continrrc to dcny lhc ¡arnc"

ü.         Þesirc !o SË¡l¡c CÏsiüs. Tlrc Partics r¡'igh to Fe&lË thÊ disågËrr¡*nts, dispr*cs      ¡rd   contrnversics   dut cxist
be¡næer¡   tåen,

ç.         Çq4itsûçA¡d Pr,ovisior¡$.   All pror*:iorl* of   rhis Âgreenrerìt erç cçnlracn¡rl in narurs, r¡rd not nrcr¡ r¡ci¡¡t¡
only-

H. furpoee of 4g¡çeüÊtrt. Thc purposc sf ü¡rs Agresm.îr is b sct fffrh srd õr¡bod:t a rægotiarsd
coæmmi¡c and rclcasc- a¡ ¡et isrdt hemin. ¿nrl ¡}lc Pa¡tics intcod to ¡elsâsÈ onc ¡nôthÈr ñom rhor obligrtions
ttndçr tbe Corts'¡Êt, ¡¡rd lo hold one ¡not!ær ftarmlers ftrnn any clai¡¡x or c*u¡æ of ætio*s arbing ño{n ú}c
Conrr¡cr sr thc Çlairx. ¡rd fs &EtE,{Sni6 PÂRTY rc indmrnify RUSH fo< clairlç from rhind p*rdcs arising
&om R.ËLË,ÂSI}¡C PARTIËS' use ar{/or porsession of the Trucks priur ro rtrc Eftctiw Dare ofttis Agrceænr

                             IiETTLEI}IENT ÅND FULT, BELË"{SE OF,TLL CLT¡}IS

I!¡Olf THEREFO*ã, in exchangc for thc foll*wiug which                  RETEAS¡NG FÅRTY scceB.s as good rod adcquar*
considcr¿rknr. RELEÀSñüG FÅRTY agrecs to rclcase a¡d hold RLJS$ hsrnlc6$                  &oa   the Cl¿ic¡sr

RUSH agrecr rn absæb tlr¿ co*t of onc lin¡l rcg¡,ir. the repaû of úË fud fsûtr {*Tmk                       Rc?*n, for      WNI
3HSÞISIR*f.!¡62421J ar no {ost ro REL€ASII'IG ¡}ÂRTY (rhs .Çonsiderår¡on*}.

           f,ttll*¡d*Ei¡nl Rclease. Rf"LL{S¡Nü PARTY. hrcþ ñrlly and finally RELEÅSES, ACQI.JITS. Â}iD
           F()REVER ÞISCHARGES RUSH {and ix pottnl roraFar¡y RuÂh ËntÊrprisê¡, ln*,. along r"ith all sf irs
           corpo¡¡Ë ¡flìlia¡¡¡ cnd subsiúiariet and rrry of thrir ençloycea" dircc¡or*, *füccr¡, d*ome¡: and
           reprçs+{u¡tiv*$, ad æy olhsr püties wtro rnigbt tç bablc for tùe Cla¡¡ns}. Ëom aay l¡ability arising fum
           Ée Cleins 0r CffitiÌlct.




?rge I of3.
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 239 of 320


SËTTLS.MT¡{T.å.GRtrX.*TE]ìIT ÀND FTíLL N-ãLÉå6Ë                    Of ALL CLåIHS
aatal

1          Crrrñr¡¡¡t Not tÐ Aå€*rt fì¡rthq,,ç¡gist. RELEASING PÀRïY ecveüsrrr ¡rot fo ãssert sry ¡ctr¡sl or
           pótcnt¡Ðl claims Hd by RILË.ÀStlt$6 PÄRTY. against RESH, cr ix co'rporaÞ p¡rËîl or ie srrbß¡d¡¡ris:
           sûd ctrlislca, cryloyw, dirsçtûrs, ofücs$. ânùniËlcc ard rcpcaecErives, fsr &Ê çlâirls andlø any suits,
           {tËfomdr, csr¡sca of rction, charges. ðr gdÉvrr}ec$ of any kirxil Þr cltåfæ&r whttsocv*, hc¡siofrre or
           hcrcsûer *ccruing for or beÈs¡¡ss of any rnarær dor¡c. omittd or ¡r¡ffe¡od to he dons by ary Party prior to
           rrd including tüc d¡tc lrcrwf, or in ârl¡ rnÂmff (wheùcr dirc*ly or iadirecrly| arising ñom ar rcktcd to
           dte Clsiñ$.

I          Bi*di+r,[tpçm ßc¡rcscmnvcs- RELE4$1]ì{6 PÂRTI' t¡odcrclãnds and agrcs t}tat by cxcq¡tim of ùir
                       lhc lefinf bc€$mc biding upon RELEÅIiINç PARTY lrd upun all rcpûÊr.rÍårivËr $lrccÊi$o.i
           '{gæûrîcnt
           rnd asrigns of R.ELEÀSINü PÅRïY.

4"         Limir¡rion as ¡r¡ lälg¡¡ç¡t¡tio* ofla)'mcnt- RELËÀSI¡,IG PARTY ågrcËÉ tlrar ¡rcithcr thc Conside.ario{L mr
           thic .{greemcnt fb¿ll bc ir¡eadql ro bc. nor ¡h¡ll bc con¡trued to bc, ¡r admis¡ion of liability ø rtæ pen of
           RUSH, ard any ard ¡ll s¡çh liabiliry is rxpcs*ly rlenicrt.

5"         Full S¡risfactkln- Ttç af¡r$r¡cnrio¡cd Considcratiolr is accepte4 by RELEÀSING PÂRTY, in full
           se¡isfacrio¡ of the fl¡ims. and any ¡¡tl¡er claÍmr th¡t mighl trr o*nod by [.ELË.ÀSIF.IG pÅlfTY. tgåiîst
           ftUSH. ¡ncMi¡* but æt liñitcd ¡B all cl¡irîs for direc¡ spccid damagcr and conseqrential dam*gÊs.
           claims of los¡ incomc, costs for   rr?drl   or rsrital coata *ùether   $rh   Ël¿ims and/or damagcs      ¡¡r k¡o*¡n   or
           unhnorvr¡, prcsæt or firture.

ö.         No Ðthcr {laims. Î'ELE¡!SIN{: lrÂRTY lvârrårìt: *ttd ¡eprËs€nli thãt RELEÀSING PÀRI'Y hâã no
           ÊlrsiçnÈËg of ttx cxistc¡cc of eay acõ¡¡l or porsnlþl *laim, dc¡¡umd, ruil car¡sc of actioq clrarge or
           gricwr*       pcsscs*d by RELE{SING PÀRTY, qrlrich rs nol glbjcct ro añd ñrlly releasat by É¡ir
           ÂgrËsrTrË-nf.


7          O*re¡ship o{CJ¡imr. RELfA"SIHG PÀRTY sr¡r¡nß ard rcpresentr that thcy arc t}r full oryrnrs of all of
           any rctud or pterxial elai¡ns, dËÌnând*, suits. causcs of actiorq charges, or gricrrunccs of rny kind or
           rharacta agnrnst RUSH rrhìch ¡el¡te trr ite Clainx above, and ssnc bcve becn axigned tn any orhcr pøxln
           of ct¡tity,

8.         ll*$.llarmltgfi ftlisâtion¡. RELEASING F.{RTY e$te* ls          hr¡ld harmlcs,¡ RUS}I, ü¡ü iu parmt conqxn¡r
           Iturb Saterpriscs- lm-. along *ith dl of ils crrpn¡¡¡e eñilia¡es *nd subeidiari* aod a*y of their ørylopes"
           dir¡ctor¡, o{ñccrs, a¡torncyË End rcprcsenatives, Éom the Cl¡ia¡s lnd any ¡!d all otk pocrible clainu"
           dannges, lùbility ûr {auåËs r¡f actir¡r¡ x.hict nny be ¡sserted by any pËrsst. frrm cr corpsr¡tion in
           connætion vith the subject rnatter of thir Agrcr*rru.

L          Constn¡ction- Tbir ågrccmcnt. rcpresc¡:s dle mun¡el ¡greçmctlt of tbc Prtics and             ¡h¡ll   r¡ot be coff{rucd
           nrorc :lrorgly agein¡¡ or ia favor ofany individlal parl'-

t0-        h¡risdictiol-€nd \¡cnr¡e: Pcrformsnce. Fr¡ecp¡ 1{r thc c-rLnt tl¡at tlre la*ç of û¡e un¡tsd Slrte$ rney epply or
           oih¿rrwiæ.control this Ågmcrftût" tbc rigbts a*d obligariens of thc P¡rtice shnil þ governcd r5L. clrrstrucd
           and intcrprc*d in acco¡dance x'rth thc laws cf the S¡¡¡¿ oC Gerrgia, *rxl Fulton Cormty- Creoagia $hilll bc
           the pmpcr place of veïue ro enfËrc the pc'forrnance af üis ÅgrÉeñ€Ðl.

I   r,     h-Q|fup*Âggsmcn!. This Àggeem*n Ëonsti{utcr ¡hc c¡rirc agr€emenl sÍd undcrrrcnding of RELEÂ5|NG
           PARTY *¡d RUSH with respect to tl¡c tr¡ns¡ctions calumpl¡ted hcrçüy. and srpcrsede all priot
           agr€eftâlrti åtrårgc¡:cÍrsy a¡rd u¡úers¡a¡ding* æhtcd lo thc *uþecr r¡tagçr hctrof, inclurting hN not
           limi¡sd ro, dç l-:laims.

t3"        Bi¡ding jtg-Bç!ì_ìgl!, ,{ll thc tcnns. prorisio¡¡-s. cot¡diticns. covcnnnts, w¡,rrantics, ¡ecitals. End *t¿tcrncnts of
           intenúon in rhis Agrscnmr ¡h¡ll bc hinding up*rr, inurc lo the t¡enefit of, ¡nd bc enfarccablc by
           RÊLÊASINC PARTY and RUSH.




Pagr     ltf3.
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 240 of 320


STTTI.S¡I¿IYT AGRF"EùÍET{? AHD r.tJTL TtGLE,.rSr, Ôtr ÂLL CLåIIN|S
arllta


t3.          Täe PqE a"!æãsly t8nr; &¡r üÊ erffi ¡¡¡d *rditiyç of rhis Âgr*r:r*_ rnd aH rnang¡ rcl*ùg lo üre
             C&b d¡.tl bG lqa rtict|f oûifidcnrkt Âr¡d S$ll t¡ot bc rcveakd or dimlgd o ory tbird pel¡orrs or-otitie¡
             $c¡qf sffieryfe¡tsxpttrpö*rad/r nccerear¡rrndþitimrreprryoeee, tr¡nrå¡qr þrsr¡o¡der. Ths
             ktica ürür¡grEt ud rcÌnor¡Hür lid lsis                   mr bc dixeni¡¡*ed to øy rhird porq¡ *trtrorr dre
             pírr ntrimr oonsa      of ibÊ FüriEa"

l{.          van¡**x      Rqgp¡ding                          RELE"Asft{c pfRsoN, EñTrry, CIR pARTy
                                      Ex*¡tim of ÂûËxÌffit. EAcfi
             TVÀRR.ANTS     1}IÁT St}C¡{ PARTY HÀS RfÁD THIS FIJLL    fII{ÀL Â(jREË*IENT. ÂND FüLLY
                                                                 ^ND
             ttl'¡ÐERSr¿rNDS lT. EACII FARïY T¡ÂRR"ÂNTS TH.{T sucll ráRrY $ OF IEEAL cT}upçTENcE
             OR LE5Ât CÅPÂCITY" ,{NEI IS Fr g. WTTflOUT T,TJRESS, TO EXECTTTE T}RT AGREEÈ,IE¡!¡T. ANÐ
             TltÀT S{ffi{ P¡{RTY HAS DONS Sg OF fREE }VII¡ ANÐ ACCOAI}, WITHûUT REr.lÀN{f g}¡ ÄIì¡y
             RTPlESËl{t'ÂTIffi       OF   A}ry   KrT{Ð   0*,   üt,{*.dcrft ¡rgf ãpREs&Ly sñ'r ro*Tr{     HgaElN_

15. Etu¡w                D¡æ of         T[b *grseners b þ bË clturille rym dre exÈnnln b¡rÞfåçr R3LËÂStNg
                                  tülW. Dæ'
             PÀßTY     rd   üle 'Ê;trætiw    of *¡¡$ rl¡tsrrlpnt übüll bc ürË düÈ iü rô¡ü¡ bclo,rr rL sigmunc of
             R$LEÂSIHC PÂRTY.           fbc &rseils¡t tmy          be   cis*c¿ in coun¡cr pû&   ãnd ehcrrsoh danrucr   u"
             srñ€i*trt

¡fCRtrCD r¡d EfE{gt          îEI} rf otthc Ellective Dere es s*{ fqrh bcl,ow^

NET"EÀSIIITG         PÀIITT;

TRÂNC, WTNT'ü TNATïSIIÍ}IIT               LLC


ftr

            {pintæmc}                                (úde)



            {d¡re}


ßtt*tl TnucK ccilTERS Or CEÞRcr,q,                       IFíC.


tlr

             {prin¡ nä¡É}                                {titls}




            {darcl




aaaat

hgt      3 cf 3.
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 241 of 320




         EXHIBIT C-8
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 242 of 320
                                                                                       Fulton County Superior Court
                                                                                                 *"*EFILED***TAW
                                                                                          Date: 10/5/2018 5:04 PM
                                                                                         Gathelene Robinson, Clerk

                    IN THE SUPERIOR COURT OF FULTON COUNTY
                               STATE OF GEORGIA

TRAÐE WINDS TRANSPORT LLC, ANd
ERIC GRACE, individually, and doing
business as WEST COAST LOGISTICS
LLC,
                                                      CTYIL ACTION FILE NO.
       Plaintiff,                                     2018cv311198

       v.                                             HON. ERIC IC DTINA\ryAY

RUSH ENTERPRTSES, INC., RUSH
TRUCK CENTERS OD GEORGIA,
INC., RUSH TRUCK CENTERS OF
FLORIDA, INC., TNTERSTATE
CREATIONS LLC, NAVTSTAR, INC.,
TROY CLARKE, individually, DENNIS
KING, individually, WILL NEWMAN,
individually, WILLIAM MAURICE
*RUSTY" RUSH, individually,
DOUGLAS SHIELDS, individually,
CHRISTOPHER YENTI, individually,
JOSHUA VENTI, individually, JOHN
D0E, individually, and ABC ENTITY
       Defendants.


                                    NOTICE OF HEÄRING

       Please be advised that the above-captioned matter      will   come before The Honorable Eric

K. Dunaway for a hearing on Plaintiff s Motion for EX PARTE Temporary ResÍaining Order

andorderRequiringCompliancewithPlaintiffsNoticetoProduceon@
10" 2018 at 3:00 p.m, in Courtroom 4F , Fulton County Superior Court, 185 Central Avenue SW,

Atlanta, GA 30303. No continuances of this hearing     will   be granted unless good cause is shown.

Failure to appear could result in a dismissal of the case, default judgment, or other sanctions.

Any legal conflicts are to be reported to Lisa Rast, Staff Attomey to Judge Dunaway, at least

seven (7) days prior to the hearing in a conflict letter compliant with Uniform Superior Court

Rule 17.1. Any questions regarding this notice should also be directed to Lisa Rast, who may be
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 243 of 320




contacted at(404) 612-6044 or lisa,¡æt@fultsncounty€a.gov. If the parties would like the

hearing reported, such inquiries should be directed to Jolanda Price, Court Reporter, at (404)

612-60 49' or j ol anda.pri. se@.fultoncountyga, gov.

        This the 5ü day of Octobeç 2018.




                                                 Erí¡'Du*rn'rma
                                                 ERIC K. DUNA\ryAY, JUDCE
                                                 Fulton County Superior: Court
                                                 Atlanta Judicial Circuit




                                                    2
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 244 of 320




         EXHIBIT C-9
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 245 of 320
                                                                                            Fulton County Superior Court
                                                                                                        **"EFILED**"MH
                                                                                              Daß:141912018 11:1ô PM
                                                                                              Cathelene Robinson, Clerk

                                NOTICE OF LEAVE OF ABSENCE

TO:              All   Judges, Clerks of Court and Counsel of Record

FROM:            Robert   Arkin                                                             201SCV31119B

RE:              Notice of Leave of Absence

DATE:            October 9,2018

         COMES NOW, Robert Arkin, and respectfully notifies all judges before whom he has

cases pending,   all affected clerks ofcourt, and all opposing counsel and pro        se parties as shown


on Exhibit A attached hereto, that he will be on leave pursuant to Georgia Uniform Court Rule

16.


         l.      The period of leave during which time Applicant        will   be away from the practice

nf law are: October 18-23,2018. The reasons for the leave are to attend my father-in-1aw's

funeral and personal leave.

         2.      All   affected judges and opposing counsel shall have ten (10) days from the date         of

this Notice to object to it. If no objections are filed, the leave   will   be granted.




                                                                 Robert Arkin
                                                                 Gcorgia Bar No.: 021575

ROBERT ARKIN LLC dlblaArkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404)220-8500
F'ax: (855) 804-9334
Email: robert@arkin.law




                                                    1
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 246 of 320


                                         Exhibit A




           NAI\{E OF CASE               COURT/COUNTY              OPPOSING COUNSEL
           CASE NUN{BER                 NÂME OF JUDGE

Trade Winds Transport LLC, et al. v     Fulton Superior Court   Fredrick W. Helveston
Rush Enterprises, Inc., et al., Civil   Hon. Eric K.            Corporate Counsel
Action File No. 20l8CV3l I198           Dunaway                 Rush Enterprises, Inc.
                                                                (830) 830-302-s2s6
                                                                GefenJ@rushenterprises. com

In Re: Estate of Catherine Bussey       Fulton Probate Court    Thomas Gould
Austin                                  Hon. Pinkie Turner      Caldwell, Propst         &
Estate No. PC-2016-671                  Toomer                  Deloach, LLP
                                                                (404) 8434107
                                                                T go ul d (Ð,cp d I awyers.   com

Orion Vision Group,Inc. v. Rose, et     Cobb Superior Court     Matthew M. 'Wilkins
al.                                     Hon. Ann B. Harris      Collin D. Hatcher
Civil Action File No. 17-l-7964                                 King, Yaklin & Wilkins,
                                                                LLP
                                                                770-615-7216
                                                                mwilkins @kingyaklin. com
                                                                chatcher@kingyaklin.com

Paul Diederich v. Element               Fulton Superior Court   Lanier Coulter
Condominium Association, et al.                                 Coulter & Siema LLC
                                                                404.554.2071
                                                                glc(4)coultersierra' com

YP, LLC and YP Advertising and          DeKalb Superior         Lunsford Dunn, Leslie Ann
Publishing, LLC VS My-Hien Pham         Court                   ldunnattorney@ gmail. com
d/b/a Gol dfinger's Aesthetics          Hon. Courtney L.
Civil Action FileNo. 17CV8853           Johnson

YP LLC dlblaYP Advertising and          DeKalb Superior         Benjamin D. Schwartz
Publishing LLC v. JC Plumbing,Inc.,     Court                   Schwartz & Stafford, P.A
Civil Action FileNo. l8CVl534           Hon. Gail C. Flake      (704) 708-s6s2
                                                                b schw artz@ps s- aw. com
                                                                                     1



ABC Supply Co., Inc. v.                 Fulton Superior Court Beau Hays
Future Remodeling,LLc                   Hon. Shawn Ellen      Hays Potter & Martin, LLP
2018CV30l s1s                           LaGma                 770-934-8858
                                                              Cell: 404/433-
                                                              Beau(ÐHPMLawATL.com
Cooley v. Luellen, et al.,              Fulton Superior Court
Civil Action File No. 18CV306822        Hon. Doris Downs
  Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 247 of 320




Jackson v. Nabie,             Clayton Superior        Martha Nabie, Pro Se
Case No. 2018CV00710          Court                   893 Carter Road
                              Hon. Geronda V.         Jonesboro, GA 30238
                              Carter                  404-661-3381
                                                      marthaan abi eúÐ]¡ahoo. com
                                                      mnabie@yahoo.com

Dawson v. Hall, et al.        Fulton Superior Court
Civil Action File No.         Hon. Kelly Lee
20t8cv309398                  Ellerbe




                                   3
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 248 of 320




       EXHIBIT C-10
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 249 of 320
                                                                                           Fulton County Superior Court
                                                                                                       ***EFILED*"'MH
                                                                                             taß:1419/2018 11:16 PM
                                                                                             Cathslene Robinson, Clerk

                          THE SUPERJOR COURT OF FULTON COUNTY
                                    STATE OF GEORGIA

 TRADE \ryINDS TRANSPORT LLC, and                          )
 ERIC GRACE, individually,                                 )
   ând doing busincss as                                   )
 WEST COAST LOGISTICS LLC,            )
                                      )
          Plaintiffs,                 )                             Civil Action No.: 2018CV311198
                                      )
 RUSH ENTERPRISES,    INC.,           )
 RUSH TRUCK CENTERS OF GEORGIA,INC.,)
 RUSH TRUCK CENTERS OF FLORIDA, INC., )
 INTERSTATE CREATIONS LLC,            )
 NAVISTAR,INC.,                       )                             JURY TRIAL DEMANDED
 TROY CLARKE, individually,           )
 DENNIS KING, individually,           )
 WnL NEWMAN, individually,            )
 WILLIAM           IVTAUR]CE "RUSTY'' RUSH,                )
   individually,                                           )
 DOUGLAS SHIELDS, individuallyo                            )
 CHRISTOPHER VENTI, individuall¡                           )
 JOSH UA VENTI, in dividually,                             )
 JOHN DOE, individuallyn and                               )
 ABC ENTITY,                                               )
                                                           )
                  Defendants.                              )

  BRIEF IN SUPPORT OF PLAINTTFFS' EMERGENCY MOTION FOR EXPEDITHD
                              DISCOVERY

            COMES NOW, Trade Winds Transport LLC ("Trade Winds") and Eric Grace ("Grace"),

Plaintiffs in the above-styled manner, and file this Brief in Support of their Emergency Motion for

Expedited Discovery, and respectfully show the Court as follows:

                                    PRELIIVIINARY STATEMENT

            Trade Wincls and Grace are victims of Defenclants'   illicit   scheme and conspiracy to pass

                                                o'femanufactured,"
off,   as   "Certified Pre-Owned," 'of)iamond,"                    or "pfe-certified to manufacturer's



                                                     I
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 250 of 320




specs," four used, un-reconditioned, defective 2012 Navistar International ProstarrM Plus LF 627

Premium 13.0-liter engine diesel rear wheel drive Class I commercial tractor trucks manufactured

and ostensibly reconditioned by Defendant Navistar, Inc. and sold through dealerships owned by

Rush Enterprises, Inc.    in Atlanta,   Georgia (i.e., Rush Tmck Centers     of   Georgia, Inc.) and

Jacksonville, Florida (i.e., Rush Truck Centers of Florida,Inc.). (Verified Complaint,1l1T 140-152.)

Based upon Defendants' representations that the vehicles were reconditioned and "certified Pre-

Owned" and warrantied under the Rush Truck Centers Certified Pre-Owned Program ("Rush

Certifred Pre-Orvned Program") and exclusive RushCarerM Protection Plan described on the

websites    of Rush Enterprises, Inc. ("Rush Enterprises"),   Rush Tnrck Centers    of Georgia, Inc.

("Rush-Atlanta") and Rush Truck Centers           of   Florida, Inc. ("Rush-Jacksonville") (Rush

Enterprises, Rush-Atlanta and Rush-Jacksonville being hereinafter referred to collectively, the

"Rush Entities"), Trade Winds and Grace purchased four used, un-reconditioned, defective 2012

Navistar International ProstarrM Plus LF 627 Preniurn 13.0-liter engine diesel rear wheel drive

Class   8   commercial tractor trucks (the "Trucks")      for   approximately S130,000. (Verified

Conrplaint, fln 66-74.)

        Immediately after the purchase, the Trucks began evincing significant mechanical issues.

All four Trucks    have since broken down repeatedly and the Trucks are no longer operational.

Indeed, no Truck remained      in operation longer than eight months after purchase. (Verified

Complaint TT 84-125.)

        Assuming that the "exclusive RushCarerM Protection Plan" included under thc Rush

Certified Pre-Owned Program would cover the repairs on the Trucks, Trade Winds and Grace

approached the Rush Entities' and their affiliates, only to find that the Rush Certified Pre-Olvned

Program was either a hoax, existing in name only or,      if it did exist, did not cover   the Trucks.




                                                 2
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 251 of 320




(Verified Complaint        fI     78, 80.) Based upon the Trucks' mechanical condition, the Trucks could

not have     passed      the Rush Certified Pre-Owned Program's 143-point inspection and                     pre-

certification road test and have been reconditioned to manufacturers speciflrcations. (Verified

Complaint,    1l'l[   91, 104, 120,124.) ln fact, notwithstanding Trade Winds' repeated requests, the

Rush Entities have never delivered to Grace copies of the completed 143-point inspections and

pre-certifîcation road tests for each of the four Trucks (Verified Complaint,                   TI 84-125.)    In

addition, the Trucks' Navistar MaxxForce engines had serious defects and arc the subject of

several lawsuits. (Verifi ed Complaint,         1J1l   1   26- I 39.)

       As a result of Defendants' conspiracy to pawn off the Tnrcks             as   reconditioned, precertiftecl

ancl warrantied under the Rush Certified Pre-Ownecl Program and exclusive RushCarerM

Protection Plan, Trade Winds ancl Grace have suffered the following damages ancl injury:

       (i)            Complete loss of Grace's investment irl Trade Winds;

       (ii)           Loss of Trade Winds' earnings and revenue;

       (iii)          Trade Winds' insolvency and business failure;

       (ìv)           Loss of income to Grace;

       (v)            Damage to Crace's reputation and credibility as a business person, entrepreneur

                      and manager; and

       (vi)           Severe emotional distress, which resulted         in Grace's almost fatal heart    attack,

                      medical complications and heart and kidney transplants.

(Verifìed Complaint,        11[   163, 182, 194,204,215,223,233,243,250,257,267,277,284,294,354,

362, 392, 399, 450. 481.)


                                        BRIEF STATEMBNT OF FACTS

        In   September 2016, Trade Wind's Managing Member, Grace, responded to a listing on



                                                                 J
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 252 of 320




BizBuySell.com, an online "Business for Sale Marketplace," advertising the sale of trucking

company in Hawaii grossing over $1.5 million annually. (Complaint        I 33.) On information and
belief, the listing advertising the Hawaìian trucking company was a "bait and switch" orchestrated

by Defendants Christopher Venti ("Chris Venti") and Joshua Venti to solicit potential customers

on false pretenses (Complaint T 37.)

        In November 2016, Chris Venti, who with          Josh Venti, controls Defendant Interstate

Creations   LLC ("[nterstate'), responded to Grace's inquiry, advising Grace that the Hawaiian

company was not "for sale any more [sic]." (Complaint T 37.) Instead, Chris Venti proposed that

Grace retain Interstate as a consultant to help Grace start his own trucking company, providing a

materially misleading seven-page Offering Ciroular entitled "Dream of Owning Your Own

Business and Making a Minimum of $5,000 a week or $260,000 for Under 555,000," (Verified

Complaint Tfl 36, 38.) Grace signed the Consulting Agreement with lnterstate on November 29,

2016. (Verified Complainttft[45, 51, 55.)

        Soon after the execution of the Consulting Agreement, lnterstate and the Ventis began

touting a "new sales platform" called the "Rush Certified Pre-Owned Prog'atn." (Verified

Complaint   I   45.) The Rush Entities'   websites described their certifred Pre-Owned vehìcles as

"among the highest quality, best value, pre-owned trucks available today. .     ..   Each vehicle must

pass an exhaustive 143-point inspection and pre-certification road test . . . [a]nd includes . . . the

exclusive RushCarerM Protection Plan." (Verified Complaint n 47.)

        The Ventis refbrred Grace to Dennis King ("King"), the New and Uscd Truck Sales

Manager at Rush-Jacksonville.       In a   December 22, 2016 emall, f'ollowed          by a   telephone

conversation on l)ecember 23,2016, King advised Grace that:

        (Ð       Rush Enterprises ran the Rush Certified Pre-Owned Program exclusively out of the




                                                  4
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 253 of 320




               Rush-Atlanta dealership. (Verified Complaint T 61.)

       (ii)    The Rush Certified Pre-Owned Program was very exclusive in that it only included

               waffantied trucks identified on       a    Special Inventory List prepared for Rush

               Enterprises by Dennis Shields, the National Director, Used Truck Operations -

               Rush Enterprises, Inc. (Verifred Complaint         fT 61, 62,66, Exhibit 5.)

       (iii)   The Rush Certified Pre-Owned Program included only tractor trucks that passed

               the 143-point inspection and pre-certification road test and were reconditioned to

               manufacturers specifications. (Verified Complaint fl 61.)

       (iv)    The Rush Certified Pre-Owned Program included, withottt additional charge, the

               exclusive RushCarerM Protection Plan, and represented "their signature RushCare

               Warranty" ancl "the best used truck warranty we have ever offerecl." (Verified

               Complaint 1lI 56, 61.)

King also assured Grace that, with the exclusive RushCarerM Protection Plan, Trade Winds would

avoid costly maintenance and repairs. (Verified Cornplaint         f 82.)
       Based upon Defendants' representations that the Trucks were reconditioned and "certified

Pre-Owned" and warrantied under the Rush Certified Pre-Orvned Program and exclusive

RushCarerM Protection Plan, Trade Winds and Grace purchased the Trucks                 for approximately

$130,000 on January 25,2017. (Verified Complaint,         flI66, 68.)   On behalf of Trade ÏVìnds, Grace

signed, among other documents, a three-page Retail Sales TRO with Rush-Atlanta and a six-page

American Guardian Warranty Services, lnc. ("AGWS") Vehicle Service Agreement with Rush-

Jacksonville f-or each of the Ttucks. (Verifìed Complaint tl 69.)

       Over the next three weeks, Trade Winds dispatched drivers to Rush-Atlanta where they

took possession of the Trucks. (Verified Complaint       llf   84, 98, I 15, 122.) lmmediately, the Trucks




                                                 5
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 254 of 320




began evincing significant mechanical issues. One of the Trucks broke down 70 miles after the

driver picked it up from Rush-Atlanta. (Verified Complaint T 99.) All four Trucks broke down

within   a   matter of weeks or months no Truck remained in operation longer than eight months after

purchase. (Verifîed Complaint TT 84-125.) In addition, the Tnrcks'Navistar MaxxForce engines

has serious defects and are the subject of several lawsuits. (Verified Complaint tltl 126-i39.)

         On information and belief, the Rush Certified Pre-Owned Program and exclusive

RushCarerM Protection Plan, which Defendants represented as'othe best in the industry," (Verified

Complaint      !J   48) is a hoax, existing in name only, which Defendants fabricated as part of their

conspiracy to unload otherwise unsaleable vehicles and increase profit margins at the expense of

trusting customers. (Verifiecl Complaint,llll 73, 78-79.) However, even if the Rush Certified Pre-

Owned Program is not a hoax, the Trucks (Ð did not pass, or even unclergo, the "exhaustive 143-

point inspection and pre-certification road test" tbat Defendants represented as central to the Rush

Certified Pre-Owned Prograrn (Verified Cornplaint, 1l 74), and (ii) were not covered under the

exclusive RushCarerM Protection Plarr. (Verified Complaint tf          80.)   Despite repeated request,

neither King nor any other agent or affiliate of the Rush Entities have provided Trade Winds or

Grace with copies of the completed 143-point inspection on each Truck. (Verified Complaint tl

72.)

         On information and beliet King intentionally confused the so-called               RushCarerM

Protection Plan with the Vehicle Service Agreements described above, misleading Trade Winds

and Grace into belicving the Vehicle Service Agrcements and the "exclusive RushCarerM

Protection Plan" were one and the same, when they were not. (Verifìed Complaint          n79.) In f-act,

the Vehicle Service Agreements are not exclusive to Rush-Atlanta but offered by a separate

company, AGWS through AGWS's extensive U.S. dealer network in which Rush-Jacksonville




                                                      6
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 255 of 320




participates. (Verified Complaint            ll$ 8i, 180.) In addition, the AGWS Vehicle                        Service

Agreements, which cost Trade Winds $28,548, were optional extended rvarranties (Verified

Complaint n I79), rather than the ostensible RushCarerM Protection Plan advertised by the Rush

Entities as included, without additional charge, as part of the Rush Certiflred Pre-Owned Program.

         Despite the $28,548 added cost, the Vehicle Service Agreements proved worthless to Trade

Winds and Grace because they only included "covered Breakdowns." To determine the existence

of   a covered   Breakdown, Trade Winds was required upfront to "pay for any teardown or diagnostic

time need to determine whether [the vehicle had] a covered Breakdown," which proved extremely

expensive. In acldition,      it took weeks,     once the repairer cliagnosed a coverecl Breakdown, for a

Repair Authorization to be issued. Furthermore, the total downtime between clelivery of the

disabled Trucks to the repair facility, the tearclown ancl diagnosis and the repair itself was so

lengthy as to be untenable.l Finally, covered Breakdowns did not include many of the significant

mechanical problems afflicting the Tmcks, such as                 (i)   cracked or corroded fuel tanks;2         (ii) the

engine computer;         (iii)   brakes;   (iv) air conditioning; (") the             electrical system;       (vi)   the

altematorigenerator/regulator; (vii) electronic stability control;'(viii) trailer hitches; (ix) visibility;

(x) defroster/defogger system, windshield and blower; and (xi) the drive axle.


                          ARGUMENT AND CITATION OF AUTHORITY


      A. Uniform Superior Court            Rule 6.7.

         Trade Winds and Grace seek expedited discovery under Unifonn Superior Court Rule 6.7.

Rule 6.7 provides in relevant part:


I When operational each Truck generated revenues for Trade Winds of approximately $900 per day. When out of
service, the incremental fixed cost for each Truck to Tracle Wincls rvas $50 per hour.
2
  In an unsuccessful effort to limit its liabiliry, Rush Truck Centers of Georgia, [nc. offered to repair the fuel tank on
one truck in exchange for a full and fìnal release of all claims relating to the sale ancl purchase of all the Trucks.
(Verifred Complaint fff 92-95.)


                                                            ,7
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 256 of 320




        Upon written notice and good cause shown, the assigned judge may shorten or waive the
        time requirement applicable to emergency motions . . . or gfant an immediate hearing on
        any matter requiring such expedited procedure. The motion shall set forth in detail the
        necessity for such expedited procedure.

       Trade Winds and Grace have good cause for seeking their Emergency Motion for

Expedited Discovery (the "Emergency Motion"). The Emergency Motion requests the Court to

order each Defendant to respond to ten Interrogatories from Trade Winds and Grace and submit

to one deposition to enable Trade Winds and Grace to conduct the factual investigation necessary

to support their Motion for an Interlocutory Injunction before the 30-day term of a Temporary

Restraining Order expires of its own accord.

       The Motion is necessitatcd because of the allegations set forth in the Vcrified Complaint

which support 19 causes of action against one or more of the Dcf'endants, including breach of

contract, fiaud in the inducement, deceit, constructive fraud. conspiracy, and violations of the

federal RICO statute and the Georgia RICO statute. These allegations demonstrate that Defendants

have conspired and engaged in a demonstrable patter of deceptive activities, which reflects their

propensity for the spoliation of evidence. For example, the Rush Entities never provided Trade

Winds and Grace with fully executed copies of the Retail Service Orders and the Vehicle Service

Agreements for the four Trucks. (Verified Complaint, fl 69 and Exhibits 10,   1   I,   12, 13, 74, 15, 16,

17.) If   these contracts were never countersigned by Rush-Atlanta and Rush-Florida, the

exculpatory language upon which Defendants would certainly rely to support their defense would

be inadmissible. Without early access to these and other documents in the possession of the Rush

Entities, Trade Winds and Grace risk the spoliation of evidence Therefore, it is imperative that

Trade Winds and Grace have the opportunity to conduct limited discovery during the time interval

between issuance of a Temporary Restraining Order and, a hearing on Plaintifß' Motion for

Interlocutory Injunction.



                                                8
     Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 257 of 320




      B.   Good Cause

           When the moving party shows "necessity" or "good cause" in support of its motion,

expedited discovery is appropriate. See Tefel r.. Reno. 972 F.Supp. 608, 621 (S.D. Fla.

1997), granting plaintiffs motion fot expedited discovery to obtain essential testimony

and documents; see also Commodity Futures Trading Commission v. Advent Capital

Partners. Ltd., 2002       WL 31357169 (N.D. Ga.2O02). granting motion for expedited
discovery. In Semitool.v. Tokyo Elect{gn America. Inc., 208 F.R.D. 273, 276 Q{.D. Cal.

2002), the U.S. District Court opined that "[g]ood cause may be found where the need for

expedited discovery, in consideration of the administration ofjustice, outweighs the prejudice

to the responding party."

           ln the instant matter, Plaintiffs   have demonstrated goocl cause. Plaintiffs merit

expedited discovery because Plaintiffs' need for expedited discovery outweighs the prejudice

to the responding part. Evidence essential to Plaintiffs' case is in Defendants sole possession.

If   that evidence is destroyed, Plaintiffs' ability to discover this evidence by other rneans is

nonexistent.


      C. Notaro Factors

           ln Notaro v. Koch, 95 F.R.D. 403 (S.D.N.Y. 1982), the U.S. District Court set forth four

factors the moving party must satisfy for the court      to   grant a motion for expedited discovery, to

wit: (i) irreparable injury, (ii)   some probability   of success on the merits, (iii) some connection

between the expedited discovery and the avoidance             of the irreparable injury, and (iv)   some

evìdence that the injury that   will result without expedited discovery looms greater than the injury

that the defendant   will suffer if the expedited relief is granted." NotaIe, 95 F.R.D. at405. When    a




                                                   9
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 258 of 320




discovery request has substantive elements similar to a request for equitable relief, the court has

applied the Notara analysis. In the instant case, Plaintiffs satisfu each of the four factors.

    D. Reasonableness Inquiry
          Some courts have applied a reasonableness standard in considering a motion for expedited

discovery. In Entm't Tech.       Co                                   2003 U.S. Dist. LEXIS 19832

(8.D. Pa. 2003), the U.S. District Court identified several factors, to wit:

          (Ð      Is the non-movant an "unsophisticated" party that requires additional time

                  so that   it may retain counsel?

          (iÐ     Are the discovery requests overbroad?

          (iii)   Will the rnoving party suffer irreparable harm ifdiscovery        is not expeditecl?

          (iv)    Some evidence that the injury that      will result without expedited discovery
                  looms greater than the injury that the defendant will suffer if the expedited

                  relief is granted.

In Entm't Tech. Corp., the U.S. District Court concluded that, if request is narrowly tailored to

fit the   needs of the hearing, leave to conduct expedited should be granted.

          Each of the Entertainment Technology factors weighs in favor of the court granting T¡ade

Wind's motion for expedited discovery. First, with the possible exception of the Venti Defendants

and Trade Winds, the other Defendants are sophisticated parties with the ability and means to

secure outside legal counsel to help    it respond to the contemplated expedited discovery.      Second,

Plaintitl-s' requests are not overbroad in that they are narrowly tailored to specific int'ormation

pertaining to discussions had and representations made between Plaintiffs and Defèndants. Third,

Plaintiffs will suffer irreparable harm if Defendants do, in fact, destroy information pertaining to

discussions and representations they made since Plaintiffs have no alternative means of




                                                     l0
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 259 of 320




discovering this information. Fourth and finally, the inìury that will result to Plaintiffs wilhout

expedited discovery far outweighs any injury that Defendants     will   suffer   if the expedited relief   is

granted.

                                         CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully requests that their Motion be GRANTED

and that an Order issue requiring Defendants to provide discovery information on an expedited

basis.




         Respectfully submitted this 9ú day of October 2018.




                                                               Robert Arkin
                                                               Georgia Bar No.: 021575
                                                               Attorney for Plaintiffs

ROBERT ARKIN LLC dlbla Arkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Email: robert@arkin.law




                                                il
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 260 of 320




       EXHIBIT C-11
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 261 of 320
                                                                                   Fulton County Superior Court
                                                                                               **"EFILED***MH
                                                                                      Dale: 1Ol9l2O18 11:16 PM
                                                                                      Calhelene Robinson, Clerk

                     TIIE SUPERJOR COURT OF FULTON COUNTY
                                    STATE OF GEORGIA

TRADE WINDS TRANSPORT LLC,                ANd         )
ERIC GRACE, individually,                             )
  and doing business as                               )
WEST COAST LOGISTICS LLC,                             )
                                                      )
             Plaintiffs,                              )        Civil Action No.: 2018CV311198
                                                      )
RUSH ENTERPRISES, TNC.,              )
RUSH TRUCK CENTERS OF GEORGTA,INC.,)
RUSH TRUCK CENTERS OF FLORIDA, INC., )
TNTERSTATE CREATIONS LLC,            )
NAVISTAR,INC.,                                        )        JURY TRTAL DEMANDf,D
TROY CLARKE, individually,                            )
DANNIS KING, individually,                            )
WILL NE\ryMAN, individually,                          )
WILLIAM MAURICE "RUSTY" RUSH,                         )
  individually,                                       )
DOUGLAS SHIELDS, individually,                        )
CHRISTOPHER VENTI, individually,                      )
JOSHUA VENTI, individually,                           )
 JOHN DOE, individuallyo and                          )
 ABC NNTITY,                                          )
                                                      )
             Defendants.                              )


  MOTION FOR TEMPORARY RESTRAINTNG ORDER AND ORDER REOUIRING
         COMPLTANCE \ryITH PLAINTIFFS' NOTICE TO PRODUCE


       COME NOW Plaintiffs Trade Winds Transport LLC and Eric Crace (hereinafter

"Plaintiffs") and, by and through their counsel, file this Motion for Temporary Restraining Order

pursuant to O.C.G.A. $ 9-11-65(d) and Order Requiring Compliance with Plaintiffs' Notice to

Produce pursuant to O.C.G.A . ç 24-10-26 for the reasons set forth in the following pleadings:
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 262 of 320




(Ð       Plaintiffs' Brief in Support of their Motion for Temporary Restraining Order pursuant

         to O.C.G.A. $ 9-11-65(d) and Order Requiring Compliance with Plaintiffs'Notice to

         Produce pursuant        to O.C.G.A. $    24-10-26, which requests the Court       to   enjoin

         Defendants from the spoliation       of evidence pertinent to this   case during the 30-day

         term of the TRO or the Court's hearing on Plaintiffs' Motion for Interlocutory

         Injunction, whichever is earlier;

(ii)     Plaintiffs' Motion for Ex Parte Temporary Restraining Order pursuant to O.C.G.A.            $


         9-ll-65(b) and Order Requiring Compliance with Plaintiffs' Notice to               Produce

         pnrsuant to O.C.G.A. I24-10-26:

(iii)    Plaintiffls Brief in Support of their Motion for Ex ParteTemporary Restraining Order

         and Order Requiring Compliance with Plaintiffs'Notice to Produce;

(i.ì     Plaintiffls Certification of Counsel pursuant to O.C.G.A. $ 9-11-65(b);

(")      Plaintiffs' Notice to Defendarrts to Preserve Electronic Data pursuant to O.C.G.A. $ 9-

         1t-34;

(vi)     Plaintiff   s   Notice to Produce pursuant to Plaintiffs Certification of Counsel pursuant

         to O.C.G.A. $ 9-11-6s(b).


(vii)    Plaintiffs' Emergency Motion for Expedited Discovery and Brief in Support thereof

         that requests the Court to order each Defendant to respond to ten Interrogatories from

         Trade Winds and Grace and submit to one deposition to enable Trade Winds and Grace

         to obtain enough information to          determine whether    to file the Motion for      an

         Interlocutory Injunction before the 30-day term of the TRO expires of its own accord;

         and

(vi¡i)   Plaintiffs' Verified Complaint and exhibits thereto.



                                                  2
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 263 of 320




A proposed Temporary Restraining Order and Order Requiring Compliance with Plaintiffs'Notice

to Produce is attached hereto as Exhibit A.




       Respectfully submitted this   9th   day of October 2018




                                                                 Robert Arkin
                                                                 Georgia Bar No.: 021575
                                                                 Attorney for Plaintiffs

ROBERT ARKIN LLC dlb/a Arkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Email: robert@arkin.law




                                                   J
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 264 of 320




                             Exhibit A




                                 4
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 265 of 320




                       TIIE SUPERJOR COURT OF FULTON COUNTY
                                    STATE OF GEORGIA

 TRADE WINDS TRANSPORT LLC, and                      )
 ERIC GRACE, individually,                           )
       and doing business as                         )
 wEsT coAST LOGISTICS LLC,                           )
                                                     )
               Plaintiffs,                           )       Civil Action No.: 2018CV311198
                                                     )
 RUSH ENTARPRISES, INC.,                             )
 RUSH TRUCK CENTERS OF GEORGIA,INC.,                 )
 RUSH TRUCK CENTERS OF FLORIDAN INC.,                )
 INTERSTATE CREATIONS LLC,                           )
 NAVTSTAR,INC.,                                      )       JURY TRIAL DEMANDED
 TROY CLARKE, individuallyo                          )
 DENNIS KING, individually,                          )
 WILL NE\ryMAN, individuallyn                        )
 WILLIAM MAURICE "RUSTY" RUSH,                       )
   individually,                                     )
 DOUGLAS SIIIELDS, individually,                     )
 CHRISTOPHER VEN TIo individually,                   )
 JOSHUA VINTI, individually,                         )
 JOHN DOE, individually, and                         )
 ABC ENTITY,                                         )
                                                     )
               Defendants.                           )




   f   PRO B_OSEpt .TEMPORARY RESTBATNTNG ORDER               ANp ORp ER RAOUIRTN       q
                coMPr/rALÇElvJIlrPtdgNrrFrs.:-JIqTJç,sT9PRgp_ucJ



         THIS MATTER is before the Court on the application of the Plaintiffs for a Temporary

Restraining Order under O.C.G.A $ 9-l l-65(d) and Order Requiring Compliance with Plaintiffs'

Notice to Produce under O.C.G.A. S 24-10-26. AÍter oral argument and submission of briefs by




                                               5
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 266 of 320




the parties, the Court finds that immediate and irreparable injury, loss, and/or damage       will result

if Plaintiffs' motion    is not granted.

        Accordingly, it is HEREBY ORDERED that Defendants are enjoined from:

       (I   )      Deleting any files or other electronic data from Defendants' personal and workplace

                   computers, tablets. cellular telephones, portable digital media storage devices, or

                   from any and all cloud-based services such as Gmail, iCloud, Dropbox, Google

                   Drive, Google Docs, or One Drive (Office 365); and

       (2)         Destroying any and all documents or other physical evidence relating to the facts

                   contained in the Verified Complaint for Equitable Relief and Damages; ancl

        Defemlants are frrther HEREBY ORDERAD                   to comply with Plaintiffs' Notice to
Procluce and cooperate with Plaintiffs and their attorney and agents, as follows:

      (1)       Within three (3) business days from the date of this Order, providing any and all login,

                passwords, passcodes, and/or swipe patterns to unlock mobile or electronic devices,

                intemet-based, cloud computing services or networks, including, but not lirnited to,

                Gmail, iCloud, Google Drive, Google Docs, or One Drive (Office 365) for the purpose

                of forensic mirror imaging of the same by Kroll Discovery to collect and preserve data

                for subsequent extraction of admissible evidence;

      (2)       Within three (3) business days from the date of this Order, felivering physically into

                the custody of the Court any and all personal and workplace computers, tablets, cellular

                telcphones, portable digital media storage devices, including, but not limited to, flash

                drives, Compact Discs ("CDs"), and Digital Video Discs ("DVDs"), used by the

                Defendants since January   l,2016, for the purpose of forensic mirror imaging of the




                                                     6
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 267 of 320




            same by     Kroll Discovery to collect and      preserve data   for   subsequent extraction   of

            admissible evidence; and

      (3)   Bringing any and all physical documents with regard to the Trucks pertaining to the

             143-point inspections and pre-certification road tests, the Retail Service Orders and the

            Vehicle Service Agreements




        This Order shall expire 30 days following the date of issuance of this Temporary

Restraining Order      or immediately following the Court's hearing on Plaintiffs' Motion for

Interlocutory Injunction, whichever occurs earlier.



        ORDERED this         _-   clay   of October 2018.




                                                            JUDGE, Superior Court ofFulton County

Presented by:




Robert Arkin
Georgia Bar No.: 021575
Attorney f-or Pl aintifÏ-s

ROBERT ARKIN LLC dlblaArkin.Law
50 Hurt Plaza Sts, Ste. 1428
Atlanta, GA 30303
Phone: (404)220-8500
F'ax: (855) 804-9334
Email : robertfdarkin. I aw



Submitted: October 9, 20tg




                                                     7
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 268 of 320
                                                                                   Fulton County Superior Court
                                                                                               **"EFILED***MH
                                                                                     ÐaTe: 101912018 11:16 PM
                                                                                     C¿tlreler le Robilrsorl, Clerk


                      T}IE SUPERIOR COURT OF FULTON COUNTY
                                 STATE OF GEORGIA

 TRADE WINDS TRANSPORT LLC, and                       )
 ERIC GRACE, indivÍdually,                            )
   and doing business as                              )
 WEST COAST LOGISTICS LLC,                            )
                                                      )
              Plaintiffs,                             )         Civil Action No.: 2018CV311198
                                                      )
 RUSH ENTERPRISES, INC.,                              )
 RUSH TRUCK CENTERS OF GEORGIA, INC)
 RUSH TRUCK CENTARS OF FLORIDA,INC,)
 INTERSTÀTE CREATTONS LLC,         )
 NAVISTAR,INC.,                                       )         JURY TRIAL DEMANDED
 TROY CLARKE, individually,                           )
 DENNIS KING, individually,                           )
 \ryILL NEWMAN, individuallyo                         )
 WILLIAM MAURICE "RUSTY'' RUSH,                       )
    individually,                                     )
 DOUGLAS SIIIELDS, individually,                      )
 CHRJSTOPHER Vf, NTI, individually,                   )
 JOSHUA VENTI, individually,                          )
 JOIIN DOE, individuallyo and                         )
 ABC ENTITY,                                          )
                                                      )
              Defendants.                             )


         The Motiorr for Temporary Restraining Order and Order Requiring Compliance with

Plaintiffs'Notice to Produce ofPlaintiffs Trade Winds Transport LLC and Eric Crace (hereinafter

"Plaintiffs") having been filed with this Court on October 9, 2018, it is

         IIEREBY ORDERED that Defendants appear before the Honorable

on the   _    day of October, 2018, at                    a.m./p.m. in Courtroom            at the

Superior Court of Fulton County, to show cause, if any, why the Plaintiffs' Motion should not be

granted.



                                                  1
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 269 of 320




        This   _     day of October 2018




                                           JUDGE,
                                           SUPERIOR COURT OF FI.]LTON COTJNTY


Presented by:




Robert Arkin
Georgia Bar No. 021575
Attorney for Plaintiffs

Robert Arkin LLC dlbla Arkin.Law
50 Hurt Plaza SE, Suite 1428
Atlanta, GA 30303¿946
Phone: (404)220-8500
Fax: (855) 804-9334
Email : ro bert@.arkin. law

Submitted: October 9, 2018




                                             2
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 270 of 320




       EXHIBIT C-12
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 271 of 320
                                                                                       Fulton County Superior Court
                                                                                                   '**EFILED"**MH
                                                                                         Date: '10/912018 11:16 PM
                                                                                         Cathelene Robinson, Clerk

                     THE SUPERIOR COURT OF FULTON COUNTY
                               STATE OF GEORGIA

TRADE \ryINDS TRANSPORT LLC,              ANd             )
ERIC GRACE, individually,                                 )
    and doing business as                                 )
\trEST COAST LOGISTICS LLC,                               )
                                                          )
             Plaintiffs,                                  )       Civil Action No.: 2018CV311198
                                                          )
RUSH ENTERPRISES, INC.,               )
RUSH TRUCK CENTERS OF GEORGIA,INC.,)
RUSH TRUCK CENTERS OF FLORIDA, INC., )
INTERSTATE CREATTONS LLC,             )
NAVTSTA&       INC.,                  )                           JURY TRIAL DEMAI\{DED
TROY CLARKE, individually,            )
DENNIS KING, individuallyo            )
\ryILL NE\ryMAN, individ ually,       )
WILLIAM MAURICE       66RUSTY'' RUSH, )
    individually,                     )
DOUGLAS SHIELDS, individually,        )
CHRISTOPHER VENTI, individually,      )
JOSIIUA VENTI, individually,          )
JOHN DOE, individually, and           )
ABC ENTITY,                           )
                                                          )
             Defendants.                                  )

BRrEF rN SUPPORT O.n,?LAINTIFFS' MOTION FOR T,pMr,pRARY RESTRAININq
oRpER AND ORDER BlrgUrRrNG COTIPLIANCE WITI{ PLATNTIFFS' NOTICE TO
                              PRODUCE

       COMES NOW, Trade Winds Transport LLC ("Trade Winds') and Eric Grace ("Grace'),

Plaintiffs in the above-styled manner, and file this Brief in Support of their Motion for Temporary

Restraining Order and Order Requiring Compliance with Plaintiffs' Notice to Piocluce (the

"TRO"), and respectfully show the Court   as   follows:

                                PRELTMINARY STATEMENT

       Trade Winds and Grace are victims       of Defendants' illicit   scheme and conspiracy to pass
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 272 of 320




off,   as   "Certifìed Pre-Owned," "Diamond," "remanllfacfured," or "pre-ceftified to manufacturer's

specs," four used, un-reconditioned, defective 2012 Navistar International Prostarru Plus LF 627

Premium 13.0-liter engine diesel rear wheel drive Class              I   commercial tractor trucks manufactured

and ostensibly reconditioned by Defendant Navistar, Inc. and sold through dealerships owned by

Rush Enterprises, Inc.               in Atlanta,   Georgia (i.e., Rush Truck Centers     of Georgia, Inc.)   and

Jacksonville, Florida (i.e., Rush Truck Centers ofFlorida, Inc.). (Verified Complaint, TI 140-152.)

Based upon Defendants' representations that the vehicles were reconditioned and "certified Pre-

Owned" and warrantied under the Rush Truck Centers Certified Pre-Owned Program ("Rush

Certiflred Pre-Olvned Program") and exclusive RushCarerM Protection Plan described on the

websites        of Rush Enterprises, Inc. ("Rush Enterprises"), Rush Truck Centers of Georgia, [nc.

("Rush-Atlanta") and Rush Truck Centers                      of   Florida, Inc. ("Rush-Jacksonville")    (Rush

Enterprises, Rush-Atlanta and Rush-Jacksonville being hereinafter referred to collectively, the

"Rush Entities"), Trade Winds and Grace purchased four used, un-reconditioned, defective 2012

Navistar International ProstarrM Plus LF 627 Premium 13.0-liter engine diesel rear wheel drive

Class       I   commercial tractor trucks (the "Trucks")             for approximately $130,000. (Verified
Complaint,        1l1l   66-7 4.)


            Immediately after the purchase, the Trucks began evincing significant mechanical issues.

All four Trucks have                since broken down repeatedly and the Trucks are no longer operational.

Indeed, no Truck remained                 in   operation longer than eight months after purchase. (Verified

Complaint IT 84-125.)

            Assuming that the "exclusive RushCarerM Protection Plan" included under the Rush

Certified Pre-Owned Program would cover the repairs on the Trucks, Trade Winds and Grace

approached the Rush Entities' and their affiliates, only to find that the Rush Certified Pre-Owned




                                                             2
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 273 of 320




Program was either a hoax, existing in name only or,             if it did exist, did not cover   the Trucks.

(Verified Complaint         1TT   78, 80.) Based upon the Trucks' mechanical condition, the Trucks could

not have    passed        the Rush Certified Pre-Owned Program's 143-point inspection and pre-

certification road test and have been reconditioned to manufacturers specifications. (Verified

Complaint,      111[   91, 104, 120,12;4.) In fact, notwithstanding Trade Winds' repeated requests, the

Rush Entities have never delivered to Grace copies of the completed 143-point inspections and

pre-certification road tests for each of the four Trucks (Verified Complaint, 1lI 84-125.) In

addition, the Trucks' Navistar MaxxForce engines had serious defects and are the subject of

several lawsuits. (Verified Complain!           II   126-139.)

       As   a   result of Defen<lants' conspiracy to pawn off the Trucks as reconditioned, precertified

and warrantied under the Rush Certified Pre-Owned Program and exclusive RushCarerM

Protection Plan, Trade Winds and Grace have suffrred the following damages and injury:

       (i)             Complete loss of Grace's investment in Trade Winds;

       (ii)            Loss of Trade Winds' earnings and revenue;

       (iii)           Trade Winds' insolvency and business failure;

       (iv)            Loss of income to Crace;

       (")             Damage to Grace's reputation and credibility as a business person, entrepreneur

                       and manager; and

       (vi)            Severe emotional distress, which resulted   in Grace's almost fatal heart attack,

                       medical complications and heart and kidney transplants.

(Verified Complaint, TT 163, 182.I94,204,215,223,233,243,25rJ,257,267,277,284,294,354,

362, 392,399, 450, 48 l.)




                                                          J
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 274 of 320




                                 BASIS FOR EXTRAORDINARY RELIEF

         Trade Winds and Grace seek immediate equitable relief and, in addition to this Brie{ have

filed the following in support of such efforts:

   (i)      Plaintiffs' Motion for Temporary Restraining Order pursuant to O.C.G.A. $ 9-l 1-65(d)

            and Order Requiring Compliance with Plaintiffs' Notice to Produce pursuant to

            O.C.G.A.         ç   24-10-26, which requests the Court    to enjoin Defendants from the

            spoliation of evidence pertinent to this case during the 30-day term of the TRO or the

            Court's hearing on Plaintiffs' Motion for Interlocutory Injunction, whichever is earlier;

    (ii)    Plaintiffs' Motion for Ex ParteTemporary Restraining Orderpursuant to O.C.G.A.               $


            9-11-65(b) ancl Order Requiring Compliance with Plaintiffs' Notioe to Procluoe

            pursuant to O.C.G.A. $ 24-10-26;

    (iii)    Plaintiff   s   Brief in Support of Motion for ð;r ParteTemporary Restraining Order   and


            Order Requiring Corrtpliance with Plaintiffs'Notice to Produce;

    (iv)    Plaintiff s Certi{ìcation of Counsel pursuant to O.C.G.A.      $ 9-11-65('b);

    (v)      Plaintiffs' Notice to Defendants to Preserve Electronic Data pursuant to O.C.G.A.       $


             9-ll-34;

    (vi)    Plaintiff s Notice to Produce pursuant to Plaintiff   s   Certification of Counsel pursuant

            to O.C.G.A. $ 9-11-6s(b).


    (vii)    Plaintiffs' Emergency Motion for Expedited Discovery and Brief in Support thereof

             that requests the Court to order each Defendant to respond to ten Interrogatories from

             Trade Winds and Grace and submit to one deposition to enable Trade Winds and Grace

             to obtain enough information to          determine whether     to file the Motion for       an


             Interlocutory Injunction before the 30-day term of the TRO expires of its own accord;



                                                      4
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 275 of 320




            and

   (viii)   Plaintiffs' Verified Complaint and exhibits thereto.


         The allegations set forth in the Verified Complaint support 19 causes of action against one

or more of the Defendants, including breach of contract. fraud in the inducement,            deceit,

constructive fraud, conspiracy, and violations of the federal RICO statute and the Georgia RïCO

statute. These allegations denronstrate that Defendants have conspired and engaged             in   a


demonstrable patter of deceptive activities, which reflects their propensity for the spoliation   of

evidence. The evidence Trade Winds and Grace seek to preserve from spoliation, in addition to

supporting their claims in the instant matter, exposes Defendants to the risk of investigation and

prosecution by government agencies.

         For example, the Rush Entities never provided Trade V/inds and Grace with fully executed

copies   of the Retail Service Orders and the Vehicle Service Agreements for the four Trucks.

(VerifiedComplaint,tf 69andExhibits 10, 11,12,L3,14,75,16, 17.) [f thesecontractswerc

never cov^tersigned by Rush-Atlanta and Rush-Florida, the exculpatory lanprage contained in

these contracts is inoperative, in which case the TRO is required to protect Trade Winds and Grace

from the possibility of Defendants executing the Retail Service Orders and the Vehicle Service

Agreements ex-post-facto as soon as Defendants gain notice of the lawsuit.

         For these reasons, Defendants have an extraordinary interest in making sure that certain

data is altered, deleted and/or expunged from their personal and worþlace computers, tablets,

cellular phones, portable digital media storage devices (including but not limited to flash drives,

CDs, and DVDs) and internet based "cloud" computing systems, including, but not limited to,

Gmail, Yahoo, AOL, Dropbox, Google Drive, One Drive, Office 365 and other data storage

systems   of Defendants (collectively, the "Computer    Systems"). Information solely available to




                                                  5
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 276 of 320




Defendants and in Defendants' possession is necessary to substantiate the claims of Trade lüinds

and Grace as to Defendants' wrongdoing.

       Because the restraint sought        in the proposed TRO is limited in scope and of very short

duration, the relief Trade Winds and Grace seek is not rmreasonable. Accordingly, Trade Winds

and Grace seek the proposed TRO to preserve the status quo and prevent the immediate and

irreparable harm that      will result from Defendants' potential spoliation of evidence during    the

intervening period between the date the Court issues the requested TRO and a hearing on

Plaintiffs' Motion for Interlocutory Injunction. Plaintiffs' Motion for the proposed TRO is filed

concurrently herervith.


                                     BRIEF STATEMENT OF FACTS

       In September 2016, Trade Wind's Managing Member, Grace, responded to a listing              on

BizBuySell.com. an online "Business for S¿le Markeþlace," advertising the sale of trucking

company in Hawaii grossing over $1.5 million annually. (Complaint          I   33.) On information and

belief, the listing advertising the Hawaiian trucking company was a "bait and switch" orchestrated

by Defendants Christopher Venti ("Chris Venti") and Joshua Venti to solicit potential customers

on false pretenses (Complaint T 37.)

       In November 2016, Chris Venti, who with              Josh Venti, controls Defendant lnterstate

Creations   LLC ("Interstate"), responded to Grace's inquiry, advising Grace that the Hawaiian

company was not "for sale any more [sic]." (Complaint        n37.) Instead, Chris Venti proposed that

Grace retain Interstate as a consultant to help Grace start his own trucking company, providing a

materially misleading seven-page Offering Circular entitled "Dream of Owning Your Own

Business and Making a Minimum of $5,000 a week or $260.000 for Under 555,000." (Verified

Complaint   TlT   36,   38.)   Grace signed the Consulting Agreement with Interstate on November 29,




                                                      6
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 277 of 320




2016. (Verified Complaintt[tf 45, 51, 55.)

       Soon after the execution      of the Consulting Agreement, Interstate and the Ventis              began

touting a "new sales platform" called the "Rush Certified Pre-Owned Program." (Verified

Complaint T 45.) The Rush Entities' websites described their certified Pre-Owned vehicles as

"among the highest quality, best value, pre-owned trucks available today. .                .. Each vehicle   must

pass an exhaustive 143-point inspection and pre-certification road            test. . . [a]nd includes . . . the

exclusive RushCarerM Protection Plan." (Verified Complaint 1147.)

       The Ventis referred Grace to Dennis King ("King"), the New and Used Truck Sales

Manager at Rush-Jacksonville.         In a December 22, 2016 email, followed by a telephone
conversation on December 23,2016, King atlvisetl G¡ace that:

       (Ð      Rush Enterprises ran the Rush Certified Pre-Owned Program exclusively out of the

               Rush-Atlanta dealersh ip. (Verifìed Complaint     11   61 .)


       (i¡)    The Rush Cemified Pre-Owned Program was very exclusive in that it only included

               warrantied trucks identified on        a   Special [nventory List prepared for Rush

               Enterprises by Dennis Shields, the National Director, Used Truck Operations -

               Rush Enterprises, Inc. (Verified Complaint lTI     6   l,   62,   6,6,   Exhibit 5.)

       (iii)   The Rush Certified Pre-Owned Program included only tractor trucks that passed

               the 143-point inspection and pre-certification road test and were reconditioned to

               manufacturers specifications. (Verifìed Complaint           I 6 I .)
       (iv)    The Rush Certified Pre-Owned Program included, without additional charge, the

               exclusive RushCarerM Protection Plan, and represented "their signafure RushCare

               Warranty" and "the best used truck warranty we have ever offered." (Verified

               Complaint   TIT   56, 61.)




                                                  1
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 278 of 320




King also assured Grace that, with the exclusive RushCarerM Protection Plan, Trade Winds would

avoid costly maintenance and repairs. (Verified Complaint 1[82.)

         Based upon Defendants' representations that the Trucks were reconditioned and "certified

Pre-Owned" and warrantied under the Rush Certified Pre-Owned Program and exclusive

RushCarerM Protection Plan, Trade Winds and Grace purchased the Trucks                  for approximately

$130,000 on January 25,2017. (Verified Complaint,       T''ll   66, 68.) On behalf of Trade Winds, Grace

signed, among other documents. a three-page Retail Sales TRO with Rush-Atlanta and a six-page

American Guardian Warranty Services, Inc. ("AGWS") Vehicle Service Agreement with Rush-

Jacksonville for each of the Trucks. (Verified Complaint         I69.)
         Over the next three weeks, Trade Wincls dispatched drivers to Rush-Atlanta where they

took possession of the Trucks. (Verified Complaint flT 84, 98, I 15, 122.) Immediately, the Trucks

began evincing significant mechanical issues. One of the Trucks broke down 70 míles after the

driver picked it up from Rush-Atlanta. (Verified Cornplaint          11   99.) All four Trucks broke down

within   a   matter of weeks or months no Truck remained in operation longer than eight months after

purchase. (Verified Complaint      TI 84-125.) In addition, the Trucks' Navistar MaxxForce engines

has serious defects and are the subject of several lawsuits. (Verified Complaint 1lI 126- 139.)

         On information and belief, the Rush Certified Pre-Owned Program and                    exclusive

RushCarerM Protection Plan, which Defendants represented as "the best in the industry," (Verified

Complaint 'l[ a8) is a hoax, existing in name only, rvhich Defendants fabricated as part of their

conspiracy to unload otherwise unsaleable vehiclcs and increase profit margins at the expense of

trusting customers. (Verif,red Complaint,II 73, 78-79.) However, even if the Rush Certifìed Pre-

Owned Program is not a hoax, the Trucks (Ð did not pass, or even undetgo, the "exhaustive 143-

point inspection and pre-certification road test" that Defendants represented as central to the Rush




                                                    8
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 279 of 320




Certified Pre-Owned Program (Verified Complaint,           11   74), and (ii) were not covered under the

exclusive RushCarerM Protection Plan. (Verified Complaint             fl 80.)   Despite repeated request,

neither King nor any other agent or affiliate of the Rush Entities have provided Trade Winds or

Grace with copies of the completed 143-point inspection on each Truck. (Verified Complaint fl

72.)

       On information and beliel King intentionally confused the so-called                   RushCarerM

Protection Plan with the Vehicle Service Agreements described above, misleading Trade Winds

and Grace into believing the Vehicle Service Agreements and the "exclusive RushCarerM

Protection Plan" were one ancl the same, when they were not. (Verified Complaint           n79.) [n fact,
the Vehicle Servioe Agreements are not exolusive to Rush-Atlanta but offerecl by a separate

company, AGWS through AGWS's extensive U.S. dealer network in which Rush-Jacksonville

participates. (Verified Complaint    If   81, 180.) In addition, the AGV/S Vehicle               Service

Agreements, which cost Trade Winds 528,548, were optional extended warranties (Verified

Complaint n 179), rather than the ostensible RushCarerM P¡otection Plan adr.ertised by the Rush

Entities as included, without additional charge,   as   part of the Rush Certified Pre-Owned Program.

       Despite the $28,548 added cost, the Vehicle Service Agreements proved worthless to Trade

Winds and Grace because they only included "covered Breakdowns." To determine the existence

of a covered Breakdown, Trade Winds was required upfront to o'pay for any teardown or diagnostic

time need to determine whether fthe vehicle had] a covered Breakdown," which proved extremely

cxpensive. In addition, it took weeks, once the repairer diagnosed a covered Breakdown, fbr a

Repair Authorization to be issued. Furthermore, the total downtime between delivery of the

disabled Trucks to the repair facility, the teardown and diagnosis and the repair itself was so




                                                   9
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 280 of 320




lengthy as to be untenable.t Finally, covered Breakdowns did not include many of the significant

mechanical problems afflicting the Trucks, such as                 (i)   cracked or corroded fuel tanks;2         (ii) the

engine computer;          (iii) brakes; (iv) air        conditioning;      (v) the     electrical system;       (vi)   the

altemator/generator/regulator; (vii) electronic stability control; (viii) trailer hitches; (ix) visibility;

(x) defroster/defogger system, windshield and blower; and (xi) the drive axle.


                           ARGUMENT AND CITATION OF AUTHORITY

         Temporary Restraining Orders are authorized under O.C.G.A. $9-11-65(d). Georgia law

has long recognized that the Superior Courts have the authority to issue Temporary Restraining

Orders until a hearing can be had on an interlocutory injunction. Jones v. Peach Trader Inc., 302

Ga. 504, 512,807 S.E.zd 840, 846 (Ga. 2017), citing Kaufman v. M. Ferst & Co., 55 Ga. 350,352

(Ga. 1875) and Mayor of Savannah v. Grayson, 104 Ga. 105, 105. 30 SE 693 (Ga. 1898). A TRO

is properly granted in order to maintain the status quo or to prevent ireparable injury pending a

hearing on an interlocutory injunction. Cprley-v. Crompton-Highland Mills, 201 Ga. 333, 39

s.E.2d 861 (1946)

         As stated in Sumbry v. Land , 127 Ga. App. 786, 794-955, I 95 S.E.2d 228, 234 (Ga. App.

1974)., There is a place in our jurisprudence for issuance . . . of temporary restraining orders . .                   .."

         The statutory requirements for the granting of a temporary restraining order are set forth at

O.C.G.A. $ 9-11-65(b), to wit:

         A temporary restraining order may be granted without written or oral notice to the
         adverse party or his attorney only if:




I When operational each Truck generated revenues for Trade Winds of approximately $900 per day. When out of
service, the incremental fixed cost for each Truck to Trade Winds was $50 per hour.
2
  In an unsuccessful effort to limit its liabilit-v, Rush Truck Centers of Georgia, Inc. offered to repair the fuel tank on
one truck in exchange for a full and final release of all claims relating to the sale ancl pur:chase of all the Trucks.
(Verifred Complaint tl'll 92-95.)



                                                            10
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 281 of 320




               (1) It clearly appears from specifrc facts shown by affidavit or by the
       verified complaint that immediate and irreparable injury, loss, or damage will result
       to the applicant before the adverse parfy or his attorney can be heard in opposition;
       and
               (2)   The applicant's attorney certifies to the court, in writing, the efforts,   if
       any, which have been made to give the notice and the reasons supporting the party's
       claim that notice should not be required.

As explained below, both requirements have been clearly satisfied in the instant case


A. Trade Winds and Grace Will Continue to Suffer              Serious Irreparable Harm that Can

   Only be Remedied Through the Grant of the TRO.

       The allegations set forth in the Verified Complaint support 19 causes of action against one

or more of the Defendants, including breach of contract, fraud in thc inducement, deceit,

constructive fraud, conspiracy, and violations of the t'cdcral RICO statute and the Georgia RICO

statute. These allegations demonstrate that Def'endants have conspired and engageO                    in   o


demonstrable patter of deceptive activities, which reflects their propensity for the spoliation        of

evidence.

       The Rush Entities have never provided Trade 'Winds and Grace with the ostensibly

completed 143-point inspection and pre-certification road tests, fully executed copies of the Retail

Service Orders and fully executed copies of the Vehicle Service Agreements. As stated in Delphi

Communs. v. Advanced Computing Techs, 336 Ga. App. 435, 436,784 S.E.2d 805 (Ga. App.

2016), "[t]he term 'spoliation' is used to refer to the destruction or failure to preserve evidence

that is relevant to contemplated or pending litigation. Such conduct may give rise to the rebuttable

presumption that the evidence would have been harmful to the spoliator." Phillips v. Harmon, 297

Ga. 386, 393-94,774 3.8.2d 596 (Ga. 2015).; see Baxle)¡ v. Hakiel Industries. Inc.,282 Ga.312,

313,647 S.E.2d 29) (Ga.2007); O.C.G.A. ç 24-14-22. Without the TRO, Trade Winds and Grace

fear that Defendants might avail themselves of the opportunity to sanitize their wrongful conduct




                                                   ll
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 282 of 320




through    a    spoliation   of the evidence.   These concerns are justified, as Defendants have

demonstrated the great lengths they have taken to misrepresent information for their own benefit.

         With so much at stake, Trade Winds and Grace face the immediate threat, absent the TRO,

that Defendants    will   succumb to the temptation to alter evidence not currently in the possession   of
Trade Winds and Grace. Since the potential for such wrongdoing is so grave, it is imperalive that

the TRO be granted.


B. Plaintiff Must Proceed Without Notice in TRO to Receive a Fair Adjudication on the
      Merits.

         The potential for Def'endants to spoliate evidence upon receiving the Summons and

Complaint and Motion f'or TRO is too great. Trade Winds and Grace have narrowly tailored the

proposed TRO only to prohibit Def-endants, until the earlier of thirty (30) days fiom the granting

thereof or until the Court can hear Plaintiffs' Motion for lnterlocutory Injunction, from (i) deteting

anything from their computer devices or from any cloud-based service, and (ii) destroyin-e any

documents or other physical evidence relating to the facts contained in the Verified Complaint.

These requests are simply to preserve the status quo as to all devices that might contain information

pertinent to this lawsuit.

         Further, O.C.G.A. $ 9-11-65(b) states that a temporary restraining order may only extend

for   a period not exceeding    thirty (30) days and will expire on its own without any further action

necessary by the Court. Because of this limitation in time, Defendants     will not be unduly burdened

or prejudiced in the interim.




                                                     t2
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 283 of 320




 REOUEST FOR ORDER REOUIRING COMPLIANCE }YITH PLAINTIFFS' NOTICE

                                            TO PRODUCE

       WHEREFORE, Trade Winds and Grace pray thrit the Court order Defendants to comply

with Plaintiffs' Notice to Produce by requiring Defendants to cooperate with Plaintiffs and their

attorney and agents by providing and delivering at the hearing on Plaintiffs' Motion for TRO the

following:

      (1) Any and all login, passrvords,      passcodes, and/or swipe patterns to unlock mobile or

             electronic devices, internet-based, cloud computing services or networks, including,

             but not limited to, Gmail, iCloud, Google Drive, Google Docs, or One Drive (Office

             365) for the pLrpose of forensic mirror imaging of the same by Kroll Discovery to

             collect and preserve clata for subsequent extraction of aclmissible eviclence;

      (2)    Any and all personal and workplace computers, tablets, cellular telephones, portable

             digital media storage devices, including, b-ut not limited to, flash drives, Conrpact Discs

             ("CDs"), and Digital Video Discs ("DVDs"), used by the Defendants since.fanuary          1,


             2016, into the custody of the Courl for the purpose of forensic mir¡or imaging of the

             same   by Kroll Discovery to collect and preserve data for      subsequent exhaction    of

             admissible evidence; and

      (3) Any and all physical documents       with regard to the Tmcks pertaining to the 143-point

             inspections and pre-certification road tests, the Retail Service Orders and the Vehicle

             Service Agreements.


                                        REOUEST F,'OR TRO

       WHEREFORE, Trade Winds and Grace pray that the Court enjoin Defendants from taking

the following actions until such time as the CoLrrt can hear Plaintifß' Motion for TRO:



                                                   l3
  Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 284 of 320




     (l)   Deleting any files or other electronic data from Defendants' personal and worþlace

           computers, tablets, cellular telephones, portable digital media storage devices, or from

           any and all cloud-based services such as Gmail, iCloud, Dropbox, Google Drive,

           Coogle Docs, or One Drive (Office 365); and

     (2)   Destroying any and all documents or other physical evidence relating to the facts

           contained in the Verified Complaint for Equitable Relief and Damages.




     Respectfully submitted this 9th day of October 2018



                                                            Robert Arkin
                                                            Georgia Bar No.: 021575
                                                            Attorney for Plaintiffs

ROBERT ARKIN LLC dlbla Arkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404)220-8500
Fax: (855) 804-9334
Email: robert@arkin.law




                                               l4
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 285 of 320




       EXHIBIT C-13
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 286 of 320




                     THE SUPERIOR COURT OF FULTON COUNTY
                               STATE OF GEORGIA

TRADE WINDS TRANSPORT LLC,                 ANd           )
ERIC GRACE, individually,                                )
  and doing busincss as                                  )
WEST COAST LOGISTICS LLC,                                )
                                      )
         Plaintiffs,                  )                         Civil,{ction No.: 2018CV311 198
                                      )
RUSH  ENTERPRISES,   INC.,            )
RUSH TRUCK CENTERS OF GEORGIA, INC.,)
RUSII TRUCK CENTERS OF FLORTDA, INC.' )
INTERSTATE CREATIONS LLC,             )
NAVISTAR,INC.,                                           )      JURY TRIAL DEMANDED
TROY CLARKE, individually,                               )
DENNIS KING, individually,                               )
WILL NE\ilMAN, individually,                             )
\ryILLIAM IVTAURTCE "RUSTY'' RUSH,                       )
   individually,                                         )
DOUGLÀS SHIELDS, individually,                           )
CIIRISTOPHER VENTI, individuallyo                        )
JOSIIUA VENTI, individually,                             )
JOHN DOE, individuallyo and                              )
ABC ENTITY,                                              )
                                                         )
              Defendants.                                )


             IPROPOSEDI ORDER PERMITTING EXPADIîED DTSCOVERY

       Upon consideration     of Plaintiffs'   Emergency Motion     for Expedited Discovery, the

arguments and materials submitted by the parties and for good cause shown, Plaintiffs' Motion is

hereby GRANTED and IT IS HEREBY ORDERED as follows:

       l.   The Notice of Rule 30(bX6) Deposition and First Request for Production of Documents

            attached to Plaintiffs' Motion as Exhibits   A and B respectively are deemed properly

            served as of the date of service of the Motion. The Rule 30(bX6) l)eposition shall take




                                                 1t
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 287 of 320




             place on                          2018 as set forth   in the Notice, or such earlier
             convenient time as may be mutually agreed upon by counsel and the parties.

        2.   Response to Plaintiffs' First Request for Production shall be served, and the documents

             to be produced pursuant therelo shall be made available for inspection and copying, on

             or before                          2018.


        IT IS SO ORDERED THIS        _       day of October 2018




                                               ruDGE,
                                               SUPERIOR COURT OF FULTON CO1JNTY

Submiued by




Robert Arkin
Georgia tsar No. 021575

Robert Arkin LLC dlbla Arkin.Law
50 Hurt Plaza SE, Suite 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Email : robert(íùarkin. la$'
Attorney for Plaintiffs




                                                  12
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 288 of 320




       EXHIBIT C-14
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 289 of 320
                                                                                         Fulton County Superior Court
                                                                                                     **"EFILED**'MH
                                                                                           Date: 10/9/2018 11:16 PM
                                                                                           Cathelene Robinson, Clerk

                            TH:E SUPERIOR COURT OF FULTON COUNTY
                                       STATE OF GEORGIA

 TRADE WINDS TRANSPORT LLC,                     ANd         )
 ERIC GRACA, individually,                                  )
   and doing business as                                    )
 wEsT coAST LOGISTTCS LLC,                                  )
                                                            )
                    Plaintiffs,                             )       Civil Action No.: 2018CV311198
                                       )
 RUSH ENTARPRISES, INC.,               )
 RUSH TRUCK CENTERS OF GEORGIA, INC., )
 RUSII TRUCK CENTERS OF FLORIDA, rNC., )
 INTERSTATE CREATIONS LLC,             )
 NAVISTAR,INC.,                                             )       JURY TRIAL DEMANDED
 TROY CLARKE, individually,                                 )
 DENNIS KING, individuallyo                                 )
 \ryILI, NEWMAN, individually,                              )
 WILLIAM IVIAURICE "RUSTY" RUSH'                            )
     individually,                                          )
 DOUGLAS SHIELDS, individually,                             )
 CHRISTOPHER VENTI, individuall¡                            )
 JOSHUA VENTI, individually,                                )
 JOIIN DOE' individually, and                               )
 ABC BNTITY,                                                )
                                                            )
                    Defendants.                             )

                       PLAINTIFFS' MOTION FOR EXPEDITED DISCOVERY


        COME NOW Plaintiffs Trade Winds Transport LLC and Eric Grace (hereinafter

"Plaintiffs") and, by and through their counsel, file this Emergency Motion for Expedited

Discovery pursuant to O.C.G.A. $ 9-11-30(a), for the reasons set forth in the following pleadings:

(i) Plaintiff   s   Brief in Support of their Emergency Motion for Expedited Discovery; (ii) Plaintifls

Motion for Temporary Restraining Order pursuant to O.C.G.A. $ 9-1 l-65(d) and Order Requiring

Compliance with Plaintiffs' Notice to Produce pursuant to O.C.G.A.         *   24-10-26 ("TRO"), which
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 290 of 320




requests the Court      to enjoin Defendants from the spoliation of evidence pertinent to this              case


during the 30-day term of the TRO or the Court's hearing on Plaintiffs' Motion for Interlocutory

Injunction, whichever is earlier; (iii) Plaintiffs' Brief in Support of their Motion for TRO; (iv)

Plaintiffs' Motion for Ex Parte Temporary Restraining Order pursuant to O.C.G.A. $ 9-11-65(b)

and Order Requiring Compliance with Plaintiffs'Notice to Produce pursuant to O.C.G.A. $ 24-10-

26; (v) Plaintiffs Brief in Support of their Motion for Ex Parte Temporary Restraining Order and

Order Requiring Compliance rvith Plaintiffs'Notice to Produce; (vi) Plaintifls Certification of

Counsel pursuant      to O.C.G.A. $ 9-11-65(b); (vii) Plaintiffs'Notice to Defendants to               Presen'e

Electronic Data pursuant to O.C.G.A. $ 9-11-34; (viii) Plaintiffs Notice to Procluce pursuant to

Plaintiffs Certification of Counsel pursuant to O.C.G.A. $ 9-11-65(b);           ancl   (ix) Plaintiffs'Verif,red

Complaint and exhibits thereto.

       Specifìcally, Plaintiffs request that the Court permit the following discovery:

          (1) Allow Plaintiffs to notice the deposition of each named Defendant including a
                30(bX6) deposition ofeach corporate defendant on three (3) business days' notice

                and require each deponent noticed for deposition to appear for a deposition and

                testify on a date that is no later than (10) days before the date set for a hearing on

                P   lainti   ffs' Motion for   Interl ocutory Inj uncti on   ;


          (2) Allow           Plaintiffs to serve up to ten (10) document requests on each named

                Defendant with responses due within five (5) business days; and

          (3)   Allow PlaintifTs toy perform a scarch of any and all of Def'endants' personal                and

                workplace computers, tablets, cellular telephones, portable digital media storage

                devices, including, but not limited to, flash drives, Compact Discs ("CìDs"), and

                Digital Video Discs ("DVDs"), used by the Defendants since January 1,2016 for




                                                           2
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 291 of 320




                the search terms included in Exhibit A.

        Given the limited scope of the discovery provided for in this Motion, any discovery taken

pursuant to an Order issued by this Court for Expedited Discovery shall not preclude later

discovery from the same individuals in the same manner or methods during the regular course         of

discovery in this matter.

        \ryHEREFORE, Plaintiffs move the Court to enter its Order granting the Plaintiffs leave

to take the above-specified discovery on an expedited basis. A Proposed Order granting          the

Plaintiffs' leave to take the above speciflred discovery on an expedited basis in attached hereto   as


Exhibit B.


        Respectfully subrnitted this 9th day of October 2018.




                                                      Robert   Arkin
                                                      Georgia Bar No. 021575
                                                      Attorney for Plaintiffs
Robert Arkin LLC dlbla Arkin.Law
50 l{urt Plaza SE, Suite 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Email : robert@arkin. I arv




                                                 J
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 292 of 320




                                       Exhibit A

                                     Search Terms

(8M) 26s-Tst4
(&ss) 76s-7874
844-265-t514
84426s1s14
s13,000
$13,000.00
$130,000
s130,000.00
$13000
$130000
$200,000
$200,000 in lost profit
$200,000 lost profit
$200,000.00
$200000
$22,813
922813
$260,000 for Under $55,000
$3,500
$3,500,00
$3s00
100,000 miles
100,000 miles of remaining factory warranty
100000 miles
143-point
143-point inspection
23 items
23 items you need
3HSDJSJR5CN624256
3HSDJSJR6CN624251
3HSDJSJR7CN624243
3HSDJSJR8CN624235
97543463
97543465
97s4364
9754386
Agreement


                                              4
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 293 of 320




AGWS
AGWS dealer
American Guardian V/ananty      Services
American Guarclian Wananty      Services dealer
American Guardian Warranf       Services Inc.
Arnerican Cuardian V/arranty    Services Inc. dealer
American Guardian ÏVarranty     Sen'ices, Inc.
American Guardian Warranty      Services, Inc. dealer
Average retum
Average return on inl'estment
Bad faith
Barry
Barry St. Pierre
Best in the market
Best c¡n the malket
Biz Buy
BizBuy
BizBuySell
BizBuySell.com
Brand new
Breakage
Brokers
Business for Sale
Business for Sale Marketplace
Center
Certified Pre-Owned Program
Certified-Pre-Owned
Certifi ed- Pre-Owned desi gnation
Chris
Chris Venti
Claim
Class 8 trucks
Company is DOT compliant
Connections
Consulting
Consulting Agreement
Contractor
Contractor Agreement
Covered by warranty
Daryl



                                                  5
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 294 of 320




Dealer
Dennis
Dennis King
Department of Transportation
Department of Transportation compliant
Deparhnent of Transportation violation
DOT
DOT compliant
DOT violation
Doug Shields
Dream of Owning Your Own Business
Egrace
Egrace5577
Egrace5517@gmail.com
Eric
Eric Grace
Exclusive
Exclusive RushCarerlt Protection Plan
Expert Consultants
Extended warranty
Factory warranty
Fraud
F'ewer than 600,000 miles
Five model years
Five model years or newer
Fuel tanks corroded
Get your business off the ground
Gil Oyola
Grace
lndependent Consulting Agreement
lndependent Contractor Agreement
lneffective
lnspection
lnsurance companies
Intended use
International
fnterstate Creations
lnvestment
Josh
Josh   Venti


                                         6
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 295 of 320




King
Long haul trucking
Lost profit
Maintenance
Making a Minimum of $5,00û a week or $260,000 for Under $55,000
Making a Minimum of 55,000 a week
Marketing
Matthew Smith * Service Manager
Mercer
Minimum of 100,000 miles
Minimum of 10O000 miles of remaining factory warranty
National Used Truck Sales Manager
Navistar Pro Star
Navistar Pro Star*
New platfbrm
Odometer
Odometer reading
Offer to purchase
Offer to purchase for $3,500
Oklahoma
Optional extended warranty
Our connections
Our relationships
Our relationships with insurance companies, shippers, brokers, and other tmcking businesses
OyolaG@rushenterpri ses. com
Pablo
Pico Rivers inventory
Platform
Porrver train
Pre-certification
Pre-certifi cation inspecti on
Pre-certification road test
Pre-Owned
Pre-owned inspection
Preowned
Presale inspection
Prevent
Preventative
Preventative maintenance
Preventive



                                             7
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 296 of 320




Pro Sta¡
Pro Star*
Profit
Program Platform
Proof
Proof ofbreakage
ProStar
Protection Plan
Purchase
Purchase for $3,500
Purchase price
Quality used trucks
Relationships
Relationships with insurance companies, shippers, brokets, and other trucking businesses
Repair
Repair center
Repair cost under the warranty
Repair costs
Results of inspection
Return on investment
Road test
Rush Enterprises Pico Rivers
Rush Truck Centers
Rush Truck Centers Certified Pre-Owned Program
Rush Truck Centers Inc.
Rush Truck Centers of Atlanta
Rush Truck Centers of Atlanta Inc.
Rush Truck Centers of Atlanta, [nc.
Rush Truck Centers of Florida
Rush Truck Centers of Florida Inc.
Rush Truck Centers of Florida, Inc.
Rush Truck Centers, Inc.
RushCare
RushCarerNl
RushCarerNr Protection Plan
Sales
Sales platform
Secure all trucks and trailers
Shippers
Should have been caught



                                              8
 Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 297 of 320




Special Program
Specialized
Specialized trucking consultants
Specs
Spreadsheet
Spreadsheets
Start collecting profit
Start your business
Tanks corroded
Total of $130,000
Trade Winds
Trade Winds Transport
Trade Winds Transport LLC
Trade Winds Transport, LLC
Truck sales
Trucking business
Trucking businesses
Trucking consultants
TWT
TWT LLC
TTVT,   LLC
U-joints
Universal joints
Usecl Truck sales
Used trucks
Venti
Ventis
W'arranty
Warranty center
Warranty claim
Warranty offer
will
Witl Newman




                                   9
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 298 of 320




                             Exhibit B

                           Proposed Order




                                 l0
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 299 of 320




       EXHIBIT C-15
    Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 300 of 320
                                                                                            Fulton County Superior Court
                                                                                                       **NÊFILED***QW
                                                                                               Date: 101121201 I 3:25 PM
                                                                                               Cathelene Robinson, Clerk

                   IN THE SUPERIOR COURT OF FULTON COUNTY
                               STATE OF GEORGIA

TRADE \ryINDS TRANSPORT LLC, and                             )
ERIC GRACE, individually'                                    )
  and doing business as                                      )
WEST COAST LOGISTICS LLC,                                    )
                                                             )
            Plaintiffs,                                      )       CIVIL ACTION NO.
                                                             )       2{t18CV3r1198
RUSH ENTERPRISES, INC.,                                      )
RUSH TRUCK CENTERS OF GEORGIA,INC., )
RUSH TRUCK CENTERS OF FLORIDA,INC., )
INTERSTATE CREAT'IONS LLC,          )
NAVISTAR,INC.,                      )
TROY CLARKE, indívidually'          )
DENNIS KING, individually,          )
WILL NE\ryMAN, individually,        )
WILLIAM M.AURICE '(RUSTY'' RUSH,    )
   individually,                    )
DOUGLAS SHIELDS, individually'      )
CHRISTOPHER VENTI, individuallyo    )
JOSHUA VENTI, individually,         )
JOHN DOE, individually' and         )
ABC ENTITY,                         )
                                    )
            Defendants.             )
                                                             )


    EX PARTE TEMPORARY R.ESTRAINING ORDER AND ORDER REOUIRING
          COMPLIANCE WITH PLAINTIFFS'NOTICE TO PßODUCE


       THIS MATTER is before the Court on the Ex Parte Motion of Plaintifß for an Ex Parte

Temporary Restraining Order under O.C.G.A $ 9-11-65(b) and Order Requiring Compliance

with Plaintiffs' Notice to Produce under O.C.G.A.        $   24-13-27.Upon consideration of PlaintifÏs'

submissions, namely the Verified Complaint for Equitable Relief and Damages. including its

supporting exhibits, Plaintiffs' Motion for   .E"r   Parte Temporary Restraining Order and Order

Requiring Compliance with Plaintiffs' Notice to Produce, Plaintiffs' Brief in Support thereof, the

Notice to Produce, and Plaintiffs' Certification of Counsel under O.C.G.A.         S   9-11-65(bX2), it (1)
        Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 301 of 320




clearly appears from specific facts sho*n that immediate and irreparable injury, loss, or damage

will   result to Plaintifls before Defendants or their atlomeys can be heard in opposition; and (2)

Plaintiffs' attomey has ce*ified to the Court, in writing, the reasons supporting Plaintiffs' elaim

that notice should not be required.

          Aceordingly, the Court hereby g¡ants Plaintiffs' Motion for E¡ Parte Tempomry

Restraining Order and Order Requiring Compliance with Plaintiffs' Notice to Produce and

HEREBY ORDERS             as   follows:

          1.   That Defèndants are enjoined hom:

                  a.   Deleting, altering or creating any files or other electronic data which relate to

                       this lawsuit from and on any and all of Defendants' personal and worþlace

                       computerso tablets, cellular telephones, portable digital media storage devices,

                       or l¡om any and all private networks and/or cloud storage services (e.g.,

                       iCloud, Dropbox, Google Drive. Google Docs. One Ðrive (Office 365)), email

                       service providers (e.g.., AOL, Gmail, Yahoo), and/or any cellular service

                       providers (i.e., Verizon Wireless, MetroPCS, T-Mobile), including, by rvay     of
                       example, and not in limitæion, the following: (i) BizQuest #12'77728listing;

                       (ii) Interstate Consulting Agreement; (iii) Rush Truck   Centers Certifîed Pre-

                       Owned Program; (iv) 143-point inspections and precerlification road tests; (v)

                       Special Inventory Lists; (vi) RushCarer' Protection Plan; (vi) Truck #001:

                       Stock Number 499864, Vehicle ldentification Number (,.VIN-)

                       #3HSDJSJR8CN624235; (vii) Truck #002: Stock Number 320851, VIN

                       #3HSDJSJR6CN624251; (viii) Truck #003: Stoek Number 499891, VIN

                       #3HSDJSJR7CN624243; (ix) Truck #AA4 Stock Number 333227. VIN




                                                     2
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 302 of 320




             #3HSDJSJR5CN624256; (x) Retail Sales Orders; (xi) Vehicle Service

             Agreements;   (xii) Truck/Bus Owner Responsibilities Used Truck Servise

             Contracts; (xiii) Acknowledgments of "As IS" Purchases and 3'd Party Service

             Contracts; (xiv) Customer Proposal Letters; (xv) any and all correspondence,

             including text messages and emails, by and among Defendants, relating to the

             foregoing; (xvi) any and all correspondence by and among Defendants with

             Plaintiffs, including text messages and emails, relating to the foregoing; (xvii)

             Any and all memoranda or notes by and among Defendants, relating to the

             foregoing; and (xviii) any and all telephone, cellphone and fax records by

             Defendants, relating to the foregoing.

          b. Desroying,    altering or creating any and all documents or other physical

             evidence relating to the facts contained in the Verified Complaint for

             Equitable Relief and Damages.

 2. That Defend.ants   comply with Plaintiffs' Amended Notice to Produce by producing

    the   following physical documents or other physical evidence relating to the facts

    contained in the Verified Complaint for Equitable Relief and Damages, that is

    currently in Defendants' possession, at the hearing on the Motion for Temporary

    Restraining Order:

             (i) BizQuest#l277728listing; (ii) Interstate Consulting Agreement: (iii) Rush

             Truck Centers Certified Pre-Owned Program; (iv) 143-point inspections and

             precertification road tests; (v) Special Inventory Lists; (vi) RushCarer"l

             Protection Plan; (vi) Retail Sales Orders; (vii) Vehicle Service Agreements;

             (viii) Truck/Bus Owne¡ Responsibilities Used Truck Service Contracrs; (ix)




                                           J
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 303 of 320




                                         o'As
                   Acknowtredgments of          IS" Purchases and 3rd Party Service Contracts; (x)

                   Customer Proposal Letters.




       This order shall expire on the   &^,          *   l/o,¡        ,201 8, at which timethe

Court will hear from all parties on tlrc Plaintiffs' Motion for Terpporary Restraining Order.




        ORI}ERED this     JL*u, October 2018.


                                                                         lryAY
                                                         Fulton County Superior Court
                                                         Atlanta Judicial Di strict



Proposed Order presented by:

Robert Arkin
Georgia Bar No.: A21575
Attorney for Plaintiffs

ROBERT ARKIN LLÇ dlblaArkin.Law
50 Hurt PlazaSE, Ste. 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Email: robert@arkin. law


Submitted: October I l, 201 8




                                                 4
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 304 of 320




       EXHIBIT C-16
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 305 of 320
                                                                                    Fulton County Superior Court
                                                                                                **,EFILËD***DG
                                                                                      tate: 101 121201 8 3:22 PM
                                                                                      Cathelene Robinson, Clerk

                    IN THE SUPERIOR COURT OF FULTON COUNTY
                               STATE OF GEORGIA

TRAÐE WINDS TRANSPORT LLC,               and         )
ERIC GRACE, individually,                            )
  and doing business as                )
wEsT coAsT L0GISTTCS LLC,              )
                                       )
           Plaintiffs,                 )                      CryIL ACTION NO.
                                       )                      2018CV311198
RUSH ENTERPRISES, INC.,                )
RUSH TRUCK CENTERS OF GEORGI.A,, INC., )
RUSH TRÜCK CANTERS OF FLORTDA,INC., )
INTERSTATE CREATIONS LLC,              )
NAVISTAR,INC.,                         )
TROY CLARKE, indívidually,             )
DENNIS KING, individually,             )
WILL NEWMA,N, individually,            )
WILLIÄM MAURTCE "RUSTY" RUSH,          )
  indivielually,                       )
DOUGLAS SHIELDS, individually,         )
CHRISTOPHER VENTI, indivirlualþ        )
JOSITUÂ. YENTI, individually,          )
JOHN DOE, individuallyr and            )
ABC ENTITY,                            )
                                                     )
             Defenclants.                            )
                                                     I



                                   NOTICE OF HTARING
       All pa*ies are HEREBY ORDEREÐ to appear for a hearing on Plaintiffs' Motion for

Temporary Restarining Order in this matter on Tuesday, the 13lh of Novemberr 20lS at      l0 am.,

Courtroom 4-F, Fulton County Superior Courl, 185 Central Avenue, Sri/, ,{tlant4 Georgia

30303. Failure to appear may result in dismisml of the action or counterclaim for want of

prosecution. Cases settled or resolved prior to the hearing will not be removed from the calendar

unless a signed settlement agreement, voluntary dismissal, final order or written confirmation has

been filed rvith the Court.
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 306 of 320




  IT IS SO ORDERËD this, the 12th day of October,20l8.




                                           Superior Court of Fulton County
                                           Atlanta Judicial Circuit




                                       2
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 307 of 320




       EXHIBIT C-17
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 308 of 320
                                                                                   Fulton County Superior Court
                                                                                               **"EFILED""*MH
                                                                                     Date: 101241201 I 4:50 PM
                                                                                     Cathelene Robinson, Clerk

                    IN THE SUPERIOR COURT OF FULTON COUNTY
                             STATE OF GEORGIA


TRADE \ryINDS TRANSPORT LLC,             ANd            )
ERIC GRACE, individually,                               )
  and doing business as                                 )
WEST COAST LOGISTICS LLC,                               )
                                                        )
             Plaintiffs,                                )         Civil Action No.: 2018CV311198
                                                        )
RUSH ENTtrRPRISESO INC',                                )
RUSH TRUCK CENTERS OF GNORGIA, IN(                      )
RUSH TRUCK CENTERS OF FLORIDA,INC                       )
INTERSTATE CREATIONS LLC,                               )
NAVISTAR,INC.,                                          )
TROY CLARKE, individually,                              )
DENNIS KING, individually,                              )
WILL NEWMAN, individually,                              )
WILLIAM MAURICE "RUSTY'' RUSHO                          )
   individually,                                        )
DOUGLAS SIIIELDS, individuallyo                         )
CIIRISTOPHER VENTI, individuallyo                       )
J OSIIUA VENTI, individually,                           )
JOHN DOE, individually, and                             )
ABC ENTITY,                                             )
                                                        )
             Defendants.


PROPOSED RULE NISI ON PLAINTIFFS' EMERGENCY MOTION FOR EXPEDITED
                            DISCOVERY


       A proposed Rule Nisi seeking   a hearing on   Plaintiffs' Emergency Motion for Expedited

Discovery before Judge Dunaway on November 13, 2018 at 10:00 a.m. in Courtroom 4F, Fulton

County Superior Court, 185 Central Avenue, SW, Atlanta, Georgia 30303 is attachecl hereto and

incorporated herein by reference.




                                                I
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 309 of 320




      Respectfully submitted this 24ú day of October 2018.




                                                             Robert Arkin
                                                             GeorgiaBarNo.: OZl575
                                                             Attorney for Plaintiffs


ROBERT ARKIN LLC dfbla fukin.Law
50 Hurt Plaza SE, Ste. 1428
Atlant4 GA 30303
Phone: (404)220-8500
Fax: (855) 804-9334
Emaik robert@ arkin. law


Subrnitted: October 24, 2AI8




                                             2
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 310 of 320




                            Attachment

                         Proposed Rule Nisi




                                 J
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 311 of 320




                     IN THE SUPERIOR COURT OF FULTON COUNTY
                              STATE OF GEORGIA


TRADE \ryINDS TRANSPORT LLC,             ANd             )
ERIC GRACE, individually,                                )
   and doing business ¡s                                 )
IVEST COAST LOGISTICS LLC,                               )
                                                         )
              Plaintiffs,                                )          Civil Action No.: 2018CV3lll98
                                                         )
RUSH ENTERPRTSES, INC.,                                  )
RUSH TRUCK CENTnRS OF GEORGIA,IN(                        )
RUSH TRUCK CENTARS OF FLORIDA,INC                        )
INTERSTATE CREATTONS LLC,                                )
 NAVISTAR,INC,                                           )          JURY TRIÄL DEMANDED
 TROY CLARKE, individually,                              )
 DIINNIS KING, individually,                             )
 \ryILL NEWMAN, individually,                            )
 WILLIAM MAURICE "RUSTY'' RUSH,                          )
    individually,                                        )
 DOUGLAS SIIIELDS, individuallyn                         )
 CHRISTOPHER VENTI, individually'                        )
 JOSHUA VENTI, individually,                             )
 JOIIN DOE, individually, and                            )
 ABC ENTITY,                                             )
                                                         )
              Defendants.
                                           LPr_oposedl

        The Emergency Motion         r*oror#b*N.o'to         of Plaintiffs Trade winds Transport
                                "r
LLC and Eric Grace (hereinafter "Plaintiffs") having been filed with this Court on October 9,

2018, it is

        HEREBY ORDERED that all parties appear for a hearing on Plaintiffs' Emergency

Motion for Expedited Discovery in this matter on the same date antl time as Plaintiffs' scheduled

hearing on Plaintiffs' Motion for Temporary Restraining Order, which date ancl time is Tuesday,




                                                4
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 312 of 320




the 13th of November 2018 at 10 a.m., Courtroom 4F, Fulton County Superior Court, 185 Central

Avenue, SW, Atlanta, Georgia 30303.




       ORDERED this _          day October 2018




                                                  ERIC K. DUNA\ryAY, ruDGE,
                                                  Fulton County Superior Court
                                                  Atlanta Judicial District




Proposed Order presented by:




Robert Arkin
Georgia Bar No.: 021575
Attorney for Plaintiffs

ROBERT ARKIN LLC dlblaArkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404) 220-8500
Fax: (855) 804-9334
Email : robertfô,arki n. I aw



Submitted: October 24, 2018




                                              5
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 313 of 320




                                    CERTIFICATE OF SERVICE

        I   hereby certify that   I have this day served a true and correct copy of the foregoing
REQUEST FOR HEARING ON PLAINTIFFS' EMERGENCY MOTION FOR EXPEDITED

DISCOVERY and attached Rule Nisi via USPS First*Class Mail with adequate postage affixed

thereon to the f'ollowing:


                   Rush Enterprises, Inc.
                   c/o Corporation Service Company d/bia CSC-Lawyer Incorporating Service
                   211 E.7th Street, Suite 620
                   Austin, TX 78701

                   Rush Truck Centers of Georgia, Inc.
                   c/o Corporation Service Company
                   40 Technology Parkway South #300, Norcross, GA 30092

                   Rush Truck Centers of Florida, [nc.
                   c/o Corporation Service Company
                   40 Technology Parkway South #300, Norcross, GA 30092

                   ïnterstate Creations LLC
                   c/o Joshua Venti
                   4444 SV/ llsrh St
                   Qcala,FL34476

                   Navistar,Inc
                   C T Corporation Systems
                   208 South Lasalle St, Suite 814
                   Chicago, IL 60604

                   Troy Clarke
                   2701 Navistar Dr
                   Lisle, IL 60532

                   Dennìs King
                   Rush Truck Centers
                   5175 W. Beaver St
                   .Tacksonville, FL 32254

                   'Will
                           Newman
                   Rush Truck Centers
                   2560 Moreland Ave.
                   Atlanta, GA 30315


                                                  6
   Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 314 of 320




               William Maurice "Rusty" Rush
               Rush Enterprises, Inc.
               555 IH-35 South, Suite 500
               New Braunfels, TX 78130

               Douglas Shields
               Rush Enterprises, Inc.
               555 IH-35 South, Suite 500
               New Braunfels, TX 78130

               Christopher Venti
               44445W ll5ú Street
              Ocala, FL34476

               Joshua Venti
               4444 SW l l5th Street
              Ocala, FL34476


Dated: October 24,2018




                                                Robert Arkin
                                                Georgia Bar No. 021575
                                                Attorney for Plaintiffs

ROBERT ARKIN LLC dlbla Arkin.Law
50 Hurt Plaza SE, Ste. 1428
Atlanta, GA 30303
Phone: (404)220-8500
Fax: (855) 804-9334
Email : robert@arkin.law




                                            7
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 315 of 320




       EXHIBIT C-18
         Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 316 of 320
                                                                                                             Fulton County Superior Court
                                                                                                                            ***EFILEÞ**NLW
                                                                                                                Date: 101241201 I 3:45 PM
                                                                                                                Cathelene Robinson, Clerk

                                                     CAUSE NO. 201 8CV31       11   98

TRADE WINDS TRANSPORT LLC, ANd ERIC                                 5                                IN THE SUPERIOR COURT

GRACE,indiv¡dually, and doing business as WEST                      5

COAST LOGISTICS LLC
                           Pla   int¡ff,                            5

vs-                                                                 5                                     OF FULTON COUNTY
                                                                    5
RUSH ENTERPRISES, INC., RUSH TRUCK CENTERS OF                       s
GEORGIA,INC.,
                          Defendant'                                q                                       STATE OFGEORGIA


                                                        AFFIDAVIT OF SERVICF

On this day personally appeared Myranda Marin who, being by me duly sworn, deposed and said:


'"The following came to hand on            oct 23, 2018, 3:45 pm'

                                                                                           SUPPORT OF
    BRIEF IN SUPPORT OF PLAINTIFFS' EMERGENCY MOTION FOR EXPEDITED DISCOVERY, BRIEF IN
             MOTION  FOR EX PARTE TEMPORARY   RESTRAINING  ORDER  AND ORDER REQUIRING  COMPLIANCE WITH
 PLAINTIFF'S
                                                                                           RESTRAINING
   PLAINTIFFS' NOTICE TO PRODUCE , BRIEF IN SUPPORT OF PLAINTIFFS' MOTION FOR TEMPORARY
                                                 pLAtNTtFFS' NOTICE TO PRODUCE, CASE lNlrlATloN FORM, EX
 oRDER AND ORDER REQUIRING COMPLTANCE WTH
                                                                                                    TO
          TEMPORARY RESTRAINING ORDER AND ORDER REQUIRING COMPLIANCE WITH PLAINTIFF'S NOTICE
      PARTE
                                                                            REQUIRING COMPLIANCE WTH
 PRODUCE , MOTION FOR EX PARTE TEMPORARY RESTRAINING ORDER AND ORDER
   PLAINTIFFS' NOTICE TO PRODUCE , MOTION FORTEMPORARY     RESTRAINING   ORDER  AND ORDER REQUIRING
                                                        OF HEARING     NOTICE TO PRODUCE O.C'G'A' 9-11-34
COMPLIANCE WITH PLAINTIFF'S NOTICE TO PRODUCE , NOTICE               ,                    '
     NOTTCE TO PRESERVE ELECTRONIC DATA,  O.C.GÂ, 9-11-65(B) CERTIFICATION  OF COUNSEL , PLAINTIFF',S
                EMERGENCY MOTION FOR EXPEDITED DISCOVERY, PROPOSED RULE NISI , SUMMONS,

                                                                               counry of coMAL at 12:30 PM on
and was executed at 555 INTERSTATE 35 #500, NEW BRAUNFELS, TX 78130 within the
Wed, Oct 242018, by  delivering a true copy to the within named

                                                             DOUGLAS SHIELDS


in person, having fìrst endorsed the date of delivery on same'

Iamapersonovereighteen(18)yearsofageandIamcompetenttomakethisaffidavit                         IamaresidentoftheStateof
                                                                                                            not a party to this
ïexas.ll a m familiar with the Texas Rules of Civil Procedure as they apply to service of Process' I am
                                                    have   no interest in the outcome  of the suit. I have never been convicted
suit nor related or affiliated with any herein, and
                                    involving moral tur.pitude. I have personal  knowledge   of the facts stated herein  and they
of a felony or of a misdemeanor
 are true and correct."
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 317 of 320




                                                           Myranda
                                                           P5C#1


BËFORE ME, a  Notary Pub.lic, on this day personally appeared Myranda Marln. known to me to be the person whose
name is subscribed to the foregoing document and being by me first duly sworn, declared that the statements therein
contained are within his or her personal knoa/edge and are true and correct'

SUBSCRIBEÞ AND SWORN TO ME ON            0 J
                                                             tM,
                                                           Notary Public, State ofTexas




                                                                            TEENA MAñIÊ GARCIA
                                                                          Notãrv PÍtJìic, Stal€ ol
                                                                          Corv'rn. Ixprreg 01'24'2021
                                                                             Nolaty t0 1309?6201




                                                                                        \
Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 318 of 320




       EXHIBIT C-19
       Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 319 of 320
                                                                                                        Fulton County Superior Court
                                                                                                                    ***EFILED***LW
                                                                                                           Datæ:1A12412018 3:44 PM
                                                                                                           Cathelene Robinson, Clerk

                                            CAUSE NO. 201 8CV31          11   98

TRADE WINDS TRANSPORT LLC, ANd ERIC                         s                                    IN THE SUPERIOR COURT
GRACE,individually, and doing business as WEST              5
COAST LOG¡STICS LLC
                         Plaintiff,                         5
vs.                                                         s                                         OF FULTON CCIUNTY
                                                            s
RUSH ENTERPRISES, INC., RUSH TRUCK CENTERS OF               s
GEORGIA,INC.,
                       Defendant,                           s                                           STATE OF GEORGIA


                                               AFFIDAVIT OF SERVICE

On this day personally appeared Myranda Marin who, being by me duly sworn, deposed and said:


"The following came to hand on Oct 23,201 8,3:45 pm,

    BRIEF IN SUPPORT OF PLAINTIFFS' EMERGENCY MOTION FOR EXPEDITED DISCOVERY, BRIEF IN SUPPORT OF
PLAINTIFF'S MOTION FOR EX PARTE TÊMPORARY RESTRAINING ORDER AND ORDER REQUIRING COMPLIANCE WITH
  PLAINTIFFS' NOTICE TO PRODUCE, BRIEF IN SUPPORT OF PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING
oRDER AND ORDER REQUtRtNG COMPLIANCE WTH PLAINTIFFS', NOTICE TO PRODUCE, CASE INITIATION FORM , EX
  PARTE TEMPORARY RESTRAINING ORDER AND ORDER REQUIRING COMPLIANCE WITH PLAINTIFF'S NOTICE TO
 PRODUCE, MOTION FOR EX PARTE TEMPORARY RESTRAINlNG ORDERAND ORDER REQUIRING COMPLIANCE WITH
   PLAINTIFFS' NOTICE TO PRODUCE , MOT]ON FOR TEMPORARY RESTRAINING ORDER AND ORDER REQUIRING
COMPLIANCE WITH PLAINTIFF'S NOTICE TO PRODUCE. NOTICE OF HEARING , NOTICE TO PRODUCE, O.C.G,A,9-11.34
     NOTICE TO pRESERVE ELËCTRONlC DATA, O.C.G.A. 9-11-65(8) CERTIFICATION OF COUNSEL, PLAINTIFF'S
             EMERGENCY MOTION FOR EXPEDITED DISCOVERY, PROPOSED RULE NISI , SUMMONS,


andwasexecutedat555 INTERSTATE35S#500,NEWBRAUNFELS,TXTEl30withinthecountyof                          COMALatl2:41 PM
on Wed, Oct 24 201 8, by delivering a true copy to the within named


  MICHAEL GOLDSTONE, RUSH ENTERPRISES 1NC. V.P. ACCEPTED ON BEHALF OFWLLIAM MAURICE "RUSTY' RUSH

in person, having fìrst endorsed the date of delivery on same.

I am a person over eighteen (18) years of age and lam competent to make this affìdavit. I am a resident of the State of
Texas, I am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. I am not a party to this
suit nor related or affiliated with any herein, and have no interest in the outcome of the suit I have never been convicted
of a felony or of a misdemeanor involving moral turpitude. I have personal knowledge of the facts stated herein and they
are true a nd correct "
      Case 1:18-cv-05154-TCB Document 1-5 Filed 11/08/18 Page 320 of 320




                                                            Myrân
                                                            P5C#12685


BEFORE ME, a  Notary Public, on thís day personally appeared Myranda Marin, known to me to be the person whose
name is subscribed to the foregoing document and, being by rne first duly sworn, declared that the statements therein
contained are within his or her personal knoruledge and are true and correct.

SUBSCRIBED AND SWORN TO ME ON            t0l>,.1I lø
                                             I- 't'
                                                            Notary Public,


                                                                               TEËI.IA MARIE GARCIA
                                                                             Notary Public, Sta¡6 sl ¡g¡¿,
                                                                             Cor¡m. Fxpires 01 -ZA-2O21
                                                                                N      ¡D 130976201
